EXHIBIT 10.43


EXECUTION VERSION



--------------------------------------------------------------------------------



$485,000,000
BUILDING TERM LOAN AGREEMENT
(to be filed pursuant to the Lien Law of the State of New York)
among
MONTREIGN OPERATING COMPANY, LLC,
as Borrower
and
THE LENDERS PARTY HERETO,
as Lenders
and
CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH,
as Administrative Agent
dated as of January 24, 2017
*************************************************
CREDIT SUISSE SECURITIES (USA) LLC,
as Joint Lead Arranger and Joint Book Runner
FIFTH THIRD BANK,
as Joint Lead Arranger and Joint Book Runner
NOMURA SECURITIES INTERNATIONAL, INC.,
as Joint Book Runner



--------------------------------------------------------------------------------












--------------------------------------------------------------------------------






TABLE OF CONTENTS
PAGE
DEFINITIONS
1

Section 1.01.Defined Terms 1
Section 1.02.Terms Generally 56
Section 1.03.Classification of Loans 57
Section 1.04.Accounting Terms 57
Section 1.05.Intentionally Omitted 58
Section 1.06.Times of Day 58
Section 1.07.Rounding 58
Section 1.08.Electronic Execution of Assignments and Certain other Documents
58


ARTICLE II. THE FACILITY 58
Section 2.01.Loans 58
Section 2.02.Intentionally Omitted 60
Section 2.03.Intentionally Omitted 60
Section 2.04.Intentionally Omitted 60
Section 2.05.Pro Rata Shares; Availability of Funds 60
Section 2.06.Evidence of Debt; Register; Lenders’ Books and Records; Notes 61
Section 2.07.Interest on Loans 61
Section 2.08.Conversion/Continuation 63
Section 2.09.Default Interest 63
Section 2.10.Fees 64
Section 2.11.Scheduled Payments of Loans 64
Section 2.12.Voluntary Prepayments / No Voluntary Commitment Reductions /
Repayment Premiums 65
Section 2.13.Mandatory Prepayments. 67
Section 2.14.Application of Prepayments/Reductions 68
Section 2.15.General Provisions Regarding Payments 69
Section 2.16.Ratable Sharing 70
Section 2.17.Making or Maintaining LIBOR Loans 71
Section 2.18.Reserve Requirements; Change in Circumstances 73
Section 2.19.Taxes 74
Section 2.20.Obligation to Mitigate 79
Section 2.21.Defaulting Lenders 79
Section 2.22.Removal or Replacement of a Lender 81
ARTICLE III. REPRESENTATIONS AND WARRANTIES 82
Section 3.01.Organization; Powers 82
Section 3.02.Authorization; No Conflicts 82


i



--------------------------------------------------------------------------------





Section 3.03.Enforceability 82
Section 3.04.Governmental and other Approvals 82
Section 3.05.Financial Statements; Absence of Undisclosed Liabilities 83
Section 3.06.No Material Adverse Change 83
Section 3.07.Title to Properties; Possession Under Leases 83
Section 3.08.Subsidiaries 85
Section 3.09.No Litigation; Compliance with Laws 85
Section 3.10.No Default 86
Section 3.11.Federal Reserve Regulations 86
Section 3.12.Investment Company Act 86
Section 3.13.Use of Proceeds 86
Section 3.14.Tax Returns 87
Section 3.15.No Material Misstatements 87
Section 3.16.Employee Benefit Plans 88
Section 3.17.Environmental Matters 88
Section 3.18.Insurance 89
Section 3.19.Security Documents 89
Section 3.20.Location of Real Property 90
Section 3.21.Labor Matters 90
Section 3.22.Liens 91
Section 3.23.Intellectual Property 91
Section 3.24.Solvency 91
Section 3.25.Material Contracts 91
Section 3.26.Permits 91
Section 3.27.Senior Indebtedness 92
Section 3.28.Fiscal Year 92
Section 3.29.Patriot Act 92
Section 3.30.Anti-Terrorism Laws. 92
Section 3.31.Anti-Corruption Laws and Sanctions. 93
Section 3.32.Regulation H 93
Section 3.33.Section 22 Lien Law Affidavit 93
Section 3.34.Construction and Affiliated Development 93
ARTICLE IV. CONDITIONS PRECEDENT 94
Section 4.01.Closing Date 94
Section 4.02.All Credit Events 101
ARTICLE V. AFFIRMATIVE COVENANTS 102
Section 5.01.Financial Statements and Other Reports 102
Section 5.02.Existence 107
Section 5.03.Payment of Taxes and Claims 107
Section 5.04.Maintenance of Properties 107
Section 5.05.Insurance 107
Section 5.06.Maintaining Records 109
Section 5.07.Inspections 109
Section 5.08.Lenders Meetings 109
Section 5.09.Compliance with Laws, Material Contracts and Permits 110


ii



--------------------------------------------------------------------------------





Section 5.10.Environmental 110
Section 5.11.Subsidiaries; Guarantors 111
Section 5.12.Additional Material Real Estate Assets 112
Section 5.13.Interest Rate Protection 113
Section 5.14.Further Assurances 113
Section 5.15.Proceeds and Revenues 113
Section 5.16.Post-Closing Matters 114
Section 5.17.FF&E Agreements 114
Section 5.18.Maintenance of Corporate Separateness 115
Section 5.19.Trust Fund Provisions 115
Section 5.20.Maintenance of Ratings 115
ARTICLE VI. NEGATIVE COVENANTS 115
Section 6.01.Indebtedness 115
Section 6.02.Liens 117
Section 6.03.Real Property 121
Section 6.04.No Further Negative Pledges 122
Section 6.05.Restricted Junior Payments 123
Section 6.06.Restrictions on Subsidiary Distributions 124
Section 6.07.Investments 124
Section 6.08.Financial Covenants 126
Section 6.09.Fundamental Changes; Disposition of Assets 127
Section 6.10.Disposal of Subsidiary Interests 130
Section 6.11.Sales and Lease‑Backs 130
Section 6.12.Transactions with Shareholders and Affiliates 130
Section 6.13.Conduct of Business 132
Section 6.14.Amendments or Waivers 133
Section 6.15.Limitation on Formation and Acquisition of Subsidiaries and
Purchase of Capital Stock 134
Section 6.16.Fiscal Year 134
Section 6.17.Limitation on Hedging Agreements 134
Section 6.18.Permitted Activities of the Equity Pledgor 135
ARTICLE VII. EVENTS OF DEFAULT 135
Section 7.01.Events of Default 135
Section 7.02.Application of Proceeds 138
Section 7.03.Right to Cure 139
ARTICLE VIII. AGENTS AND ARRANGER 141
Section 8.01.Appointment of Agents 141
Section 8.02.Powers and Duties 141
Section 8.03.General Immunity 142
Section 8.04.Notice of Default 143
Section 8.05.Agents and Arranger Entitled to Act as Lenders 143
Section 8.06.Lenders’ Representations, Warranties and Acknowledgement 144
Section 8.07.Right to Indemnity 145


iii



--------------------------------------------------------------------------------





Section 8.08.Successor Agents 145
Section 8.09.Loan Documents 146
Section 8.10.No Liability 148
Section 8.11.Withholdings 148
Section 8.12.Specified Hedging Agreement and Specified Cash Management Agreement
149
ARTICLE IX. MISCELLANEOUS 149
Section 9.01.Notices 149
Section 9.02.Survival of Agreement 152
Section 9.03.Binding Effect 153
Section 9.04.Successors and Assigns 153
Section 9.05.Expenses; Indemnity 161
Section 9.06.Adjustments; Setoff 163
Section 9.07.Governing Law 163
Section 9.08.Waivers; Amendment 164
Section 9.09.Interest Rate Limitation 167
Section 9.10.Entire Agreement 167
Section 9.11.WAIVER OF JURY TRIAL 168
Section 9.12.Severability 168
Section 9.13.Counterparts 168
Section 9.14.Headings 168
Section 9.15.Consent to Jurisdiction 169
Section 9.16.Confidentiality 169
Section 9.17.Acknowledgments 170
Section 9.18.Accounting Changes 171
Section 9.19.Construction 171
Section 9.20.No Third Party Rights 171
Section 9.21.Delivery of Lender Addenda 171
Section 9.22.Patriot Act 171
Section 9.23.Reversal of Payments 172
Section 9.24.Intentionally Omitted 172
Section 9.25.Administrative Agent May File Proofs of Claim 172
Section 9.26.Credit Bidding 173
Section 9.27.Intentionally Omitted 174
Section 9.28.Gaming Authorities 174
Section 9.29.Time is of the Essence 174
Section 9.30.Clarification 174
Section 9.31.Acknowledgement and Consent to Bail-In of EEA Financial
Institutions 174
Section 9.32.Hard Cost Contingency 175
Section 9.33.Modifications to Budget 175
Section 9.34.Intercreditor Agreement 175




iv



--------------------------------------------------------------------------------





Appendices, Exhibits and Schedules
Appendix A
Description of Land

Appendix B
Principal Offices



Exhibit A-1
Form of Term A Note

Exhibit A-2
Form of Term B Note

Exhibit B-1
Form of Funding Notice

Exhibit B-2
Form of Conversion/Continuation Notice

Exhibit C-1
Form of Subsidiary Guaranty

Exhibit C-2
Form of Pledge and Security Agreement

Exhibit C-3
Form of Equity Pledge Agreement

Exhibit C-4
Form of Collateral Account Control Agreement

Exhibit C-5
Form of Building Mortgage

Exhibit C-6
Form of Completion Guaranty

Exhibit C-7
Form of Assignment of Leases and Rents

Exhibit C-8
Form of Intercreditor Agreement

Exhibit D
Form of Solvency Certificate

Exhibit E
Form of Environmental Indemnity Agreement

Exhibit F
Form of Compliance Certificate

Exhibit G-1
Form of Assignment and Acceptance

Exhibit G-2
Form of Affiliated Lender Assignment Notice

Exhibit H
Form of Lender Addendum

Exhibit I
Form of U.S. Tax Compliance Certificate

Exhibit J
Form of Closing Certificate

Exhibit K
Insurance Requirements

Exhibit L-1
Form of Building Loan Disbursement Agreement

Exhibit L-2
Form of Project Disbursement Agreement

Exhibit M
Form of Intercompany Subordinated Demand Promissory Note

Exhibit N
Form of Subordination Agreement

Exhibit O
Form of Administrative Questionnaire

Exhibit P
Form of Section 22 Lien Law Affidavit



Schedule 1.01(a)
Mortgaged Properties

Schedule 1.01(b)
Projected Consolidated EBITDA

Schedule 3.04
Governmental Approvals

Schedule 3.07
Real Property

Schedule 3.08
Subsidiaries

Schedule 3.09
Litigation

Schedule 3.17
Environmental Matters

Schedule 3.18
Insurance

Schedule 3.19(a)
UCC Filing Offices



v



--------------------------------------------------------------------------------





Schedule 3.19(c)
Mortgage Filing Offices

Schedule 3.20
Owned and Leased Real Property

Schedule 3.25
Material Contracts

Schedule 4.01(d)(i)
Loan Documents

Schedule 4.01(d)(ii)
Revolving Facility Loan Documents

Schedule 4.02(b)
Representations and Warranties

Schedule 5.16
Post-Closing Matters

Schedule 6.01
Existing Indebtedness

Schedule 6.02
Existing Liens

Schedule 6.07
Existing Investments

Schedule 6.08
Financial Covenants

Schedule 6.12
Affiliate Transactions



vi



--------------------------------------------------------------------------------






This BUILDING TERM LOAN AGREEMENT, dated as of January 24, 2017 (this
“Agreement”), is entered into among MONTREIGN OPERATING COMPANY, LLC a New York
limited liability company (the “Borrower”), the banks, financial institutions
and other entities from time to time party to this Agreement as lenders (each,
individually, a “Lender” and collectively, the “Lenders”), and CREDIT SUISSE AG,
CAYMAN ISLANDS BRANCH, as administrative agent (in such capacity, together with
its successors and assigns in such capacity, the “Administrative Agent”).
RECITALS
The Borrower, together with the other Loan Parties, owns or intends to develop,
construct, own and operate a casino and hotel resort, entertainment village and
golf course, including restaurants and related facilities and amenities
(including all buildings, structures and improvements related thereto, all
fixtures, attachments, appliances, equipment, machinery and other articles
attached thereto or used in connection therewith and all alterations thereto or
replacements thereof, the “Project”) to be located in Sullivan County, New York,
more particularly described on Appendix A attached hereto. Capitalized terms
used but not otherwise defined in these Recitals shall have the meanings given
thereto in Section 1.01.
The Borrower has requested and applied to the Administrative Agent and the
Lenders for loans of up to $485,000,000 to finance, among other things, certain
“costs of improvements” (as defined in the Lien Law of the State of New York)
associated with the construction, development and renovation of the Project,
which loans are to be made pursuant to this Agreement.
AGREEMENT
In consideration of the agreements set forth herein and in the other Loan
Documents and in reliance upon the representations and warranties set forth
herein and therein, the parties hereto hereby agree as follows:


1
|

--------------------------------------------------------------------------------






Article I.

DEFINITIONS

Section 1.01.    Defined Terms. As used in this Agreement, the following terms
shall have the meanings specified below:
“ABR”, when used in reference to any Loan, refers to whether such Loan is
bearing interest at a rate determined by reference to the Alternate Base Rate.
“Additional Capital Expenditures Amount” shall have the meaning given in Section
6.08(c).
“Adelaar Developer” shall mean Adelaar Developer, LLC, a Delaware limited
liability company.
“Adjusted LIBO Rate” shall mean, with respect to any LIBOR Loan (or any
determination made under clause (c) of the definition of Alternate Base Rate)
for any Interest Period, an interest rate per annum equal to the product of (i)
the LIBO Rate in effect for such Interest Period and (ii) Statutory Reserves;
provided that the Adjusted LIBO Rate shall not be less than (x) in the case of
Term A Loans, 0.00% and (y) in the case of Term B Loans, 1.00%.
“Administrative Agent” shall have the meaning given in the preamble to this
Agreement.
“Administrative Questionnaire” shall mean an Administrative Questionnaire
substantially in the form of Exhibit O or such other form as shall be approved
by the Administrative Agent.
“Affected Lender” shall have the meaning given in Section 2.17(b).
“Affected Loans” shall have the meaning given in Section 2.17(b).
“Affiliate” shall mean, when used with respect to a specified Person, another
Person that directly, or indirectly through one or more intermediaries, Controls
or is Controlled by or is under common Control with the Person specified;
provided, however, that, other than when used with respect to a Lender, an
Approved Fund, an Agent or a Lead Arranger (including any Eligible Assignee of a
Lender), the term “Affiliate” shall also include any Person that directly or
indirectly owns 10% or more of any class of Capital Stock in the Person
specified or that is an officer or director of the Person specified.
“Affiliated Lender” shall mean, at any time, any Lender that is an Affiliate of
any Company (other than a Company) at such time; provided, in no case shall any
natural person be an “Affiliated Lender.”
“Affiliated Lender Cap” has the meaning set forth in Section 9.04(g)(iii).


2
|

--------------------------------------------------------------------------------





“Agents” shall mean the Administrative Agent, the Collateral Agent and the
Disbursement Agent.
“Aggregate Amounts Due” shall have the meaning given in Section 2.16.
“Aggregate Exposure” shall mean, with respect to any Lender at any time, an
amount equal to the sum of (a) the amount of such Lender’s Term A Loan Exposure
and (b) the amount of such Lender’s Term B Loan Exposure.
“Agreement” shall have the meaning given in the preamble to this Agreement.
“Alternate Base Rate” shall mean, for any day, a rate per annum equal to the
greatest of (a) the Prime Rate in effect on such day, (b) the Federal Funds
Effective Rate in effect on such day plus 1/2 of 1% and (c) except during any
period of time during which a notice delivered to the Borrower under Section
2.17(a) or Section 2.17(b) shall remain in effect, the Adjusted LIBO Rate (after
giving effect to any Adjusted LIBO Rate “floor”) for a one month Interest Period
on such day (or if such day is not a Business Day, the immediately preceding
Business Day) plus 1.00%; provided that the Alternate Base Rate shall not be
less than (x) in the case of Term A Loans, 0.00% and (y) in the case of Term B
Loans, 2.00%; provided further that for the purpose of preceding clause (c), the
Adjusted LIBO Rate for any day shall be based on the LIBO Rate for a one month
Interest Period determined by the Administrative Agent on such day at
approximately 11:00 a.m. (London time). If the Administrative Agent shall have
determined (which determination shall be conclusive absent manifest error) that
it is unable to ascertain the Federal Funds Effective Rate for any reason, the
Alternate Base Rate shall be determined without regard to clause (b) of the
preceding sentence until the circumstances giving rise to such inability no
longer exist. Any change in the Alternate Base Rate due to a change in the Prime
Rate, the Federal Funds Effective Rate or the Adjusted LIBO Rate shall be
effective on the effective date of such change in the Prime Rate, the Federal
Funds Effective Rate or the Adjusted LIBO Rate, as the case may be.
“Anti-Corruption Laws” shall mean all laws, rules and regulations of any
jurisdiction applicable to the Borrower or any of its Subsidiaries or
Unrestricted Subsidiaries from time to time concerning or relating to bribery or
corruption, including the United States Foreign Corrupt Practices Act of 1977,
as amended, and other similar legislation in any other jurisdictions.
“Anti-Terrorism Laws” shall mean all laws, rules and regulations relating to
terrorism or money laundering, including Executive Order No. 13224, the Patriot
Act, The Currency and Foreign Transactions Reporting Act (also known as the
“Bank Secrecy Act,” 31 U.S.C. §§ 5311-5330 and 12 U.S.C. §§ 1818(s), 1820(b) and
1951-1959), and the laws, regulations and executive orders administered by the
United States Treasury Department’s Office of Foreign Assets Control (as any of
the foregoing laws may from time to time be amended, renewed, extended, or
replaced).
“Applicable Margin” shall mean, for any day, (a) in the case of Term A Loans,
(i) for LIBOR Loans, 5.00% per annum and (b) for ABR Loans, 4.00% per annum and
(b) in the case of Term B Loans, (i) for LIBOR Loans, 8.25% per annum and (ii)
for ABR Loans, 7.25% per annum.


3
|

--------------------------------------------------------------------------------





“Approved Fund” shall mean any Fund that is administered, advised or managed by
(a) a Lender, (b) an Affiliate of a Lender or (c) an entity (including an
investment advisor) or an Affiliate of any entity that administers, advises or
manages a Lender.
“Architectural Services Agreement” shall have the meaning given to the term in
the Building Loan Disbursement Agreement.
“Asset Sale” shall mean the sale, lease, sublease, exchange, sale and leaseback,
assignment, conveyance, transfer, grant of restriction, issuance or other
disposition (by way of merger, casualty, condemnation or otherwise) by the
Borrower or any other Loan Party to any Person other than a Loan Party of
(a) any Capital Stock in any Subsidiary of the Borrower (other than directors’
qualifying shares) or (b) any other assets of the Borrower or any other Loan
Party, including Capital Stock in any Person that is not a Subsidiary of the
Borrower (other than (i) inventory, goods, obsolete, surplus or worn out assets
(including the abandonment or other disposition of Intellectual Property that
is, in the reasonable judgment of the Borrower, no longer economically
practicable to maintain or useful in the conduct of the business of the Borrower
and the other Loan Parties), scrap and Cash (including amounts paid out as
patron winnings) or Cash Equivalents, in each case disposed of in the ordinary
course of business; (ii) the making of any Investment or Restricted Junior
Payment permitted by this Agreement; (iii) the disposition of assets as a result
of a Recovery Event (without giving effect to the proviso contained in the
definition thereof); (iv) a substantially contemporaneous exchange or trade-in
of equipment or inventory by the Borrower or any other Loan Party for other
equipment or inventory so long as the Borrower or such other Loan Party
effecting such exchange or trade-in receives at least substantially equivalent
value in exchange or as trade-in for the property so disposed of; (v) the
issuance by the Borrower of any Capital Stock; (vi) the incurrence of Permitted
Liens; (vii) leases, subleases and licenses (including pursuant to the IDA
Documents and with respect to trademarks, tradenames and other intellectual
property and, in each case, including any amendments, modifications or
supplements thereto), in each case in the ordinary course of business and in no
event relating to gaming equipment or gaming operations; (viii) the disposition
of assets in connection with the incurrence of Capital Lease Obligations and
purchase money Indebtedness permitted pursuant to Section 6.01(j) with respect
to such assets, (ix) the sale or other disposition of gaming machines in the
ordinary course of business, and (x) the issuance or sale of Capital Stock in an
Unrestricted Subsidiary); provided that asset sales described in clause (b)
above having a value not in excess of $2,000,000 in the aggregate in any Fiscal
Year shall be deemed not to be an “Asset Sale” for purposes of this Agreement.
“Assignee” shall have the meaning given in Section 9.04(c).
“Assignment and Acceptance” shall mean an assignment and acceptance entered into
by a Lender and an assignee (with the consent of any Person whose consent is
required by Section 9.04(c)), and accepted by the Administrative Agent
substantially in the form of Exhibit G-1, or such other form as shall be
approved by the Administrative Agent and the Borrower (such approval not to be
unreasonably withheld, conditioned or delayed). To the extent approved by the
Administrative Agent, an Assignment and Acceptance may be electronically
executed and delivered to the Administrative Agent via an electronic settlement
system then acceptable to the Administrative Agent.


4
|

--------------------------------------------------------------------------------





“Assignment of Leases and Rents” shall mean (a) the Building Loan Absolute
Assignment of Leases, Rents and Income, substantially in the form of Exhibit
C-7, effective as of the date hereof, executed and delivered by the Borrower,
Empire Sub I and the IDA in favor of the Collateral Agent for the benefit of the
Secured Parties, (b) the Building Loan Absolute Assignment of Leases, Rents and
Income, substantially in the form of Exhibit C-7, effective as of the date
hereof, executed and delivered by Empire Sub II in favor of the Collateral Agent
for the benefit of the Secured Parties and (c) each other assignment of leases
and rents executed and delivered by a Loan Party in favor of the Collateral
Agent for the benefit of the Secured Parties from time to time, in each case, in
form and substance reasonably satisfactory to the Administrative Agent.
“Assignor” shall have the meaning given in Section 9.04(c).
“Authorized Officer” shall mean, as applied to any Person, any individual
holding the position of chairman of the board (if an officer), chief executive
officer, president or one of its vice presidents (or the equivalent thereof),
such Person’s chief financial officer or treasurer or any other authorized
representative of such Person reasonably satisfactory to the Administrative
Agent.
“Available Amount” shall mean, on any date, an amount equal to (a) $2,500,000;
plus; (b) the cumulative amount (which shall not be less than zero) of
Consolidated Excess Cash Flow for the period commencing on the first day of the
first full Fiscal Quarter occurring after the Full Opening Date through the last
day of the Fiscal Year most recently ended; plus (c) the cumulative amount of
Cash and Cash Equivalents proceeds received after the Full Opening Date and on
or prior to such date from any equity issuance by, or capital contribution to
the Borrower (other than Disqualified Capital Stock, Specified Equity
Contributions, payments made under the Completion Guaranty, Permitted Equity
Contributions, amounts required to be contributed pursuant to either
Disbursement Agreement, Required Equity Contributions, amounts applied to
Project Costs and, without duplication, other amounts previously applied for
purposes other than use in the Available Amount); plus (d) to the extent not
already included in Consolidated Net Income and not otherwise utilized to
replenish Investment capacity under Section 6.07 the aggregate the amount
actually received by the Borrower or any Subsidiary Guarantor in Cash or Cash
Equivalents after the Full Opening Date from any dividend or other distribution
by an Unrestricted Subsidiary; plus (e) to the extent not already included in
Consolidated Net Income an amount equal to any returns (including dividends,
interest, distributions, returns of principal, profits on sale, repayments,
income and similar amounts) actually received in Cash or Cash Equivalents by the
Borrower or any Subsidiary Guarantor in respect of any Investments made pursuant
to Section 6.07(m) so long as such amounts do not exceed the Investments made
pursuant to Section 6.07(m); plus (f) to the extent not already included in
Consolidated Net Income and not otherwise utilized to replenish Investment
capacity under Section 6.07 the aggregate amount actually received in Cash or
Cash Equivalents by the Borrower or any Subsidiary Guarantor in connection with
the sale, transfer or other disposition of its ownership interest in any
Unrestricted Subsidiary or joint venture (other than to the Borrower or any
Subsidiary of the Borrower) that is not a Subsidiary Guarantor, in each case, to
the extent of the Investment in such joint venture or Unrestricted Subsidiary;
minus (g) the aggregate amount of Consolidated Excess Cash Flow that was
required to be applied to the repayment of Loans pursuant to Section 2.13(c) or
Revolving Loans pursuant to Section 2.13(c) of the Revolving Credit Agreement
minus (h) without duplication, the aggregate principal amount of voluntary
repayments


5
|

--------------------------------------------------------------------------------





of Loans, Revolving Loans and the Regulatory Cash Amount applied to reduce the
amount of the repayment of Loans pursuant to Section 2.13(c) or Revolving Loans
pursuant to Section 2.13(c) of the Revolving Credit Agreement, in each case as a
result of the operation of clauses (B) and (C) of such applicable Section
2.13(c); minus (i) the aggregate amount of any (i) Restricted Junior Payments
made pursuant to Section 6.05(e), (ii) Investments made pursuant to Section
6.07(m), and (iii) Capital Expenditures made pursuant to Section 6.08(c)(vi), in
each case, made since the Closing Date and on or prior to such date; provided,
that in no event shall any Consolidated Excess Cash Flow for any Fiscal Year be
included in the Available Amount until after the date financial statements and
the related Compliance Certificate are delivered pursuant to Section 5.01(c) and
Section 5.01(d) for such Fiscal year and the payment required to be made
pursuant to Section 2.13(c) (or Section 2.13(c) of the Revolving Credit
Agreement, as applicable) has been made in respect of such Fiscal Year.
“Bail-In Action” shall mean the exercise of any Write-Down and Conversion Powers
by the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.
“Bail-In Legislation” shall mean, with respect to any EEA Member Country
implementing Article 55 of Directive 2014/59/EU of the European Parliament and
of the Council of the European Union, the implementing law for such EEA Member
Country from time to time which is described in the EU Bail-In Legislation
Schedule.
“Bankruptcy Code” shall mean Title 11 of the United States Code entitled
“Bankruptcy”, as now and hereafter in effect, or any successor statute.
“Bankruptcy Plan” shall have the meaning given in Section 9.04(i).
“Benefit Plan” shall mean any employee pension benefit plan (other than a
Multiemployer Plan) subject to the provisions of Title IV of ERISA or
Section 412 of the Tax Code, and in respect of which any Loan Party or any ERISA
Affiliate is (or, if such plan were terminated, would under Section 4069 of
ERISA be deemed to be) an “employer” as defined in Section 3(5) of ERISA.
“Blocked Person” shall have the meaning given in Section 3.30(b).
“Board” shall mean the Board of Governors of the Federal Reserve System of the
United States of America (or any successor).
“Borrower” shall have the meaning given in the preamble to this Agreement.
“Borrowing” shall mean Loans of the same Class and Type made, converted or
continued on the same date and, in the case of LIBOR Loans, as to which a single
Interest Period is in effect.
“Breakage Event” shall have the meaning given in Section 2.17(c).
“Building Budget” shall have the meaning given in Section 4.01(w).


6
|

--------------------------------------------------------------------------------





“Building Loan Costs” shall mean the hard and soft costs described in the
Building Budget, which hard and soft costs constitute Costs of the Improvements.
“Building Loan Disbursement Agreement” shall mean the Building Loan Disbursement
Agreement substantially in the form of Exhibit L-1, dated as of the date hereof,
among the Administrative Agent, the Collateral Agent, the Borrower and the
Disbursement Agent.
“Business Day” shall mean any day other than a Saturday, Sunday or day on which
commercial banks in New York City are authorized or required by law to close;
provided, however, that when used in connection with a LIBOR Loan (including
with respect to all notices and determinations in connection therewith and any
payments of principal, interest or other amounts thereon), the term “Business
Day” shall also exclude any day on which banks are not open for dealings in
Dollar deposits in the London interbank market.
“Capital Lease Obligations” shall mean, as to any Person, the obligations of
such Person to pay rent or other amounts under any lease of (or other
arrangement conveying the right to use) real or personal property, or a
combination thereof, which obligations are required to be classified and
accounted for as capital leases on a balance sheet of such Person under GAAP and
in accordance with the last sentence of Section 1.04, and the amount of such
obligations at any time shall be the capitalized amount thereof at such time
determined in accordance with GAAP.
“Capital Stock” shall mean any and all shares, interests, participations or
other equivalents (however designated) of capital stock in a corporation, any
and all classes of membership interests in a limited liability company, any and
all classes of partnership interests in a partnership, any and all equivalent
ownership interests in a Person and any and all warrants, rights or options to
purchase any of the foregoing.
“Carryover Amount” shall have the meaning given in Section 6.08(c).
“Cash” shall mean money, currency or a credit balance in any demand deposit
account, in each case in Dollars.
“Cash Equivalents” shall mean, as at any date of determination, (a) marketable
securities (i) issued or directly and unconditionally guaranteed as to interest
and principal by the United States of America or (ii) issued by any agency of
the United States of America, the obligations of which are backed by the full
faith and credit of the United States of America, in each case maturing within
one year after such date; (b) marketable direct obligations issued by any state
of the United States of America or any political subdivision of any such state
or any public instrumentality thereof or the District of Columbia, in each case
maturing within one year after such date and having, at the time of the
acquisition thereof, a rating of at least A-1 from S&P or at least P-1 from
Moody’s; (c) commercial paper maturing no more than one year from the date of
creation thereof and having, at the time of the acquisition thereof, a rating of
at least A-1 from S&P or at least P-1 from Moody’s; (d) time deposit accounts,
money market deposits, certificates of deposit or bankers’ acceptances maturing
within one year after such date and issued or accepted by a commercial bank that
is (i) a Lender or (ii) (A) organized under the laws of the United States of
America or any state thereof or the District of Columbia or that is the
principal banking Subsidiary of a bank holding company


7
|

--------------------------------------------------------------------------------





organized under the laws of the United States of America or any state thereof or
the District of Columbia, and is a member of the Federal Reserve System and (B)
has combined capital and surplus of at least $250,000,000; (e) repurchase
obligations with a term of not more than 30 days for underlying securities of
the types described in clause (a) above entered into with a bank meeting the
qualifications described in clause (d) above; and (f) shares of any money market
mutual fund (i) that has substantially all of its assets invested continuously
in the types of investments referred to above or (ii) that complies with the
criteria set forth in Rule 2a-7 under the Investment Company Act of 1940 and are
rated AA+ by S&P and A-1 by Moody’s.
“Cash Management Agreement” shall mean any agreement to provide cash management
services, including treasury, depository, overdraft, credit, purchase or debit
card, electronic funds transfer, ACH transactions and other cash or treasury
management arrangements.
“Casino Opening Date” shall have the meaning given to the term in the Building
Loan Disbursement Agreement.
“Change in Control” shall mean that (a) except as permitted by Section 6.10, the
Borrower shall at any time fail to directly or indirectly own, beneficially and
of record on a fully diluted basis, 100% of each class of issued and outstanding
Capital Stock in each Subsidiary Guarantor, (b) the Equity Pledgor shall at any
time fail to directly own, beneficially and of record on a fully diluted basis,
100% of each class of issued and outstanding Capital Stock in the Borrower, (c)
any Person or “group” (within the meaning of Rules 13d‑3 and 13d‑5 under the
Securities and Exchange Act of 1934, as amended) other than any combination of
the Permitted Holders shall own directly or indirectly, beneficially and of
record on a fully diluted basis, a percentage of aggregate voting interests
(including the voting power in an election of directors (or managers or the
general partner or similar governing body)) in the Borrower greater than the
percentage thereof owned directly or indirectly beneficially and of record on a
fully diluted basis, collectively by the Permitted Holders at such time, or (d)
any “Change in Control” (as defined in the Revolving Credit Agreement) shall
occur.
“Change in Law” shall mean the occurrence, after the date of this Agreement, of
any of the following: (a) the adoption or taking effect of any law, rule,
regulation or treaty, (b) any change in any law, rule, regulation or treaty or
in the administration, interpretation, implementation or application thereof by
any Governmental Authority or (c) the making or issuance of any request, rule,
guideline or directive (whether or not having the force of law) by any
Governmental Authority; provided that, notwithstanding anything herein to the
contrary, (x) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives thereunder or issued in connection
therewith and (y) all requests, rules, guidelines or directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or United States or foreign
regulatory authorities, in each case pursuant to Basel III, shall in each case
be deemed to be a “Change in Law”, regardless of the date enacted, adopted or
issued.
“Charges” shall have the meaning given in Section 9.09.


8
|

--------------------------------------------------------------------------------





“Class” shall mean (a) with respect to Lenders, each of the following classes of
Lenders: (i) Lenders having Term A Loan Exposure and (ii) Lenders having Term B
Loan Exposure; (b) with respect to Loans, each of the following classes of
Loans: (i) Term A Loans and (ii) Term B Loans; and (c) with respect to
Commitments, each of the following classes of Commitments: (i) Term A Loan
Commitments and (ii) Term B Loan Commitments.
“Closing Certificate” shall mean a certificate substantially in the form of
Exhibit J.
“Closing Date” shall mean the date of this Agreement.
“Closing Date Equity Contribution” shall mean $32,000,000.
“Collateral” shall mean all present and future Capital Stock in the Borrower
(including all Pledged Collateral) and Property of the Loan Parties, now owned
or hereafter acquired, upon which a Lien is purported to be created by any
Security Document, and shall include the Mortgaged Properties (it being
understood that the Collateral shall not include any Excluded Collateral).
“Collateral Account Control Agreement” shall mean the Collateral Account Control
Agreement, substantially in the form of Exhibit C-4, dated as of the date
hereof, among the Borrower, the Collateral Agent, the Revolving Collateral
Agent, the Disbursement Agent and the securities intermediary thereunder.
“Collateral Agent” shall mean Credit Suisse AG, Cayman Islands Branch, in its
capacity as collateral agent for the benefit of the Secured Parties, together
with its permitted successors and assigns.
“Commitment” shall mean, with respect to any Lender, such Lender’s Term A Loan
Commitment and Term B Loan Commitment, and “Commitments” shall mean such
commitments of all Lenders in the aggregate.
“Companies” shall mean (a) the Equity Pledgor, (b) the Loan Parties and (c)
until the Completion Guaranty Termination Date, the Completion Guarantor.
“Company Funds Account” shall mean the “Building Loan Company Funds Account” (as
defined in the Building Loan Disbursement Agreement) and/or the “Project Company
Funds Account” (as defined in the Project Disbursement Agreement), as
applicable.
“Completion” shall have the meaning given in the Building Loan Disbursement
Agreement.
“Completion Date” shall have the meaning given in the Building Loan Disbursement
Agreement.
“Completion Guaranty” shall mean the Completion Guaranty, substantially in the
form of Exhibit C-6, dated as of the date hereof, made by the Completion
Guarantor in favor of the Collateral Agent.


9
|

--------------------------------------------------------------------------------





“Completion Guarantor” shall mean Empire Resorts, Inc., a Delaware corporation.
“Completion Guaranty Termination Date” shall have the meaning given in the
Completion Guaranty.
“Compliance Certificate” shall mean a compliance certificate substantially in
the form of Exhibit F.
“Consent” shall mean any of the consents to collateral assignment delivered
pursuant Section 4.01(y) and any “Consents” referred to and as defined in the
Disbursement Agreements.
“Consolidated Adjusted EBITDA” shall mean, for any period, Consolidated Net
Income of the Borrower and its Subsidiaries for such period plus (a) without
duplication and, other than in the case of clause (a)(vii) below, to the extent
deducted in determining such Consolidated Net Income, the sum of, without
duplication, (i) Consolidated Interest Expense for such period,
(ii) consolidated income tax expense (if any) of the Borrower and its
Subsidiaries for such period and, without duplication, any distributions made or
expected to be made within the following twelve months pursuant to Section
6.05(b) with respect to such period, (iii) all amounts attributable to
depreciation and amortization with respect to such period (including (A)
goodwill impairment, (B) accelerated depreciation calculated in accordance with
GAAP, (C) amortization of capitalized interest, (D) amortization of licensing
fees, (E) amortization of deferred financing fees, and (F) amortization of
original issue discount with respect to the Loans), (iv) any non-Cash charges
(other than any non-Cash charge representing amortization of a prepaid Cash item
that was paid and not expensed in a prior period (provided, for purposes of
clarification, the foregoing shall not include writeoffs of unamortized
capitalized fees)) for such period (including purchase accounting adjustments
and writeoffs of unamortized fees, costs and expenses); provided that if any of
the non-Cash charges referred to in this clause (iv) represents an accrual or
reserve for potential Cash items in any future period, (1) the Borrower may
determine not to add back such non-cash charge in the current period and (2) to
the extent the Borrower does decide to add back such non-cash charge, the cash
payment in respect thereof in such future period shall be subtracted from
Consolidated Adjusted EBITDA in such future period to the extent paid in
accordance with clause (b)(i) below, (v) any unusual or nonrecurring losses and
expenses, (vi) all transaction fees, charges and other amounts related to the
Transactions occurring on or about the Closing Date (including any financing
fees, legal fees and expenses, due diligence fees or any other fees and expenses
in connection therewith), (vii) to the extent not considered “income” of the
Borrower for purposes of Consolidated Net Income for such period, business
interruption insurance proceeds received in cash during such period, (viii)
pre-opening and development expenses in connection with (x) the Project or (y)
any development, expansion or new amenity at the Project, (ix) all expenses and
charges which (A) are reimbursed to a Loan Party in cash by an indemnitee or
insurance or otherwise paid for by a Person that is not an Affiliate of a Loan
Party (to the extent such cash reimbursement or payment is not otherwise
considered “income” of the Borrower and its Subsidiaries for purposes of
Consolidated Net Income for such period) or (B) in the reasonable good faith
determination of the Borrower, will be so reimbursed in cash within 365 days of
the date of such determination (for purposes of clarification, if such amounts
are reimbursed in cash within 365 days of such determination, such amounts shall
not at such time of reimbursement be included in the calculation of Consolidated


10
|

--------------------------------------------------------------------------------





Adjusted EBITDA), (x) any loss attributable to the early extinguishment or
termination of Hedging Agreements, (xi) all administrative and collateral agency
fees paid in such period with respect to Indebtedness, (xii) rental payments and
charges on a GAAP basis with respect to the Ground Lease, the Entertainment
Village Lease and the Golf Course Lease for such period, (xiii) costs and
charges associated with amendments, modifications or supplements to any
agreement relating to the Obligations, the Revolving Commitments or the
Revolving Loans, (xiv) any costs or expense incurred by the Borrower pursuant to
any management equity plan or stock option plan or any other management or
employee benefit plan or agreement or any stock subscription or shareholder
agreement, and (xv) any distributions made pursuant to Section 6.05(c) (provided
that, to the extent that all or any portion of the income of any Person is
excluded from Consolidated Net Income pursuant to the definition thereof for all
or any portion of such period, any amounts set forth in the preceding
clauses (i) through (xv) that are attributable to such Person shall not be
included for purposes of this definition for such period or portion thereof),
and minus (b) without duplication (i) all Cash payments made during such period
on account of reserves, restructuring charges and other non-Cash charges added
to Consolidated Net Income pursuant to clause (a)(iv) above in a previous
period, (ii) to the extent included in determining such Consolidated Net Income,
any interest income and all non-Cash items of income for such period (excluding
any such non-Cash item to the extent it represents the reversal of an accrual or
reserve for a potential Cash item in any prior period), all determined on a
consolidated basis in accordance with GAAP, (iii) to the extent not deducted in
determining Consolidated Net Income for such period, amounts distributed in
accordance with Section 6.05(c) and Section 6.12(f) for such period, (iv) any
income or gain attributable to the early extinguishment or termination of
Hedging Agreements, (v) cancellation of Indebtedness income, (vi) actual cash
rental payments under the Ground Lease, the Entertainment Village Lease and the
Golf Course Lease and (vii) the amount of any expenses and charges added to
Consolidated Net Income in a previous period pursuant to clause (a)(ix) above to
the extent not reimbursed in cash within 365 days of the date of the reasonable
good faith determination by the Borrower that such amounts will be so
reimbursed.
“Consolidated Capital Expenditures” shall mean, for any period, the aggregate of
all expenditures of the Borrower and its Subsidiaries during such period
determined on a consolidated basis that, in accordance with GAAP, are or should
be included in “purchase of property and equipment” or similar items reflected
in the consolidated statement of cash flows of the Borrower and its
Subsidiaries; provided that the amount of (a) any Project Costs, (b) any FF&E
Costs and (c) the payment of licensing or other fees to the Gaming Authorities
in an aggregate amount not to exceed $51,000,000 for the issuance of, or
application for, the Borrower’s Gaming License shall, in each case, be excluded
from “Consolidated Capital Expenditures”.
“Consolidated Cash Interest Expense” shall mean, for any period, Consolidated
Interest Expense, net of interest income, for such period, excluding, without
duplication, (a) any amount not paid in Cash during such period and (b) for
purposes of the calculation of the Interest Coverage Ratio only, the
amortization of debt issuance costs, debt discount or premium and other
financing fees, charges and expenses incurred by such Person for such period
(including any amounts referred to in Section 2.10 or with respect to letters of
credit and banker’s acceptance financing).


11
|

--------------------------------------------------------------------------------





“Consolidated Current Assets” shall mean, as at any date of determination, the
total assets of the Borrower and its Subsidiaries on a consolidated basis that
may properly be classified as current assets in conformity with GAAP, excluding
Cash and Cash Equivalents.
“Consolidated Current Liabilities” shall mean, as at any date of determination,
the total liabilities of the Borrower and its Subsidiaries on a consolidated
basis that may properly be classified as current liabilities in conformity with
GAAP, excluding (i) the current portion of long term debt and (ii) any payments
due to contractors and consultants related to the development of the Project to
the extent such payments are to be made in accordance with the Project Budget.
“Consolidated Excess Cash Flow” shall mean, for any period, an amount (if
positive) equal to: (a) the sum, without duplication, of the amounts for such
period of (i) Consolidated Adjusted EBITDA (excluding any Specified Equity
Contribution received by the Borrower), (ii) the Consolidated Working Capital
Adjustment, (iii) to the extent received in Cash, interest income (except to the
extent attributed to the accounts established under the Disbursement Agreements
or otherwise attributable to periods prior to the Full Opening Date), (iv) to
the extent received in Cash, any extraordinary income or gains and (v) to the
extent received in Cash, income or gain subtracted from Consolidated Net Income
in accordance with clause (b)(iv) of the definition of “Consolidated Adjusted
EBITDA” minus (b) the sum, without duplication, of the amounts for such period
of (i) voluntary and scheduled repayments of Consolidated Total Debt (excluding
(x) repayments of Revolving Loans except to the extent made with internally
generated cash and so long as the Revolving Commitments are permanently reduced
in connection with (and in aggregate amount equal to) such repayments, (y) the
voluntary repayments of Loans and (z) all such repayments made with the cash
proceeds of Subordinated Indebtedness), (ii) Consolidated Capital Expenditures
(net of Consolidated Capital Expenditures made with or otherwise reimbursed from
any cash proceeds of (A) any related financings or capital contributions with
respect to such expenditures, (B) any sales of assets used to finance such
expenditures and (C) any casualty or condemnation, in each case that would not
be included in Consolidated Adjusted EBITDA), (iii) Consolidated Cash Interest
Expense (less any amounts paid during such period on account of Debt Service
from the Interest Reserve Account or that are otherwise attributable to periods
prior to the Full Opening Date), (iv) distributions paid or expected to be paid
within the following twelve months in cash pursuant to Section 6.05(b) with
respect to such period and (without duplication) consolidated income tax expense
of the Borrower and its Subsidiaries, if any, paid or expected to be paid within
the following twelve months in cash with respect to such period, (v) to the
extent paid in Cash, any extraordinary expenses or losses and, to the extent
paid in Cash and added to Consolidated Net Income in accordance with clause
(a)(v) of the definition of “Consolidated Adjusted EBITDA”, any unusual and
nonrecurring expenses or losses, (vi) to the extent paid in Cash, expenses and
charges that were added to Consolidated Net Income in accordance with clause
(a)(vi) of the definition of “Consolidated Adjusted EBITDA”, (vii) to the extent
paid in Cash, expenses and charges added to Consolidated Net Income in
accordance with clauses (a)(viii), (a)(x), (a)(xi), (a)(xiii), (a)(xiv) and
(a)(xv) of the definition of “Consolidated Adjusted EBITDA” and (viii) to the
extent paid in Cash, Investments made pursuant to Section 6.07(n) (net of the
portion of any such Investment made with or otherwise reimbursed from any cash
proceeds of (A) any related financings or capital contributions with respect to
such Investments, (B) any sales of assets used to finance such Investments, and
(C) any casualty or condemnation). Furthermore, any amounts added to


12
|

--------------------------------------------------------------------------------





Consolidated Net Income in accordance with clause (a)(ix)(B) of the definition
of Consolidated Adjusted EBITDA shall be excluded from Consolidated Adjusted
EBITDA for purposes of the calculation of Consolidated Excess Cash Flow to the
extent reimbursement in cash of such amounts is not received during the relevant
period.
“Consolidated Interest Expense” shall mean, for any period, total interest
expense (including that portion attributable to Capital Lease Obligations in
accordance with GAAP and capitalized interest) of the Borrower and its
Subsidiaries on a consolidated basis with respect to all outstanding
Indebtedness of the Borrower and its Subsidiaries, including financing fees and
the amortization thereof (including debt issuance costs, debt discount or
premium and other financing fees, charges and expenses incurred by such Person
for such period (including with respect to letters of credit and banker’s
acceptance financing)). For purposes of the foregoing, interest expense of any
Person shall be determined after giving effect to any net payments made or
received by such Person with respect to interest rate Hedging Agreements but
shall exclude any non-cash interest expense attributable to the movement of the
mark-to-market valuation of obligations in respect of Hedging Agreements or
other derivative instruments pursuant to Statement of Financial Accounting
Standards No. 133. For the avoidance of doubt, interest income shall not be
considered when determining Consolidated Interest Expense.
“Consolidated Net Income” shall mean, for any period, the net income (or loss)
of the Borrower and its Subsidiaries on a consolidated basis for such period
taken as a single accounting period determined in conformity with GAAP, provided
that there shall be excluded, without duplication, (i) the income (or loss) of
(x) any Person (other than a Subsidiary of the Borrower) in which any other
Person (other than the Borrower or any Subsidiary of the Borrower) has a joint
interest or (y) any Person that is an Unrestricted Subsidiary, except (in either
case) to the extent of the amount of dividends or other distributions actually
paid in Cash to the Borrower or any Subsidiary (other than an Unrestricted
Subsidiary) of the Borrower by such Person during such period, (ii) the income
(or loss) of any Person accrued prior to the date it becomes a Subsidiary or is
merged into or consolidated with the Borrower or any Subsidiary of the Borrower
or that Person’s assets are acquired by the Borrower or any Subsidiary of the
Borrower, (iii) the income of any Subsidiary of the Borrower to the extent that
the declaration or payment of dividends or similar distributions by that
Subsidiary of that income is not at the time permitted by operation of the terms
of its charter or any agreement, instrument, judgment, decree, order, statute,
rule or governmental regulation applicable to that Subsidiary, (iv) any
after-tax gains or losses attributable to Asset Sales or returned surplus assets
of any Benefit Plan, and (v) to the extent not included in clauses (i) through
(iv) above, any extraordinary gains or extraordinary losses. In addition,
“Consolidated Net Income” shall exclude the cumulative effect of a change in
accounting principles during such period.
“Consolidated Total Debt” shall mean, as at any date of determination, the
aggregate stated balance sheet amount of all Indebtedness of the type described
in clauses (a), (b), (c), (d), (f) (to the extent such letter of credit or
similar instrument is drawn and not reimbursed), (i), and (k) (in the case of
clause (k), as it applies to each of the foregoing clauses only) of the
definition thereof of the Borrower and its Subsidiaries (other than Subordinated
Indebtedness) determined on a consolidated basis in accordance with GAAP.


13
|

--------------------------------------------------------------------------------





“Consolidated Working Capital” shall mean, as at any date of determination, the
excess (or deficit) of Consolidated Current Assets over Consolidated Current
Liabilities.
“Consolidated Working Capital Adjustment” shall mean, for any period on a
consolidated basis, the amount (which may be a negative number) by which
Consolidated Working Capital as of the beginning of such period exceeds (or is
less than) Consolidated Working Capital as of the end of such period.
“Construction Budget” shall have the meaning given in Section 4.01(w).
“Construction Consultant” shall mean Inspection & Valuation International, a
CBRE company or any other Person designated from time to time by the
Administrative Agent (acting at the direction of the Required Lenders) and
approved by the Borrower (such approval not to be unreasonably conditioned or
delayed) to serve as the construction consultant hereunder.
“Contractual Obligation” shall mean, as applied to any Person, any provision of
any Security issued by that Person or of any indenture, mortgage, deed of trust,
contract, undertaking, agreement or other instrument to which that Person is a
party or by which it or any of its properties is bound or to which it or any of
its properties is subject.
“Control” shall mean the possession, directly or indirectly, of the power to
direct or cause the direction of the management or policies of a Person, whether
through the ownership of voting securities, by contract or otherwise, and the
terms “Controlling” and “Controlled” shall have meanings correlative thereto.
“Control Agreements” shall mean the Collateral Account Control Agreement, each
control agreement entered into in accordance with the Disbursement Agreements or
the Pledge and Security Agreement and each other control agreement executed from
time to time by any Loan Party in favor of the Collateral Agent for the benefit
of the Secured Parties pursuant to any Loan Document.
“Conversion/Continuation Date” shall mean the effective date of a conversion or
continuation, as the case may be, as set forth in the applicable
Conversion/Continuation Notice.
“Conversion/Continuation Notice” shall mean a Conversion/Continuation Notice
substantially in the form of Exhibit B‑2.
“Cost of Improvement Reimbursement Amount” shall mean an amount of proceeds of
the Term B Loans equal to $110,000,000, such amount reflecting the reimbursement
to the Borrower of Costs of the Improvements made with respect to the Project
subsequent to the commencement of construction of the Project but prior to the
Closing Date, such Costs of the Improvements being itemized as follows: costs on
account of site work, concrete foundations, precast garage, structural steel,
curtainwall, HVAC, plumbing, fire protection, electrical and elevators, all of
which the Borrower represents and warrants are Costs of the Improvements.


14
|

--------------------------------------------------------------------------------





“Costs of the Improvements” shall mean those expenditures defined as a “cost of
improvement” under Section 2 of the Lien Law (the term “improvement” also
defined therein).
“Credit Date” shall mean the date of a Credit Extension, which date shall in all
cases be a Business Day.
“Credit Event” shall have the meaning given in Section 4.02.
“Credit Extension” shall mean the making of a Loan.
“Debt Service” shall mean, at any time, (a)(i)all Fees due and payable at such
time to the Agents, the Lead Arranger, and the Lenders and (ii) all “Fees” (as
defined in the Revolving Credit Agreement) due and payable at such time, (b)
interest on Loans and Revolving Loans and, without duplication, interest on any
outstanding reimbursement obligations with respect to Revolving Letters of
Credit, in each case payable at such time (but in any event net of any payments
to be made by any counterparty to any Hedging Agreement with respect thereto),
(c) scheduled Loan principal payments and payments with respect to the principal
amount of any outstanding reimbursement obligations with respect to Revolving
Letters of Credit, in each case payable at such time, and (d) net payments, if
any, due and payable at such time by the Borrower or any of its Subsidiaries
pursuant to any Hedging Agreement.
“Debtor Relief Laws” shall mean Title 11 of the United States Code entitled
“Bankruptcy,” or any successor statute, and all other liquidation,
conservatorship, bankruptcy, assignment for the benefit of creditors,
moratorium, rearrangement, receivership, insolvency, reorganization, or similar
debtor relief laws of the United States or other applicable jurisdictions from
time to time in effect.
“Default” shall mean any event or condition which constitutes an Event of
Default or which upon notice, lapse of time or both (as provided in Section
7.01) would constitute an Event of Default.
“Default Rate” shall have the meaning given in Section 2.09.
“Defaulting Lender” shall mean, subject to Section 2.21(b), any Lender that
(a) has failed to (i) fund all or any portion of its Loans within two Business
Days of the date such Loans were required to be funded hereunder unless such
Lender notifies the Administrative Agent and the Borrower in writing that such
failure is the result of such Lender’s determination that one or more conditions
precedent to funding (each of which conditions precedent, together with any
applicable default, shall be specifically identified in such writing) has not
been satisfied, or (ii) pay to the Administrative Agent or any other Lender any
other amount required to be paid by it hereunder within two Business Days of the
date when due, (b) has notified the Borrower or the Administrative Agent in
writing that it does not intend to comply with its funding obligations
hereunder, or has made a public statement to that effect (unless such writing or
public statement relates to such Lender’s obligation to fund a Loan hereunder
and states that such position is based on such Lender’s determination that a
condition precedent to funding (which condition precedent, together with any
applicable default, shall be specifically identified in such writing or public
statement) cannot be


15
|

--------------------------------------------------------------------------------





satisfied), (c) has failed, within three Business Days after written request by
the Administrative Agent or the Borrower, to confirm in writing to the
Administrative Agent and the Borrower that it will comply with its prospective
funding obligations hereunder (provided that such Lender shall cease to be a
Defaulting Lender pursuant to this clause (c) upon receipt of such written
confirmation by the Administrative Agent and the Borrower), or (d) has, or has a
direct or indirect controlling parent company that has (in each case, after the
Closing Date), (i) become the subject of a proceeding under any Debtor Relief
Law, (ii) had appointed for it a receiver, custodian, conservator, trustee,
administrator, assignee for the benefit of creditors or similar Person charged
with reorganization or liquidation of its business or assets, including the
Federal Deposit Insurance Corporation or any other state or federal regulatory
authority acting in such a capacity, or (iii) become the subject of a Bail-in
Action; provided that a Lender shall not be a Defaulting Lender solely by virtue
of the ownership or acquisition of any equity interest in that Lender or any
direct or indirect parent company thereof by a Governmental Authority so long as
such ownership interest does not result in or provide such Lender with immunity
from the jurisdiction of courts within the United States or from the enforcement
of judgments or writs of attachment on its assets or permit such Lender (or such
Governmental Authority) to reject, repudiate, disavow or disaffirm any contracts
or agreements made with such Lender. Any determination by the Administrative
Agent that a Lender is a Defaulting Lender under any one or more of clauses (a)
through (d) above shall be conclusive and binding absent manifest error, and
such Lender shall be deemed to be a Defaulting Lender (subject to Section
2.21(b)) upon delivery of written notice of such determination to the Borrower
and each Lender.
“Development Documents” shall mean, collectively, (i) that certain Amended and
Restated Master Development Agreement, dated as of December 28, 2015, by and
among EPT Sub, EPR Sub, Adelaar Developer, the Borrower, Empire Sub I and Empire
Sub II, as amended by that certain First Amendment to Amended and Restated
Master Development Agreement, dated as of January 19, 2017, by and among EPT
Sub, EPR Sub, Adelaar Developer, the Borrower, Empire Sub I and Empire Sub II;
(ii) the Ground Lease, the Entertainment Village Lease and the Golf Course
Lease; (iii) the Purchase Option Agreement; (iv) that certain Completion
Guaranty (EPR Properties), dated as of December 28, 2015, by EPR Properties, for
the benefit of the Borrower, Empire Sub I, Empire Sub II and Empire; (v) that
certain Completion Guaranty (Empire Resorts, Inc.), dated as of December 28,
2015, by Empire, for the benefit of EPR Sub, EPT Sub, Adelaar Developer and EPR
Properties; (vi) that certain Amended and Restated Master Declaration of
Covenants, Conditions, Easements and Restrictions for Adelaar, dated as of
December 28, 2015, by and among EPT Sub, EPR Sub, the Master Association and
Adelaar Developer, as amended by that certain First Amendment to Amended and
Restated Master Declaration of Covenants, Conditions, Easements and Restrictions
for Adelaar, dated as of January 19, 2017, by and among EPT Sub, EPR Sub, the
Master Association and Adelaar Developer; (vii) that certain Assignment and
Assumption Agreement, dated as of December 28, 2015 by and between MRMI, as
assignor, and the Borrower, as assignee; (viii) that certain Subordination,
Non-Disturbance and Attornment Agreement, dated as of December 28, 2015, by and
among EPR Sub, Adelaar Developer and Empire Sub I, as amended by that certain
First Amendment to Subordination, Non-Disturbance and Attornment Agreement,
dated as of January 19, 2017, by and among EPR Sub, Adelaar Developer and Empire
Sub I; and (ix) that certain Subordination, Non-Disturbance and Attornment
Agreement, dated as of December 28, 2015, by and among EPR Sub, Adelaar
Developer and Empire Sub II, as amended by that certain


16
|

--------------------------------------------------------------------------------





First Amendment to Subordination, Non-Disturbance and Attornment Agreement,
dated as of January 19, 2017, by and among EPR Sub, Adelaar Developer and Empire
Sub II.
“Deposit Account” shall mean a demand, time, savings, passbook or like account
with a bank, savings and loan association, credit union or like organization,
other than an account evidenced by a negotiable certificate of deposit.
“Disbursement” shall mean a “Disbursement” under and as defined in either
Disbursement Agreement.
“Disbursement Agent” shall mean Credit Suisse AG, Cayman Islands Branch, and its
permitted successors and assigns in the capacity of disbursement agent under the
Disbursement Agreements.
“Disbursement Agreements” shall mean the Building Loan Disbursement Agreement
and the Project Disbursement Agreement.
“Disbursement Agreement Event of Default” shall mean an “Event of Default” under
(and as defined in) either Disbursement Agreement.
“Disbursement Request” shall mean a “Disbursement Request” under (and as defined
in) either Disbursement Agreement.
“Discharge of Revolving Obligations” shall mean the “payment in full” (as
defined in the Revolving Credit Agreement (as in effect on the date hereof)) of
the Revolving Obligations.
“Disqualified Capital Stock” shall mean any Capital Stock that, by its terms (or
by the terms of any security or other Capital Stock into which it is convertible
or for which it is exchangeable), or upon the happening of any event or
condition, (a) requires the payment of any dividends (other than dividends
payable solely in shares of Qualified Capital Stock), (b) matures or is
mandatorily redeemable or subject to mandatory repurchase or redemption or
repurchase at the option of the holders thereof (other than solely for Qualified
Capital Stock), in each case in whole or in part and whether upon the occurrence
of any event, pursuant to a sinking fund obligation on a fixed date or otherwise
(including as the result of a failure to maintain or achieve any financial
performance standards) or (c) is or becomes convertible into or exchangeable
for, automatically or at the option of any holder thereof, any Indebtedness,
Capital Stock or other assets (other than Qualified Capital Stock), in the case
of each of clauses (a), (b) and (c), prior to the date that is 91 days after the
Term B Loan Maturity Date at the time of issuance of such Capital Stock (other
than (i) following payment in full of the Obligations or (ii) upon a Change in
Control; provided that any payment required pursuant to this clause (ii) is
subject to the prior payment in full of the Obligations; provided, however, that
if any such Capital Stock is issued to any employee or to any plan for the
benefit of employees of the Borrower or its Subsidiaries or by any such plan to
such employees, such Capital Stock shall not constitute Disqualified Capital
Stock solely because it may be required to be repurchased by a Loan Party in
order to satisfy applicable statutory or regulatory obligations or as a result
of such employee’s termination, death or disability).


17
|

--------------------------------------------------------------------------------





“Disqualified Institution” shall mean, on any date, (a) any Person that (i) has
failed to timely file pursuant to applicable Gaming Laws (1) any application
requested in writing of that Person by any Gaming Authority in connection with
any licensing, determination of suitability or qualification, or waiver of
licensing required of that Person as a lender to the Borrower or (2) any
required application or other papers requested in writing of that Person by any
Gaming Authority in connection with any licensing, determination of the
suitability, or waiver of licensing of that Person as a lender to the Borrower,
(ii) has withdrawn (except where requested or permitted by the Gaming Authority)
any such application or other required papers or (iii) by any final
determination by a Gaming Authority pursuant to applicable Gaming Laws (1) has
been determined as “unsuitable” or “disqualified” as a lender to the Borrower or
(2) has been denied the issuance of any license or other approval required under
applicable Gaming Laws to be held by it as a lender to the Borrower, (b) any
Person designated by the Borrower as a “Disqualified Institution” by written
notice delivered to the Administrative Agent on or prior to the date hereof,
together with Affiliates thereof to the extent clearly identifiable as such on
the basis of such Affiliate’s name and (c) any other Person (including named
Affiliates thereof), together with Affiliates thereof to the extent clearly
identifiable as such on the basis of such Affiliate’s name, that is a competitor
of the Borrower or any of its Subsidiaries or Affiliates that owns or operates
one or more gaming establishments (including any Person that directly or
indirectly owns or Controls such Person but excluding bona fide debt funds,
financial institutions or other similar institutional debt investors, in each
case, so long as no competitor of the Borrower makes investment decisions for
such Person or has the power, directly or indirectly, to direct or cause the
direction of the investment decisions of such Person), which Person has been
designated by the Borrower as a “Disqualified Institution” by written notice to
the Administrative Agent not less than 5 Business Days prior to such date;
provided that, in the case of Persons described in clauses (b) and (c) above,
(x) “Disqualified Institutions” shall exclude any Person that the Borrower has
designated as no longer being a “Disqualified Institution” by written notice
delivered to the Administrative Agent from time to time and (y) the
Administrative Agent may distribute the list of any Persons designated by the
Borrower as a Disqualified Institution to the Lenders; and, provided further,
that in no event shall (x) a Disqualified Institution include any Permitted
Holder or any Affiliate thereof and (y) such a designation apply retroactively
to disqualify any Lender prior to such designation becoming effective.
“Dollars” or “$” shall mean lawful money of the United States of America.
“EEA Financial Institution” shall mean (a) any credit institution or investment
firm established in any EEA Member Country which is subject to the supervision
of an EEA Resolution Authority, (b) any entity established in an EEA Member
Country which is a parent of an institution described in clause (a) of this
definition, or (c) any financial institution established in an EEA Member
Country which is a subsidiary of an institution described in clauses (a) or (b)
of this definition and is subject to consolidated supervision with its parent.
“EEA Member Country” shall mean any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.


18
|

--------------------------------------------------------------------------------





“EEA Resolution Authority” shall mean any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.
“Eligible Assignee” shall mean (a) any commercial bank, insurance company,
investment fund, mutual fund or other entity that is an “accredited investor”
(as defined in Regulation D under the Securities Act) and which extends credit
or buys loans as one of its businesses; and (b) any Lender, Affiliate of any
Lender or Approved Fund; provided, that neither the Borrower, an Affiliate of
the Borrower (other than any Affiliated Lender), any Defaulting Lender, any
Defaulting Lender’s Subsidiaries, any natural Person (or holding company,
investment vehicle or trust for, or owned and operated for the primary benefit
of, a natural Person (other than an Affiliated Lender)) nor, subject to Section
9.04(k), any Disqualified Institution shall be an Eligible Assignee.
“Empire” shall mean Empire Resorts, Inc., a Delaware corporation.
“Empire Sub I” shall mean Empire Resorts Real Estate I, LLC, a New York limited
liability company.
“Empire Sub II” shall mean Empire Resorts Real Estate II, LLC, a New York
limited liability company.
“Entertainment Village” shall have the meaning given in the Building Loan
Disbursement Agreement.
“Entertainment Village Lease” shall mean that certain Sub-Lease, dated as of
December 28, 2015, between Adelaar Developer and Empire Sub II, as amended by
that certain First Amendment to Entertainment Village Lease, dated as of January
19, 2017, between Adelaar Developer and Empire Sub II.
“Environmental Claim” shall mean any written notice of violation, claim, action,
suit, proceeding, demand, abatement order or other order or directive
(conditional or otherwise), by any Governmental Authority or any other Person,
arising (a) pursuant to or in connection with any actual or alleged violation of
any Environmental Law; (b) in connection with any Hazardous Material or any
actual or alleged Hazardous Materials Activity; or (c) in connection with any
actual or alleged damage, injury, threat or harm to health and safety (as they
relate to exposure to Hazardous Materials), natural resources or the
environment.
“Environmental Indemnity Agreements” shall mean (a) the Environmental Indemnity
Agreement, substantially in the form of Exhibit E, dated as of the date hereof,
executed and delivered by the Borrower in favor of the Administrative Agent and
the Lenders, (b) the Environmental Indemnity Agreement, substantially in the
form of Exhibit E, dated as of the date hereof, executed and delivered by the
Borrower and Empire Sub I in favor of the Administrative Agent and the Lenders,
(c) the Environmental Indemnity Agreement, substantially in the form of Exhibit
E, dated as of the date hereof, executed and delivered by the Borrower and
Empire Sub II in favor of the Administrative Agent and the Lenders and (d) each
other environmental indemnity


19
|

--------------------------------------------------------------------------------





agreement executed and delivered by a Loan Party in favor of the Administrative
Agent and the Lenders from time to time, substantially in the form of Exhibit E,
with such changes as shall be advisable under the law of the jurisdiction
governing such environmental indemnity agreement and as are reasonably
satisfactory to the Administrative Agent.
“Environmental Laws” shall mean all applicable Federal, state, local and foreign
laws (including common law), treaties, regulations, rules, ordinances, codes,
decrees, judgments, directives, orders (including consent orders), and
agreements, in each case having the force and effect of law and relating to
protection of the environment, the protection of natural resources, the
protection of public health and safety from environmental hazards or the
presence of, Release or threatened Release of, or exposure to, Hazardous
Materials, or the generation, manufacture, processing, distribution, use,
treatment, storage, transport, recycling or handling of, or the arrangement for
such activities with respect to, Hazardous Materials.
“Environmental Liability” shall mean all liabilities, obligations, damages,
losses, claims, actions, suits, judgments, orders, fines, penalties, fees,
expenses and costs (including administrative oversight costs, natural resource
damages and remediation costs), whether contingent or otherwise, arising out of
or relating to (a) compliance or non‑compliance with any Environmental Law,
(b) the generation, use, handling, transportation, storage, treatment or
disposal of any Hazardous Materials, (c) exposure to any Hazardous Materials,
(d) the Release or threatened Release of any Hazardous Materials, (e) any
Hazardous Materials Activity or (f) any contract, agreement or other consensual
arrangement pursuant to which liability is assumed or imposed with respect to
any of the foregoing.
“Environmental Permit” shall mean any Permit required by any applicable
Environmental Law.
“EPR Sub” shall mean EPR Concord II, L.P., a Delaware limited partnership.
“EPT Sub” shall mean EPT Concord II, LLC, a Delaware limited liability company.
“Equity Pledge Agreement” shall mean that certain Equity Pledge Agreement,
substantially in the form of Exhibit C-3, dated as of the date hereof, among the
Equity Pledgor, the Borrower and the Collateral Agent; provided that in the
event of the consummation of an Equity Pledgor Transaction, “Equity Pledge
Agreement” shall be deemed to refer to the Equity Pledge Agreement entered into
by Empire in connection therewith (and, in such case, the Collateral Agent
shall, at the cost of the Borrower, release the replaced Equity Pledgor from its
Equity Pledge Agreement pursuant to documentation reasonably acceptable to the
Collateral Agent).
“Equity Pledgor” shall mean Montreign Holding Company, LLC, a New York limited
liability company; provided that, in the event of the consummation of an Equity
Pledgor Transaction, “Equity Pledgor” shall be deemed to refer to Empire.
“Equity Pledgor Transaction” shall mean a transaction pursuant to which Empire
acquires a direct interest in 100% of each class of issued and outstanding
Capital Stock of the Borrower; provided that in connection with such
acquisition, Empire shall execute and deliver to


20
|

--------------------------------------------------------------------------------





the Administrative Agent and the Collateral Agent a new Equity Pledge Agreement
or an assignment of the then existing Equity Pledge Agreement, in either case,
in form and substance reasonably satisfactory to the Collateral Agent, and take
all such other actions and execute and deliver, or cause to be executed and
delivered, to the extent applicable, all such documents, instruments,
agreements, and certificates as are similar to those described in Section
4.01(a), Section 4.01(b), Section 4.01(d), Section 4.01(e), Section 4.01(f),
Section 4.01(j) and Section 4.01(k).
“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended from time to time, and the regulations issued thereunder.
“ERISA Affiliate” shall mean any trade or business (whether or not incorporated)
that, together with any Loan Party, is treated as a single employer under
Section 414(b) or (c) of the Tax Code, or solely for purposes of Section 302 of
ERISA and Section 412 of the Tax Code, is treated as a single employer under
Section 414 of the Tax Code.
“ERISA Event” shall mean (a) any “reportable event”, as defined in
Section 4043(c) of ERISA or the regulations issued thereunder, with respect to a
Benefit Plan (other than an event for which the 30-day notice period is waived
by regulation); (b) a Benefit Plan is in “at risk” status under Section 430 of
the Tax Code or Section 303 of ERISA; (c) the filing pursuant to Section 412(c)
of the Tax Code or Section 302(c) of ERISA of an application for a waiver of the
minimum funding standard with respect to any Benefit Plan; (d) the incurrence by
any Loan Party or any of its ERISA Affiliates of any liability under Title IV of
ERISA with respect to the termination of any Benefit Plan or the withdrawal or
partial withdrawal of any Loan Party or any of its ERISA Affiliates from any
Benefit Plan or Multiemployer Plan; (e) the receipt by any Loan Party or any of
its ERISA Affiliates from the PBGC or a plan administrator of any notice
relating to the intention to terminate any Benefit Plan or to appoint a trustee
to administer any Benefit Plan; (f) the adoption of any amendment to a Benefit
Plan that would require the provision of security pursuant to Section 436(f) of
the Tax Code; (g) the receipt by any Loan Party or any of its ERISA Affiliates
of any notice, or the receipt by any Multiemployer Plan from any Loan Party or
any of its ERISA Affiliates of any notice, concerning the imposition of
Withdrawal Liability or a determination that a Multiemployer Plan is, or is
expected to be, insolvent or in reorganization, within the meaning of Title IV
of ERISA or in critical or endangered status under Section 432 of the Tax Code
or Section 305 of ERISA; (h) the occurrence of a nonexempt “prohibited
transaction” (within the meaning of Section 4975 of the Tax Code) caused by any
Loan Party holding “plan assets” (within the meaning of Section 3(42) of ERISA)
or with respect to which any Loan Party could otherwise reasonably be expected
to incur any liability; (i) a Lien shall arise under Section 430(k) of the Tax
Code or Section 303(k) of ERISA; or (j) any other event or condition with
respect to a Benefit Plan or Multiemployer Plan that could reasonably be
expected to result in material liability of any Loan Party.
“EU Bail-In Legislation Schedule” shall mean the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.
“EV Contract” shall have the meaning given in the Building Loan Disbursement
Agreement.


21
|

--------------------------------------------------------------------------------





“Event of Default” shall have the meaning given in Section 7.01.
“Excluded Accounts” shall have the meaning given to such term in the Pledge and
Security Agreement.
“Excluded Collateral” shall mean (a) any license, permit, or authorization
issued by any of the Gaming Authorities or any other Governmental Authority or
any other assets (including any Gaming License and any Gaming Reserves), in each
case, solely to the extent a security interest therein is prohibited under
Gaming Laws or other applicable law, or under the terms of any such license,
permit, or authorization, or which would require a consent, finding of
suitability or other similar approval or procedure by any of the Gaming
Authorities or any other Governmental Authority prior to being pledged,
hypothecated, or given as collateral security (to the extent such consent,
finding or approval has not been obtained); (b) any lease, license, contract or
agreement to which any Loan Party is a party or any of its rights or interests
thereunder if and for so long as the grant of a security interest therein shall
(x) constitute or result in (i) the abandonment, invalidation or
unenforceability of any right, title or interest of any Loan Party therein or
(ii) a breach or termination pursuant to the terms of, or a default under, any
such lease, license, contract or agreement or (y) pursuant thereto require any
consent to assignment of such lease, license, contract or agreement from any
Person other than the Borrower and its Affiliates which has not been obtained
(unless, in the case of exclusions referred to in clauses (a) and/or (b) above,
such law, rule, regulation, term, provision or condition would be rendered
ineffective with respect to the creation of the security interest hereunder
pursuant to Sections 9-406, 9-407, 9-408 or 9-409 of the UCC (or any successor
provision or provisions) of any relevant jurisdiction or any other applicable
law (including any Debtor Relief Law) or principles of equity), provided,
however, that the Collateral shall include (and such security interest shall
attach) immediately at such time as the contractual or legal prohibitions
described in clauses (a) and/or (b) above shall no longer be applicable and to
the extent severable, shall attach immediately to any portion of such lease,
license, contract, permit, authorization or agreement not subject to the
prohibition specified above; (c) assets sold to a Person which is not a Loan
Party in compliance with the Loan Documents; (d) assets to the extent owned by a
Subsidiary Guarantor after the release of the guarantee of such Subsidiary
Guarantor in accordance with the Subsidiary Guaranty and the release of such
Subsidiary Guarantor from the Pledge and Security Agreement in accordance with
the terms thereof; (e) assets subject to a Lien permitted by Section 6.02(m)
(including Specified FF&E Collateral) to the extent the documents related to
such Lien prohibit the granting of a security interest under the Security
Documents; (f) any “intent-to-use” trademark application for registration of a
Trademark filed pursuant to Section 1(b) of the Lanham Act, 15 U.S.C. §1051,
prior to the filing of a “Statement of Use” pursuant to Section 1(d) of the
Lanham Act or an “Amendment to Allege Use” pursuant to Section 1(c) of the
Lanham Act with respect thereto, to the extent and for so long as creation by a
Loan Party of a security interest therein would impair the validity or
enforceability of any registration that issues from such intent-to-use trademark
application; (g) any Excluded Accounts; (h) any Excluded Leased Real Property;
(i) any Specified Hedging Agreement or Specified Cash Management Agreement or
any Specified Cash Management Agreement (as defined in the Revolving Credit
Agreement); and (j) any Cash Collateral (as defined in the Revolving Facility)
pledged, delivered or deposited pursuant to Section 2.14(b), 2.22, 2.23 or 7.01
of the Revolving Facility as in effect on the Closing Date. Notwithstanding the
foregoing, (x) all Proceeds and Sale Proceeds (each as defined in the


22
|

--------------------------------------------------------------------------------





Security Documents) of the Excluded Collateral (other than those specified
pursuant to clause (d) or (e) above) shall constitute Collateral and shall be
included within the property and assets over which a security interest is
granted pursuant to the Security Documents, unless such Proceeds or Sale
Proceeds would independently constitute Excluded Collateral and (y) Excluded
Collateral shall not include any Property of any of the Loan Parties (other than
cash collateral described in clause (j) of the preceding sentence) to which a
Lien permitted pursuant to Section 6.02(x) attaches (or purports to attach).
“Excluded Leased Real Property” shall mean any lease or license (or sublease or
sublicense) of Real Property by the Borrower or its Subsidiaries of (a)
warehouse space utilized for the storage of equipment in the ordinary course of
business, (b) office space for administrative services in the ordinary course of
business, (c) suites or skyboxes at entertainment venues for the purpose of
hosting customers, employees and other Persons at events occurring at such
entertainment venues, (d) signs used for marketing and other purposes in the
ordinary course of business, or (e) other Real Property not otherwise covered by
clauses (a) through (e) above, so long as the aggregate rents or other payments
thereunder in the aggregate over the term of all such leases and licenses
(including any renewals solely at the option of the Borrower or any Subsidiary),
plus the aggregate amount of all Consolidated Capital Expenditures and Project
Costs made by the Borrower and its Subsidiaries with respect to the Real
Property encumbered by all such leases and licenses, does not exceed $5,000,000;
provided, that (i) the aggregate rent to be paid by the Borrower and its
Subsidiaries under all leases or licenses of Real Property described in clauses
(a) through (e) above shall not be material to the value of the overall business
of the Borrower and its Subsidiaries, taken as a whole, (ii) no such lease or
license shall be required to be maintained by the Borrower or any of its
Subsidiaries pursuant to any Legal Requirement, including any zoning law or
Gaming Law, in order for the Borrower or any of its Subsidiaries to operate the
Project, and (iii) no such lease or license shall be deemed “Excluded Leased
Real Property” to the extent the loss thereof could reasonably be expected to
have a Material Adverse Effect. For purposes of clarification, the Real Property
leased by the Borrower pursuant to the IDA Leaseback Agreement, the Ground
Lease, the Entertainment Village Lease and the Golf Course Lease shall not be
deemed Excluded Leased Real Property.
“Excluded Swap Obligations” shall have the meaning given to such term in the
Pledge and Security Agreement.
“Excluded Taxes” shall mean, with respect to the Administrative Agent or any
Lender, (a)  Taxes imposed on (or measured by) such recipient’s net income
(however denominated) and franchise (and any similar) Taxes imposed in lieu of
net income Taxes, in each case (x) by the jurisdiction under the laws of which
such recipient is organized (or any political subdivision thereof), or in which
its principal office is located or, in the case of any Lender, in which its
applicable lending office is located or (y) that are Other Connection Taxes,
(b) any branch profits taxes imposed by any jurisdiction (or any political
subdivision thereof) described in clause (a) above, (c) in the case of any
Lender (other than an assignee pursuant to a request by the Borrower under
Section 2.20 or Section 2.22), any U.S. federal withholding Tax that is imposed
on amounts payable to such Lender under the law applicable at the time such
Lender becomes a party to this Agreement (or designates a new lending office),
except to the extent that at the time of designation of a new lending office


23
|

--------------------------------------------------------------------------------





(or assignment) any such Lender (or its assignor, if any) was entitled to
receive additional amounts from the Borrower or any other Company with respect
to such withholding tax pursuant to Section 2.19(a), (d) any U.S. federal
withholding Tax attributable to any Lender or the Administrative Agent’s failure
to comply with Section 2.19(e) or (f), and (e) any U.S. federal withholding
Taxes imposed under FATCA.
“Executive Order No. 13224” shall mean the Executive Order No. 13224 on
Terrorist Financing, effective September 24, 2001, as the same as been, or shall
hereafter be, renewed, extended, amended or replaced.
“Facility” shall mean the Commitments and the Loans made thereunder.
“Family Group” shall mean an individual’s siblings, former or then current
spouse, lineal ancestors, and/or descendants (whether by birth or adoption) and
descendants (whether by birth or adoption) of the individual’s siblings or
former or then current spouse, and any trust, partnership, limited partnership,
limited liability company or other similar entity wherever organized, or
retirement account primarily for the benefit of the individual and/or the
individual’s siblings, former or then current spouse, lineal ancestors, and/or
descendants (whether by birth or adoption) and descendants (whether by birth or
adoption) of the individual’s siblings or former or then current spouse and the
personal estate of any of the foregoing Persons.
“FATCA” shall mean Sections 1471 through 1474 of the Tax Code, as of the date of
this Agreement (or any amended or successor version that is substantively
comparable and not materially more onerous to comply with), any current or
future regulations or official interpretations thereof, and any agreements
entered into pursuant to Section 1471(b)(1) of the Tax Code (or any amended or
successor version described above) or any fiscal or regulatory legislation, or
other official rules or practices adopted pursuant to, or in connection with,
any intergovernmental agreement, treaty, convention or other official agreement
among Governmental Authorities entered into in connection with the
implementation of the foregoing.
“Federal Funds Effective Rate” shall mean, for any day, the rate per annum equal
to the weighted average of the rates on overnight federal funds transactions
with members of the Federal Reserve System (or, if such day is not a Business
Day, for the immediately preceding Business Day), as published by the Federal
Reserve Bank of New York on the Business Day next succeeding such day.
“Fee Letter” shall mean that certain Senior Secured First Lien Term Loan Credit
Facility Engagement Letter, dated as of November 14, 2016, by and among Credit
Suisse AG, Cayman Islands Branch, Credit Suisse Securities (USA) LLC and the
Borrower.
“Fees” shall mean all fees payable by the Borrower or any Affiliate of the
Borrower to the Lead Arranger, the Agents, the Lenders or any other Person under
or in connection with the Facility, including all fees described in Section 2.10
and the Fee Letter.
“FF&E Agreements” shall have the meaning given in Section 5.17.


24
|

--------------------------------------------------------------------------------





“FF&E Costs” shall have the meaning given in the Project Disbursement Agreement.
“Final Completion” shall have the meaning given in the Building Loan
Disbursement Agreement.
“Financial Officer” of any Person shall mean the chief financial officer,
principal accounting officer or treasurer of such Person or, any other
authorized representative of such Person reasonably satisfactory to the
Administrative Agent.
“Financial Officer Certification” shall mean, with respect to the financial
statements for which such certification is required, the certification of a
Financial Officer of the Borrower that such financial statements fairly present,
in all material respects, the financial condition of the Borrower and its
Subsidiaries as at the dates indicated and the results of their operations and
their cash flows for the periods indicated in accordance with GAAP, subject,
with respect to financial statements delivered for any month or Fiscal Quarter,
to changes resulting from audit and normal year‑end adjustments and the absence
of footnotes.
“Financial Plan” shall have the meaning given in Section 5.01(i).
“First Lien Debt” shall mean, as at any date of determination, Consolidated
Total Debt that is secured by Liens on any Property of the Borrower or its
Subsidiaries which, to the extent such Property constitutes Collateral, is not
junior in priority to the Lien on such Property securing the Obligations.
“First Lien Leverage Ratio” shall mean, on any date, the ratio of (a) all First
Lien Debt outstanding on such date to (b) Consolidated Adjusted EBITDA for the
period of four consecutive Fiscal Quarters most recently ended on or prior to
such date (subject to such adjustments as are specified in Section 6.08(b)),
taken as one accounting period.
“Fiscal Quarter” shall mean a fiscal quarter of any Fiscal Year.
“Fiscal Year” shall mean the fiscal year of the Loan Parties ending on
December 31 of each calendar year.
“Foreign Lender” shall mean any Lender (or, if such Lender is a disregarded
entity for United States federal income tax purposes, the Person treated, for
United States federal income tax purposes, as the regarded owner of the assets
of such Lender) that is not a “United States person” as defined under Section
7701(a)(30) of the Tax Code.
“Full Opening Date” shall mean the later of (a) the Casino Opening Date and (b)
the date upon which at least 95% of all of the rooms of the Hotel (as defined in
the Building Loan Disbursement Agreement) are open to the public.
“Fund” shall mean any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and/or similar extensions of credit in the ordinary course.


25
|

--------------------------------------------------------------------------------





“Funding Notice” shall mean a notice substantially in the form of Exhibit B‑1.
“GAAP” shall mean generally accepted accounting principles in the United States.
“Gaming Authorities” shall mean the applicable gaming board, commission or other
Governmental Authority responsible for interpreting, administering and enforcing
the Gaming Laws applicable to the Borrower, any other Loan Party or the Project,
including the New York State Gaming Commission.
“Gaming Laws” shall mean all laws, rules, regulations, orders and other
enactments applicable to gaming privileges, operations or activities with
respect to the Borrower, any other Loan Party or the Project, as applicable, as
in effect from time to time, including the policies, interpretations and
administration thereof by any Gaming Authority.
“Gaming License Conditions” shall mean the License Conditions attached as
Exhibit 1 to that certain Gaming Facility License Award Montreign Operating
Company, LLC, and any amendments, modifications and supplements thereto
permitted hereunder.
“Gaming Licenses” shall mean any licenses, permits, franchises, approvals,
regulations, findings of suitability or other authorizations from any Gaming
Authority or other Governmental Authority required to own, develop, lease or
operate (directly or indirectly) the Project because of the gaming operations
conducted or proposed to be conducted thereat or by any Loan Party, including
all such licenses, permits, franchises, approvals, regulations, findings of
suitability or other authorizations granted under Gaming Laws or any other Legal
Requirement related thereto.
“Gaming Reserves” shall mean any mandatory gaming security reserves or other
reserves required under applicable Gaming Laws or by directive of any Gaming
Authorities related thereto that in any such case are required pursuant to
applicable Gaming Laws to be maintained at the Project in the form of “cage
cash” or otherwise constitute Excluded Collateral.
“General Contract” shall mean the Construction Management Agreement, as defined
in the Building Loan Disbursement Agreement.
“Golf Course” shall mean an 18-hole golf course to be located on the Real
Property subject to the Golf Course Lease.
“Golf Course Amount” shall mean at any time of determination $19,595,257 less
any amounts previously deposited into the Golf Course Equity Account or the Golf
Course Loan Account.
“Golf Course Equity Account” shall mean an account established with M&T Bank (or
any replacement bank substituted therefor), subject to a Control Agreement, and
subjected to perfected liens to secure the Obligations.
“Golf Course Equity Amount” shall mean at any time the aggregate amount of
Required Equity Contributions to be made after such time and applied to Golf
Course Expenditures


26
|

--------------------------------------------------------------------------------





as determined in good faith by the Borrower; provided that at all times the sum
of the Golf Course Equity Amount and the Golf Course Loan Amount shall equal the
Golf Course Amount.
“Golf Course Lease” shall mean that certain Sub-Lease, dated as of December 28,
2015, between Adelaar Developer and Empire Sub I, as amended by that certain
First Amendment to Golf Course Lease, dated as of January 19, 2017, by and
between Adelaar Developer and Empire Sub I.
“Golf Course Loan Account” shall mean an account established with M&T Bank (or
any replacement bank substituted therefor), subject to a Control Agreement, and
subjected to perfected liens to secure the Obligations.
“Golf Course Loan Amount” shall mean at any time the aggregate amount of
proceeds of Term A Loans anticipated to be borrowed after such time and applied
to Golf Course Expenditures as determined in good faith by the Borrower;
provided that at all times the sum of the Golf Course Equity Amount and the Golf
Course Loan Amount shall equal the Golf Course Amount.
“Golf Course Expenditures” shall mean expenditures (including Capital
Expenditures) made by the Loan Parties in furtherance of the development of the
Golf Course.
“Governing Documents” shall mean, as to any Person, the articles or certificate
of incorporation and bylaws, any certificate of limited partnership, any
shareholders’ agreement, articles of organization, certificate of organization,
or certificate of formation, limited liability company agreement, operating
agreement, limited partnership agreement or other partnership agreement or other
formation or constituent documents of such Person.
“Governmental Acts” shall mean any act or omission, whether rightful or
wrongful, of any present or future de jure or de facto government or
Governmental Authority.
“Governmental Authority” shall mean the government of the United States of
America or any other nation, any political subdivision thereof, whether federal,
state or local, and any agency, authority (including any Gaming Authority),
instrumentality, regulatory body, court, central bank or other entity exercising
executive, legislative, judicial, taxing, regulatory or administrative powers or
functions of or pertaining to government (including any supra-national bodies
such as the European Union or the European Central Bank).
“Ground Lease” shall mean that certain Lease dated as of December 28, 2015, by
and between EPT Sub and the Borrower, as amended by that certain First Amendment
to Casino Lease, dated as of January 19, 2017, by and between EPT Sub and the
Borrower.
“Guarantee” of or by any Person (for purposes of this definition, the
“guarantor”) shall mean any obligation, contingent or otherwise, of (a) the
guarantor or (b) another Person (including any bank under a letter of credit) to
induce the creation of which the guarantor has issued a reimbursement,
counterindemnity or similar obligation, in either case guaranteeing or having
the economic effect of guaranteeing any Indebtedness or other obligation of any
other Person (the “primary obligor”) in any manner, whether directly or
indirectly, and including any obligation,


27
|

--------------------------------------------------------------------------------





contingent or otherwise, of the guarantor, direct or indirect, (i) to purchase
or pay (or advance or supply funds for the purchase or payment of) such
Indebtedness or other obligation or to purchase (or to advance or supply funds
for the purchase of) any security for the payment of such Indebtedness or other
obligation, (ii) to purchase or lease property, securities or services for the
purpose of assuring the owner of such Indebtedness or other obligation of the
payment of such Indebtedness or other obligation, (iii) to maintain working
capital, equity capital or any other financial statement condition or liquidity
of the primary obligor so as to enable the primary obligor to pay such
Indebtedness or other obligation or maintain solvency or net worth, (iv) as an
account party in respect of any letter of credit or letter of guaranty issued to
support such Indebtedness or obligation or (v) to otherwise assure or hold
harmless the owner of such Indebtedness or other obligation against loss in
respect thereof; provided, however, that the term “Guarantee” shall not include
endorsements for collection or deposit in the ordinary course of business. The
amount of any obligation under a Guarantee of a guarantor shall be deemed to be
the lower of (A) an amount equal to the stated or determinable amount of the
primary obligation in respect of which such Guarantee is made and (B) the
maximum amount for which such guarantor may be liable pursuant to the terms of
the instrument embodying such Guarantee, unless such primary obligation and the
maximum amount for which such guarantor may be liable are not stated or
determinable, in which case the amount of such obligation shall be such
guarantor’s maximum reasonably anticipated liability in respect thereof as
determined by the Borrower in good faith.
“Hazardous Materials” shall mean any petroleum (including crude oil or fraction
thereof) or petroleum products or byproducts, or any pollutant, contaminant,
chemical, hazardous, or toxic substances, materials or wastes, in each case
defined as such, or regulated by, or pursuant to, any Environmental Law, or
requiring removal, remediation or reporting under any Environmental Law,
including asbestos, or asbestos containing material, radon or other radioactive
material, polychlorinated biphenyls and urea formaldehyde insulation.
“Hazardous Materials Activity” shall mean any past, current or proposed
activity, event or occurrence involving any Hazardous Materials, including the
use, manufacture, possession, storage, holding, presence, existence, location,
Release, threatened Release, discharge, placement, generation, transportation,
processing, construction, treatment, abatement, removal, remediation, disposal,
disposition or handling of any Hazardous Materials, and any corrective action or
response action with respect to any of the foregoing.
“Hedging Agreement” shall mean any agreement with respect to any swap, forward,
cap, collar, future or derivative transaction or option or similar agreement
involving, or settled by reference to, one or more rates, currencies, fuel or
other commodities, equity or debt instruments or securities, or economic,
financial or pricing indices or measures of economic, financial or pricing risk
or value or any similar transaction or any combination of these transactions;
provided, however, that no phantom stock or similar plan providing for payments
on account of services provided by current or former directors, officers,
employees or consultants of any Loan Party shall be a Hedging Agreement.
“IDA” shall mean the County of Sullivan Industrial Development Agency.


28
|

--------------------------------------------------------------------------------





“IDA Documents” shall mean, collectively, (I) (a) that certain Amended and
Restated Agent Agreement, dated as of September 18, 2015, among the Borrower,
the IDA and MRMI, (b) that certain Amended and Restated Payment in Lieu of Tax
Agreement, dated as of October 1, 2015, among the Borrower, MRMI and the IDA,
(c) the IDA Lease Agreement, (d) the IDA Leaseback Agreement, (e) that certain
Bill of Sale to Agency, dated as of October 1, 2015, executed by the Borrower
and MRMI in favor of the IDA, (f) that certain Bill of Sale to Company, dated as
of October 1, 2015, executed by the IDA in favor of MRMI and the Borrower, (g)
that certain Environmental Compliance and Indemnification Agreement, dated as of
September 5, 2014, by and among IDA, MRMI and the Borrower, and (h) that certain
Closing Conditions Letter, dated as of September 5, 2014, among the IDA, the
Borrower, MRMI, EPT Sub and EPR Sub, as amended by that certain Amendment to
September 5, 2014 Closing Conditions Letter, dated as of May 1, 2015, by and
among, the IDA, the Borrower and MRMI, as further amended by that certain
Closing Conditions Letter, dated as of October 1, 2015, by and among the IDA,
the Borrower and MRMI, in each case, as assigned and/or amended, as applicable,
by that certain Omnibus Assignment and Assumption Agreement dated as of November
21, 2016, by and among MRMI, the Borrower and the IDA and that certain Omnibus
Amendment to Project Documents, dated as of January 19, 2017, between the
Borrower and IDA, (II) (a) that certain Agent and Project Agreement, dated as of
December 22, 2016, between Empire Sub I and the IDA, (b) that certain Payment in
Lieu of Taxation Agreement, dated as of December 22, 2016, between Empire Sub I
and the IDA, (c) that certain Bill of Sale to Agency, dated as of December 22,
2016, executed by Empire Sub I in favor of the IDA, (d) that certain Bill of
Sale to Company, dated as of December 22, 2016, executed by the IDA in favor of
Empire Sub I, (e) that certain Environmental Compliance and Indemnification
Agreement, dated as of December 22, 2016, between the IDA and Empire Sub I, (f)
that certain Informational Letter Regarding Sales and Use Tax Exemptions, dated
as of December 22, 2016, by the IDA, and (g) that certain New York State Sales
and Use Tax Exemption Letter, dated as of December 22, 2016, by the IDA, in each
case, as amended, as applicable, by that certain Omnibus Amendment to Project
Documents, dated as of January 19, 2017, between Empire Sub I and the IDA, and
(III) any other similar agreements entered into among the IDA and Empire Sub II
with respect to the Entertainment Village.
“IDA Lease Agreement” shall mean (a) that certain Amended and Restated Lease to
Agency dated as of October 1, 2015, among the Borrower, MRMI and the IDA, as
assigned and amended by that certain Omnibus Assignment and Assumption Agreement
dated as of November 21, 2016, by and among MRMI, the Borrower and the IDA and
that certain Omnibus Amendment to Project Documents, dated as of January 19,
2017, between the Borrower and the IDA, (b) that certain Lease to Agency dated
as of December 22, 2016, between Empire Sub I and the IDA, as amended by that
certain Omnibus Amendment to Project Documents, dated as of January 19, 2017,
between Empire Sub I and the IDA, and (c) any other similar lease agreement
entered into between Empire Sub II and the IDA with respect to the Entertainment
Village.
“IDA Leaseback Agreement” shall mean (a) that certain Amended and Restated
Leaseback to Company dated as of October 1, 2015, among the Borrower, MRMI and
the IDA, as assigned and amended by that certain Omnibus Assignment and
Assumption Agreement dated as of November 21, 2016, by and among MRMI, the
Borrower and the IDA and that certain Omnibus Amendment to Project Documents,
dated as of January 19, 2017, between the Borrower and the


29
|

--------------------------------------------------------------------------------





IDA, (b) that certain Leaseback to Company dated as of December 22, 2016,
between Empire Sub I and the IDA, as amended by that certain Omnibus Amendment
to Project Documents, dated as of January 19, 2017, between Empire Sub I and the
IDA, and (c) any other similar leaseback agreement entered into between Empire
Sub II and the IDA with respect to the Entertainment Village.
“Impacted Interest Period” shall have the meaning given in the definition of
“LIBO Rate”.
“Increased‑Cost Lender” shall have the meaning given in Section 2.22.
“Indebtedness” shall mean, with respect to any Person, without duplication,
(a) all indebtedness for borrowed money; (b) all Capital Lease Obligations;
(c) notes payable and drafts accepted representing extensions of credit whether
or not representing obligations for borrowed money; (d) any obligation owed for
all or any part of the deferred purchase price of property or services
(excluding any such obligations incurred under ERISA and such obligations with
respect to trade payables and accruals incurred in the ordinary course of
business); (e) all indebtedness secured by any Lien on any property or asset
owned or held by that Person regardless of whether the indebtedness secured
thereby shall have been assumed by that Person or is nonrecourse to the credit
of that Person (provided, that if the indebtedness secured thereby has not been
assumed or is non-recourse, the amount of such indebtedness included for the
purposes of this definition will be the amount equal to the lesser of the fair
market value of such property and the amount of the indebtedness secured);
(f) the face amount of any acceptance, letter of credit or similar facility
issued for the account of that Person or as to which that Person is otherwise
liable for reimbursement of drawings; (g) all obligations of such Person,
contingent or otherwise, with respect to the redemption, repayment or other
repurchase of Disqualified Capital Stock (excluding accrued dividends that have
not increased the liquidation preference of such Disqualified Capital Stock);
(h) the direct or indirect guaranty, endorsement (other than for collection or
deposit in the ordinary course of business), co-making, discounting with
recourse or sale with recourse by such Person of the indebtedness of another
(other than in the case of any Loan Party, indebtedness of any other Loan
Party); (i) all indebtedness created or arising under any conditional sale or
other title retention agreement with respect to Property acquired by such Person
(even though the rights and remedies of the seller or lender under such
agreement in the event of default are limited to repossession of such Property
(provided, that if the indebtedness is non-recourse, the amount of such
indebtedness included for the purposes of this definition will be the amount
equal to the lesser of the fair market value of such Property and the amount of
such indebtedness)); (j) all obligations of such Person in respect of any
Hedging Agreement; and (k) any Guarantee of such Person in respect of
obligations of the kind referred to in clauses (a) through (j) above. The
Indebtedness of any Person shall include the Indebtedness of any other Person
(including any partnership in which such Person is a general partner) to the
extent such Person is liable therefor as a result of such Person’s ownership
interest in, or other relationship with, such other Person, except to the extent
the terms of such Indebtedness provide that such Person is not liable therefor.
For purposes of calculating Indebtedness hereunder at any time, the amount of
Indebtedness of the type referred to in clause (j) above of any Person shall be
equal to the payment due thereunder (giving effect to any netting agreements),
if any, by such Person if such Indebtedness were terminated on such date.
Additionally, (I) the Borrower’s or any other Loan Party’s obligations under the
IDA Documents, (II) the Borrower’s or any other Loan


30
|

--------------------------------------------------------------------------------





Party’s obligations under the Development Documents, and (III) any deferred
obligations owing to the Gaming Authorities (in the case of this clause (III),
so long as such deferred obligations do not constitute indebtedness for borrowed
money) shall, in each case, not be considered Indebtedness hereunder.
Additionally, Indebtedness shall not include (i) any surety bonds for claims
underlying mechanics liens and any reimbursement obligations with respect
thereto so long as such reimbursement obligations are not then due, or are
promptly paid when due, (ii) any indebtedness that has been either satisfied or
discharged or defeased through covenant defeasance or legal defeasance, (iii)
prepaid or deferred revenue arising in the ordinary course of business, (iv)
purchase price holdbacks arising in the ordinary course of business in respect
of a portion of the purchase prices of an asset to satisfy unperformed
obligations of the seller of such asset and (v) earn-out obligations until such
obligations become a liability on the balance sheet of such person in accordance
with GAAP.
“Indemnified Taxes” shall mean (i) Taxes imposed on or with respect to any
payment made or due under any Loan Document other than Excluded Taxes and (ii)
Other Taxes.
“Indemnitee” shall have the meaning given in Section 9.05(b).
“Information” shall have the meaning given in Section 9.16.
“Installment” shall have the meaning given in Section 2.11(a).
“Installment Date” shall mean, with respect to any Loan, the last Business Day
of each March, June, September and December commencing on the first such date to
occur that is the last day of the first full Fiscal Quarter following the Casino
Opening Date, until (a) in the case of Term A Loans, the Term A Loan Maturity
Date, and on the Term A Loan Maturity Date and (b) in the case of Term B Loans,
the Term B Loan Maturity Date, and on the Term B Loan Maturity Date.
“Insurance Advisor” shall mean Harbor Insurance Group, or any other Person
designated from time to time by the Administrative Agent in its sole discretion,
to serve as the Insurance Advisor under the Loan Documents.
“Intellectual Property” shall have the meaning set forth in the Pledge and
Security Agreement.
“Intellectual Property Collateral” shall mean Intellectual Property constituting
Collateral in accordance with the Security Documents.
“Intellectual Property Security Agreements” shall mean each notice of grant of
security interest in, or security agreement with respect to, intellectual
property executed from time to time by any Loan Party in favor of the Collateral
Agent for the benefit of the Secured Parties in accordance with the Pledge and
Security Agreement in order to grant Liens to the Collateral Agent for the
benefit of the Secured Parties over Intellectual Property to secure all or a
portion of the Obligations.


31
|

--------------------------------------------------------------------------------





“Intercreditor Agreement” shall mean an Intercreditor Agreement, substantially
in the form of Exhibit C-8, among each Loan Party, the Equity Pledgor, the
Collateral Agent and the Revolving Collateral Agent.
“Interest Coverage Ratio” shall mean, on any date, the ratio of (a) Consolidated
Adjusted EBITDA for the period of four consecutive Fiscal Quarters most recently
ended on or prior to such date (subject to such adjustments as are specified in
Section 6.08(a)) to (b) Consolidated Cash Interest Expense for such period
(subject to such adjustments as are specified in Section 6.08(a)); provided,
however, that interest expense (if any) associated with the IDA Documents shall
not be included for purposes of calculating Consolidated Cash Interest Expense.
“Interest Payment Date” shall mean (a) with respect to any ABR Loan, the last
Business Day of each March, June, September and December and (b) with respect to
any LIBOR Loan, the last day of the Interest Period applicable to such LIBOR
Loan and, in the case of a LIBOR Loan with an Interest Period of more than three
months’ duration, each day that would have been an Interest Payment Date had
successive Interest Periods of three months’ duration been applicable to such
LIBOR Loan. For the avoidance of doubt, no Interest Payment Date shall occur
less frequently than every three months.
“Interest Period” shall mean, in connection with a LIBOR Loan, an interest
period of one, two, three or six months (or, if agreed by all relevant Lenders,
twelve months), as selected by the Borrower in the applicable Funding Notice or
Conversion/Continuation Notice, (x) initially, commencing on the Credit Date or
Conversion/Continuation Date thereof, as the case may be, and (y) thereafter,
commencing on the day on which the immediately preceding Interest Period
expires; provided, (a) if an Interest Period would otherwise expire on a day
that is not a Business Day, such Interest Period shall expire on the next
succeeding Business Day unless no further Business Day occurs in such month, in
which case such Interest Period shall expire on the immediately preceding
Business Day; (b) any Interest Period that begins on the last Business Day of a
calendar month (or on a day for which there is no numerically corresponding day
in the calendar month at the end of such Interest Period) shall, subject to
clause (c) of this definition, end on the last Business Day of a calendar month;
and (c) no Interest Period with respect to any portion of any Loans shall extend
beyond the Term A Loan Maturity Date or the Term B Loan Maturity Date, as
applicable.
“Interest Rate Determination Date” shall mean, with respect to any Interest
Period, the date that is two Business Days prior to the first day of such
Interest Period.
“Interest Reserve Account” shall mean the “Building Loan Interest Reserve
Account” (as defined in the Building Loan Disbursement Agreement).
“Interpolated Rate” shall mean, at any time, for any Interest Period, the rate
per annum determined by the Administrative Agent (which determination shall be
conclusive and binding absent manifest error) to be equal to the rate that
results from interpolating on a linear basis between: (a) the LIBO Screen Rate
for the longest period (for which the LIBO Screen Rate is available for Dollars)
that is shorter than the Impacted Interest Period and (b) the LIBO Screen Rate
for the shortest period (for which the LIBO Screen Rate is available for
Dollars) that exceeds the Impacted Interest Period, in each case, at such time.


32
|

--------------------------------------------------------------------------------





“Investment” shall mean (a) any direct or indirect purchase or other acquisition
by the Borrower or any other Loan Party of, or of a beneficial interest in, any
of the Securities of any other Person; (b) any direct or indirect purchase or
other acquisition for value, by any Loan Party from any Person, of any Capital
Stock in such Person; (c) any direct or indirect loan, advance or capital
contribution by the Borrower or any other Loan Party to any other Person,
including all Indebtedness and accounts receivable from that other Person that
are not current assets or did not arise from sales to that other Person in the
ordinary course of business; and (d) any direct or indirect purchase of all or
substantially all of the assets constituting the business of a division, branch
or other unit of operations from any Person. The amount of any Investment shall
be the original cost of such Investment plus the cost of all additions thereto,
without any adjustments for increases or decreases in value, or write‑ups,
write‑downs or write‑offs with respect to such Investment less all returns of
principal or equity therein or repayments thereof.
“Investment Account” shall mean each of the accounts established under the
Collateral Account Control Agreement, the Control Agreements and each other
Investment Account (as defined in the Pledge and Security Agreement).
“IRS” shall mean the United States Internal Revenue Service.
“Joint Venture” shall mean a joint venture, partnership or other similar
arrangement, whether in corporate, partnership or other legal form, that is
neither a Subsidiary nor an Unrestricted Subsidiary of the Borrower.
“Lead Arranger” shall mean each of Credit Suisse Securities (USA) LLC, Fifth
Third Bank and Nomura Securities International, Inc., individually and
collectively, as the context may require, in its capacity as lead arranger (with
respect to Credit Suisse Securities (USA) LLC and Fifth Third Bank only) and
book runner with respect to the Facility and its permitted successors and
assigns in such capacity.
“Legal Requirements” shall mean, as to any Person, the Governing Documents of
such Person, and any law, treaty, rule or regulation or determination of an
arbitrator or a court or other Governmental Authority, in each case applicable
to or binding upon such Person or any of its Real Property (including Gaming
Laws) or personal property or to which such Person or any of its property of any
nature is subject.
“Lender Addendum” shall mean, with respect to any initial Lender, a Lender
Addendum substantially in the form of Exhibit H to be executed and delivered by
such Lender on the date of this Agreement.
“Lenders” shall have the meaning given in the preamble to this Agreement;
provided that the term “Lenders” shall include any Person that delivers a Lender
Addendum or any Person that has become a party hereto pursuant to an Assignment
and Acceptance (in each case other than any such Person that has ceased to be a
party hereto pursuant to an Assignment and Acceptance).


33
|

--------------------------------------------------------------------------------





“LIBOR”, when used in reference to any Loan or Borrowing, refers to whether such
Loan or Loans comprising such Borrowing are bearing interest at a rate
determined by reference to the Adjusted LIBO Rate.
“LIBO Rate” shall mean,  with respect to any LIBOR Loan for any Interest Period,
the rate per annum determined by the Administrative Agent, at approximately
11:00 a.m. (London time) on the date which is two (2) Business Days prior to the
commencement of the relevant Interest Period by reference to the London
interbank offered rate administered by ICE Benchmark Administration Limited (or
any other Person that takes over the administration of such rate for Dollars)
for deposits in Dollars for a period equal to such Interest Period as displayed
on pages LIBOR01 or LIBOR02 of the Reuters screen that displays such rate (or,
in the event such rate does not appear on a Reuters page of screen, on any
successor or substitute page on such screen that displays such rate, or on the
appropriate page of such other information service that publishes such rate from
time to time which has been nominated by ICE Benchmark Administration Limited as
an authorized information vendor for the purpose of displaying such rates as
selected by the Administrative Agent in its reasonable discretion) (in each
case, the “LIBO Screen Rate”); provided that, to the extent that an interest
rate is not ascertainable pursuant to the foregoing provision of this definition
for a particular Interest Period (an “Impacted Interest Period”), “LIBO Rate”
shall be the Interpolated Rate for such Interest Period; provided further that,
if the LIBO Rate shall be less than zero, the LIBO Rate shall be deemed to be
zero for purposes of this Agreement (other than pursuant to a Hedging Agreement,
to the extent applicable, in which case this proviso shall be disregarded).
“LIBO Screen Rate” shall have the meaning given in the definition of “LIBO
Rate”.
“License Revocation” shall mean (a) the revocation, failure to renew or
suspension of (x) any Gaming License of the Borrower or any other Loan Party or
(y) the Gaming License of any other Person (other than a Secured Party) required
to hold a Gaming License as a condition to any Gaming License of the Borrower or
any other Loan Party if, in the case of preceding clause (x) or (y), such
revocation, failure to renew or suspension could reasonably be expected to have
a Material Adverse Effect (provided that nothing in this clause (a) shall be
deemed a License Revocation to the extent and only for so long as any such
revocation, failure to renew or suspension is subject to an appeal or
proceedings for review in respect of which there shall be secured a subsisting
stay of execution on such revocation, failure to renew or suspension pending
such appeal or proceedings and the Loan Parties are permitted to continue to
conduct their operations, taken as a whole and in all material respects, in the
ordinary course of business (without any further material restrictions) during
the pendency of any such appeal or proceeding for review) or (b) the appointment
of a receiver, trustee or similar official by the Gaming Authorities with
respect to any Loan Party or the Project.
“Lien” shall mean (i) any lien, mortgage, pledge, collateral assignment,
security interest, charge or encumbrance of any kind (including any agreement to
give any of the foregoing (unless such agreement is entered into in connection
with the full refinancing of the Obligations under this Agreement and the
obligation to give any of the foregoing takes effect substantially concurrently
with or after the payment in full of the Obligations)), any conditional sale or
other title


34
|

--------------------------------------------------------------------------------





retention agreement (and any lease in the nature thereof) and any option, trust
or other preferential arrangement having the practical effect of any of the
foregoing and (ii) in the case of Securities, any purchase option, call or
similar right of a third party with respect to such Securities; provided,
however, in no event shall (i) restrictions under Gaming Laws prohibiting the
grant of a security interest in any Gaming License or (ii) an operating lease or
an agreement to sell constitute a Lien.
“Lien Law” shall mean the Lien Law of the State of New York.
“Liquidated Damages” shall mean any proceeds, liquidated damages or indemnity
amounts paid pursuant to any obligation, default or breach under the Project
Documents (net of costs, fees and expenses incurred by a Loan Party pursuant to
arm’s length transactions in connection with adjustment or settlement thereof
and taxes paid with respect thereto). For purposes of this definition, amounts
paid under so called “liquidated damages” insurance policies shall be deemed to
be “Liquidated Damages”.
“Loan” shall mean a Term A Loan or a Term B Loan, as applicable.
“Loan Documents” shall mean this Agreement, each Subordination Agreement (if
any), the Disbursement Agreements, the Equity Pledge Agreement, the other
Security Documents, the Subsidiary Guaranty (if and when executed), the
Completion Guaranty, the Intercreditor Agreement, the Environmental Indemnity
Agreements, the Notes, the Fee Letter (solely for purposes of Section 7.01), the
Subordinated Intercompany Note (if and when executed) and any other document or
certificate executed by any Company or any other provider of credit support in
respect of the Obligations, for the benefit of any Agent, any Lender or any
other Secured Party in connection with this Agreement or any other Loan
Document. For the avoidance of doubt, Hedging Agreements and Cash Management
Agreements do not constitute Loan Documents.
“Loan Parties” shall mean the Borrower and each Subsidiary Guarantor.
“Loan Proceeds Account” shall mean the “Building Loan Proceeds Account” (as
defined in the Building Loan Disbursement Agreement).
“Make-Whole Premium” shall mean, in the case of any Pre-Thirtieth Month
Repayment of Term B Loans, the excess of:
(a)    the present value at such Pre-Thirtieth Month Repayment Date of (i) the
Repayment Principal as if paid on the Thirtieth Month (including the repayment
premium of 2.00% required pursuant to Section 2.12(c)) plus (ii) all required
remaining interest payments which would have been payable on the applicable
Repayment Principal from the applicable Pre-Thirtieth Month Repayment Date to
the Thirtieth Month as if such Pre-Thirtieth Month Repayment had not been made,
calculated using the three-month Adjusted LIBO Rate in effect on the third
Business Day prior to such Pre-Thirtieth Month Repayment Date plus the then
effective Applicable Margin, and with such present value computed in accordance
with accepted financial practice using a discount rate equal to the Treasury
Rate as of the applicable Pre-Thirtieth Month Repayment Date plus 0.50%; over


35
|

--------------------------------------------------------------------------------





(b)    such Repayment Principal;
provided, however, in no event shall the Make-Whole Premium be less than $0.
“Margin Stock” shall have the meaning given in Regulation U.
“Master Association” shall mean Concord Resorts Master Association, LLC, a New
York limited liability company.
“Material Adverse Effect” shall mean any change, occurrence, event, circumstance
or development that has had, or could reasonably be expected to have, a material
adverse effect on (a) the business, property, financial condition, operation or
performance of the Loan Parties and the Project, taken as a whole, (b) the
ability of the applicable Loan Parties to develop, construct or operate the
Project in accordance with the Key Construction and Design Contracts (as defined
in the Building Loan Disbursement Agreement), the Key Contracts (as defined in
the Project Disbursement Agreement), the Gaming Licenses, the Gaming License
Conditions and the Gaming Laws, (c) the validity or enforceability of any of the
Loan Documents or the rights and remedies of the Lead Arranger, the Agents, the
Collateral Agent or the other Secured Parties thereunder, or (d) the ability of
the Loan Parties (taken as a whole) or the Companies (taken as a whole) to
perform their respective Obligations under the Loan Documents to which it is a
party. Notwithstanding the foregoing, the granting of a gaming license by any
gaming authority or the passage of any legislation approving the granting of
such license, in each case, after the Closing Date to any Person in the States
of New York, New Jersey or Connecticut or the opening of any other casino or
gaming facility in such states shall not be or be deemed to cause a Material
Adverse Effect, and shall not be taken into consideration for purposes of
determining whether a Material Adverse Effect has occurred.
“Material Contract” shall mean (a) the General Contract, (b) the Architectural
Services Agreement, (c) the EV Contract, (d) the IDA Documents, (e) the Gaming
License Conditions, (f) the Development Documents or (g) any other contract or
other arrangement to which a Loan Party is a party (other than the Loan
Documents or contracts for the incurrence of Indebtedness), for which breach,
nonperformance, cancellation or failure to renew could reasonably be expected to
have a Material Adverse Effect.
“Material Indebtedness” shall mean any Indebtedness (other than the Loans and
Indebtedness permitted pursuant to Section 6.01(b)), or obligations in respect
of one or more Hedging Agreements, of any one or more of the Loan Parties in an
aggregate principal amount (or, with respect to Revolving Obligations, the
aggregate amount of all Revolving Commitments and Revolving Loans) exceeding
$10,000,000. For purposes of determining Material Indebtedness, the “principal
amount” of the obligations of such Persons in respect of any Hedging Agreement
at any time shall be the maximum aggregate amount (giving effect to any netting
agreements) that the applicable Person would be required to pay if such Hedging
Agreement were terminated at such time.
“Maximum Rate” shall have the meaning given in Section 9.09.


36
|

--------------------------------------------------------------------------------





“Moody’s” shall mean Moody’s Investors Service, Inc., a Delaware corporation, or
any successor thereof.
“Mortgaged Properties” shall mean, initially, each parcel of real property and
the improvements thereto owned or leased by a Loan Party and specified on
Schedule 1.01(a), together with each other parcel of real property and
improvements thereon with respect to which a Mortgage is granted pursuant to
Section 5.11, 5.12 or 5.14. Notwithstanding the foregoing, “Mortgaged
Properties” shall not include (i) any Excluded Leased Real Property and (ii) any
parcel of real property that has been released from, and is not subject to, the
lien of a Mortgage.
“Mortgages” shall mean (a) the Building Loan Mortgage, Leasehold Mortgage,
Assignment of Rents and Leases, Security Agreement and Fixture Filing,
substantially in the form of Exhibit C-5, effective as of the date hereof,
executed and delivered by the Borrower, Empire Sub I and the IDA in favor of the
Collateral Agent for the benefit of the Secured Parties, (b) the Building Loan
Spreader Agreement, effective as of the date hereof, executed and delivered by
the Borrower, Empire Sub I and Empire Sub II in favor of the Collateral Agent
for the benefit of the Secured Parties and (c) each other building fee or
building leasehold mortgages or deeds of trust, assignments of leases and rents,
spreading agreements and other security documents granting a Lien on, or
spreading a Lien on, any Real Property to the Collateral Agent for the benefit
of the Secured Parties to secure the Obligations, each substantially in the form
of Exhibit C‑5 with such changes as shall be advisable under the law of the
jurisdiction in which such Mortgage is to be recorded and as are reasonably
satisfactory to the Administrative Agent, or otherwise in form and substance
reasonably satisfactory to the Administrative Agent. Each of the above shall be
referred to herein individually as a “Mortgage”.
“MRMI” shall mean Monticello Raceway Management, Inc., a New York corporation.
“Multiemployer Plan” shall mean a multiemployer plan as defined in Section 3(37)
or 4001(a)(3) of ERISA to which any Loan Party or any ERISA Affiliate (other
than one considered an ERISA Affiliate only pursuant to subsection (m) or (o) of
Code Section 414) is making or accruing an obligation to make contributions, or
has within any of the preceding six plan years made or accrued an obligation to
make contributions.
“Narrative Report” shall mean, with respect to the financial statements for
which such narrative report is required, a narrative report describing the
operations of the Borrower and its Subsidiaries in the form prepared for
presentation to senior management thereof for the applicable Fiscal Quarter or
Fiscal Year and for the period from the beginning of the then current Fiscal
Year to the end of such period to which such financial statements relate.
“Net Cash Proceeds” shall mean:
(a)    with respect to any Asset Sale made pursuant to Section 6.09(c) or in
violation of Section 6.09 or any Recovery Event, the proceeds thereof in the
form of Cash and Cash Equivalents (including any such proceeds subsequently
received (as and when received) in respect of non-Cash


37
|

--------------------------------------------------------------------------------





consideration initially received), net of, except to the extent in each case
payable to any Affiliate of the Borrower:
(i)    selling expenses (including reasonable and customary closing
apportionments in favor of the applicable purchaser, broker’s fees or
commissions, legal fees, transfer and similar taxes incurred by the Borrower or
any other Loan Party in connection therewith and the Borrower’s good faith
estimate of taxes paid or payable by the Borrower or any other Loan Party, or
distributions made or expected to be made within the following twelve months
pursuant to Section 6.05(b), in connection with such sale, after taking into
account any available tax credits or deductions and any tax sharing
arrangements, in each case to the extent attributable to such sale);
(ii)    amounts provided as a reserve, in accordance with GAAP, against any
liabilities under any indemnification obligations or purchase price adjustment
associated with such Asset Sale (provided that, to the extent and at the time
any such amounts are released from such reserve, such amounts shall constitute
Net Cash Proceeds);
(iii)    the principal amount, premium or penalty, if any, interest and other
amounts on any Indebtedness (or amounts required by the terms of such
Indebtedness to be otherwise reinvested in other assets of each Loan Party to
the extent so invested)(other than the Obligations and the Revolving
Obligations) which is secured by the asset sold in such Asset Sale or subject to
such Recovery Event and (in either case) which is required to be repaid with
such proceeds (other than any such Indebtedness assumed by the purchaser of such
asset);
(iv)    reserves for withdrawal liability or severance estimated by the Borrower
to be payable arising from such Asset Sale;
(v)    amounts required to be paid to any Person (other than the Borrower and
the other Loan Parties) owning a beneficial interest in the subject asset; and
(vi)    amounts paid in connection with securing any settlement of or payment in
respect of any property or casualty insurance claim in case of a Recovery Event,
including any related Taxes paid or payable or distributions made or expected to
be made within the following twelve months pursuant to Section 6.05(b) in
connection with such Recovery Event;
provided, however, that, if:
(A)    the Borrower shall deliver a certificate of a Financial Officer or other
authorized officer of the Borrower to the Administrative Agent within five (5)
Business Days of receipt thereof setting forth:
(I)    in the case of an Asset Sale, the Borrower’s intent to reinvest such
proceeds in assets of a kind then used or usable in the business of the Borrower
and the other Loan Parties within 365 days of receipt of such proceeds;
(II)    in the case of a Recovery Event:


38
|

--------------------------------------------------------------------------------





(x) the Borrower’s intent to apply such proceeds (the “Restoration Proceeds”) to
the repair, or restoration or replacement of, or remedy of such breach with
respect to, the property subject to such Recovery Event within 365 days of
receipt of such Restoration Proceeds or to the reimbursement of Consolidated
Capital Expenditures made by a Loan Party with respect to any such repair or
restoration within 90 days prior to such receipt (or, if such Restoration
Proceeds relate to an event prior to the Completion Date and the application of
such proceeds to Project Costs is required to achieve Completion, that such
funds will be applied prior to the achievement of Final Completion (as defined
in the Disbursement Agreements) in accordance with the terms of the Disbursement
Agreements); and
(y) that if such Restoration Proceeds relate to an event after the Completion
Date (or, if prior to the Completion Date, the relevant property was not part of
the Project), the repair or restoration of, or remedy of such breach with
respect to, the property subject to such Recovery Event to a condition
substantially similar to the condition of such property immediately prior to the
event or events to which such Recovery Event relates is technically and
economically feasible within such 365-day period and that a sufficient amount of
funds is or will be available to the relevant Loan Party to make such repairs
and restorations, or to remedy such breach; and
(B)    in the case of an Asset Sale, no Default or Event of Default shall have
occurred and shall be continuing at the time of such certificate or at the
proposed time of the application of such proceeds, and
(C)    in the case of a Recovery Event, no Event of Default shall have occurred
and shall be continuing at the time of such certificate or at the proposed time
of the application of such proceeds;
then (I) in the case of an Asset Sale, such proceeds shall not constitute Net
Cash Proceeds except to the extent not so reinvested at the end of such 365-day
period (at which time such proceeds shall be deemed Net Cash Proceeds) and (II)
in the case of a Recovery Event, such Restoration Proceeds shall not constitute
Net Cash Proceeds except to the extent not so used at the end of such 365-day
period (or if the Recovery Event occurs with respect to an event prior to the
Completion Date and the application of such proceeds to Project Costs is
required to achieve Completion, then to the extent not used prior to the
achievement of Final Completion at which time, subject to the terms of the
Disbursement Agreements, such Restoration Proceeds shall be deemed to be Net
Cash Proceeds); and
(b)    with respect to any issuance or disposition of Indebtedness, the Cash
proceeds thereof, net of all taxes or distributions pursuant to Section 6.05(b)
and reasonable and customary fees, commissions, costs and other expenses
incurred by the Borrower or any other Loan Party, in each case, in connection
therewith.
Notwithstanding the foregoing, all proceeds of (i) so-called “business
interruption” policies and (ii) Specified FF&E Collateral shall not be Net Cash
Proceeds.
“Non-Consenting Lender” shall have the meaning given in Section 2.22.


39
|

--------------------------------------------------------------------------------





“Non-Defaulting Lender” shall mean, at any time, each Lender that is not a
Defaulting Lender at such time.
“Note” shall mean a promissory note in the form of Exhibit A or Exhibit B, as
applicable.
“Notice of Lending” shall mean a notice of lending as described in Section 73 of
the Lien Law, in form and substance reasonably satisfactory to the
Administrative Agent.
“Obligations” shall mean all obligations of every nature of any Company from
time to time owed to the Agents, the Lead Arranger (including former Agents or
Lead Arranger), the Lenders or the other Secured Parties or any of them under
any Loan Document, Specified Hedging Agreement or Specified Cash Management
Agreement, whether for principal, interest (including interest which, but for
the filing of a petition in bankruptcy with respect to any Company would have
accrued on any Obligation, whether or not a claim is allowed against any Company
for such interest in the related bankruptcy proceeding), payments for early
termination of Specified Hedging Agreements and Specified Cash Management
Agreements, Fees, expenses, indemnification or otherwise, and shall include (x)
all interest accrued or accruing (or which would, absent commencement of a
proceeding under any Debtor Relief Law, accrue) in accordance with the rate
specified in the relevant Loan Document and (y) all fees, costs and charges
incurred in connection with the Loan Documents and provided for thereunder, in
the case of each of clause (x) and clause (y) whether before or after
commencement of a proceeding under any Debtor Relief Law, and irrespective of
whether any claim for such interest, fees, costs or charges is allowed as a
claim in a proceeding under any Debtor Relief Law.
“On-Site Cash” shall mean amounts held in Cash on-site at the Project (including
cage cash) in connection with the ordinary course of operations thereof.
“Other Connection Taxes” shall mean, with respect to any Recipient, Taxes
imposed as a result of a present or former connection between such Recipient and
the jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan, Commitment or Loan
Document).
“Other Taxes” shall mean any and all present or future stamp, court or
documentary, intangible, recording, filing or similar taxes or any other excise
or property taxes, charges or similar levies (including interest, fines,
penalties and additions to tax) arising from any payment made or the receipt or
perfection of a security interest under any Loan Document or from the execution,
delivery, performance or enforcement of, or otherwise with respect to, any Loan
Document, except, in each case, any such taxes, charges or similar levies
(including interest, fines, penalties and additions to tax) that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
pursuant to Section 2.20 or Section 2.22).
“Participant” shall have the meaning given in Section 9.04(b).


40
|

--------------------------------------------------------------------------------





“Participant Register” shall have the meaning given in Section 9.04(b).
“Pass Through Entity” shall mean any of (a) a grantor trust for federal and
state income tax purposes or (b) an entity treated as a partnership, S
corporation or a disregarded entity for U.S. federal and applicable state income
tax purposes.
“Patriot Act” shall have the meaning given in Section 3.29.
“PBGC” shall mean the Pension Benefit Guaranty Corporation established pursuant
to Subtitle A of Title IV of ERISA and any successor entity performing similar
functions.
“Permits” shall mean any and all franchises, licenses (including Gaming
Licenses), certificates of occupancy, leases, permits, approvals, notifications,
certifications, registrations, authorizations, exemptions, qualifications,
easements, rights of way, Liens and other rights, privileges and approvals
required under any Legal Requirement (including Environmental Laws).
“Permitted Equity Contributions” shall mean, on any date, the cumulative amount
of Cash and Cash Equivalents received on or prior to such date from any equity
issuance by, or capital contribution to, the Borrower (other than Disqualified
Capital Stock, Specified Equity Contributions, payments made under the
Completion Guaranty, amounts required to be contributed pursuant to either
Disbursement Agreement, amounts utilized pursuant to clause (c) of the
definition of Available Amount, Required Equity Contributions, amounts applied
to Project Costs and other amounts previously applied for purposes other than
use in the Permitted Equity Contribution Amount), which amounts the Borrower
shall have within three (3) Business Days of receipt thereof designated to the
Administrative Agent in writing as “Permitted Equity Contributions”.
“Permitted Equity Contribution Amount” shall mean, on any date, an amount equal
to (a) the aggregate cumulative amount of Permitted Equity Contributions; minus
(b) the aggregate amount of any (i) Investments made pursuant to Section
6.07(q), and (ii) Consolidated Capital Expenditures made with Permitted Equity
Contributions pursuant to Section 6.08(c)(i), in each case, made since the Full
Opening Date and on or prior to such date.
“Permitted Holders” shall mean (i) Mr. Tan Sri Lim Kok Thay and any member of
the Family Group of Mr. Tan Sri Lim Kok Thay, (ii) Kien Huat Realty III Limited,
(iii) Genting Berhad, (iv) Genting Malaysia Berhad, and (v) Genting Hong Kong
Limited.
“Permitted Liens” shall mean each of the Liens permitted pursuant to Section
6.02.
“Permitted Refinancing Indebtedness” shall mean Indebtedness issued or incurred
(including by means of the extension or renewal of existing Indebtedness) to
refinance, refund, extend, renew or replace existing Indebtedness (“Refinanced
Indebtedness”); provided that (a) the principal amount of such refinancing,
refunding, extending, renewing or replacing Indebtedness is not greater than the
principal amount of such Refinanced Indebtedness plus the amount of any premiums
or penalties and accrued and unpaid interest paid thereon and original issue
discount on such refinancing, refunding, extending, renewing or replacing
Indebtedness and fees and expenses, in each case associated with such
refinancing, refunding, extension, renewal or replacement,


41
|

--------------------------------------------------------------------------------





(b) except in the case of a refinancing of Indebtedness under Section 6.01(p),
such refinancing, refunding, extending, renewing or replacing Indebtedness has a
final maturity that is no sooner than, and in the case of term Indebtedness a
Weighted Average Life to Maturity that is no shorter than, such Refinanced
Indebtedness, (c) if such Refinanced Indebtedness or any Guarantees thereof are
subordinated to the Obligations, such refinancing, refunding, extending,
renewing or replacing Indebtedness and any Guarantees thereof remain, in the
reasonable good faith determination of the Borrower, so subordinated on terms no
less favorable to the Lenders, (d) the obligors in respect of such Refinanced
Indebtedness immediately prior to such refinancing, refunding, extending,
renewing or replacing are the only obligors on such refinancing, refunding
extending, renewing or replacing Indebtedness, (e) except in the cash of a
refinancing of Indebtedness under Section 6.01(p), such refinancing, refunding,
extending, renewing or replacing Indebtedness does not, in the reasonable good
faith determination of the Borrower, contain covenants, terms, conditions or
events of default which, when taken as a whole, are materially adverse and/or
materially more burdensome to the Borrower or the applicable Loan Party and the
Lenders in comparison to the covenants, terms, conditions or events of default,
taken as a whole, in respect of such Refinanced Indebtedness (other than, in
each case, the economic terms thereof (including the interest rate)); provided
that a certificate of the Borrower delivered to the Administrative Agent at
least three Business Days prior to the incurrence of such Indebtedness, together
with a reasonably detailed description of the material covenants, terms,
conditions and events of default of such Indebtedness or drafts of the
documentation relating thereto, stating that the Borrower has reasonably
determined in good faith that such covenants, terms, conditions and events of
default satisfy the foregoing requirement shall be conclusive evidence that such
covenants and defaults satisfy the foregoing requirement unless the
Administrative Agent notifies the Borrower within such three Business Day period
that it disagrees with such determination (including a reasonably detailed
description of the basis upon which it disagrees) and (f) in the case of a
refinancing of Indebtedness under Section 6.01(p), (i) such refinancing,
refunding, extending, renewing or replacing Indebtedness shall have a maturity
date no later than the latest Scheduled Maturity Date hereunder, (ii) such
refinancing, refunding, extending, renewing or replacing Indebtedness has
covenant, default and remedy provisions and other terms and conditions that are
not materially more restrictive on the Loan Parties (as reasonably determined by
the Borrower) than the covenant, default and remedy provisions and other terms
and conditions of this Agreement (and in no event shall the financial covenants
thereunder be more restrictive than the financial covenants in this Agreement),
provided that a certificate of the Borrower delivered to the Administrative
Agent at least three Business Days prior to the incurrence of such Indebtedness,
together with a reasonably detailed description of the material covenants,
terms, conditions and events of default of such Indebtedness or drafts of the
documentation relating thereto, stating that the Borrower has reasonably
determined in good faith that such covenants, terms, conditions and events of
default satisfy the foregoing requirement shall be conclusive evidence that such
covenants and defaults satisfy the foregoing requirement unless the
Administrative Agent notifies the Borrower within such three Business Day period
that it disagrees with such determination (including a reasonably detailed
description of the basis upon which it disagrees), and (iii) the relevant
holders (or agent or other representative of such holders) of such refinancing,
refunding, extending, renewing or replacing Indebtedness becomes party to the
Intercreditor Agreement, if and to the extent such Permitted Refinancing
Indebtedness is secured.


42
|

--------------------------------------------------------------------------------





“Person” shall mean any individual, corporation, trust, business trust, joint
venture, joint stock company, association, company, limited liability company,
partnership, Governmental Authority or other entity of whatever nature.
“Plans and Specifications” shall have the meaning given in the Building Loan
Disbursement Agreement.
“Pledge and Security Agreement” shall mean the Pledge and Security Agreement,
substantially in the form of Exhibit C‑2, dated as of the date hereof, among
each Loan Party and the Collateral Agent.
“Pledged Collateral” shall mean the “Pledged Equity Interests” as defined in the
Pledge and Security Agreement, and the “Pledged Collateral”, as defined in the
Equity Pledge Agreement.
“Pre-Thirtieth Month Repayment” shall mean (a) any prepayment or repayment of
Term B Loans in whole or in part (whether pursuant to Section 2.12(a), Section
2.13 or otherwise but excluding only repayments made pursuant to Section
2.11(b), Section 2.13(a)(ii), Section 2.13(c), Section 2.13(d)), or (b) the
acceleration of the then outstanding principal amount of the Term B Loans in
accordance with the Loan Documents, in each case prior to the Thirtieth Month.
“Pre-Thirtieth Month Repayment Date” shall mean (a) with respect to any
Pre-Thirtieth Month Repayment contemplated by clause (a) of the definition
thereof, the date on which such Pre-Thirtieth Month Repayment is to be made and
(b) with respect to any Pre-Thirtieth Month Repayment contemplated by clause (b)
of the definition thereof, the date on which the then outstanding principal
amount of the Term B Loans is accelerated in accordance with the Loan Documents.
“Presumed Tax Rate” shall mean the highest combined marginal federal, state and
local income tax rate for the relevant taxable year of a corporation doing
business in New York, taking into account the federal income tax deduction for
such state and local income taxes). In determining the Presumed Tax Rate, the
character of the items of income and gain comprising Taxable Income (e.g.,
ordinary income or long-term capital gain) and any applicable preferential tax
rates shall be taken into account.
“Prime Rate” shall mean the rate of interest per annum determined from time to
time by Credit Suisse AG as its prime rate in effect at its principal office in
New York City and notified to the Borrower. The prime rate is a rate set by
Credit Suisse AG based upon various factors including Credit Suisse AG’s costs
and desired return, general economic conditions and other factors, and is used
as a reference point for pricing some loans, which may be priced at, above or
below such rate. The Borrower acknowledges that Credit Suisse AG may, from time
to time, make commercial loans or other loans at rates of interest at, above or
below the Prime Rate.
“Principal Office” shall mean, for the Administrative Agent, the Administrative
Agent’s “Principal Office” as set forth on Appendix B, or such other office as
the Administrative


43
|

--------------------------------------------------------------------------------





Agent may from time to time designate in writing to the Borrower, the
Administrative Agent and each Lender.
“Proceedings” shall mean any action, suit, proceeding (whether administrative,
judicial or otherwise), governmental investigation or arbitration against any
Company or affecting any Property of such Person.
“Project” shall have the meaning given in the recitals to this Agreement.
“Project Budget” shall have the meaning given in Section 4.01(w).
“Project Costs” shall mean the “Building Loan Costs” (as defined in the Building
Loan Disbursement Agreement) and the “Project Costs” (as defined in the Project
Disbursement Agreement) and shall include, for purposes of clarification, the
payments of licensing fees to the Gaming Authorities in an aggregate amount not
to exceed $51,000,000 for the issuance of, or application for, the Borrower’s
Gaming License; provided that, for the avoidance of doubt, in accordance with
Section 3.13, the Loans shall not be used to fund Project Costs that do not
constitute Building Loan Costs.
“Project Documents” shall have the meaning given in the Disbursement Agreements.
“Project Disbursement Agreement” shall mean the Project Disbursement Agreement
substantially in the form of Exhibit L-2, dated as of the date hereof, among the
Administrative Agent, the Collateral Agent, the Borrower and the Disbursement
Agent.
“Project Schedule” shall have the meaning given in Section 4.01(x).
“Property” shall mean any right or interest in or to property of any kind
whatsoever, whether real, personal or mixed and whether tangible or intangible,
including Capital Stock.
“Pro Rata Share” shall mean:
(a)    with respect to all payments, computations and other matters relating to
a particular Class of Term A Loan Commitment of any Term A Lender, the
percentage obtained by dividing (i) the Term A Loan Commitment of such Class
held by that Term A Lender by (ii) the aggregate Term A Loan Commitments of such
Class;
(b)    with respect to all payments, computations and other matters relating to
the Term A Loan of any Term A Lender, the percentage obtained by dividing
(i) the Term A Loan Exposure of that Term A Lender by (ii) the aggregate Term A
Loan Exposure of all Term A Lenders;
(c)    with respect to all payments, computations and other matters relating to
a particular Class of Term B Loan Commitment of any Term B Lender, the
percentage obtained by dividing (i) the Term B Loan Commitment of such Class
held by that Term B Lender by (ii) the aggregate Term B Loan Commitments of such
Class; and


44
|

--------------------------------------------------------------------------------





(d)    with respect to all payments, computations and other matters relating to
the Term B Loan of any Term B Lender, the percentage obtained by dividing
(i) the Term B Loan Exposure of that Term B Lender by (ii) the aggregate Term B
Loan Exposure of all Term B Lenders.
For all other purposes with respect to each Lender, “Pro Rata Share” shall mean
the percentage obtained by dividing (A) an amount equal to the Aggregate
Exposure of that Lender, by (B) an amount equal to the sum of the Aggregate
Exposure of all Lenders.
“Purchase Option Agreement” shall mean that certain Purchase Option Agreement,
dated as of December 28, 2015, by and among EPT Sub, EPR Sub, Adelaar Developer,
and the Borrower, as amended by that certain First Amendment to Purchase Option
Agreement, dated as of January 19, 2017, by and among EPT Sub, EPR Sub, Adelaar
Developer, and the Borrower.
“Qualified Capital Stock” shall mean Capital Stock that is not Disqualified
Capital Stock.
“Qualified ECP Guarantor” shall have the meaning given to such term in the
Pledge and Security Agreement.
“Real Property” shall mean all Mortgaged Property and all other real property
owned or leased from time to time by any Loan Party and, to the extent provided
in, and solely for the purposes of, Section 3.17 and Section 5.09, any
Unrestricted Subsidiary.
“Recipient” shall mean (a) the Administrative Agent and (b) any Lender as
applicable.
“Recovery Event” shall mean any settlement of or payment in respect of any
property or casualty insurance claim (other than a settlement in respect of
business interruption insurance or other similar insurance proceeds covering the
loss of revenues and extra expenses), any Liquidated Damages, or any taking
under power of eminent domain or by condemnation or similar proceeding of or
relating to any property or asset of the Borrower or any other Loan Party;
provided that any such event or series of related events causing damage or
destruction resulting in the payment of insurance proceeds (or Liquidated Damage
payments or tax or other refunds, as applicable) in an amount, or a taking of
property having value, not in excess of $1,000,000 in the aggregate for all such
events in any Fiscal Year shall not be deemed a Recovery Event for purposes of
this Agreement.
“Register” shall have the meaning given in Section 2.06(b).
“Regulation D” shall mean Regulation D of the Board as from time to time in
effect and all offered rulings and interpretations thereunder and thereof.
“Regulation T” shall mean Regulation T of the Board as from time to time in
effect and all official rulings and interpretations thereunder or thereof.
“Regulation U” shall mean Regulation U of the Board as from time to time in
effect and all official rulings and interpretations thereunder or thereof.


45
|

--------------------------------------------------------------------------------





“Regulation X” shall mean Regulation X of the Board as from time to time in
effect and all official rulings and interpretations thereunder or thereof.
“Regulatory Cash Amount” shall mean the Borrower’s good faith estimate of the
amount of cash it needs to reserve from any payment pursuant to Section 2.13(c)
in order to maintain at the Project an amount of cash necessary to be, and
remain, in compliance with all applicable requirements under Gaming Laws (after
taking into account cash available for such purpose) related to “cage cash” and
other On-Site Cash.
“Related Parties” shall mean, with respect to any specified Person, such
Person’s Affiliates, successors and assigns and the respective partners,
trustees, members, controlling persons, directors, officers, employees, agents
and advisors of such Person and such Person’s Affiliates, successors and
assigns.
“Release” shall mean any release, spill, seepage, emission, leaking, pumping,
injection, pouring, emptying, deposit, disposal, discharge, dispersal, dumping,
escaping or leaching into or through the environment or within or upon any
building, structure, facility or fixture.
“Relevant Four Fiscal Quarter Period” shall have the meaning given in Section
7.03.
“Repayment Principal” shall mean, in the case of any Term B Loans with respect
to any Pre-Thirtieth Month Repayment, the amount of principal to be prepaid,
repaid or accelerated in respect of such Pre-Thirtieth Month Repayment.
“Replacement Lender” shall have the meaning given in Section 2.22.
“Required Class Lenders” shall have the meaning given in Section 9.08(b)(v).
“Required Equity Contribution” shall mean equity contributions to the Borrower
and the other Loan Parties in an aggregate amount not less than $67,000,000 in
Cash (including the Closing Date Equity Contribution).
“Required Lenders” shall mean, at any time of determination, one or more Lenders
(other than Defaulting Lenders) collectively having or holding Aggregate
Exposure representing more than 50% of the Aggregate Exposure of all Lenders at
such time. The Aggregate Exposure of any Defaulting Lender shall be disregarded
in determining Required Lenders at any time. Notwithstanding the foregoing, to
the same extent set forth in Section 9.04(h) or Section 9.04(k), the portion of
a Lender’s Aggregate Exposure, held or deemed held by any Affiliated Lender or
Disqualified Institution shall be excluded for purposes of making a
determination of Required Lenders.
“Required Prepayment Percentage” shall mean (a) in the case of any Asset Sale or
Recovery Event, 100%; (b) in the case of any issuance or other incurrence of
Indebtedness for borrowed money, 100%; and (c) in the case of any Consolidated
Excess Cash Flow, (i) 75% or (ii) if on the last day of the most recently ended
Fiscal Quarter the First Lien Leverage Ratio as of such last day is less than
2.75 to 1.00, 50%.


46
|

--------------------------------------------------------------------------------





“Responsible Officer” of any Person shall mean any executive officer or
Financial Officer of such Person and any other officer or similar official
thereof responsible for the administration of the obligations of such Person in
respect of this Agreement.
“Restoration Proceeds” shall have the meaning given in the definition of “Net
Cash Proceeds”.
“Restricted Junior Payment” shall mean (a) any dividend or other distribution,
direct or indirect, on account of any shares of any class of equity (including
Capital Stock and preferred equity) of the Borrower, now or hereafter
outstanding, except a dividend payable solely in shares of that class of equity
to the holders of that class; (b) any redemption, retirement, sinking fund or
similar payment, purchase or other acquisition for value, direct or indirect, of
any shares of any class of equity (including Capital Stock and preferred equity)
of the Borrower, now or hereafter outstanding; (c) any payment made to retire,
or to obtain the surrender of, any outstanding warrants, options or other rights
to acquire shares of any class of equity (including Capital Stock and preferred
equity) of the Borrower, now or hereafter outstanding; (d) advisory, management,
consulting, oversight or similar fees payable to any Affiliate of any Loan Party
(in each case other than to a Loan Party) (which shall not include, for
avoidance of doubt, fees payable pursuant to any joint marketing, cross
marketing, procurement, branding or licensing agreement); and (e) any payment or
prepayment of principal of, premium, if any, or interest on, or redemption,
purchase, retirement, defeasance (including in substance or legal defeasance),
sinking fund or similar payment with respect to any subordinated indebtedness
(in each case other than as payable to a Loan Party or, in the case of payments
or prepayments of Obligations made in accordance with the Loan Documents, to a
Lender) (including any Subordinated Indebtedness).
“Revolving Administrative Agent” shall have the meaning given in the definition
of Revolving Facility.
“Revolving Collateral Agent” shall mean Fifth Third Bank, as collateral agent
under the Revolving Facility and any successor thereto in such capacity.
“Revolving Commitments” shall have the meaning given to the term “Commitments”
in the Revolving Credit Agreement.
“Revolving Credit Agreement” shall have the meaning given in the definition of
Revolving Facility.
“Revolving Facility” shall mean the revolving credit facility under that certain
Revolving Credit Agreement, dated as of January 24, 2017 (as amended, amended
and restated, supplemented, refinanced, replaced or otherwise modified from time
to time), by and among the Borrower, Fifth Third Bank, as administrative agent
(and any successor thereto in such capacity, the “Revolving Administrative
Agent”), and the banks, financial institutions and other entities from time to
time party thereto as lenders (the “Revolving Credit Agreement”).
“Revolving Facility Documents” shall mean the “Loan Documents” (or any similar
term) as defined in the Revolving Credit Agreement.


47
|

--------------------------------------------------------------------------------





“Revolving Letters of Credit” shall mean all letters of credit issued pursuant
to the Revolving Credit Agreement.
“Revolving Loans” shall mean all revolving loans made from time to time pursuant
to the Revolving Credit Agreement.
“Revolving Obligations” shall have the meaning given to the term “Obligations”
in the Revolving Credit Agreement.
“Revolving Secured Parties” shall have the meaning given to the term “Secured
Parties” in the Revolving Credit Agreement.
“S&P” shall mean Standard & Poor’s Ratings Group, Inc., a New York corporation,
or any successor thereof.
“Sanctioned Country” shall mean, at any time, a country or territory that is
subject to comprehensive Sanctions (currently Crimea, Cuba, Iran, North Korea,
Sudan and Syria).
“Sanctioned Person” shall mean, at any time, (a) any Person listed in any
Sanctions-related list of designated Persons maintained by the Office of Foreign
Assets Control of the U.S. Department of the Treasury or the U.S. Department of
State, (b) any Person located, organized or resident in a Sanctioned Country or
(c) any Person 50% or more individually or in the aggregate owned by any Person
described in clause (a).
“Sanctions” shall mean economic or financial sanctions or trade embargoes
imposed, administered or enforced from time to time by the U.S. government,
including those administered by the Office of Foreign Assets Control of the U.S.
Department of the Treasury or the U.S. Department of State.
“Scheduled Casino Opening Date” shall have the meaning given in the Building
Loan Disbursement Agreement.
“Scheduled Completion Date” shall have the meaning given in the Building Loan
Disbursement Agreement.
“Scheduled Maturity Date” shall mean (a) with respect to Term A Loans, January
24, 2022 and (b) with respect to Term B Loans, January 24, 2023.
“SEC” shall mean the Securities and Exchange Commission or any successor
thereof.
“Section 22 Lien Law Affidavit” shall mean the affidavit executed by an
Authorized Officer of the Borrower, substantially in the form of Exhibit P or in
such other form as may be reasonably satisfactory to the Administrative Agent in
all respects, as the same may be amended, amended and restated, supplemented or
otherwise modified from time to time in accordance with the Building Loan
Disbursement Agreement, and otherwise in compliance with Section 22 of the Lien
Law of the State of New York.


48
|

--------------------------------------------------------------------------------





“Secured Parties” shall mean the Lead Arranger, the Agents, the Lenders, the
Specified Hedging Counterparties and the Specified Cash Management
Counterparties and shall include all former Lead Arranger, Agents, Lenders,
Specified Hedging Counterparties and Specified Cash Management Counterparties
(including each co-agent, sub-agent and attorney-in-fact appointed by the Agents
from time to time pursuant to Article VIII) to the extent that any Obligations
owing to such Persons were incurred while such Persons were a Lead Arranger,
Agent, Lender, Specified Hedging Counterparty or Specified Cash Management
Counterparty (including co-agents, sub-agents and attorneys-in-fact appointed by
the Agents from time to time pursuant to Article VIII) and such Obligations have
not been paid in full.
“Securities” shall mean any stock, shares, partnership interests, voting trust
certificates, certificates of interest or participation in any profit sharing
agreement or arrangement, options, warrants, bonds, debentures, notes, or other
evidences of indebtedness, secured or unsecured, convertible, subordinated or
otherwise, or in general any instruments commonly known as “securities” or any
certificates of interest, shares or participations in temporary or interim
certificates for the purchase or acquisition of, or any right to subscribe to,
purchase or acquire, any of the foregoing.
“Securities Act” shall mean the Securities Act of 1933, as amended from time to
time, and any successor statute.
“Security Documents” shall mean the Pledge and Security Agreement, the Equity
Pledge Agreement, the Control Agreements, the Mortgages, the Assignments of
Leases and Rents, the Intellectual Property Security Agreements, the Consents
and each of the other security agreements, pledges, mortgages, consents and
other instruments and documents executed and delivered pursuant to any of the
foregoing, or pursuant to Section 5.11, Section 5.12 or Section 5.14 or that
otherwise are intended or purport to grant Liens to the Collateral Agent for the
benefit of the Secured Parties to secure all or a portion of the Obligations.
“Senior Permitted Liens” shall mean each of the following: (a) Permitted Liens
granted or permitted under Section 6.02(b), Section 6.02(c), Section 6.02(d),
Section 6.02(e), Section 6.02(f), Section 6.02(g), Section 6.02(h), Section
6.02(i), Section 6.02(j), Section 6.02(l), Section 6.02(m), Section 6.02(n),
Section 6.02(o) (with respect to the IDA Lease Agreement), Section 6.02(q),
Section 6.02(t), Section 6.02(u), Section 6.02(v), Section 6.02(x) (which are
equal and ratable with the Liens securing the Obligations), Section 6.02(z),
Section 6.02(aa) and Section 6.02(cc) as applicable, and (b) with respect to
Mortgaged Property, Permitted Liens set forth in a title policy delivered
pursuant to Section 4.01(l), Section 5.11 or Section 5.12. Notwithstanding the
foregoing, the foregoing Liens (other than under Section 6.02(x)) shall be
deemed Senior Permitted Liens only to the extent given priority over the Lien
created under the Loan Documents pursuant to applicable law or pursuant to
documentation or instruments entered into by the Administrative Agent or the
Collateral Agent in accordance with Section 8.09(a).
“Solvency Certificate” shall mean a Solvency Certificate of the Borrower or the
Completion Guarantor substantially in the form of Exhibit D.


49
|

--------------------------------------------------------------------------------





“Solvent” shall mean, with respect to any Person, that as of the date of
determination, both (a) (i) the sum of such Person’s debt (including contingent
liabilities) does not exceed the present fair saleable value of such Person’s
present assets on a going concern basis; (ii) such Person’s capital is not
unreasonably small in relation to its business (in the case of any Loan Party,
as contemplated on the Closing Date and reflected in the projections provided to
the Lead Arranger and the Administrative Agent pursuant to Section 4.01(i) or
with respect to any transaction contemplated or undertaken after the Closing
Date); and (iii) such Person has not incurred and does not intend to incur, or
believe (nor should it reasonably believe) that it will incur, debts beyond its
ability to pay such debts as they become due (whether at maturity or otherwise);
and (b) such Person is “solvent” within the meaning given that term and similar
terms under applicable laws relating to fraudulent transfers and conveyances.
For purposes of this definition, the amount of any contingent liability at any
time shall be computed as the amount that, in light of all of the facts and
circumstances existing at such time, represents the amount that can reasonably
be expected to become an actual or matured liability (irrespective of whether
such contingent liabilities meet the criteria for accrual under Statement of
Financial Accounting Standard No. 5).
“Specified Cash Management Agreement” shall mean any Cash Management Agreement
entered into by (a) the Borrower or any other Loan Party and (b) any Agent, the
Lead Arranger, any Lender or an Affiliate of any Agent, the Lead Arranger or any
Lender, in each case at the time of entering into such Cash Management Agreement
(even if such Person subsequently ceases to be an Agent, the Lead Arranger, a
Lender or an Affiliate of an Agent, the Lead Arranger or any Lender) (each a
“Specified Cash Management Counterparty”); provided, that (i) the designation of
any Cash Management Agreement as a Specified Cash Management Agreement (which
shall be so designated in writing to the Administrative Agent by the Borrower or
the applicable Specified Cash Management Counterparty) shall not alone create in
favor of a Specified Cash Management Counterparty any rights in connection with
the management or release of any Collateral or Obligations under the Loan
Documents; (ii) as a condition to any Cash Management Agreement being designated
as a Specified Cash Management Agreement, the applicable Specified Cash
Management Counterparty(ies) shall be deemed to have appointed the
Administrative Agent as its agent under the applicable Loan Documents and agreed
to be bound by the provisions of Article VIII in favor of the Agents as if it
were a Lender, including Section 8.03 and Section 8.07, and shall have been
deemed to have made the representations and warranties set forth in Section 8.06
in favor of the Agents; and (iii) any Cash Management Agreement with a Specified
Cash Management Counterparty may be designated as a Specified Cash Management
Agreement hereunder but shall not constitute a “Specified Cash Management
Agreement” (or similar term) under the Revolving Facility.
“Specified Cash Management Counterparty” has the meaning given in the definition
of Specified Cash Management Agreement.
“Specified Equity Contribution” has the meaning given in Section 7.03.
“Specified FF&E Collateral” means any furniture, fixtures, equipment and other
personal property (including heating, ventilation and air conditioning
equipment) that is financed (including pursuant to a lease) or refinanced with
the proceeds from or pursuant to an FF&E


50
|

--------------------------------------------------------------------------------





Agreement, including each and every item or unit of equipment acquired with the
proceeds thereof, each and every item or unit of equipment acquired by
substitution or replacement thereof; all parts, components and other items
pertaining to such property; all documents (including all warehouse receipts,
dock receipts, bills of lading and the like) pertaining to such property; all
licenses (other than Gaming Licenses) and warranties pertaining to such
property; and to the extent not otherwise included, all proceeds (including
insurance proceeds) of any of the foregoing; and collateral accounts solely
holding such proceeds or proceeds of any financing to be used to purchase the
assets described above.
“Specified Hedging Agreement” shall mean any Hedging Agreement entered into by
(a) the Borrower or any other Loan Party and (b) any Agent, the Lead Arranger,
any Lender (which term, for purposes of this definition, shall include any
lender under the Revolving Facility) or an Affiliate of any Agent, the Lead
Arranger or any Lender, in each case at the time of entering into such Hedging
Agreement (even if such Person subsequently ceases to be an Agent, the Lead
Arranger, a Lender or an Affiliate of an Agent, the Lead Arranger or a Lender)
(each a “Specified Hedging Counterparty”); provided, that (i) the designation of
any Hedging Agreement as a Specified Hedging Agreement (which shall be so
designated in writing to the Administrative Agent by the Borrower or the
applicable Specified Hedging Counterparty) shall not alone create in favor of a
Specified Hedging Counterparty any rights in connection with the management or
release of any Collateral or Obligations under the Loan Documents; and (ii) as a
condition to any Hedging Agreement being designated as a Specified Hedging
Agreement, the applicable Specified Hedging Counterparty(ies) shall be deemed to
have appointed the Administrative Agent as its agent under the applicable Loan
Documents and agreed to be bound by the provisions of Article VIII in favor of
the Agents as if it were a Lender, including Section 8.03 and Section 8.07, and
shall have been deemed to have made the representations and warranties set forth
in Section 8.06 in favor of the Agents.
“Specified Hedging Counterparty” has the meaning given in the definition of
Specified Hedging Agreement.
“Specified Interest Reserve Account Amount” shall mean, as of any date of
determination, an amount equal to the sum of (a) the aggregate interest
anticipated to be payable on the principal amount of all outstanding Loans
(taking into account any Loans drawn on such date) from the date of
determination to (but excluding) the Interest Reserve Date (as defined in the
Building Loan Disbursement Agreement) (assuming such Loans remain outstanding
during such entire period), and (b) the aggregate of all other amounts permitted
to be paid pursuant to Section 4.3.1 of the Building Loan Disbursement Agreement
from the date of determination to (but excluding) the Interest Reserve Date (as
defined in the Building Loan Disbursement Agreement), less any amounts currently
on deposit as of such date of determination in the Interest Reserve Account,
such amount to be determined by the Administrative Agent in its sole discretion
and on a net basis taking into consideration the Hedging Agreements in effect
(or anticipated to be in effect) through such periods as required pursuant to
Section 5.13.
“Sponsor” shall mean the Permitted Holders and, in each case, any Affiliates
thereof.


51
|

--------------------------------------------------------------------------------





“Statutory Reserves” shall mean a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve percentages (including any
marginal, special, emergency or supplemental reserves) expressed as a decimal
established by the Board and any other banking authority, domestic or foreign,
to which the Administrative Agent or any Lender (including any branch, Affiliate
or other fronting office making or holding a Loan) is subject for eurocurrency
funding (currently referred to as “Eurocurrency Liabilities” in Regulation D of
the Board). LIBOR Loans shall be deemed to constitute eurocurrency funding and
to be subject to such reserve requirements without benefit of or credit for
proration, exemptions or offsets that may be available from time to time to any
Lender under such Regulation D or any comparable regulation. Statutory Reserves
shall be adjusted automatically on and as of the effective date of any change in
any reserve percentage.
“Subject Date” has the meaning given in Section 7.03.
“Subordinated Indebtedness” shall mean Indebtedness of any Loan Party that
(a) does not have any scheduled or other required principal payment, mandatory
principal prepayment, sinking fund payment, interest payment, fee payment or
similar payment due prior to one hundred eighty (180) days after the latest
Scheduled Maturity Date, (b) is not secured by any Lien on any Property and
(c) is subordinated to the Obligations pursuant to a Subordination Agreement.
“Subordinated Intercompany Note” shall mean an Intercompany Subordinated Demand
Promissory Note, dated as of the date first required to be executed pursuant to
Section 5.11, substantially in the form of Exhibit M, among each of the Loan
Parties.
“Subordination Agreement” shall mean each Subordination Agreement, substantially
in the form of Exhibit N, among the Administrative Agent, the Revolving
Administrative Agent, the applicable Loan Parties and the providers of any
Subordinated Indebtedness.
“Subsidiary” shall mean, with respect to any Person, any corporation,
partnership, limited liability company, association, joint venture or other
business entity of which more than 50% of the total voting power of shares of
stock or other ownership interests entitled (without regard to the occurrence of
any contingency) to vote in the election of the Person or Persons (whether
directors, managers, trustees or other Persons performing similar functions)
having the power to direct or cause the direction of the management and policies
thereof is at the time owned or controlled, directly or indirectly, by that
Person or one or more of the other Subsidiaries of that Person or a combination
thereof; provided, in determining the percentage of ownership interests of any
Person Controlled by another Person, no ownership interest in the nature of a
“qualifying share” of the former Person shall be deemed to be outstanding.
Notwithstanding the foregoing (and except for purposes of the definition of
Unrestricted Subsidiary contained herein), an Unrestricted Subsidiary shall be
deemed not to be a Subsidiary of the Borrower or any of its other Subsidiaries
for purposes of this Agreement or any other Loan Document.
“Subsidiary Guarantor” shall mean each Subsidiary of the Borrower that has
executed (whether by counterpart, joinder or otherwise) the Subsidiary Guaranty
and the Pledge


52
|

--------------------------------------------------------------------------------





and Security Agreement pursuant to Section 5.11; provided that any Person
constituting a Subsidiary Guarantor as described above shall cease to constitute
a Subsidiary Guarantor when it is released from the Subsidiary Guaranty and the
Pledge and Security Agreement, in accordance with the terms hereof and thereof.
“Subsidiary Guaranty” shall mean the Subsidiary Guaranty, dated as of the date
hereof, substantially in the form of Exhibit C‑1, made by each Subsidiary
Guarantor and the Borrower.
“Successor Company” has the meaning given in Section 6.09(a).
“Tax” shall mean any present or future tax, levy, impost, duty, assessment,
charge, fee, deduction or withholding of any nature (including interest,
penalties and additions thereto) and whatever called, by any Governmental
Authority, on whomsoever and wherever imposed, levied, collected, withheld or
assessed.
“Tax Amount” shall mean, with respect to any taxable year (or portion thereof)
for which the Borrower is a Pass Through Entity or a member of consolidated,
combined or unitary tax group of which a direct or indirect owner of the
Borrower is the common parent, an amount equal to the product of (a) the Taxable
Income of the Borrower and its Subsidiaries that are Pass Through Entities whose
income is allocable to the Borrower or who are members of such consolidated,
combined or unitary group, treating the Borrower and such Subsidiaries as a
single company for this purpose, for such taxable year (or portion thereof) and
(b) the Presumed Tax Rate, reduced by any Taxes paid or payable with respect to
such Taxable Income directly by the Borrower or any of its Subsidiaries that are
Pass Through Entities whose income is allocable to the Borrower or who are
members of such consolidated, combined or unitary group, treating the Borrower
and such Subsidiaries as a single company for this purpose.
“Tax Code” shall mean the Internal Revenue Code of 1986.
“Taxable Income” shall mean, with respect to any taxable year or portion
thereof, an amount equal to (1) the net income and/or (without duplication) net
gain of the Borrower and its Subsidiaries that are Pass Through Entities whose
income is allocable to the Borrower or who are members of a consolidated,
combined or unitary tax group of which a direct or indirect owner of the
Borrower is the common parent for U.S. federal income tax purposes for such
taxable year or portion thereof, reduced, without duplication and not below
zero, by (2) the sum of (i) the cumulative net loss and/or net capital loss of
the Borrower and such Subsidiaries for federal income tax purposes with respect
to prior tax periods, not previously taken into account hereunder (collectively,
“Prior Losses”) and (ii) to the extent not previously taken into account
hereunder, the $59,800,000 of net operating loss carryforwards of Empire that
are not subject to limitation under Section 382 of the Tax Code as of December
31, 2015 (the “Empire Losses”); provided, that any such Prior Losses or Empire
Losses shall be taken into account only to the extent that the Borrower’s direct
or indirect owners (or the consolidated, combined or unitary tax group of which
the Borrower is a member) would be permitted under the Tax Code to deduct such
Prior Losses or Empire Losses against the net income and/or net gain of the
Borrower and such Subsidiaries that is allocated to them, or required to be
taken into account by the consolidated, combined or unitary tax group, as


53
|

--------------------------------------------------------------------------------





applicable, for such taxable year or portion thereof (i.e., giving effect to any
applicable limitations under the Tax Code, including the limitation on using net
capital loss to offset ordinary income, limitations under Section 382 of the Tax
Code, time period limitations with respect to the use of loss carryforwards,
limitations under the alternative minimum tax, etc.), provided, however, for
this purpose, the Empire Losses shall be assumed to be only usable against net
income and/or net gain of the Borrower and such Subsidiaries for U.S. federal
income tax purposes and any actual utilization of the Empire Losses due to net
income and/or net gain of a member of the Empire U.S. federal consolidated group
other than the Borrower or such Subsidiaries shall be disregarded (solely for
purposes of determining Taxable Income hereunder).
“Term A Lender” shall mean a Lender with an outstanding Term A Loan Commitment
or an outstanding Term A Loan.
“Term A Loan” shall mean Term A Loans funded to the Borrower under the Term A
Loan Commitments.
“Term A Loan Availability Period” shall mean the period beginning on the Closing
Date and ending on the earliest to occur of (a) the reduction of the Term A Loan
Commitments to zero as a result of the funding of Term A Loans thereunder, (b)
July 24, 2018 and (c) termination of this Agreement.
“Term A Loan Commitment” shall mean, with respect to any Lender, such Lender’s
commitment to make or otherwise fund a Term A Loan pursuant to Section
2.01(a)(i), and “Term A Loan Commitments” shall mean such commitments of all
such Lenders in the aggregate. The amount of each Lender’s Term A Loan
Commitment is set forth on the Lender Addendum delivered by such Lender on or
prior to the Closing Date or in any Assignment and Acceptance pursuant to which
such Lender assumed any Term A Loan Commitments, subject to any adjustment or
reduction pursuant to the terms and conditions hereof. The aggregate amount of
the Term A Loan Commitments as of the Closing Date is $70,000,000.
“Term A Loan Exposure” shall mean, with respect to any Term A Lender, as of any
date of determination, the sum of (a) the outstanding principal amount of the
Term A Loans of such Term A Lender plus (b) such Lender’s Term A Loan Commitment
(exclusive of any portion thereof that has been terminated by funding or
otherwise).
“Term A Loan Maturity Date” shall mean the earlier of (a) the Scheduled Maturity
Date with respect to Term A Loans and (b) the date that all Term A Loans shall
become due and payable in full hereunder, whether by acceleration or otherwise.
“Term B Lender” shall mean a Lender with an outstanding Term B Loan Commitment
or an outstanding Term B Loan.
“Term B Loan” shall mean Term B Loans funded to the Borrower under the Term B
Loan Commitments.


54
|

--------------------------------------------------------------------------------





“Term B Loan Commitment” shall mean, with respect to any Lender, such Lender’s
commitment to make or otherwise fund a Term B Loan pursuant to Section
2.01(a)(ii), and “Term B Loan Commitments” shall mean such commitments of all
such Lenders in the aggregate. The amount of each Lender’s Term B Loan
Commitment is set forth on the Lender Addendum delivered by such Lender on or
prior to the Closing Date. The aggregate amount of the Term B Loan Commitments
as of the Closing Date is $415,000,000.
“Term B Loan Exposure” shall mean, with respect to any Term B Lender, as of any
date of determination, the sum of (a) the outstanding principal amount of the
Term B Loans of such Term B Lender plus (b) such Lender’s Term B Loan Commitment
(exclusive of any portion thereof that has been terminated by funding or
otherwise).
“Term B Loan Maturity Date” shall mean the earlier of (a) the Scheduled Maturity
Date with respect to Term B Loans and (b) the date that all Term B Loans shall
become due and payable in full hereunder, whether by acceleration or otherwise.
“Terminated Lender” shall have the meaning given in Section 2.22.
“Thirtieth Month” shall mean the date that is thirty months after the Closing
Date.
“Title Company” shall have the meaning given in Section 4.01(l).
“Trade Date” shall have the meaning given in Section 9.04(k)(i).
“Transactions” shall mean, collectively, (a) the execution, delivery and
performance by the Companies of the Loan Documents and the Revolving Facility
Documents to which they are a party, (b) the borrowings hereunder and under the
Revolving Credit Agreement, the issuance of Revolving Letters of Credit and the
use of proceeds of each of the foregoing and (c) the granting of Liens pursuant
to the Security Documents and the Revolving Facility Documents.
“Treasury Rate” shall mean, as of any Pre-Thirtieth Month Repayment Date, the
yield to maturity as of such date of United States Treasury securities with a
constant maturity (as compiled and published in the most recent Federal Reserve
Statistical Release H.15 (519) that has become publicly available at least two
(2) Business Days prior to such date (or, if such Statistical Release is no
longer published, any publicly available source of similar market data)) most
nearly equal to the period from such date to the Thirtieth Month; provided,
however, that if the period from the Pre-Thirtieth Month Repayment Date to the
Thirtieth Month is less than one year, the weekly average yield on actually
traded United States Treasury securities adjusted to a constant maturity of one
year will be used.
“Type of Loan” shall mean an ABR Loan or a LIBOR Loan.
“UCC” shall mean the Uniform Commercial Code, as in effect from time to time in
any jurisdiction.


55
|

--------------------------------------------------------------------------------





“Uniform Customs” shall mean the Uniform Customs and Practice for Documentary
Credits (2007 Revision), effective July, 2007 International Chamber of Commerce
Publication No. 600.
“Unrestricted Subsidiary” shall mean any Subsidiary of the Borrower that is
(i) acquired or created after the Closing Date and (ii) designated by the
Borrower as an Unrestricted Subsidiary hereunder by written notice to the
Administrative Agent at the time that such Subsidiary is created or acquired;
provided that the Borrower shall only be permitted to so designate such
Subsidiary as an Unrestricted Subsidiary after the Closing Date so long as (a)
no Default or Event of Default then exists or would result therefrom, (b) such
Unrestricted Subsidiary does not own any Equity Interests in, or have any Lien
on any property of, the Borrower or any Subsidiary of the Borrower, other than a
Subsidiary of the Unrestricted Subsidiary, (c) any Indebtedness and other
obligations of such Unrestricted Subsidiary are not recourse to the Borrower or
any of its Subsidiaries (other than Unrestricted Subsidiaries) or to any of
their respective assets, (d) all of the provisions of Section 6.15 shall have
been complied with in respect of such newly‑designated Unrestricted Subsidiary,
(e) such Unrestricted Subsidiary has been designated as an “Unrestricted
Subsidiary” under the Revolving Credit Agreement and (f) such Unrestricted
Subsidiary shall be capitalized (to the extent capitalized by the Borrower or
any of its Subsidiaries) through Investments as permitted by, and in compliance
with, Section 6.07 and with any assets owned by such Unrestricted Subsidiary at
the time of the initial designation thereof to be treated as Investments in such
Unrestricted Subsidiary pursuant to Section 6.07.
“U.S. Tax Compliance Certificate” shall have the meaning given in Section
2.19(e).
“Weighted Average Life to Maturity” shall mean, when applied to any Indebtedness
at any date, the number of years obtained by dividing: (a) the sum of the
products obtained by multiplying (i) the amount of each then remaining
installment, sinking fund, serial maturity or other required payments of
principal, including payment at final maturity, in respect thereof, by (ii) the
number of years (calculated to the nearest one-twelfth) that will elapse between
such date and the making of such payment; by (b) the then outstanding principal
amount of such Indebtedness.
“wholly owned Subsidiary” of any Person shall mean a subsidiary of such Person
of which securities (except for directors’ qualifying shares) or other ownership
interests representing 100% of the Capital Stock are, at the time any
determination is being made, owned, Controlled or held by such Person or one or
more wholly owned Subsidiaries of such Person or by such Person and one or more
wholly owned Subsidiaries of such Person.
“Withdrawal Liability” shall mean liability to a Multiemployer Plan as a result
of a complete or partial withdrawal from such Multiemployer Plan, as such terms
are defined in Part I of Subtitle E of Title IV of ERISA.
“Write-Down and Conversion Powers” shall mean, with respect to any EEA
Resolution Authority, the write-down and conversion powers of such EEA
Resolution Authority from time to time under the Bail-In Legislation for the
applicable EEA Member Country, which write-down and conversion powers are
described in the EU Bail-In Legislation Schedule.


56
|

--------------------------------------------------------------------------------






Section 1.02.    Terms Generally. The definitions in Section 1.01 shall apply
equally to both the singular and plural forms of the terms defined. Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include”, “includes” and “including”, and
words of similar import, shall not be limiting and shall be deemed to be
followed by the phrase “without limitation”. The word “will” shall be construed
to have the same meaning and effect as the word “shall”. The words “herein”,
“hereof” and “hereunder”, and words of similar import, shall be construed to
refer to this Agreement in its entirety and not to any particular provision of
this Agreement unless the context shall otherwise require. The word “or” is not
exclusive. Unless the context otherwise requires, the expressions “payment in
full,” “paid in full” and any other similar terms or phrases when used with
respect to the Obligations, the Secured Obligations (as defined in the Security
Documents), the Guaranteed Obligations (as defined in the Subsidiary Guaranty),
the Senior Obligations (as defined in any agreement subordinating the
Indebtedness of a Loan Party to the Obligations) or the Obligations of any
Class, shall mean the termination of all the Commitments (or all of the
Commitments in respect of such Class), payment in full, in Cash, of all of the
Obligations (or all of the Obligations in respect of such Class)(other than any
unasserted contingent reimbursement or indemnity obligations), the termination
of all Specified Hedging Agreements and the payment in full of all of the
obligations under the Specified Cash Management Agreements (other than
obligations under the Specified Cash Management Agreements not then due and
payable and that do not become due and payable as a result of the payment in
full of the Obligations). All references herein to Articles, Sections,
Appendices, Exhibits and Schedules shall be deemed references to Articles and
Sections of, and Exhibits, Appendices and Schedules to, this Agreement unless
the context shall otherwise require. In the computation of periods of time from
a specified date to a later specified date, the word “from” means “from and
including;” the words “to” and “until” each mean “to but excluding;” and the
word “through” means “to and including”. Unless expressly described to the
contrary, references to (a) any document, instrument or agreement (i) shall
include all exhibits, schedules and other attachments thereto, (ii) shall
include all documents, instruments or agreements issued or executed in
replacement thereof, and (iii) shall mean such document, instrument or
agreement, or replacement or predecessor thereto, as amended, amended and
restated, supplemented or otherwise modified (or reaffirmed by any reaffirmation
or other agreement) from time to time and in effect at the time of determination
(subject, in each case, to any restrictions on such amendments, restatements,
supplements or modifications set forth herein) and (b) provisions of any
statute, rule or regulation or other similar Governmental Act shall include any
amended or successor provisions thereof. Upon termination of any Disbursement
Agreement, any defined terms used herein or in any other Loan Document having
meanings given to such terms in such Disbursement Agreement shall continue to
have the meanings given to such terms in such Disbursement Agreement as in
effect immediately prior to such termination. Upon termination of the Revolving
Credit Agreement, any defined terms used herein or in any other Loan Document
having meanings given to such terms in the Revolving Credit Agreement shall
continue to have the meanings given to such terms in the Revolving Credit
Agreement as in effect on the Closing Date as such terms may have been permitted
to be amended pursuant to and in compliance with the Loan Documents prior to
such termination. Unless otherwise specifically indicated, the term
“consolidated” with respect to any Person refers to such Person consolidated
with its Subsidiaries, and excludes from such consolidation any Unrestricted
Subsidiary as if such Unrestricted Subsidiary were not an Affiliate of such
Person.


57
|

--------------------------------------------------------------------------------






Section 1.03.    Classification of Loans. For purposes of this Agreement, Loans
may be classified and referred to by Class (e.g., a “Term A Loan”) or Type
(e.g., a “LIBOR Loan”) or by Class and Type (e.g., a “LIBOR Term A Loan”).

Section 1.04.    Accounting Terms. Except as otherwise expressly provided
herein, all accounting terms not otherwise defined herein shall have the
meanings assigned to them in conformity with GAAP. Financial statements and
other information required to be delivered by the Borrower to the Administrative
Agent pursuant to Section 5.01 shall be prepared in accordance with GAAP as in
effect at the time of such preparation (and delivered together with the
reconciliation statements provided for in Section 5.01(e), if applicable),
except for the absence of footnotes and year-end adjustments for any financial
statements other than those prepared for a Fiscal Year end. Subject to the
foregoing, the last sentence of this Section 1.04 and Section 9.18, calculations
in connection with the definitions, covenants and other provisions hereof shall
utilize accounting principles and policies in conformity with those used to
prepare the financial statements delivered by the Borrower pursuant to Section
3.05, Section 4.01(h) and Section 5.01. For purposes of determining compliance
with any covenant (including the computation of any financial covenant)
contained herein, Indebtedness of the Borrower and its Subsidiaries shall be
deemed to be carried at 100% of the outstanding principal amount thereof, and
the effects of FASB ASC 825 and FASB ASC 470-20 on financial liabilities shall
be disregarded. Anything in this Agreement to the contrary notwithstanding, (a)
any obligation of a Person under a lease (whether existing now or entered into
in the future) that is not (or would not be) required to be classified and
accounted for as a capital lease on the balance sheet of such Person under GAAP
as in effect either on the Closing Date or at the time such lease is entered
into shall not be treated as a capital lease solely as a result of (x) the
adoption of any changes in, or (y) changes in the application of, GAAP after
such lease is entered into, and (b) for the avoidance of doubt and
notwithstanding any requirement under GAAP as in effect at any time, any
obligation of a Person under the Ground Lease, the Entertainment Village Lease
and the Golf Course Lease shall be treated as an operating lease hereunder.

Section 1.05.    Intentionally Omitted.

Section 1.06.    Times of Day. Unless otherwise specified, all references herein
to times of day shall be references to New York City time (daylight or standard,
as applicable).

Section 1.07.    Rounding. Any financial ratios required to be maintained by the
Borrower pursuant to this Agreement shall be calculated by dividing the
appropriate component by the other component, carrying the result to one place
more than the number of places by which such ratio is expressed herein and
rounding the result up or down to the nearest number (with a rounding-up if
there is no nearest number).

Section 1.08.    Electronic Execution of Assignments and Certain other
Documents. The words “execute,” “execution,” “signed,” “signature,” and words of
like import in or related to any document to be signed in connection with this
Agreement and the transactions contemplated hereby (including Assignment and
Acceptances, amendments or other modifications, waivers and consents) shall be
deemed to include electronic signatures, the electronic matching of assignment
terms and contract formations on electronic platforms approved by the
Administrative Agent, or the keeping of records in electronic form, each of
which shall be of the same legal effect, validity or enforceability


58
|

--------------------------------------------------------------------------------





as a manually executed signature or the use of a paper-based recordkeeping
system, as the case may be, to the extent and as provided for in any applicable
law, including the Federal Electronic Signatures in Global and National Commerce
Act, the New York State Electronic Signatures and Records Act, or any other
similar state Laws based on the Uniform Electronic Transactions Act; provided
that, notwithstanding anything contained herein to the contrary, the
Administrative Agent is under no obligation to agree to accept electronic
signatures in any form or in any format unless expressly agreed to by the
Administrative Agent pursuant to procedures approved by it.

ARTICLE II.    

THE FACILITY

Section 2.01.    Loans.
(a)    Commitment.
(i)    On any Business Day during the Term A Loan Availability Period, subject
to the terms and conditions hereof (including, without limitation, Section
4.02), each Term A Lender with a Term A Loan Commitment severally agrees to
make, on the date requested by the Borrower pursuant to a Funding Notice, a Term
A Loan to the Borrower in a principal amount equal to such Lender’s pro rata
share of the Term A Loan requested in such Funding Notice; provided that such
amount shall not exceed such Lender’s Term A Loan Commitment; provided, further,
that any Borrowing of Term A Loans shall be in an aggregate principal amount of
not less than $7,500,000 and in no case may more than eight (8) Borrowings of
Term A Loans be made during the Term A Loan Availability Period. Any amounts
borrowed as Term A Loans under this Section 2.01 and subsequently repaid or
prepaid may not be reborrowed. Notwithstanding any other provision of this
Agreement, (x) other than in the case of a Borrowing of Term A Loans on the last
Business Day of the Term A Loan Availability Period, no Term A Loans may be
borrowed hereunder until all proceeds of Term B Loans shall have been disbursed
from the Loan Proceeds Account and (y) any outstanding Term A Loan Commitments
shall automatically terminate upon the earliest of (A) all Term A Loan
Commitments being fully funded pursuant to this Section 2.01(a)(i), (B) the
Completion Date and (C) 5:00 p.m., New York City time, on the last Business Day
of the Term A Loan Availability Period. Once funded, the Loans made pursuant to
this Section 2.01(a)(i) shall be treated uniformly as Term A Loans.
(ii)    Subject to the terms and conditions hereof, each Term B Lender severally
agrees to make to the Borrower, and the Borrower may request, on the Closing
Date, Term B Loans to the Borrower in an aggregate principal amount of such
Lender’s

Term B Commitment. Notwithstanding any other provision of this Agreement,
undrawn Term B Commitments shall automatically terminate on the Closing Date
upon the funding of Term B Loans pursuant to this Section 2.01(a)(ii). Any
amounts borrowed as Term B Loans under this Section 2.01 and subsequently repaid
or prepaid may not be reborrowed.


59
|

--------------------------------------------------------------------------------





(b)    Borrowing Mechanics for Loans. The Borrower shall deliver to the
Administrative Agent a fully executed Funding Notice no later than 11:00 a.m.
(New York City time) at least one Business Day prior to the requested date of
funding of any Loan, in the case of a funding of ABR Loans, and at least three
Business Days prior to the requested date of funding of any Loan, in the case of
a funding of LIBOR Loans, and in any case which requested date of funding shall
be a Business Day. Except as otherwise provided herein, a Funding Notice for a
Loan shall be irrevocable and the Borrower shall be bound to make a Borrowing in
accordance therewith. Promptly upon receipt by the Administrative Agent of such
Funding Notice, the Administrative Agent shall notify each Lender of the
proposed Borrowing. Subject to the terms and conditions set forth in this
Agreement, each Lender shall make its Loan available to the Administrative Agent
not later than 1:00 p.m. (New York City time) on the applicable Credit Date, by
wire transfer of same day funds in Dollars, at the Administrative Agent’s
Principal Office. Upon satisfaction or waiver of the applicable conditions
precedent specified herein, the Administrative Agent shall cause the proceeds of
Loans received by the Administrative Agent from the Lenders to be credited (i)
to the Interest Reserve Account in an amount equal to the Specified Interest
Reserve Account Amount, as calculated on such date, (ii) in the case of Term B
Loans made on the Closing Date, (x) to the Building Loan Cash Management Account
(as defined in the Building Loan Disbursement Agreement) in an amount equal to
$5,000,000 and (y) to the Project Company Funds Account and the Project Cash
Management Account (in each case, as defined in the Project Disbursement
Agreement) in an aggregate amount equal to the Cost of Improvement Reimbursement
Amount, (iii) in the case of Term A Loan, to the Golf Course Loan Account in an
amount not to exceed the Golf Course Loan Amount and (iv) to the Loan Proceeds
Account in an amount equal to all other proceeds of Term Loans received by the
Administrative Agent.

Section 2.02.    Intentionally Omitted.

Section 2.03.    Intentionally Omitted.

Section 2.04.    Intentionally Omitted.

Section 2.05.    Pro Rata Shares; Availability of Funds.
(a)    Pro Rata Shares. All Loans shall be made by the Lenders simultaneously
and proportionately to their respective Pro Rata Shares of the applicable Class
or Classes, it being understood that no Lender shall be responsible for any
default by any other Lender in such other Lender’s obligation to make a Loan
requested hereunder nor shall any Commitment of any Lender be increased or
decreased as a result of a default by any other Lender in such other Lender’s
obligation to make a Loan requested hereunder. Each Lender agrees that, in
computing such Lender’s portion of any Loans or other extensions of credit to be
made hereunder, the Administrative Agent may, in its discretion, round each
Lender’s Pro Rata Share of such Loans or other extensions of credit to the next
higher or lower whole Dollar amount.
(b)    Availability of Funds. Unless the Administrative Agent shall have been
notified by any Lender prior to the applicable Credit Date that such Lender does
not intend to make available to the Administrative Agent the amount of such
Lender’s Loan requested on such Credit Date, the Administrative Agent may assume
that such Lender has made such amount available to the


60
|

--------------------------------------------------------------------------------





Administrative Agent on such Credit Date and the Administrative Agent may, in
its sole discretion, but shall not be obligated to, make available to the
Borrower a corresponding amount on such Credit Date. If such corresponding
amount is not in fact made available to the Administrative Agent by such Lender,
the Administrative Agent shall be entitled to recover such corresponding amount
on demand from such Lender together with interest thereon, for each day from
such Credit Date until the date such amount is paid to the Administrative Agent,
at the customary rate set by the Administrative Agent for the correction of
errors among banks for three (3) Business Days and thereafter at the Alternate
Base Rate. If such Lender does not pay such corresponding amount forthwith upon
the Administrative Agent’s demand therefor, the Administrative Agent shall
promptly notify the Borrower and the Borrower shall immediately pay such
corresponding amount to the Administrative Agent together with interest thereon,
for each day from such Credit Date until the date such amount is paid to the
Administrative Agent, at the rate payable hereunder for ABR Loans. Nothing in
this Section 2.05(b) shall be deemed to relieve any Lender from its obligation
to fulfill its Commitments hereunder or to prejudice any rights that the
Borrower may have against any Lender as a result of any default by such Lender
hereunder. In the event any Loan proceeds received by the Administrative Agent
in accordance with this Agreement are not delivered to the Borrower as a result
of any condition precedent herein specified not having been met, the
Administrative Agent shall return the amounts so received to the Lenders who
delivered such Loan proceeds to the Administrative Agent.

Section 2.06.    Evidence of Debt; Register; Lenders’ Books and Records; Notes.
(a)    Lenders’ Evidence of Debt. Each Lender shall maintain on its internal
records an account or accounts evidencing the Obligations of the Borrower to
such Lender, including the amounts of the Loans made by it and each repayment
and prepayment in respect thereof. Any such recordation shall be prima facie
evidence of the matters so recorded; provided, that the failure to make any such
recordation, or any error in such recordation, shall not affect any Lender’s
Commitments or the Borrower’s Obligations in respect of any Loans.
(b)    Register. The Administrative Agent shall, acting solely for purposes of
this Section 2.06(b) on behalf of and as non-fiduciary agent for the Borrower,
maintain at its Principal Office a register for the recordation of the names and
addresses of Lenders and the Commitments and Loans, including in each case,
principal and stated interest thereof, of each Lender from time to time (the
“Register”). The Register shall be available for inspection by the Borrower or
any Lender (but only to the extent of entries in the Register that are
applicable to such Lender) at any reasonable time and from time to time upon
reasonable prior notice. The Administrative Agent shall record in the Register
the Commitments and the Loans and, with respect to each Loan, the Type of Loan
thereof and, if applicable, the Interest Period applicable thereto, each
repayment or prepayment in respect of the principal amount of the Loans and each
assignment thereof pursuant to Section 9.04(c), and any such recordation shall
be, absent manifest error, evidence of the matters so recorded and the Borrower,
the Administrative Agent and each Lender shall treat each Person whose name is
recorded in the Register pursuant to the terms hereof as a Lender hereunder for
all purposes of this Agreement; provided, failure to make any such recordation,
or any error in such recordation, shall not affect any Lender’s Commitments or
the Borrower’s Obligations in respect of any Loan. The Borrower hereby
designates the Administrative Agent to serve as the Borrower’s representative
and non-


61
|

--------------------------------------------------------------------------------





fiduciary agent solely for purposes of maintaining the Register as provided in
this Section 2.06(b), and the Borrower hereby agrees that, to the extent the
Administrative Agent serves in such capacity, the Administrative Agent and its
officers, directors, employees, agents and affiliates shall constitute
“Indemnitees.” It is the intention of the parties hereto that the Loans will be
treated as in “registered form” within the meaning of Sections 163(f), 871(h)(2)
and 881(c)(2) of the Tax Code (and any other relevant or successor provisions of
the Tax Code).
(c)    Notes. If so requested by any Lender by written notice to the Borrower at
least two (2) Business Days prior to the Closing Date, or at any time
thereafter, the Borrower shall execute and deliver to such Lender (and/or, if
applicable and if so specified in such notice, to any Person who is an assignee
of such Lender pursuant to Section 9.04) on the Closing Date (or, if such notice
is delivered less than two (2) Business Days prior to or after the Closing Date,
promptly after the Borrower’s receipt of such notice) a Note or Notes to
evidence such Lender’s Term A Loan or Term B Loan, as the case may be.

Section 2.07.    Interest on Loans.
(a)    Except as otherwise set forth herein, each Type of Loans shall bear
interest on the unpaid principal amount thereof from the date made through
repayment (whether by acceleration or otherwise) thereof as follows: (1) if an
ABR Loan, at the Alternate Base Rate plus the Applicable Margin, or (2) if a
LIBOR Loan, at the Adjusted LIBO Rate plus the Applicable Margin.
(b)    The basis for determining the rate of interest with respect to any Loan,
and the Interest Period with respect to any LIBOR Loan, shall be selected by the
Borrower and notified to the Administrative Agent pursuant to the applicable
Funding Notice or Conversion/Continuation Notice, as the case may be. If on any
day a Loan is outstanding with respect to which a Funding Notice or
Conversion/Continuation Notice has not been delivered to the Administrative
Agent in accordance with the terms hereof specifying the applicable basis for
determining the rate of interest, then for that day such Loan shall be an ABR
Loan.
(c)    In connection with LIBOR Loans there shall be no more than eight (8)
Interest Periods outstanding at any time. In the event the Borrower fails to
specify between an ABR Loan or a LIBOR Loan in the applicable Funding Notice or
Conversion/Continuation Notice (or, in the case of the conversion or
continuation of a Loan, fails to deliver a Conversion/Continuation Notice with
respect thereto), such Loan (if outstanding as a LIBOR Loan) will be
automatically converted into an ABR Loan on the last day of the then current
Interest Period for such Loan (or if outstanding as an ABR Loan will remain as,
or (if not then outstanding) will be made as, an ABR Loan). In the event the
Borrower fails to specify an Interest Period for any LIBOR Loan in the
applicable Funding Notice or Conversion/Continuation Notice, the Borrower shall
be deemed to have selected an Interest Period of one month. As soon as
practicable on each Interest Rate Determination Date, the Administrative Agent
shall determine (which determination shall, absent manifest error, be final,
conclusive and binding upon all parties) the interest rate that shall apply to
the LIBOR Loans for which an interest rate is then being determined for the
applicable Interest Period and shall promptly give notice thereof to the
Borrower and each applicable Lender.


62
|

--------------------------------------------------------------------------------





(d)    Interest payable pursuant to Section 2.07(a) shall be computed, in the
case of ABR Loans, on the basis of a 365/366‑day year for the actual number of
days elapsed in the period during which such interest accrues, and in the case
of LIBOR Loans, on the basis of a 360‑day year, in each case for the actual
number of days elapsed in the period during which it accrues. In computing
interest on any Loan, the date of the making of such Loan or the first day of an
Interest Period applicable to such Loan or, with respect to an ABR Loan being
converted from a LIBOR Loan, the date of conversion of such LIBOR Loan to such
ABR Loan, as the case may be, shall be included, and the date of payment of such
Loan or the expiration date of an Interest Period applicable to such Loan or,
with respect to an ABR Loan being converted to a LIBOR Loan, the date of
conversion of such ABR Loan to such LIBOR Loan, as the case may be, shall be
excluded; provided, if a Loan is repaid on the same day on which it is made, one
day’s interest shall be paid on that Loan.
(e)    Except as otherwise set forth herein, interest on each Loan shall be
payable, in Cash, in arrears (i) on each Interest Payment Date applicable to
that Loan; (ii) upon any prepayment of that Loan, whether voluntary or
mandatory, to the extent accrued on the amount being prepaid; and (iii) at
maturity, including final maturity.

Section 2.08.    Conversion/Continuation.
(a)    Subject to Section 2.17 and so long as neither (x) a Default or an Event
of Default under Section 7.01(b), Section 7.01(c), Section 7.01(h) or Section
7.01(i) shall have occurred and then be continuing nor (y)(i) any other Event of
Default shall have occurred and be continuing at such time and (ii) the
Administrative Agent or the Required Lenders shall have determined in their sole
discretion not to permit conversions to or continuations of LIBOR Loans pursuant
to this Section 2.08(a), the Borrower shall have the option:
(i)    to convert at any time all or any part of any Loan in a minimum amount
equal to $250,000 and integral multiples of $100,000 in excess of that amount
from one Type of Loan to another Type of Loan; provided that, a LIBOR Loan may
only be converted on the expiration of the Interest Period applicable to such
LIBOR Loan unless the Borrower shall pay all amounts due under Section 2.17 in
connection with any such conversion; or
(ii)    upon the expiration of any Interest Period applicable to any LIBOR Loan,
to continue all or any portion of such Loan in a minimum amount equal to
$250,000 and integral multiples of $100,000 in excess of that amount as a LIBOR
Loan.
(b)    In order to exercise any conversion option pursuant to Section 2.08(a)(i)
or continuation option pursuant to Section 2.08(a)(ii), the Borrower shall
deliver a Conversion/Continuation Notice to the Administrative Agent no later
than 11:00 a.m. (New York City time) at least one Business Day in advance of the
proposed conversion date (in the case of a conversion to an ABR Loan) and at
least three Business Days in advance of the proposed conversion/continuation
date (in the case of a conversion to, or a continuation of, a LIBOR Loan).
Except as otherwise provided herein, a Conversion/Continuation Notice for
conversion to, or continuation of, any LIBOR Loans shall be irrevocable, and the
Borrower shall be bound to effect a conversion or continuation in accordance
therewith. If the Borrower shall fail to give any required notice as described
in this


63
|

--------------------------------------------------------------------------------





Section 2.08(b) or if such continuation is not permitted pursuant to Section
2.08(a), such Loans shall be automatically converted to ABR Loans on the last
day of such then expiring Interest Period.

Section 2.09.    Default Interest. Upon the occurrence and during the
continuance of any Event of Default described in Section 7.01(b), (c) (with
respect to interest only), (h) or (i), or, to the extent required by the
Required Lenders, any Event of Default described in Section 7.01(d) (with
respect to defaults under Section 6.08 only), the overdue principal amount of
all Loans outstanding and any overdue interest payments on the Loans and Fees or
other amounts owed and overdue under the Loan Documents shall in each case
thereafter bear interest (including post‑petition interest in any proceeding
under any applicable Debtor Relief Law) payable on demand in Cash at a rate that
is equal to the lesser of (a) 2.0% per annum in excess of the interest rate
otherwise payable hereunder with respect to the applicable Loans (or, in the
case of any such Fees and other amounts, at a rate which is 2.0% per annum in
excess of the interest rate otherwise payable hereunder for ABR Loans) and
(b) the maximum rate of interest permitted under applicable law; provided, in
the case of LIBOR Loans, upon the expiration of the Interest Period in effect at
the time any such increase in interest rate is effective such LIBOR Loans shall
thereupon become ABR Loans and shall thereafter bear interest payable upon
demand at a rate which is equal to the lesser of (i) 2.0% per annum in excess of
the interest rate otherwise payable hereunder for ABR Loans and (ii) the maximum
rate of interest permitted under applicable law (such rate, the “Default Rate”).
Payment or acceptance of the increased rates of interest provided for in this
Section 2.09 is not a permitted alternative to timely payment and shall not
constitute a waiver of any Event of Default or otherwise prejudice or limit any
rights or remedies of the Administrative Agent or any Lender.

Section 2.10.    Fees.
(a)    Intentionally Omitted.
(b)    The Borrower agrees to pay commitment fees to each Term A Lender holding
a Term A Loan Commitment for each day during the Term A Loan Availability Period
equal to (i) the undrawn amount of such Term A Lender’s Term A Loan Commitment
as of such day, multiplied by (ii) a rate equal to (x) 2.50% per annum for the
period commencing on the Closing Date through March 24, 2018 and (y) 5.00% per
annum thereafter.
(c)    All Fees referred to in Section 2.10(b) shall be paid to the
Administrative Agent in Cash at its Principal Office and upon receipt, the
Administrative Agent shall promptly distribute the same to each applicable
Lender.
(d)    In addition to any of the foregoing Fees, the Borrower agrees to pay to
the Agents and the Lead Arranger such other Fees in the amounts and at the times
separately agreed upon (including in Section 12 of the Fee Letter). Once paid,
none of the Fees referred to in this Section 2.10 shall be refundable under any
circumstances absent manifest error in the calculation of such Fees.
(e)    All fees referred to in Section 2.10(b) shall be calculated on the basis
of a 360-day year and the actual number of days elapsed (including the first day
but excluding the last day) and shall be payable quarterly in arrears on the
last Business Day of each March, June, September and


64
|

--------------------------------------------------------------------------------





December of each year commencing on the first such date of the first full Fiscal
Quarter to occur after the Closing Date and until the last day of the Term A
Loan Availability Period. Such fees shall also be payable on the date on which
any Term A Loans are funded pursuant to the Term A Loan Commitments and on the
last day of the Term A Loan Availability Period. Additionally, on the date of
each termination or reduction of Term A Loan Commitments (whether voluntary or
mandatory), the Borrower shall pay the applicable fees set forth in Section
2.10(b) with respect to the amount of the Term A Loan Commitments so terminated
or reduced accrued to, but excluding, the date of such termination or reduction.

Section 2.11.    Scheduled Payments of Loans.
(a)    The principal amount of the Term A Loans shall be repaid in installments
(each, an “Installment”) on each Installment Date relating to Term A Loans.
Subject to the provisions of Section 2.11(c)(i), the amount of each Installment
with respect to Term A Loans payable on each such Installment Date prior to the
Term A Loan Maturity Date shall be equal to (x) in the case of the first four
Installments, 2.50% of the aggregate original principal amount of all Term A
Loan Commitments on the Closing Date, (y) in the case of each Installment
thereafter, 3.75% of the aggregate original principal amount of all Term A Loan
Commitments on the Closing Date and (z) the remainder of the outstanding
principal amount of the Term A Loans shall be payable on the Term Loan Maturity
Date.
(b)    The principal amount of the Term B Loans shall be repaid in Installments
on each Installment Date relating to Term B Loans. Subject to the provisions of
Section 2.11(c)(i), the amount of each Installment with respect to Term B Loans
payable on each such Installment Date prior to the Term B Loan Maturity Date
shall be equal to 0.25% of the aggregate original principal amount of all Term B
Loans made on the Closing Date and the remainder of the outstanding principal
amount of the Term B Loans shall be payable on the Term B Loan Maturity Date.
(c)    Notwithstanding the foregoing, (i) such Installments shall be reduced in
connection with any voluntary or mandatory prepayments of the Loans in
accordance with Section 2.12 through Section 2.14 to the extent set forth
therein; (ii) the Term A Loans, together with all other amounts owed hereunder
and under the other Loan Documents with respect thereto, shall, in any event, be
paid in full on the Term A Loan Maturity Date; and (iii) the Term B Loans,
together with all other amounts owed hereunder and under the other Loan
Documents with respect thereto, shall, in any event, be paid in full on the Term
B Loan Maturity Date.

Section 2.12.    Voluntary Prepayments / No Voluntary Commitment Reductions /
Repayment Premiums.
(a)    Voluntary Prepayments.
(i)    Any time and from time to time:
(1)    with respect to ABR Loans, the Borrower may prepay any such ABR Loans on
any Business Day in whole or in part; provided that each partial prepayment of
Loans shall be


65
|

--------------------------------------------------------------------------------





in an aggregate minimum amount of $250,000 and integral multiples of $100,000 in
excess of that amount, and
(2)    with respect to LIBOR Loans, the Borrower may prepay any such LIBOR Loans
on any Business Day in whole or in part; provided that each partial prepayment
of Loans shall be in an aggregate minimum amount of $250,000 and integral
multiples of $100,000 in excess of that amount.
(ii)    All such prepayments shall be made:
(1)    upon not less than one (1) Business Day’s prior written or telephonic
notice in the case of ABR Loans, and
(2)    upon not less than three (3) Business Days’ prior written or telephonic
notice in the case of LIBOR Loans, in each case given to the Administrative
Agent by 12:00 p.m. (New York City time) on the date required and, if given by
telephone, promptly confirmed in writing to the Administrative Agent (and the
Administrative Agent will promptly notify each applicable Lender) and specifying
the principal amount of the Loans to be prepaid and the applicable prepayment
date. Upon the giving of any such notice, the principal amount of the Loans
specified in such notice (together with any amounts required to be paid in
connection therewith under Section 2.07(e) or Section 2.17(c)) shall become due
and payable on the prepayment date specified therein. Any such voluntary
prepayment shall be applied as specified in Section 2.14(a) and Section 2.14(c).
(b)    No Voluntary Reduction of Commitments. Notwithstanding anything else
contained in this Agreement to the contrary, the Borrower may not reduce the
Commitments, in whole or in part, at any time.
(c)    Repayment Premium. In the event that (x) the Term B Loans are prepaid or
repaid in whole or in part (whether pursuant to this Section 2.12, Section 2.13
or otherwise (but excluding only repayments made pursuant to Section 2.11(b),
Section 2.13(a)(ii), Section 2.13(c) and Section 2.13(d))), (y) a Term B Lender
is replaced or prepaid pursuant to Section 2.22 (other than if a Defaulting
Lender) or (z) payment of the then-outstanding principal amount of the Loans is
accelerated in accordance with the Loan Documents, the Borrower shall pay to the
applicable Lenders a repayment premium expressed as a percentage (other than in
the case of a Make-Whole Premium) of the principal amount of such applicable
Term B Loans prepaid, repaid, replaced or accelerated on the amount so prepaid,
repaid or accelerated in the amount set forth in the applicable table below
opposite the time period in which such prepayment, repayment or acceleration
occurs:


66
|

--------------------------------------------------------------------------------





Period
Prepayment
Premium
From the Closing Date to (but excluding) the Thirtieth Month
The greater of the Make-Whole Premium and 2.00%
From the Thirtieth Month to (but excluding) the forty-second month anniversary
of the Closing Date
2.00%
From the forty-second month anniversary of the Closing Date to (but excluding)
the fifty-fourth month anniversary of the Closing Date
1.00%
Thereafter
0%



Such fees referred to in this clause (c) shall be paid to the Administrative
Agent in Cash at its Principal Office upon any applicable repayment,
replacement, prepayment or acceleration (including via any distributions or any
other transfers on account of all or any part of the principal balance of any
Term B Loan for any reason or at any time (whether or not upon maturity, whether
mandatory or optional, whether voluntary or involuntary, including following any
default or any acceleration (whether automatic or following notice), following
any asset sale, or following the filing by or against any Loan Party of any
petition under any Debtor Relief Laws (whether or not such payment,
distribution, or transfer is under a plan of reorganization or liquidation or
ordered by any court of competent jurisdiction) or otherwise)) and upon receipt,
the Administrative Agent shall promptly distribute to each Term B Lender its Pro
Rata Share thereof. Notwithstanding the forgoing, if any repayment premium
described in this Section 2.12(c) becomes due and owing as a result of the
principal amount of the Term B Loans being accelerated in accordance with the
Loan Documents and the Lenders subsequently waive such acceleration by
reinstating such Term B Loans, such repayment premiums resulting from such
acceleration shall also be deemed waived (provided that nothing in this sentence
shall be deemed to constitute a waiver of the Lenders’ or the Administrative
Agent’s right to demand acceleration of the Obligations in accordance with the
Loan Documents, permit an alternative to immediate payment of the Term B Loans
and other Obligations upon any such acceleration or constitute a waiver of any
Event of Default or otherwise prejudice or limit any rights or remedies of the
Administrative Agent or any Lenders hereunder (whether as a result of any such
acceleration or otherwise)). The Borrower agrees that the prepayment premium is
paid as a fee for the right to prepay, and that the prepayment premium does not
constitute liquidated damages or a prepayment penalty.

Section 2.13.    Mandatory Prepayments.
(a)    Not later than the fifth Business Day following (i) the receipt of Net
Cash Proceeds by any Loan Party from any Asset Sale or (ii) the receipt of Net
Cash Proceeds by any Loan Party as a result of the occurrence of any Recovery
Event, the Borrower shall (or shall cause such other applicable Loan Party to)
apply the Required Prepayment Percentage of the Net Cash Proceeds received with
respect thereto in accordance with Section 2.14(b).
(b)    In the event that any Loan Party shall receive Net Cash Proceeds from the
issuance or other incurrence of Indebtedness for borrowed money of such Loan
Party (other than Indebtedness permitted pursuant to Section 6.01 (excluding
Indebtedness provided by Persons other than the


67
|

--------------------------------------------------------------------------------





Sponsors pursuant to Section 6.01(l))), the Borrower shall (or shall cause such
other applicable Loan Party to), substantially simultaneously with (and in any
event not later than the Business Day next following) the receipt of such Net
Cash Proceeds by such Loan Party, apply an amount equal to the Required
Prepayment Percentage of such Net Cash Proceeds in accordance with Section
2.14(b).
(c)    Commencing with the Fiscal Year in which the Full Opening Date occurs and
for each Fiscal Year thereafter, no later than the earlier of (i) 125 days after
the end of such Fiscal Year, and (ii) five (5) days after the date on which the
financial statements with respect to such Fiscal Year are delivered pursuant to
Section 5.01(c), the Borrower shall apply in accordance with Section 2.14(b), an
amount equal to (A) the Required Prepayment Percentage of Consolidated Excess
Cash Flow for (x) in the case of the first prepayment under this clause (c), to
the extent made in respect of the Fiscal Year in which the Full Opening Date
occurs, the period commencing on the first day of the first full Fiscal Quarter
occurring after the Full Opening Date through the last day of such Fiscal Year,
or (y) in the case of each other prepayment under this clause (c), the Fiscal
Year then ended, minus (B) the aggregate principal amount of voluntary
repayments of Loans made with internally generated cash flow during the Fiscal
Year, minus (C) the Regulatory Cash Amount.
(d)    To the extent permitted or required pursuant to Section 4.5 or 4.6 of the
Building Loan Disbursement Agreement or Section 4.3 of the Project Disbursement
Agreement, the Borrower shall apply the amounts described thereunder in
accordance with Section 2.14(b).
(e)    Notwithstanding anything to the contrary set forth in this Agreement or
any other Loan Document, (x) if any Event of Default under Section 7.01(b),
Section 7.01(c), Section 7.01(h) or Section 7.01(i) or any event of default
under the comparable sections of the Revolving Credit Agreement then exists, no
voluntary prepayment of Loans shall be permitted pursuant to Section 2.12 until
the Discharge of Revolving Obligations and (y) if any Event of Default under
Section 7.01(b), Section 7.01(c), Section 7.01(h), Section 7.01(i) or any event
of default under the comparable sections of the Revolving Credit Agreement
exists at the time any mandatory repayment of Loans is otherwise required to be
made pursuant to Section 2.11 and this Section 2.13, then such amounts shall, in
lieu of application hereunder, first be applied pursuant to the provisions of
Sections 2.13 and 2.14 of the Revolving Credit Agreement until the Discharge of
Revolving Obligations. If any Lender collects or receives any amounts received
on account of the Obligations to which it is not entitled as a result of the
application of this Section 2.13(e), such Lender shall hold the same in trust
for the applicable Revolving Secured Parties and shall forthwith deliver the
same to the Revolving Collateral Agent, for the account of the applicable
Revolving Secured Parties, to be applied in accordance with the provisions of
Section 2.13 and 2.14 of the Revolving Credit Agreement until the Discharge of
Revolving Obligations or, if then applicable, Section 7.02 of the Revolving
Credit Agreement until the Discharge of Revolving Obligations. Without limiting
the generality of the foregoing, this Section 2.13(e) is intended to constitute
and shall be deemed to constitute a “subordination agreement” within the meaning
of Section 510(a) of Title 11 of the United States Code and is intended to be
and shall be interpreted to be enforceable to the maximum extent permitted
pursuant to applicable non-bankruptcy law and the applicable Revolving Secured
Parties shall be deemed third party beneficiaries of this Section 2.13(e),
entitled to enforce this


68
|

--------------------------------------------------------------------------------





Section 2.13(e) as if direct signatories hereto. This Section 2.13(e) shall not
be amended without the prior written consent of the Revolving Administrative
Agent.
(f)    The Borrower shall deliver to the Administrative Agent, (i) at the time
of each prepayment required under this Section 2.13, a certificate signed by a
Financial Officer of the Borrower setting forth in reasonable detail the
calculation of the amount of such prepayment and (ii) at least three (3)
Business Days prior written notice of any such pre-payment. In the event that
the Borrower shall determine that the actual amount prepaid was less than the
amount required to be prepaid, the Borrower shall promptly apply such excess
amount in accordance with Section 2.14(b), and the Borrower shall concurrently
therewith deliver to the Administrative Agent a certificate of a Financial
Officer demonstrating the derivation of such excess.

Section 2.14.    Application of Prepayments/Reductions.
(a)    Application of Voluntary Prepayments of Loans. Subject to Section 2.13(e)
and Section 2.15(g), any prepayment of any Loan pursuant to Section 2.12(a)
shall be applied as specified by the Borrower in the applicable notice of
prepayment; provided, that, in the event that the Borrower fails to specify the
Loans to which any such prepayment shall be applied, such prepayment shall be
applied to prepay the Loans pro rata to each Class of Term Loans then
outstanding (in accordance with the respective outstanding principal amounts
thereof) to the full extent thereof (such payment to be applied within each
Class in order of maturity to the remaining scheduled Installments of principal
thereof).
(b)    Application of Mandatory Prepayments by Type of Loans. Subject to Section
2.13(e), any amount required to be paid pursuant to Section 2.13(a) through
Section 2.13(d) shall be applied to prepay the Loans pro rata to each Class of
Loans then outstanding (in accordance with the respective outstanding principal
amounts thereof) to the full extent thereof (such payment to be applied within
each Class (i) on a pro rata basis to reduce the remaining scheduled
Installments of principal of the Loans excluding the final payment due on the
Term A Loan Maturity Date or Term B Loan Maturity Date, as applicable, and (ii)
after all such scheduled Installments have been reduced to zero, to reduce the
final payment due on the Term A Loan Maturity Date or Term B Loan Maturity Date,
as applicable). Notwithstanding the foregoing, to the extent that, with the
agreement of the Borrower, the requisite percentage of Lenders waive their right
to receive any portion of any mandatory prepayment of Loans pursuant to Section
2.13(a), (b) or (c), such waived portion may be applied by the Borrower to
prepay outstanding Revolving Loans.
(c)    Application of Prepayments of Loans to ABR Loans and LIBOR Loans. Any
prepayment of the Loans pursuant to Section 2.12 or Section 2.13 shall be
applied (i) to such Loans on a pro rata basis (in accordance with the respective
outstanding principal amounts thereof) and (ii) first to ABR Loans to the full
extent thereof before application to LIBOR Loans, in each case in a manner which
minimizes the amount of any payments required to be made by the Borrower
pursuant to Section 2.17(c).


69
|

--------------------------------------------------------------------------------






Section 2.15.    General Provisions Regarding Payments.
(a)    All payments by or on behalf of the Borrower of principal, premium,
interest, Fees and other Obligations shall be made in Dollars in same day funds,
without defense, setoff or counterclaim, free of any restriction or condition,
and delivered to the Administrative Agent not later than 1:00 p.m. (New York
City time) on the date due at the Administrative Agent’s Principal Office for
the account of the Lenders.
(b)    All payments in respect of the principal amount of any Loan (including
all payments, distributions or other transfers in respect of the principal
amount of any Loan (whether or not upon maturity, whether mandatory or optional,
whether voluntary or involuntary, including following any default or any
acceleration (whether automatic or following notice), following any Asset Sale,
or following the filing by or against any Loan Party of any petition under any
Debtor Relief Law (whether or not such payment, distribution, or transfer is
under a plan of reorganization or liquidation or ordered by any court of
competent jurisdiction) or otherwise)) shall be accompanied by payment, in Cash,
of accrued interest on the principal amount being repaid or prepaid and any
required fees or repayment premium pursuant to Section 2.12(c).
(c)    The Administrative Agent shall promptly distribute to each Lender at such
address as such Lender shall indicate in writing, such Lender’s Pro Rata Share
of all payments and prepayments of principal, premium and interest due
hereunder, together with all other amounts due thereto, including all Fees
payable with respect thereto (or, to the extent any such amounts are paid with
respect to any such Lender’s interests individually, the Administrative Agent
shall promptly distribute to such Lender such amounts), to the extent received
by the Administrative Agent.
(d)    Notwithstanding the foregoing provisions hereof, if any
Conversion/Continuation Notice is withdrawn as to any Affected Lender or if any
Affected Lender makes ABR Loans in lieu of its Pro Rata Share of any LIBOR
Loans, the Administrative Agent shall give effect thereto in apportioning
payments received thereafter.
(e)    Except as otherwise provided herein and subject to the provisos set forth
in the definition of “Interest Period”, whenever any payment to be made
hereunder shall be stated to be due on a day that is not a Business Day, such
payment shall be made on the next succeeding Business Day and such extension of
time shall be included in the computation of the payment of interest and of Fees
hereunder.
(f)    Any payment by or on behalf of the Borrower hereunder that is not made in
same day funds prior to 1:00 p.m. (New York City time) on the date due shall be
a non‑conforming payment in the Administrative Agent’s sole discretion. Any such
payment shall not be deemed to have been received by the Administrative Agent
until the later of (i) the time such funds become available funds, and (ii) the
applicable next Business Day. The Administrative Agent shall give prompt written
notice to the Borrower and each applicable Lender if any payment is
non‑conforming. Any non‑conforming payment may constitute or become a Default or
an Event of Default in accordance with the terms of Section 7.01. Interest shall
continue to accrue on any principal as to which a non‑conforming payment is made
until such funds become available funds (but in no event


70
|

--------------------------------------------------------------------------------





less than the period from the date of such payment to the next succeeding
applicable Business Day) at the rate determined pursuant to Section 2.09.
(g)    If an Event of Default shall have occurred and is continuing and not
otherwise been waived or cured, and the maturity of the Obligations shall have
been accelerated pursuant to Section 7.01, all payments or proceeds received by
the Agents hereunder in respect of any of the Obligations shall be applied in
accordance with the application arrangements described in Section 7.02.

Section 2.16.    Ratable Sharing. Except to the extent that this Agreement or
any other Loan Document provides for payments to be allocated to a particular
Lender or Lenders (including as provided in the Security Documents with respect
to amounts realized from the exercise of rights with respect to Liens on the
Collateral), the Lenders hereby agree among themselves that if any of them
shall, whether by voluntary payment (other than a voluntary prepayment of Loans
made and applied in accordance with the terms hereof), through the exercise of
any right of set‑off or banker’s lien, by counterclaim or cross action or by the
enforcement of any right under the Loan Documents or otherwise, or as adequate
protection of a deposit treated as cash collateral under any Debtor Relief Law,
receive payment or reduction of a proportion of the aggregate amount of
principal, premium, interest, Fees and other amounts then due and owing to such
Lender hereunder or under the other Loan Documents (collectively, the “Aggregate
Amounts Due” to such Lender) which is greater than the proportion received by
any other Lender in respect of the Aggregate Amounts Due to such other Lender,
then the Lender receiving such proportionately greater payment shall (a) notify
the Administrative Agent and each such other Lender of the receipt of such
payment and (b) apply a portion of such payment to purchase participations
(which it shall be deemed to have purchased from each seller of a participation
simultaneously upon the receipt by such seller of its portion of such payment)
in the Aggregate Amounts Due to such other Lenders so that all such recoveries
of Aggregate Amounts Due shall be shared by all applicable Lenders in proportion
to the Aggregate Amounts Due to them; provided, (i) if all or part of such
proportionately greater payment received by such purchasing Lender is thereafter
recovered from such Lender upon the bankruptcy or reorganization of a Company or
otherwise, those purchases shall be rescinded and the purchase prices paid for
such participations shall be returned to such purchasing Lender ratably to the
extent of such recovery, but without interest, and (ii) the provisions of this
paragraph shall not be construed to apply to (x) any payment made by the
Borrower pursuant to and in accordance with the express terms of this Agreement
(including the application of funds arising from the existence of a Defaulting
Lender), or (y) any payment obtained by a Lender as consideration for the
assignment of or sale of a participation in any of its Loans to any assignee or
participant, other than to the Borrower or any Subsidiary thereof (as to which
the provisions of this paragraph shall apply). The Borrower expressly consents
to the foregoing arrangement and agrees that any holder of a participation so
purchased may exercise any and all rights of banker’s lien, set‑off or
counterclaim with respect to any and all monies owing by any Company to that
holder with respect thereto as fully as if that holder were owed the amount of
the participation held by that holder.

Section 2.17.    Making or Maintaining LIBOR Loans.
(a)    Inability to Determine Applicable Interest Rate. In the event that
(x) the Administrative Agent shall have determined (which determination shall be
final and conclusive and


71
|

--------------------------------------------------------------------------------





binding upon all parties hereto absent manifest error), on any Interest Rate
Determination Date with respect to any LIBOR Loans or any ABR Loans as to which
the interest rate is determined with reference to the Adjusted LIBO Rate, that
by reason of circumstances affecting the London interbank market adequate and
fair means do not exist for ascertaining the interest rate applicable to such
Loans on the basis provided for in the definition of Adjusted LIBO Rate, or
(y) prior to the commencement of any Interest Period with respect to LIBOR Loans
or ABR Loans as to which the interest rate is determined with reference to the
Adjusted LIBO Rate, the Administrative Agent is advised by the Required Lenders
that the Adjusted LIBO Rate for such Interest Period will not adequately and
fairly reflect the cost to such Lenders of making or maintaining such LIBOR
Loans or such ABR Loans for such Interest Period, the Administrative Agent shall
on such date give notice (by facsimile or by telephone confirmed in writing) to
the Borrower and each Lender of such determination, whereupon (i) no Loans may
be made as, or converted to, LIBOR Loans and the Alternate Base Rate shall be
determined without regard to clause (c) of the definition thereof until such
time as the Administrative Agent notifies the Borrower and Lenders that the
circumstances giving rise to such notice no longer exist, and (ii) any Funding
Notice or Conversion/Continuation Notice given by the Borrower with respect to
the continuation of or conversion to LIBOR Loans in respect of which such
determination was made shall be deemed to be rescinded by the Borrower.
(b)    Illegality or Impracticability of LIBOR Loans. In the event that on any
date any Lender shall have determined (which determination shall be final and
conclusive and binding upon all parties hereto (absent manifest error) but shall
be made only after consultation with the Borrower and the Administrative Agent)
that the making, maintaining or continuation of its LIBOR Loans (i) has become
unlawful as a result of compliance by such Lender in good faith with any law,
treaty, governmental rule, regulation, guideline or order (or would conflict
with any such treaty, governmental rule, regulation, guideline or order not
having the force of law even though the failure to comply therewith would not be
unlawful), or (ii) has become impracticable, as a result of contingencies
occurring after the date hereof which materially and adversely affect the London
interbank market or the position of such Lender in that market, then, and in any
such event, such Lender shall be an “Affected Lender” and it shall on that day
give notice (by facsimile or by telephone confirmed in writing) to the Borrower
and the Administrative Agent of such determination (which notice the
Administrative Agent shall promptly transmit to each other Lender). Thereafter
(1) the obligation of the Affected Lender to make Loans as, or to convert Loans
to, LIBOR Loans shall be suspended and ABR Loans shall be determined without
reference to clause (c) of the definition thereof, until such notice shall be
withdrawn by the Affected Lender, (2) to the extent such determination by the
Affected Lender relates to a LIBOR Loan then being requested by the Borrower
pursuant to a Funding Notice or a Conversion/Continuation Notice, the Affected
Lender shall make such Loan as (or continue such Loan as or convert such Loan
to, as the case may be) an ABR Loan as to which the interest rate is not
determined with reference to the Adjusted LIBO Rate, (3) the Affected Lender’s
obligation to maintain its outstanding LIBOR Loans (the “Affected Loans”) shall
be terminated at the earlier to occur of the expiration of the Interest Period
then in effect with respect to the Affected Loans or when required by law, and
(4) the Affected Loans shall automatically convert into ABR Loans as to which
the interest rate is not determined with reference to the Adjusted LIBO Rate on
the date of such termination. Notwithstanding the foregoing, to the extent a
determination by an Affected Lender as described above relates to a LIBOR Loan
then being requested by the Borrower pursuant to a Funding Notice or a
Conversion/Continuation Notice, the


72
|

--------------------------------------------------------------------------------





Borrower shall have the option, subject to the provisions of Section 2.17(c), to
rescind such Funding Notice or Conversion/Continuation Notice as to all Lenders
by giving notice (by facsimile or by telephone confirmed in writing) to the
Administrative Agent of such rescission on the date on which the Affected Lender
gives notice of its determination as described above (which notice of rescission
the Administrative Agent shall promptly transmit to each other Lender). Except
as provided in the immediately preceding sentence, nothing in this Section
2.17(b) shall affect the obligation of any Lender other than an Affected Lender
to make or maintain Loans as, or to convert Loans to, LIBOR Loans or ABR Loans
as to which the interest rate is determined with reference to the Adjusted LIBO
Rate in accordance with the terms hereof.
(c)    Indemnity for Breakage or Non‑Commencement of Interest Periods. The
Borrower shall indemnify each Lender against any loss or expense that such
Lender may sustain or incur as a consequence of (i) any event, other than a
default by such Lender in the performance of its obligations hereunder, which
results in (A) such Lender receiving or being deemed to receive any amount on
account of the principal of any LIBOR Loan prior to the end of the Interest
Period in effect therefor, (B) the conversion of any LIBOR Loan to an ABR Loan,
or the conversion of the Interest Period with respect to any LIBOR Loan, in each
case other than on the last day of the Interest Period in effect therefor or
(C) a borrowing of any LIBOR Loan not occurring on a date specified therefor in
a Funding Notice or a conversion to or continuation of any LIBOR Loan not
occurring on a date specified therefor in a Conversion/Continuation Notice (any
of the events referred to in this clause (i) being called a “Breakage Event”) or
(ii) any default in the making of any payment or prepayment required to be made
hereunder. In the case of any Breakage Event, such loss shall include an amount
equal to the excess, as reasonably determined by such Lender, of (A) its cost of
obtaining funds for the LIBOR Loan that is the subject of such Breakage Event
for the period from the date of such Breakage Event to the last day of the
Interest Period in effect (or that would have been in effect) for such Loan over
(B) the amount of interest likely to be realized by such Lender in redeploying
the funds released or not utilized by reason of such Breakage Event for such
period. A certificate of any Lender setting forth in reasonable detail any
amount or amounts which such Lender is entitled to receive pursuant to this
Section 2.17(c) shall be delivered to the Borrower and shall be conclusive
absent manifest error.

Section 2.18.    Reserve Requirements; Change in Circumstances.
(a)    If any Change in Law shall:
(i)    impose, modify or deem applicable any reserve, special deposit,
compulsory loan, insurance charge, liquidity or similar requirement against
assets of, deposits with or for the account of, or credit extended or
participated in by, any Lender (except any reserve requirement reflected in the
Adjusted LIBO Rate);
(ii)    subject any Recipient to any Taxes (other than Indemnified Taxes and
Excluded Taxes) on its Loans, principal, Commitments or other Obligations, or
its deposits, reserves, other liabilities or capital attributable thereto; or
(iii)    impose on any Lender or the London interbank market any other
condition, cost or expense (other than Taxes) affecting this Agreement or Loans
made by such Lender;


73
|

--------------------------------------------------------------------------------





and the result of any of the foregoing shall be to increase the cost to such
Lender or such other Recipient, of making, converting to, continuing or
maintaining any LIBOR Loan, or to reduce the amount of any sum received or
receivable by such Lender or such other Recipient hereunder (whether of
principal, interest or any other amount) then, upon the request of such Lender
or such other Recipient, the Borrower will pay to such Lender or such other
Recipient, as the case may be, such additional amount or amounts as will
compensate such Lender or such other Recipient, as the case may be, for such
additional costs incurred or reduction suffered. If any Lender or other
Recipient becomes entitled to claim any additional amounts pursuant to this
Section 2.18, it shall notify the Borrower (with a copy to the Administrative
Agent) of the event by reason of which it has become so entitled.
(b)    If any Lender determines in good faith that any Change in Law affecting
such Lender or any lending office of such Lender or such Lender’s holding
company, if any, regarding capital or liquidity requirements, has or would have
the effect of reducing the rate of return on such Lender’s capital or on the
capital of such Lender’s holding company, if any, as a consequence of this
Agreement, the Commitments of such Lender or the Loans made by such Lender to a
level below that which such Lender or such Lender’s holding company could have
achieved but for such Change in Law (taking into consideration such Lender’s
policies and the policies of such Lender’s holding company with respect to
capital adequacy), then from time to time after submission by such Lender to the
Borrower (with a copy to the Administrative Agent) of a written request therefor
the Borrower will pay to such Lender such additional amount or amounts as will
compensate such Lender or such Lender’s holding company for any such reduction
suffered.
(c)    A certificate of a Lender setting forth in reasonable detail the amount
or amounts necessary to compensate such Lender or its holding company, as the
case may be, as specified in Section 2.18(a) or Section 2.18(b) and delivered to
the Borrower (with a copy to the Administrative Agent), shall be conclusive
absent manifest error. The Borrower shall pay such Lender the amount shown as
due on any such certificate within ten (10) Business Days after receipt thereof.
(d)    Failure or delay on the part of any Lender to demand compensation
pursuant to this Section 2.18 shall not constitute a waiver of such Lender’s
right to demand such compensation; provided that the Borrower shall not be
required to compensate a Lender pursuant to this Section 2.18 for any increased
costs incurred or reductions suffered more than one hundred eighty (180) days
prior to the date that such Lender notifies the Borrower of the Change in Law
giving rise to such increased costs or reductions, and of such Lender’s
intention to claim compensation therefor (except that, if the Change in Law
giving rise to such increased costs or reductions is retroactive, then the one
hundred eighty (180) day period referred to above shall be extended to include
the period of retroactive effect thereof).
(e)    The obligations of the Borrower pursuant to this Section 2.18 shall
survive the termination of this Agreement and the payment of the Loans and all
other amounts payable hereunder.

Section 2.19.    Taxes.
(a)    Any and all payments by or on account of any obligation of the Borrower
or any other Company under this Agreement or under any other Loan Document shall
be made free and


74
|

--------------------------------------------------------------------------------





clear of and without deduction for any Indemnified Taxes or Other Taxes, except
as required by applicable law; provided that if any applicable law requires the
deduction or withholding of any Tax from any such payment, then (i) the
Borrower, such other Company or the Administrative Agent, as applicable, shall
be entitled to make such deduction or withholding as it reasonably determines
and shall timely pay the full amount deducted to the relevant Governmental
Authority in accordance with applicable law, and (ii) if such Tax is an
Indemnified Tax or Other Tax, then the sum payable by the Borrower or such other
Company shall be increased as necessary so that after making all required
deductions or withholding (including deductions or withholdings applicable to
additional sums payable under this Section 2.19) the Administrative Agent or the
applicable Lender (as the case may be) receives an amount equal to the sum it
would have received had no such deductions or withholdings been made. In
addition, without limiting the foregoing provisions, the Borrower or any other
Company hereunder or under any other Loan Document shall timely pay (or cause to
be timely paid) any Other Taxes to the relevant Governmental Authority in
accordance with applicable law, or, at the option of the Administrative Agent,
timely reimburse it for the payment of any Other Taxes.
(b)    The Borrower shall indemnify the Administrative Agent and each Lender,
within fifteen (15) days after written demand therefor, for the full amount of
any Indemnified Taxes or Other Taxes paid or payable by the Administrative Agent
or such Lender, as the case may be, or any of their respective Affiliates, on or
with respect to any payment by or on account of any obligation of the Borrower
or any Company hereunder or under any other Loan Document (including Indemnified
Taxes or Other Taxes imposed or asserted on or attributable to amounts payable
under this Section 2.19) and any reasonable expenses arising therefrom or with
respect thereto, whether or not such Indemnified Taxes or Other Taxes were
correctly or legally imposed or asserted by the relevant Governmental Authority.
A certificate setting forth in reasonable detail the amount of such payment or
liability delivered to the Borrower by a Lender, or by the Administrative Agent
on its own behalf or on behalf of a Lender, shall be conclusive absent manifest
error. Notwithstanding the foregoing, the Borrower shall not be obliged to
indemnify a Lender or the Administrative Agent pursuant to this Section 2.19(b)
with respect to any interest, penalties or expenses accrued during any period
prior to the date that is two hundred seventy (270) days prior to the date of
written demand for such indemnification if such Lender or the Administrative
Agent had actual knowledge of the circumstances giving rise to such interest,
penalties or expenses and of the fact that such circumstances would result in a
claim for such indemnification; provided, that the foregoing limitation shall
not apply to any interest, penalties or expenses arising out of the retroactive
application of any Change in Law within such 270-day period.
(c)    As soon as practicable after any payment of Taxes by the Borrower, any
other Company or the Administrative Agent to a Governmental Authority pursuant
to this Section 2.19, the Borrower shall deliver (or cause to be delivered) to
the Administrative Agent if such payment was made by the Borrower or any other
Company or, at the request of the Borrower and if such payment was made by the
Administrative Agent, the Administrative Agent shall deliver to the Borrower,
the original or a certified copy of a receipt issued by such Governmental
Authority evidencing such payment, a copy of the return reporting such payment
or other evidence of such payment reasonably satisfactory to the Administrative
Agent or the Borrower, as the case may be.


75
|

--------------------------------------------------------------------------------





(d)    Each Lender shall severally indemnify the Administrative Agent, within 15
days after demand therefor, for (i) any Indemnified Taxes or Other Taxes
attributable to such Lender (but only to the extent that the Borrower or any
Company has not already indemnified the Administrative Agent for such
Indemnified Taxes or Other Taxes and without limiting the obligation of the
Borrower to do so), (ii) any Taxes attributable to such Lender’s failure to
comply with the provisions of Section 9.04 relating to the maintenance of a
Participant Register and (iii) any Excluded Taxes attributable to such Lender,
in each case, that are payable or paid by the Administrative Agent in connection
with any Loan Document, and any reasonable expenses arising therefrom or with
respect thereto, whether or not such Taxes were correctly or legally imposed or
asserted by the relevant Governmental Authority. A certificate as to the amount
of such payment or liability delivered to any Lender by the Administrative Agent
shall be conclusive absent manifest error. Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender under any Loan Document or otherwise payable by the
Administrative Agent to the Lender from any other source against any amount due
to the Administrative Agent under this clause (d).
(e)    (i) Any Lender that is entitled to an exemption from or reduction of
withholding Tax with respect to payments made under any Loan Document shall
deliver to the Borrower and the Administrative Agent, at the time or times
reasonably requested by the Borrower or the Administrative Agent, such properly
completed and executed documentation reasonably requested by the Borrower or the
Administrative Agent as will permit such payments to be made without withholding
or at a reduced rate of withholding.  In addition, any Lender, if reasonably
requested by the Borrower or the Administrative Agent, shall deliver such other
documentation prescribed by applicable law or reasonably requested by the
Borrower or the Administrative Agent as will enable the Borrower or the
Administrative Agent to determine whether or not such Lender is subject to
backup withholding or information reporting requirements.  Notwithstanding
anything to the contrary in the preceding two sentences, the completion,
execution and submission of such documentation (other than such documentation
set forth in Section 2.19(e)(ii)(A), (ii)(B) and (ii)(D) below) shall not be
required if in the Lender’s reasonable judgment such completion, execution or
submission would subject such Lender to any material unreimbursed cost or
expense or would materially prejudice the legal or commercial position of such
Lender.
(ii)     Without limiting the generality of the foregoing,


(A)     any Lender that is not a Foreign Lender shall deliver to the Borrower
and the Administrative Agent on or prior to the date on which such Lender
becomes a Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower or the Administrative Agent), executed copies
of IRS Form W-9 certifying that such Lender is exempt from U.S. federal backup
withholding tax;


(B)     any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), whichever of the following is applicable:


76
|

--------------------------------------------------------------------------------







(1)      in the case of a Foreign Lender claiming the benefits of an income tax
treaty to which the United States is a party (x) with respect to payments of
interest under any Loan Document, executed copies of IRS Form W-8BEN or W-8BEN-E
establishing an exemption from, or reduction of, U.S. federal withholding Tax
pursuant to the “interest” article of such tax treaty and (y) with respect to
any other applicable payments under any Loan Document, IRS Form W-8BEN or
W-8BEN-E establishing an exemption from, or reduction of, U.S. federal
withholding Tax pursuant to the “business profits” or “other income” article of
such tax treaty;


(2)      executed copies of IRS Form W-8ECI;


(3)     in the case of a Foreign Lender claiming the benefits of the exemption
for portfolio interest under Section 881(c) of the Tax Code, (x) a certificate
substantially in the form of Exhibit I-1 to the effect that such Foreign Lender
is not a “bank” within the meaning of Section 881(c)(3)(A) of the Tax Code, a
“10 percent shareholder” of the Borrower within the meaning of Section
881(c)(3)(B) of the Tax Code, or a “controlled foreign corporation” described in
Section 881(c)(3)(C) of the Tax Code (a “U.S. Tax Compliance Certificate”) and
(y) executed copies of IRS Form W-8BEN or W-8BEN-E; or


(4)     to the extent a Foreign Lender is not the beneficial owner, executed
copies of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN or
W-8BEN-E, a U.S. Tax Compliance Certificate substantially in the form of Exhibit
I-2 or Exhibit I-3, IRS Form W-9, and/or other certification documents from each
beneficial owner, as applicable; provided that if the Foreign Lender is a
partnership and one or more direct or indirect partners of such Foreign Lender
are claiming the portfolio interest exemption, such Foreign Lender may provide a
U.S. Tax Compliance Certificate substantially in the form of Exhibit I-4 on
behalf of each such direct and indirect partner;


(C)      any Foreign Lender shall, to the extent it is legally entitled to do
so, deliver to the Borrower and the Administrative Agent (in such number of
copies as shall be requested by the recipient) on or prior to the date on which
such Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), executed copies of any other form prescribed by applicable law as a
basis for claiming exemption from or a reduction in U.S. federal withholding
Tax, duly completed, together with such supplementary documentation as may be
prescribed by applicable law to permit the Borrower or the Administrative Agent
to determine the withholding or deduction required to be made; and


(D)     if a payment made to a Lender under any Loan Document would be subject
to U.S. federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in


77
|

--------------------------------------------------------------------------------





Section 1471(b) or 1472(b) of the Tax Code, as applicable), such Lender shall
deliver to the Borrower and the Administrative Agent at the time or times
prescribed by law and at such time or times reasonably requested by the Borrower
or the Administrative Agent such documentation prescribed by applicable law
(including as prescribed by Section 1471(b)(3)(C)(i) of the Tax Code) and such
additional documentation reasonably requested by the Borrower or the
Administrative Agent as may be necessary for the Borrower and the Administrative
Agent to comply with their obligations under FATCA and to determine that such
Lender has complied with such Lender’s obligations under FATCA or to determine
the amount to deduct and withhold from such payment.  Solely for purposes of
this clause (D), “FATCA” shall include any amendments made to FATCA after the
date of this Agreement.
Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify the Borrower and the Administrative
Agent in writing of its legal inability to do so.


(f)    In addition, each Administrative Agent (and any Person succeeding the
Administrative Agent upon assignment or succession, if applicable) shall deliver
to the Borrower, prior to (A) the date on which the first payment by the
Borrower is due hereunder or (B) the first date on or after the date on which
such Administrative Agent becomes a successor Administrative Agent on which
payment by the Borrower is due hereunder, as applicable, two duly executed
copies of (I) IRS Form W-9 certifying its exemption from U.S. federal backup
withholding, (II) IRS Form W-8ECI certifying its exemption from U.S. federal
backup withholding, or (III) IRS Form W-8IMY certifying that the Administrative
Agent is a U.S. branch and intends to be treated as a U.S. person for purposes
of withholding under Chapter 3 of the Tax Code pursuant to Section
1.1441-1(b)(2)(iv) of the Treasury regulations promulgated under the Tax Code,
as applicable. On or before the date on which any such previously delivered
documentation expires or becomes obsolete or invalid, after the occurrence of
any event requiring a change in the most recent documentation previously
delivered by it to the Borrower, and from time to time if reasonably requested
by the Borrower, the Administrative Agent shall deliver to the Borrower two
further copies of such applicable documentation. Notwithstanding the foregoing,
the Administrative Agent (and any Person succeeding the Administrative Agent
upon assignment or succession, if applicable) shall not be required to deliver
any tax form or documentation it is not legally entitled to deliver.
(g)    If the Administrative Agent or a Lender determines, in its sole
discretion, that it has received a refund of any Indemnified Taxes or Other
Taxes as to which it has been indemnified by the Borrower or any Company or with
respect to which the Borrower or any Company has paid additional amounts
pursuant to this Section 2.19, it shall pay to the Borrower or such Company an
amount equal to such refund (but only to the extent of indemnity payments made,
or additional amounts paid, by the Borrower or such Company under this Section
2.19 with respect to the Indemnified Taxes or Other Taxes giving rise to such
refund), net of all out-of-pocket expenses (including Taxes) of the
Administrative Agent or such Lender, as the case may be, and without interest
(other than any interest paid by the relevant Governmental Authority with
respect to such refund); provided that the Borrower, upon the request of the
Administrative Agent or such Lender, agrees to repay as soon as reasonably
practicable the amount paid over to the Borrower or such Company (plus any
penalties, interest or other charges imposed by the relevant Governmental
Authority) to the Administrative Agent or such Lender in the event the
Administrative Agent or


78
|

--------------------------------------------------------------------------------





such Lender is required to repay such refund to such Governmental Authority. In
such event, such Lender or the Administrative Agent, as the case may be, shall,
at the Borrower’s request, provide the Borrower with a copy of any notice of
assessment or other evidence of the requirement to repay such refund received
from the relevant Governmental Authority (provided that such Lender or the
Administrative Agent may delete any information therein that it deems
confidential). Notwithstanding anything to the contrary in this Section 2.19(g),
in no event will the Administrative Agent or any Lender be required to pay any
amount to the Borrower or any Company pursuant to this Section 2.19(g) the
payment of which would place the Administrative Agent or such Lender in a less
favorable net after-Tax position than the Administrative Agent or such Lender
would have been in if the Tax subject to indemnification and giving rise to such
refund had not been deducted, withheld or otherwise imposed and the
indemnification payments or additional amounts with respect to such Tax had
never been paid. This Section 2.19(g) shall not be construed to require the
Administrative Agent or any Lender to make available its tax returns (or any
other information relating to its taxes that it deems confidential) to the
Borrower or any other Person.
(h)    If the Borrower determines that a reasonable basis exists for contesting
an Indemnified Tax or Other Tax for which a Loan Party has paid additional
amounts or indemnification payments, each affected Lender or Administrative
Agent, as the case may be, shall use commercially reasonable efforts to
cooperate with the Borrower as the Borrower may reasonably request in writing in
challenging such Tax. The Borrower shall indemnify and hold each Lender and
Administrative Agent harmless against any reasonable expenses incurred by such
person in connection with any request made by the Borrower pursuant to this
Section 2.19(h). Nothing in this Section 2.19(h) shall obligate any Lender or
Administrative Agent to take any action that such Person, in its sole judgment,
determines may result in a material detriment to such Person or is otherwise
inconsistent with the internal policies of such Person or any applicable legal
or regulatory restrictions. Any resulting refund shall be governed by Section
2.19(g).
(i)    Without prejudice to the survival of any other agreement of the parties
hereunder, the agreements and obligations of the parties contained in this
Section 2.19 shall survive termination of this Agreement and the payment in full
of the Obligations and all other amounts payable under any Loan Document, the
resignation or replacement of the Administrative Agent or any assignment of
rights by, or replacement of, any Lender.
(j)    For purposes of this Section 2.19, any reference to “applicable law”
shall include FATCA.

Section 2.20.    Obligation to Mitigate. Each Lender agrees that, as promptly as
practicable after the officer of such Lender responsible for administering its
Loans becomes aware of the occurrence of an event or the existence of a
condition that would cause such Lender to become an Affected Lender or that
would entitle such Lender to receive payments under Section 2.17, Section 2.18
or Section 2.19, it will, to the extent not inconsistent with the internal
policies of such Lender and any applicable legal or regulatory restrictions, use
reasonable efforts (at the request of the Borrower so long as the Borrower has
received notice of such occurrence or existence) to (a) make, issue, fund or
maintain its Credit Extensions, including any Affected Loans, through another
office of such Lender, or (b) take such other measures as such Lender may deem
reasonable, if as a result


79
|

--------------------------------------------------------------------------------





thereof the circumstances which would cause such Lender to be an Affected Lender
would cease to exist or the additional amounts which would otherwise be required
to be paid to such Lender pursuant to Section 2.17, Section 2.18 or Section 2.19
would be reduced and if, as determined by such Lender in good faith but in its
sole discretion, the making, issuing, funding or maintaining of its Commitments
or Loans through such other office or in accordance with such other measures, as
the case may be, (i) would not subject such Lender to any unreimbursed cost or
expense and (ii) would not, in the sole discretion of such Lender, be otherwise
disadvantageous to such Lender; provided that such Lender will not be obligated
to utilize such other office pursuant to this Section 2.20 unless the Borrower
agrees to pay all incremental expenses incurred by such Lender as a result of
utilizing such other office as described in clause (a) above. A certificate as
to the amount of any such expenses payable by the Borrower pursuant to this
Section 2.20 (setting forth in reasonable detail the basis for requesting such
amount) submitted by such Lender to the Borrower (with a copy to the
Administrative Agent) shall be conclusive absent manifest error.

Section 2.21.    Defaulting Lenders.
(a)    Defaulting Lender Adjustments. Notwithstanding anything to the contrary
contained in this Agreement, if any Lender becomes a Defaulting Lender, then,
until such time as such Lender is no longer a Defaulting Lender, to the extent
permitted by applicable law:
(i)    Waivers and Amendments. Such Defaulting Lender’s right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement shall
be restricted as set forth in the definition of Required Class Lenders and
Required Lenders.
(ii)    Defaulting Lender Waterfall. Any payment of principal, interest, Fees or
other amounts received by the Administrative Agent for the account of such
Defaulting Lender (whether voluntary or mandatory, at maturity, pursuant to
Article VII or otherwise) or received by the Administrative Agent from a
Defaulting Lender pursuant to Section 9.06 shall be applied at such time or
times as may be determined by the Administrative Agent as follows: first, to the
payment of any amounts owing by such Defaulting Lender to the Administrative
Agent hereunder; second, as the Borrower may request (so long as no Default
under Section 7.01(c) or Section 7.01(h)) nor any Event of Default has occurred
and is continuing), to the funding of any Loan in respect of which such
Defaulting Lender has failed to fund its portion thereof as required by this
Agreement, as determined by the Administrative Agent; third, if so determined by
the Administrative Agent and the Borrower, to be held in a deposit account and
released pro rata in order to satisfy such Defaulting Lender’s potential future
funding obligations with respect to Loans under this Agreement; fourth, to the
payment of any amounts owing to the Lenders as a result of any judgment of a
court of competent jurisdiction obtained by any Lender against such Defaulting
Lender as a result of such Defaulting Lender’s breach of its obligations under
this Agreement; fifth, so long as no Default under Section 7.01(c) or (h) nor
any Event of Default has occurred and is continuing, to the payment of any
amounts owing to the Borrower as a result of any judgment of a court of
competent jurisdiction obtained by the Borrower against such Defaulting Lender
as a result of such Defaulting Lender’s breach of its obligations under this
Agreement; and sixth, to such Defaulting Lender or as otherwise directed by a
court of competent jurisdiction; provided that if (x) such payment is


80
|

--------------------------------------------------------------------------------





a payment of the principal amount of any Loans in respect of which such
Defaulting Lender has not fully funded its appropriate share, and (y) such Loans
were made at a time when the conditions set forth in Section 4.02 were satisfied
or waived, such payment shall be applied solely to pay the Loans of all
Non-Defaulting Lenders on a pro rata basis prior to being applied to the payment
of any Loans of such Defaulting Lender until such time as all Loans are held by
the Lenders pro rata. Any payments, prepayments or other amounts paid or payable
to a Defaulting Lender that are applied (or held) to pay amounts owed by a
Defaulting Lender pursuant to this Section 2.21(a)(i) shall be deemed paid to
and redirected by such Defaulting Lender, and each Lender irrevocably consents
hereto.
(iii)    Certain Fees. No Defaulting Lender shall be entitled to receive the
commitment fees described in Section 2.10(b) for any period during which that
Lender is a Defaulting Lender (and the Borrower shall not be required to pay any
such fee that otherwise would have been required to have been paid to that
Defaulting Lender).
(b)    Defaulting Lender Cure. If the Borrower and the Administrative Agent
agree in writing that a Lender is no longer a Defaulting Lender, the
Administrative Agent will so notify the parties hereto, whereupon as of the
effective date specified in such notice and subject to any conditions set forth
therein, that Lender will, to the extent applicable, purchase at par that
portion of outstanding Loans of the other Lenders or take such other actions as
the Administrative Agent may determine to be necessary to cause the Loans to be
held pro rata by the Lenders in accordance with the Commitments under the
Facility, whereupon such Lender will cease to be a Defaulting Lender; provided
that no adjustments will be made retroactively with respect to Fees accrued or
payments made by or on behalf of the Borrower while that Lender was a Defaulting
Lender; and provided, further, that except to the extent otherwise expressly
agreed by the affected parties, no change hereunder from Defaulting Lender to
Lender will constitute a waiver or release of any claim of any party hereunder
arising from that Lender’s having been a Defaulting Lender.

Section 2.22.    Removal or Replacement of a Lender. Anything contained herein
to the contrary notwithstanding, in the event that: (a) (i) any Lender (an
“Increased‑Cost Lender”) shall give notice to the Borrower that such Lender is
an Affected Lender or that such Lender is entitled to receive payments under
Section 2.17 (other than Section 2.17(c)), Section 2.18 or Section 2.19,
(ii) the circumstances which entitle such Lender to receive such payments shall
remain in effect, and (iii) such Lender shall fail to withdraw such notice
within five (5) Business Days after the Borrower’s request for such withdrawal;
(b)  any Lender is a Defaulting Lender; or (c) in connection with any proposed
amendment, modification, termination, waiver or consent with respect to any of
the provisions of this Agreement that requires the consent of 100% of the
Lenders of a particular Class or 100% of the Lenders directly affected thereby
as contemplated by Section 9.08(b), the consent of the Lenders collectively
having Aggregate Exposure representing more than 50% of the Aggregate Exposure
of all Lenders required to consent to such matter shall have been obtained but
the consent of one or more of such other Lenders (each a “Non‑Consenting
Lender”) whose consent is required shall not have been obtained; then, with
respect to each such Increased‑Cost Lender, Defaulting Lender or Non‑Consenting
Lender (the “Terminated Lender”), the Borrower may, by giving written notice to
the Administrative Agent and any Terminated Lender of its election to do so,
elect to cause such Terminated Lender (and such Terminated Lender hereby
irrevocably agrees)


81
|

--------------------------------------------------------------------------------





to assign its outstanding Loans and Commitments, if any, in full to one or more
Eligible Assignees (each a “Replacement Lender”) in accordance with the
provisions of Section 9.04 (provided that in the event such Terminated Lender
does not execute an Assignment and Acceptance within five (5) Business Days
after having received a request therefor, such Terminated Lender shall be deemed
to have consented to such Assignment and Acceptance) and the Borrower shall pay
any reasonable fees payable thereunder in connection with such assignment
(including any processing or recordation fees payable to the Administrative
Agent pursuant to Section 9.04(c)); provided, (1) on the date of such
assignment, the Replacement Lender shall pay to the Terminated Lender an amount
equal to the sum of (A) an amount equal to the principal of, and all accrued
interest on, all outstanding Loans of the Terminated Lender and (B) an amount
equal to all accrued, but theretofore unpaid Fees owing to such Terminated
Lender pursuant to Section 2.10; (2) on the date of such assignment, the
Borrower shall pay any amounts payable to such Terminated Lender pursuant to
Section 2.17(c), Section 2.18 or Section 2.19 or otherwise as if it were a
prepayment (including, in the case of a Terminated Lender (other than a
Defaulting Lender), any repayment premiums pursuant to Section 2.12(c)) and
(3) in the event such Terminated Lender is a Non‑Consenting Lender, each
Replacement Lender shall consent, at the time of such assignment, to each matter
in respect of which such Terminated Lender was a Non‑Consenting Lender. Upon the
prepayment of all amounts owing to any Terminated Lender and the termination of
such Terminated Lender’s undrawn Commitments, if any, such Terminated Lender
shall no longer constitute a “Lender” for purposes hereof; provided, any rights
of such Terminated Lender to indemnification hereunder shall survive as to such
Terminated Lender.

ARTICLE III.    

REPRESENTATIONS AND WARRANTIES
The Borrower represents and warrants to the Lead Arranger, the Agents and each
of the Lenders that:

Section 3.01.    Organization; Powers. Each of the Loan Parties (a) is duly
organized or formed, validly existing and in good standing under the laws of the
jurisdiction of its organization or formation, (b) has all requisite power and
authority to own and operate its property and assets, to lease the property it
operates as lessee and to carry on its business as now conducted and as proposed
to be conducted, (c) is qualified to do business in, and is in good standing in,
every jurisdiction where such qualification is required, except where the
failure to so qualify, individually or in the aggregate, could not reasonably be
expected to have a Material Adverse Effect and (d) has the power and authority
to execute, deliver and perform its obligations under each Loan Document and
each Material Contract, in each case to which it is or will be a party,
including, in the case of the Borrower, to borrow hereunder, in the case of each
Loan Party, to grant the Liens contemplated to be granted by it under the
Security Documents, in the case of each Subsidiary Guarantor and the Borrower,
to Guarantee the Obligations as contemplated by the Subsidiary Guaranty, and, in
the case of the Completion Guarantor, to make the guarantees and incur the other
obligations set forth in the Completion Guaranty.

Section 3.02.    Authorization; No Conflicts. The Transactions (a) have been
duly authorized by all requisite corporate, partnership or limited liability
company and, if required, stockholder, partner or member action of each Loan
Party and (b) will not (i) violate (A) any


82
|

--------------------------------------------------------------------------------





provision of law, statute, rule or regulation in any material respect, (B) any
Governing Document of any Loan Party, (C) any order of any Governmental
Authority or arbitrator or (D) any Contractual Obligation of any Loan Party
which, in the case of this clause (D) only, could reasonably be expected to have
a Material Adverse Effect, (ii) be in conflict with, result in a breach of or
constitute (alone or with notice or lapse of time or both) a default under, or
give rise to any right to accelerate or to require the prepayment, repurchase or
redemption of any obligation under any Contractual Obligation of any Loan Party
which, in the case of this clause (ii) only, could reasonably be expected to
have a Material Adverse Effect or (iii) result in the creation or imposition of
any Lien upon or with respect to any property or assets now owned or hereafter
acquired by any Loan Party (other than Liens created under the Security
Documents and the Revolving Facility Documents (subject to the Intercreditor
Agreement)).

Section 3.03.    Enforceability. This Agreement has been duly executed and
delivered by the Borrower and constitutes, and each other Loan Document and
Material Contract when executed and delivered by each of the Loan Parties that
are party thereto will constitute, a legal, valid and binding obligation of such
Person enforceable against such Person in accordance with its terms, subject to
applicable bankruptcy, insolvency, reorganization, moratorium or other similar
laws affecting creditors’ rights generally and subject to general principles of
equity, regardless of whether considered in a proceeding in equity or at law.

Section 3.04.    Governmental and other Approvals. No consent or approval of,
registration or filing with, Permit from, notice to, or any other action by, any
Governmental Authority or third party is or will be required in connection with
(a) the execution, delivery or performance by, or enforcement against, any Loan
Party of this Agreement or any other Loan Document or for the consummation of
the Transactions or for the validity or enforceability of the Loan Documents,
(b) the grant by any Loan Party of the Liens granted by it pursuant to the
Security Documents, (c) the perfection or maintenance of the Liens created under
the Security Documents (including the first priority nature thereof, subject to
Senior Permitted Liens) or (d) the exercise by the Administrative Agent or any
Lender of its rights under the Loan Documents or the remedies in respect of the
Collateral pursuant to the Security Documents, except for (i) the filing of UCC
financing statements and filings with the United States Patent and Trademark
Office and the United States Copyright Office, (ii) recordation of the Mortgages
and Assignments of Leases and Rents, (iii) such consents, approvals,
registrations, filings, Permits, notices or other actions (including all Gaming
Licenses and other necessary regulatory and gaming approvals and shareholder
approvals) as have been made or obtained and are in full force and effect or are
set forth on Schedule 3.04, (iv) approvals, consents, registrations, filings,
authorization or Permits required from any Governmental Authority, including
Gaming Authorities, in connection with an exercise of remedies under any of the
Loan Documents (including as contemplated by Section 9.28) and (v) in the case
of clause (d) above, as otherwise set forth in the Intercreditor Agreement.

Section 3.05.    Financial Statements; Absence of Undisclosed Liabilities. All
financial statements delivered pursuant to Section 5.01(b) and Section 5.01(c)
present fairly in all material respects the financial condition and results of
operations and cash flows of the applicable Persons as of such dates and for
such periods. Such financial statements were prepared in accordance with GAAP
consistently applied (taking into account changes in GAAP during such period)
through the


83
|

--------------------------------------------------------------------------------





applicable period except for the absence of footnotes and year-end adjustments
for any financial statements other than those prepared for a Fiscal Year end.

Section 3.06.    No Material Adverse Change. No event, change or condition has
occurred since the Closing Date, that has caused, or could reasonably be
expected to cause, either individually or when taken together with any other
events, changes or conditions, a Material Adverse Effect.

Section 3.07.    Title to Properties; Possession Under Leases.
(a)    Each of the Loan Parties has good title to, or valid leasehold interests
in, all its material properties and assets (including all Real Property), except
as set forth on the title policies delivered pursuant to Section 4.01(l),
Section 5.11 or Section 5.12, and except for Permitted Liens. Each parcel of
Real Property is free from defects that materially and adversely affect, or
could reasonably be expected to materially and adversely affect, such parcel’s
suitability for the purposes for which it is contemplated to be used under the
Loan Documents and the Project Documents. Each parcel of Real Property and the
use thereof (both presently and as contemplated under the Loan Documents and the
Project Documents) complies with all applicable laws (including building and
zoning ordinances and codes (but excluding those applicable laws subject to
Section 3.17)) and with all insurance requirements, except for any
non-compliance which could not reasonably be expected to have a Material Adverse
Effect.
(b)    Each of the Loan Parties, and, to the knowledge of the Borrower, each
other party thereto, has complied with all obligations under all leases of Real
Property to which it is a party and all such leases are legal, valid, binding
and in full force and effect and are enforceable against the Loan Parties party
thereto and, to the Borrower’s knowledge, against each other party thereto in
accordance with their terms except, in each case, to the extent any such
non-compliance or unenforceability could not reasonably be expected to have a
Material Adverse Effect. Each of the Loan Parties enjoys peaceful and
undisturbed possession under all such material leases pursuant to which a Loan
Party is the tenant or subtenant, if any. Except to the extent constituting a
Permitted Lien, no claim is being asserted or, to the knowledge of the Borrower,
threatened, in writing with respect to any lease payment under any lease
pursuant to which a Loan Party is the tenant or subtenant, if any, except any
claim which could not reasonably be expected to have a Material Adverse Effect.
Other than as set forth on Schedule 3.07, the IDA Documents and space leases
otherwise permitted pursuant to the Loan Documents or pursuant to the applicable
Permitted Liens, none of the Real Property is subject to any lease, sublease,
license or other agreement pursuant to which any Loan Party has granted to any
Person any material right to the use, occupancy, possession or enjoyment of the
Real Property or any portion thereof. The Borrower has delivered to the
Administrative Agent true, complete and correct copies of all leases (whether as
landlord or tenant) of Real Property.
(c)    None of the Loan Parties has received any written notice of, nor has any
knowledge of, any pending or contemplated condemnation proceeding affecting any
material portion of any Real Property or any sale or disposition of any material
portion of any Real Property in lieu of condemnation.


84
|

--------------------------------------------------------------------------------





(d)    Other than as described on Schedule 3.07 or as permitted pursuant to
Section 6.09, none of the Loan Parties is obligated under any written right of
first refusal, option or other contractual right to sell, assign or otherwise
dispose of any material portion of any Real Property or any interest therein.
(e)    None of the Loan Parties has suffered, permitted or initiated the joint
assessment of any Real Property owned by such Person with any other real
property owned by another Person and constituting a separate tax lot. Each owned
parcel of Real Property is comprised of one or more parcels, each of which
constitutes a separate tax lot and none of which constitutes a portion of any
other tax lot.
(f)    (i) Each parcel of Real Property has adequate rights of access to public
ways or irrevocable and perpetual recorded rights of way or easements to public
rights of way to permit the Real Property to be used for its intended purpose
(as contemplated under the Loan Documents and the Project Documents) and is (or
will be when required for the construction or operation of the Project) served
by installed, operating and adequate water, electric, gas, telephone, sewer,
sanitary sewer, storm drain facilities and other public utilities necessary for
the uses contemplated under the Loan Documents and the Project Documents;
(ii) all public utilities necessary to the use and enjoyment of each parcel of
Real Property as contemplated under the Loan Documents and the Project Documents
are (or will be when required for the construction or operation of the Project)
located in the public right of way abutting the premises, and all such utilities
are (or will be when required for the construction or operation of the Project)
connected so as to serve such Real Property without passing over other Property
except pursuant to recorded easements, for land of the utility company providing
such utility service or, in the case of leased Real Property, contiguous land
owned by the lessor of such leased Real Property; (iii) each parcel of Real
Property, including each leased parcel, has (or will have, when required for the
construction or operation of the Project) adequate available parking to meet
applicable legal and operating requirements; and (iv) other than Permitted
Liens, no building or structure upon any Real Property or any material
appurtenance thereto or material equipment thereon, or the use, operation or
maintenance thereof, violates any restrictive covenant or encroaches on any
easement or on any Property owned by others, which violation or encroachment
materially interferes with the current use or could materially adversely affect
the value of such building, structure or appurtenance.
(g)    Notwithstanding anything in this Agreement to the contrary, for purposes
of this Section 3.07 only, the Excluded Leased Real Property and any other
immaterial Real Property not subject to a Mortgage shall not be deemed to
constitute Real Property.

Section 3.08.    Subsidiaries. Schedule 3.08 sets forth, as of the Closing Date,
a list of the Borrower and all Subsidiaries of any Loan Party, including the
Borrower’s and each such Subsidiary’s exact legal name (as reflected in the
Borrower’s and such Subsidiary’s certificate or articles of incorporation,
organization or other constitutive documents) and jurisdiction of incorporation
or formation and the percentage ownership interest of each Person, as
applicable, therein. As of the Closing Date, the Capital Stock so indicated on
Schedule 3.08 is fully paid and non-assessable and is owned by each Person
described on such schedule, as applicable, free and clear of all Liens (other
than Liens created under the Security Documents and the Revolving Facility


85
|

--------------------------------------------------------------------------------





Documents (subject to the Intercreditor Agreement)). The Equity Pledgor owns
100% of the Capital Stock in the Borrower, free and clear of all Liens (other
than Liens created under the Equity Pledge Agreement, Permitted Liens (as
defined in the Equity Pledge Agreement) and the Liens created under the
Revolving Facility Documents (subject to the Intercreditor Agreement)), and all
such Capital Stock is fully paid and non-assessable.

Section 3.09.    No Litigation; Compliance with Laws.
(a)    Except as set forth on Schedule 3.09, as of the Closing Date, there are
no actions, suits or proceedings at law or in equity or by or before any
arbitrator or Governmental Authority now pending or, to the knowledge of the
Borrower, threatened in writing against any of the Loan Parties or any business,
property or rights of any Loan Party, and no such actions, suits or proceedings
could reasonably be expected to have a Material Adverse Effect.
(b)    There are no actions, suits or proceedings at law or in equity or by or
before any arbitrator or Governmental Authority now pending or, to the knowledge
of the Borrower, threatened in writing against any of the Companies or any
Unrestricted Subsidiary or any business, property or rights of any such Person
(i) that could reasonably be expected, individually or in the aggregate, to
result in a Material Adverse Effect or (ii) that are non-frivolous and challenge
the validity or enforceability of any Loan Document or any Lien granted
thereunder.
(c)    None of the Loan Parties is in violation of, nor will the continued
operation of their material properties and assets as currently conducted or as
contemplated under the Loan Documents and the Project Documents violate, any
applicable law (including any laws relating to campaign finance and
contributions to politicians, Gaming Laws and liquor laws), rule or regulation
(including any zoning, building, ordinance, code or approval or any building
permits) or is in default with respect to any judgment, writ, injunction, decree
or order of any Governmental Authority binding on it, where such violation or
default, individually or in the aggregate, could reasonably be expected to
result in a Material Adverse Effect.
(d)    None of the Loan Parties is in default in the performance, observance or
fulfillment of any of the obligations, covenants or conditions contained in any
of its Contractual Obligations, and no condition exists which, with the giving
of notice or the lapse of time or both, could constitute such a default, except
where the consequences, direct or indirect, of such default or defaults, if any,
individually or in the aggregate, could not reasonably be expected to have a
Material Adverse Effect.
(e)    Except with respect to any certificates of occupancy for any improvements
existing on the Closing Date, the failure of which to be in effect, individually
or in the aggregate, could not reasonably be expected to have a Material Adverse
Effect, any required certificates of occupancy are in effect for each Mortgaged
Property as constructed and/or operated as of the time this representation is
made or deemed made, and true and complete copies of such certificates of
occupancy have been delivered or made available to the Collateral Agent as
mortgagee with respect to each Mortgaged Property.

Section 3.10.    No Default. No Default or Event of Default has occurred and is
continuing.


86
|

--------------------------------------------------------------------------------






Section 3.11.    Federal Reserve Regulations.
(a)    None of the Loan Parties is engaged principally, or as one of its
important activities, in the business of extending credit for the purpose of
buying or carrying Margin Stock.
(b)    No part of the proceeds of any Loan will be used, whether directly or
indirectly, and whether immediately, incidentally or ultimately, for purchasing
or carrying Margin Stock or for the purpose of purchasing, carrying or trading
in any securities under such circumstances as to involve any Loan Party in a
violation of Regulation X or to involve any broker or dealer in a violation of
Regulation T. No Indebtedness being reduced or retired out of the proceeds of
any Loans was or will be incurred for the purpose of purchasing or carrying any
Margin Stock. Following the application of the proceeds of the Loans, Margin
Stock will not constitute more than 25% of the value of the assets of the Loan
Parties. None of the transactions contemplated by this Agreement will violate or
result in the violation of any of the provisions of the regulations of the
Board, including Regulation T, U or X.

Section 3.12.    Investment Company Act. None of the Equity Pledgor, the
Completion Guarantor nor any Loan Party is required to be registered as an
“investment company” as defined in, or subject to regulation under, the
Investment Company Act of 1940, as amended.

Section 3.13.    Use of Proceeds.
(a)    The Borrower and each other applicable Loan Party will use the proceeds
of the Loans solely (x) for payment of Building Loan Costs incurred in
connection with the construction of the Project in accordance with the Building
Budget, (y) Golf Course Expenditures and (z) for payment of Debt Financing Costs
(as defined in the Building Loan Disbursement Agreement) in respect of the Loans
(including to fund the Interest Reserve Account), in each case constituting
Costs of the Improvements and in accordance with Section 22 of the Lien Law
Affidavit.
(b)    The proceeds of the Loans will not be used, directly or indirectly, by
the Loan Parties or their respective Subsidiaries or Unrestricted Subsidiaries
in violation of Anti-Corruption Laws or Sanctions.
(c)    The Borrower and each other applicable Loan Party will use the proceeds
of the Revolving Loans solely for working capital needs, capital expenditures
and for other general corporate purposes of the Borrower and the other Loan
Parties (other than Project Costs and Golf Course Expenditures).

Section 3.14.    Tax Returns. Except as would not, individually or in the
aggregate, reasonably be expected to result in a Material Adverse Effect, the
Equity Pledgor and each of its Subsidiaries has timely filed or timely caused to
be filed all Federal and state income tax returns and other tax returns or
materials required to have been filed by it (where any such tax return could
give rise to a liability imposed on the Borrower or any of its Subsidiaries) and
all such tax returns and materials are correct and complete. Except as would
not, individually or in the aggregate, reasonably be expected to result in a
Material Adverse Effect, the Equity Pledgor and each of its Subsidiaries has
timely paid or timely caused to be paid all Federal, state and other Taxes due
and


87
|

--------------------------------------------------------------------------------





payable by it, if any (in each case, where such Tax or assessment could be a
liability of or be imposed on the Borrower or any of its Subsidiaries), and all
assessments received by it, if any, except any Taxes that are being contested in
good faith by appropriate proceedings and for which such Loan Party shall have
set aside on its books adequate reserves in accordance with GAAP. None of the
Equity Pledgor or its Subsidiaries intends to treat the Loans, the Transactions,
or any of the other transactions contemplated by any Loan Documents as being a
“reportable transaction” (within the meaning of Treasury Regulation Section
1.6011-4).

Section 3.15.    No Material Misstatements. No factual information (other than
projections, pro forma financial information, forward looking information, and
information of a general economic nature, as to which no representation is made
under this Section) furnished by or on behalf of any Company in writing to the
Lead Arranger, the Administrative Agent or any Lender for use in connection with
the Transactions and other transactions contemplated by the Loan Documents or
delivered pursuant thereto contained or contains any material misstatement of
fact or omitted or omits to state any fact necessary to make the statements
therein, in the light of the circumstances under which they were or are made,
not misleading in any material respect, in each case, taken as a whole; provided
that to the extent any such information was based upon or constitutes a forecast
or projection, the Borrower represents only that it acted in good faith and
utilized assumptions believed by it at the time initially furnished to the Lead
Arranger, the Administrative Agent, or any Lender to be reasonable in light of
current conditions in the preparation of such information, it being acknowledged
and agreed by the Administrative Agent, the Lead Arranger and the Lenders that
projections as to future events are not to be viewed as facts and that the
actual results during the period or periods covered by such projections may
differ from the projected results and that such differences may be material.

Section 3.16.    Employee Benefit Plans. Except as could not, individually or in
the aggregate, reasonably be expected to have a Material Adverse Effect, each of
the Loan Parties and each of their respective ERISA Affiliates and each Benefit
Plan (if any) is in compliance with the applicable provisions of ERISA and the
Tax Code and the regulations and published interpretations thereunder. No ERISA
Event has occurred or, to the knowledge of the Borrower, is reasonably expected
to occur that, when taken together with all other such ERISA Events, could
reasonably be expected to have a Material Adverse Effect. There are no pending
or, to the knowledge of the Borrower written threats of claims, actions or
lawsuits, or action by any participant or Governmental Authority, with respect
to any Benefit Plan or other employee benefit plan as defined in Section 3(3) of
ERISA (other than a Multiemployer Plan, if any) maintained or contributed to by
any of the Loan Parties or any of their respective ERISA Affiliates that,
individually or in the aggregate, could reasonably be expected to have a
Material Adverse Effect.

Section 3.17.    Environmental Matters. Except with respect to any matters that,
individually or in the aggregate, could not reasonably be expected to have a
Material Adverse Effect and, other than as described on Schedule 3.17, that,
individually or in the aggregate, could not reasonably be expected to result in
a material liability to the Loan Parties, none of the Loan Parties or
Unrestricted Subsidiaries:


88
|

--------------------------------------------------------------------------------





(a)    has failed to comply with any Environmental Law or to take, in a timely
manner, all actions necessary to obtain, maintain, renew and comply with any
Environmental Permit applicable to it or any Real Property, and all such
Environmental Permits are in full force and effect and not subject to any
administrative or judicial appeal;
(b)    has become a party to any governmental, administrative or judicial
proceeding under Environmental Law or possesses knowledge of any such proceeding
that has been threatened in writing against it;
(c)    has received written notice of, become subject to, any Environmental
Claim or Environmental Liability applicable to it or any Real Property other
than those which have been fully and finally resolved and for which no
obligations remain outstanding;
(d)    possesses knowledge that any Real Property (i) is subject to any Lien,
restriction on ownership, occupancy, use or transferability imposed pursuant to
Environmental Law or (ii) contains or previously contained Hazardous Materials
of a form or type or in a quantity or location, in each case that could
reasonably be expected to result in any Environmental Liability of any Loan
Party;
(e)    possesses knowledge that there has been a Release or threat of Release of
Hazardous Materials at or from the Real Properties (or from any facilities or
other properties formerly owned, leased or operated by any Loan Party or any
Unrestricted Subsidiary) in violation of, or in amounts or in a manner that
could reasonably be expected to give rise to any Environmental Liability;
(f)    has generated, treated, stored, transported, or Released Hazardous
Materials in violation of, or in a manner or to a location, or has otherwise
engaged in any Hazardous Materials Activity, that, in any such case, could
reasonably be expected to give rise to any Environmental Liability; or
(g)    has, pursuant to any order, decree, judgment or agreement by which it is
bound, assumed the Environmental Liability of any other Person.
Any other representation or warranty contained in this Agreement
notwithstanding, the representations and warranties contained in this Section
3.17 constitute the sole representations and warranties of the Loan Parties
under this Agreement relating to any Environmental Law or Environmental
Liability.

Section 3.18.    Insurance. Schedule 3.18 sets forth a true and correct
description in all material respects of all insurance maintained by or on behalf
of the Loan Parties as of the Closing Date. As of the Closing Date, such
insurance is in full force and effect and all premiums (or, if applicable, all
installments thereof due on or before the Closing Date) have been duly paid and
such insurance is provided in such amounts and covering such risks and
liabilities (and with such deductibles, retentions and exclusions) as are in
accordance with the terms of Exhibit K and with normal and prudent industry
practice. None of the Loan Parties (a) has received notice from any insurer (or
any agent thereof) that substantial capital improvements or other substantial
expenditures will have to be made in order to continue such insurance (in each
case, unless such improvements or expenditures are permitted by the Disbursement
Agreements or are, after taking into consideration


89
|

--------------------------------------------------------------------------------





other reasonably anticipated Consolidated Capital Expenditures during the period
in question, reasonably expected to be permitted pursuant to Section 6.08(c)) or
(b) has any reason to believe that it will not be able to (i) maintain (or
obtain when and as required) the insurance coverage required to be maintained
under the Loan Documents or (ii) renew its existing coverage as and when such
coverage expires or to obtain similar coverage from similar insurers.

Section 3.19.    Security Documents.
(a)    Each of the Pledge and Security Agreement and the Equity Pledge Agreement
is effective to create in favor of the Collateral Agent, for the ratable benefit
of the Secured Parties, a legal, valid, binding and enforceable security
interest in the Collateral described therein and (i) in the case of the Pledged
Collateral, upon the earlier of (A) delivery of such Pledged Collateral to the
Collateral Agent and (B) filing of financing statements in appropriate form in
the offices specified on Schedule 3.19(a) and (ii) in the case of all other
Collateral described therein (other than Intellectual Property Collateral, the
Real Property and Collateral of the type described in clause (d) below), when
financing statements in appropriate form are filed in the offices specified on
Schedule 3.19(a), and the other actions described in Section 4.1(a)(iv) of the
Pledge and Security Agreement have been taken each of the Pledge and Security
Agreement and the Equity Pledge Agreement shall constitute a fully perfected
Lien on, and security interest in, all right, title and interest of the Loan
Parties and the Equity Pledgor in such Collateral (other than any such
Collateral for which the Lien thereon is expressly not required to be perfected
pursuant to such Loan Documents and with respect to Intellectual Property
Collateral, only if and to the extent perfection may be achieved in the United
States by such filings), as security for the Obligations, in each case subject
only to Permitted Liens and prior and superior in right to the rights of any
other Person (except with respect to Senior Permitted Liens).
(b)    When each Intellectual Property Security Agreement is filed in the United
States Patent and Trademark Office or the United States Copyright Office, as
applicable, together with financing statements in appropriate form filed in the
offices specified in Schedule 3.19(a), such Intellectual Property Security
Agreement shall constitute a fully perfected Lien on (if and to the extent
perfection may be achieved in the United States by such filings), and security
interest in, all right, title and interest of the grantors thereunder in the
Intellectual Property Collateral registered in the United States, as security
for the Obligations, in each case subject only to Permitted Liens and prior and
superior in right to the right of any other Person (except with respect to
Senior Permitted Liens) (it being understood that subsequent recordings in the
United States Patent and Trademark Office and the United States Copyright Office
may be necessary to perfect a lien on registered trademarks and patents,
trademark and patent applications and copyrights acquired by the grantors after
the date hereof).
(c)    Each of the Mortgages is effective to create in favor of the Collateral
Agent, for the ratable benefit of the Secured Parties, a legal, valid, binding
and enforceable Lien on, and security interest in, all of the applicable Loan
Party’s right, title and interest in and to the Mortgaged Property, and when the
Mortgages are recorded in the offices specified on Schedule 3.19(c), all
applicable mortgage recording taxes and recording charges are paid and this
Agreement and a Section 22 Lien Law Affidavit are filed in the offices specified
on Schedule 3.19(c), each such Mortgage shall


90
|

--------------------------------------------------------------------------------





constitute a perfected Lien on, and security interest in, all right, title and
interest of the grantors thereof in such Mortgaged Property, as security for the
Obligations, in each case subject only to Permitted Liens and prior and superior
in right to the rights of any other Person (except with respect to Senior
Permitted Liens).
(d)    Each of the Control Agreements, taken together with the Pledge and
Security Agreement, is effective to create and perfect in favor of the
Collateral Agent, for the ratable benefit of the Secured Parties, a legal,
valid, binding and enforceable security interest in the Investment Accounts
described therein. Upon the execution of the Control Agreements and the Pledge
and Security Agreement, such Security Documents shall constitute perfected Liens
on, and security interests in, all right, title and interest of the Loan Parties
in the Investment Accounts described therein, as security for the Obligations,
in each case subject only to Permitted Liens and prior and superior in right to
the rights of any other Person (except with respect to Senior Permitted Liens).

Section 3.20.    Location of Real Property. Schedule 3.20 lists completely and
correctly, in all material respects, as of the Closing Date, all Real Property
and the addresses, if any, thereof, indicating for each parcel whether it is
owned or leased, including in the case of leased Real Property, the landlord
name, lease date and lease expiration date.

Section 3.21.    Labor Matters. There are no strikes, lockouts or slowdowns
against any Loan Party pending or, to the knowledge of the Borrower, threatened
in writing, that, individually or in the aggregate, could reasonably be expected
to have a Material Adverse Effect. All payments due from any Loan Party or for
which any claim may be made against any Loan Party, on account of wages or
employee health and welfare insurance or other benefits, have been paid or
accrued as a liability on the books of such Loan Party except to the extent that
the failure to do so has not had, and could not reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect. The consummation of
the Transactions will not give rise to any right of termination or right of
renegotiation on the part of any union under any collective bargaining agreement
to which any Loan Party is bound. Except as could not, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect, the hours
worked by and payments made to employees of any Loan Party have not been in
violation of the Fair Labor Standards Act of 1938, as amended.

Section 3.22.    Liens. There are no Liens of any nature whatsoever on any of
the Property or assets of any Loan Party (other than Permitted Liens).

Section 3.23.    Intellectual Property. Each of the Loan Parties, (a) owns or
has the right to use all material Intellectual Property necessary to conduct its
business, and (b) the use thereof by each Loan Party does not infringe upon the
Intellectual Property rights of any other Person, in each case, except where the
failure to own or have such rights or for any such infringements that,
individually or in the aggregate, could not reasonably be expected to result in
a Material Adverse Effect.

Section 3.24.    Solvency. The Loan Parties (taken as a whole on a consolidated
basis) are Solvent.


91
|

--------------------------------------------------------------------------------






Section 3.25.    Material Contracts. The documents listed on Schedule 3.25
constitute all of the Material Contracts in effect on the Closing Date. As of
the Closing Date, none of such Material Contracts has been amended, supplemented
or otherwise modified except as set forth on Schedule 3.25, and all such
Material Contracts are in full force and effect. As of the Closing Date, none of
the Loan Parties, or, to the Borrower’s knowledge, any other party to any such
Material Contract, is in material default thereunder.

Section 3.26.    Permits. Except with respect to any Permits the failure of
which to be in effect could not reasonably be expected to have a Material
Adverse Effect, (a) each Loan Party has obtained and holds all Permits required
as of the date on which this representation and warranty is made in respect of
(i) all Real Property and for any other property otherwise operated by or on
behalf of, or for the benefit of, such Person, (ii) the construction,
development, ownership and operation of the Project (in each case as
contemplated under the Loan Documents, the Project Documents and the Plans and
Specifications), and (iii) the operation of each of such Person’s businesses, in
each case, as presently conducted, (b) all such Permits are in full force and
effect, and each Loan Party has performed and observed all requirements of such
Permits, (c) no event has occurred that allows or results in, or after notice or
lapse of time would allow or result in, revocation or termination by the issuer
thereof or in any other impairment of the rights of the holder of any such
Permit, (d) no such Permits contain any restrictions, either individually or in
the aggregate, that are burdensome to any Loan Party, to the operation of any of
its businesses as currently conducted (or currently proposed to be conducted),
to the financing contemplated under the Loan Documents, or to the development,
construction, ownership or operation of the Project (in each case, as
contemplated under the Loan Documents, the Project Documents and the Plans and
Specifications), or to the operation of any other property owned, leased or
otherwise operated by such Person, (e) the Borrower has no knowledge that any
Governmental Authority is considering limiting, suspending, revoking or renewing
on burdensome terms any such Permit and (f) each Loan Party reasonably believes
that each such Permit will be timely renewed and complied with, without
unreasonable expense, and that any additional Permits that may be required of
such Person will be timely obtained and complied with, without unreasonable
expense.

Section 3.27.    Senior Indebtedness. The Obligations (including the guarantee
obligations of each Subsidiary Guarantor and the Borrower under the Loan
Documents) constitute senior secured Indebtedness of each of the Loan Parties.

Section 3.28.    Fiscal Year. The Fiscal Year of each of the Loan Parties
(including the Borrower) ends on December 31 of each calendar year.

Section 3.29.    Patriot Act. To the extent applicable, each Company and each
Unrestricted Subsidiary is in compliance, in all material respects, with the
(i) Trading with the Enemy Act, as amended, and each of the foreign assets
control regulations of the United States Treasury Department (31 CFR, Subtitle
B, Chapter V, as amended) and any other enabling legislation or executive order
relating thereto, and (ii) Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act (USA Patriot
Act of 2001) (the “Patriot Act”). No part of the proceeds of any Loan will be
used, directly or indirectly, for any payments to any governmental official or
employee, political party, official of a political party, candidate for
political


92
|

--------------------------------------------------------------------------------





office, or anyone else acting in an official capacity, in order to obtain,
retain or direct business or obtain any improper advantage, in violation of the
United States Foreign Corrupt Practices Act of 1977, as amended.

Section 3.30.    Anti-Terrorism Laws.
(a)    All of the Loan Parties, Unrestricted Subsidiaries and, to the knowledge
of the Loan Parties, all of their respective Affiliates, are in compliance, in
all material respects, with all Anti-Terrorism Laws.
(b)    None of the Loan Parties, Unrestricted Subsidiaries or, to the knowledge
of the Loan Parties, any of their respective Affiliates or their respective
agents acting or benefiting in any capacity in connection with the Loans or the
other transactions hereunder, is any of the following (each a “Blocked Person”):
(i)    a Person that is listed in the annex to Executive Order No. 13224;
(ii)    a Person 50% individually or in the aggregate owned by, or acting for or
on behalf of, any Person that is listed in the annex to Executive Order No.
13224;
(iii)    a Person with which any Agent or Lender is prohibited from dealing in
any transaction by any Anti-Terrorism Law;
(iv)    a Sanctioned Person; or
(v)    a Person that is named as a “specially designated national” on the most
current list published by the U.S. Treasury Department Office of Foreign Assets
Control at its official website or any replacement website or other replacement
official publication of such list.
(c)    No Loan Party or Unrestricted Subsidiary conducts any business with (i) a
Sanctioned Country or (ii) a Sanctioned Person.

Section 3.31.    Anti-Corruption Laws and Sanctions.
(a)    The Borrower has implemented and maintains in effect policies and
procedures designed to ensure compliance in all material respects by the
Borrower, its Subsidiaries, its Unrestricted Subsidiaries and (in their
capacities as such) their respective directors, officers, employees and agents
with Anti-Corruption Laws and Sanctions.
(b)    The Borrower, its Subsidiaries, its Unrestricted Subsidiaries, or to the
knowledge of the Borrower, their respective officers, directors, employees and
agents when acting on behalf of the Borrower, its Subsidiaries or its
Unrestricted Subsidiaries are in compliance with Anti-Corruption Laws and
applicable Sanctions in all material respects.
(c)    (i) No Loan Party and none of its directors or officers, and (ii) to the
knowledge of any Loan Party, no employee or agent of such Loan Party that will
act in any capacity in connection


93
|

--------------------------------------------------------------------------------





with the credit facility established hereby when acting or benefiting in
connection with the Loans or the other transactions hereunder, is a Sanctioned
Person.

Section 3.32.    Regulation H. No Mortgage encumbers improved Real Property
which is located in an area that has been identified by the Secretary of Housing
and Urban Development as an area having special flood hazards and in which flood
insurance has been made available under the National Flood Insurance Act of 1968
(except any Mortgaged Properties as to which such flood insurance as required by
Regulation H has been obtained and is in full force and effect as required by
this Agreement).
Section 3.33.    Section 22 Lien Law Affidavit A true, correct and complete
Section 22 Lien Law Affidavit executed and delivered by an Authorized Officer of
the Borrower in connection with the Loans has been delivered to the
Administrative Agent and is made a part of hereof. Such Section 22 Lien Law
Affidavit complies in all respects with the requirements set forth in Section 22
of the Lien Law of the State of New York.

Section 3.34.    Construction and Affiliated Development. The Waterpark Project
(as defined in the Development Documents) is being timely and diligently
developed in a manner that, in the reasonable determination of the Borrower,
will permit the Borrower to comply with Section 6 of the Gaming License
Conditions.

ARTICLE IV.    

CONDITIONS PRECEDENT
The obligations of the Lenders to make Loans are subject to the satisfaction (or
waiver)(in the case of Section 4.01, by each Lender) of the following
conditions:

Section 4.01.    Closing Date. On the Closing Date:
(a)    Legal Opinions. The Lead Arranger and the Administrative Agent, on behalf
of itself and the Lenders, shall have received written opinions of (i) Paul,
Weiss, Rifkind, Wharton & Garrison LLP, as special New York counsel for the Loan
Parties, the Completion Guarantor and the Equity Pledgor, and (ii) Fox
Rothschild LLP, as special New York counsel for the Loan Parties, the Equity
Pledgor and the Completion Guarantor, each such opinion to be (A) dated the
Closing Date, (B) addressed to the Administrative Agent, the other Agents and
the Lenders, (C) covering such matters relating to the Loan Documents and the
Transactions as the Lead Arranger and the Administrative Agent shall reasonably
request and which are customary for transactions of the type contemplated herein
and (D) otherwise in form and substance reasonably satisfactory to the Lead
Arranger and the Administrative Agent.
(b)    Companies’ Documents. The Lead Arranger and the Administrative Agent
shall have received (i) a copy of the certificate of formation or organization,
articles of incorporation, certificate of limited partnership or other formation
documents, including all amendments thereto, of each Company, certified as of a
recent date by the Secretary of State of the state of its organization, and a
certificate as to the good standing of each Company as of a recent date, from
such Secretary


94
|

--------------------------------------------------------------------------------





of State; (ii) a certificate of the Secretary, Assistant Secretary, managing
member or other Authorized Officer of each Company dated the Closing Date and
certifying (A) that attached thereto is a true and complete copy of the limited
liability company agreement, operating agreement, by-laws, limited partnership
agreement or other such Governing Document of such Company as in effect on the
Closing Date and at all times since a date prior to the date of the resolutions
described in clause (B) below, (B) that attached thereto is a true and complete
copy of resolutions duly adopted by the board of directors, board of managers,
manager, general partner, managing member or similar governing body of such
Company authorizing the execution, delivery and performance of the Loan
Documents to which such Person is a party, and in the case of the Borrower, the
borrowings hereunder, in the case of each Loan Party and the Equity Pledgor, the
granting of the Liens contemplated to be granted by it under the Security
Documents, in the case of each Subsidiary Guarantor and the Borrower, the
Guaranteeing of the Obligations as contemplated by the Subsidiary Guaranty, in
the case of the Completion Guarantor, the Guaranteeing of the Obligations as
contemplated by the applicable Completion Guaranty, and, in the case of each
Company, the guarantees and other obligations set forth in the Loan Documents,
and that such resolutions have not been modified, rescinded or amended and are
in full force and effect, (C) that the certificate of formation, articles or
certificate of organization, articles of incorporation, certificate of limited
partnership or other formation documents of such Company have not been amended
since the date of the last amendment thereto shown on the certificate with
respect thereto furnished pursuant to clause (i) above and (D) as to the
incumbency and specimen signature of each officer or other authorized signatory
executing any Loan Document or any other document delivered in connection
herewith on behalf of such Company; (iii) in the case of each Company, a
certificate of another officer as to the incumbency and specimen signature of
the Secretary, Assistant Secretary, managing member or other Authorized Officer,
as the case may be, executing the certificate pursuant to (ii) above; and
(iv) such other documents related to the foregoing matters as the Administrative
Agent, the Lead Arranger or any Lender may reasonably request.
(c)    Officer’s Certificate. The Administrative Agent shall have received the
Closing Certificate, dated the Closing Date and signed by a Financial Officer or
other authorized officer of the Borrower, confirming, among other things,
compliance with the conditions precedent set forth in Section 4.02(b) and
Section 4.02(c).
(d)    Loan Documents. The Lead Arranger and the Administrative Agent shall have
received each of the Loan Documents listed on Schedule 4.01(d)(i) and each of
the Revolving Facility Documents listed on Schedule 4.01(d)(ii), in each case
executed and delivered by a duly authorized officer of each party thereto, in
form and substance reasonably satisfactory to the Lead Arranger and in full
force and effect as of the Closing Date.
(e)    Collateral. The Collateral Agent, for the ratable benefit of the Secured
Parties, shall have been granted on the Closing Date first priority perfected
Liens on the Collateral (subject, (v) in the case of Intellectual Property
Collateral, if and to the extent perfection may be achieved in the United States
by the filings required by the Loan Documents, (w) in the case of Mortgages and
Assignments of Leases and Rents, to recordation after the Closing Date, (x) in
the case of Pledged Collateral, to no Liens (other than Liens under the
Revolving Facility Documents (subject to the Intercreditor Agreement)), and in
the case of all Collateral other than Pledged Collateral, only to


95
|

--------------------------------------------------------------------------------





Permitted Liens and, in each case, prior and superior in right to the rights of
any other Person (except with respect to Senior Permitted Liens), and (y) to the
lack of perfection with respect to any such Collateral for which the Lien
thereon is expressly not required to be perfected pursuant to such Loan
Documents) and shall have received such other reports, documents and agreements
as the Administrative Agent shall reasonably request and which are customarily
delivered in connection with security interests in real property assets. The
Pledged Collateral shall have been duly and validly pledged under the Pledge and
Security Agreement and the Equity Pledge Agreement to the Collateral Agent, for
the ratable benefit of the Secured Parties, and certificates representing such
Pledged Collateral, if any, accompanied by instruments of transfer and stock
powers endorsed in blank, shall be in the actual possession of the Collateral
Agent or the Revolving Collateral Agent, as applicable.
(f)    UCC, Lien, Judgment and Bankruptcy Searches. The Administrative Agent
shall have received the results of a recent lien, bankruptcy and judgment search
in each relevant jurisdiction with respect to the Loan Parties and the Equity
Pledgor and such search shall reveal no Liens on any of the Pledged Collateral
or other assets of the Loan Parties and the Equity Pledgor except, in the case
of Collateral other than Pledged Collateral, for Permitted Liens and except for
Liens to be discharged on or prior to the Closing Date pursuant to documentation
reasonably satisfactory to the Administrative Agent.
(g)    Indebtedness. After giving effect to the Transactions and the other
transactions contemplated hereby, the Loan Parties shall have outstanding no
Indebtedness or preferred stock other than the Loans, the Revolving Loans
and other Indebtedness listed on Schedule 6.01.
(h)    Financial Statements. The Lead Arranger and the Administrative Agent
shall have received such financial statements and other financial information as
requested by them with respect to the Completion Guarantor.
(i)    Projections. The Lead Arranger and the Administrative Agent shall have
received projections of the Borrower and the Project for the period commencing
on the Casino Opening Date through the latest Scheduled Maturity Date.
(j)    Governmental Approvals. (i) The New York State Gaming Commission shall
have issued its approval of the Transactions in form and substance reasonably
satisfactory to the Administrative Agent and the Lead Arranger, and (ii) all
other material governmental and third party approvals and all Permits necessary
or advisable as of the Closing Date in connection with the Transactions, the
Loan Parties and the development, construction and ownership of the Project (as
contemplated under the Loan Documents, the Project Documents and the Plans and
Specifications) shall have been obtained on terms reasonably satisfactory to the
Administrative Agent and the Lenders and shall be in full force and effect.
Other than as set forth on Schedule 3.09, there shall not exist any action,
suit, investigation, litigation or proceeding pending or threatened in any court
or before any arbitrator or Governmental Authority that has had, or could
reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect.
(k)    Patriot Act. The Lead Arranger, the Administrative Agent and the Lenders
shall have received, at least three (3) Business Days prior to the Closing Date
(or such shorter time period as


96
|

--------------------------------------------------------------------------------





agreed to by the Lead Arranger and the Administrative Agent), all documentation
and other information requested by them and required by regulatory authorities
under applicable “know your customer” and anti-money laundering rules and
regulations, including the Patriot Act.
(l)    Title Insurance. The Lead Arranger, the Administrative Agent and the
Collateral Agent shall have received in respect of each Mortgaged Property a
mortgagee’s title insurance policy (or policies) or marked up unconditional
binder for such insurance or unconditional commitment to issue a title policy
for such insurance. Each such policy shall (i) be in an amount satisfactory to
the Lead Arranger and the Administrative Agent; (ii) insure that the Mortgage
insured thereby creates a valid first Lien on, and security interest in, such
Mortgaged Property free and clear of all defects and encumbrances, except as
disclosed therein; (iii) name the Collateral Agent, for the benefit of the
Secured Parties, as the insured thereunder; (iv) be in the form of ALTA Loan
Policy acceptable to the Lead Arranger and the Administrative Agent; (v) not
include the “standard” title exceptions, including any exceptions for mechanics’
liens: (vi) contain such endorsements and affirmative coverage as the Lead
Arranger or the Administrative Agent may reasonably request, each in form and
substance reasonably acceptable to the Lead Arranger and the Administrative
Agent, and (vii) be issued by title companies reasonably satisfactory to the
Lead Arranger and the Administrative Agent (including any such title companies
acting as co-insurers or reinsurers, at the option of the Lead Arranger or the
Administrative Agent), it being agreed that Stewart Title Insurance Company is
acceptable to the Lead Arranger and the Administrative Agent (in each such case,
a “Title Company”). The Lead Arranger, the Administrative Agent and the
Collateral Agent shall have received evidence reasonably satisfactory to each of
them that all premiums in respect of each such policy, any charges for mortgage
recording tax, and all related expenses, if any, have been paid or will be paid
on the Closing Date and that all mortgage tax and related affidavits, if any,
have been delivered to the Title Company. The Lead Arranger, the Administrative
Agent and the Collateral Agent shall have received a copy of all recorded
documents referred to, or listed as exceptions to title in, the title policy or
policies referred to above.
(m)    Flood Insurance. The Lead Arranger, the Administrative Agent and the
Collateral Agent shall have received (i) evidence as to whether (1) any
Mortgaged Properties are located in an area designated by the Federal Emergency
Management Agency as having special flood or mud slide hazards and (2) the
communities in which any such Mortgaged Properties are located are participating
in the National Flood Insurance Program, (ii) if there are any such Mortgaged
Properties, the Borrower’s written acknowledgement of receipt of written
notification from the Administrative Agent (1) as to the existence of each such
Mortgaged Property and (2) as to whether the communities in which such Mortgaged
Properties are located are participating in the National Flood Insurance
Program, and (iii) if any such Mortgaged Properties are located in communities
that participate in the National Flood Insurance Program, evidence that the
applicable Loan Party has obtained flood insurance in respect of such Mortgaged
Properties to the extent required under the applicable regulations of the Board.
(n)    Surveys. The Lead Arranger, the Administrative Agent and the Title
Company shall have received maps or plans of an ALTA survey of each Mortgaged
Property, which shall show, among other things, the location of all improvements
on such Mortgaged Property, be certified to the Lead Arranger, the
Administrative Agent, the Collateral Agent and the Title Company and dated,


97
|

--------------------------------------------------------------------------------





in each case in a manner reasonably satisfactory to them, by an independent
professional licensed land surveyor reasonably satisfactory to the Lead
Arranger, the Administrative Agent, the Collateral Agent and the Title Company.
(o)    Landlord Estoppel Certificates and Subordination, Non-Disturbance and
Attornment Agreements.
(i)    The Lead Arranger, the Administrative Agent and the Collateral Agent
shall have received estoppel certificates from the landlord with respect to each
material leased Real Property that constitutes Mortgaged Property to the extent
so requested, confirming the nonexistence of any default thereunder and certain
other information with respect to such lease, each of the foregoing in form and
substance reasonably satisfactory to the Lead Arranger, the Administrative Agent
and the Collateral Agent. In the event the Administrative Agent or the
Collateral Agent has determined that a recorded memorandum of lease or an
amendment of lease is necessary or appropriate in order to make any such
material leased Real Property mortgageable, or to grant the leasehold lender
customary lender protections, then the Administrative Agent and the Collateral
Agent shall have received evidence of such recordation or a copy of such fully
executed and binding lease amendment.
(ii)    The Lead Arranger, the Administrative Agent and the Collateral Agent
shall have received customary subordination, non-disturbance and attornment
agreements from the tenants with respect to any material space leases at the
Mortgaged Properties to the extent so requested (including statements confirming
the nonexistence of any default under, and certain other information with
respect to, such space leases), in each case in form and substance reasonably
satisfactory to the Lead Arranger, the Administrative Agent and the Collateral
Agent.
(p)    Fees. The Lenders, the Agents and the Lead Arranger shall have received
all Fees required to be paid, and all expenses required to be paid for which
invoices have been presented, on or before the Closing Date.
(q)    Litigation. There shall be no Proceedings (whether or not purportedly on
behalf of any Company) at law or in equity, or before or by any federal, state,
municipal or other governmental department, commission, board, bureau, agency or
instrumentality, domestic or foreign (including any Environmental Claims) that
are pending or, to the knowledge of the Borrower, threatened in writing against
any Company or affecting any property of any Company, that, individually or in
the aggregate, could reasonably be expected to result in a Material Adverse
Effect.
(r)    Insurance.
(i)    The Loan Parties shall have (or shall cause to be maintained) insurance
complying with the requirements of Section 5.05 in place and in full force and
effect, and the Administrative Agent, the Collateral Agent and the Lead Arranger
shall each have received (x) a certificate from the Borrower’s insurance
broker(s) reasonably satisfactory to them and the Insurance Advisor stating that
such insurance is in place and in full force and effect and (y) copies of all
policies evidencing such insurance (or a binder, commitment or certificates


98
|

--------------------------------------------------------------------------------





signed by the insurer or a broker authorized to bind the insurer, in which case
copies of the applicable policies shall be delivered to the Administrative Agent
within thirty (30) days after the Closing Date (or such later date as the
Administrative Agent may agree)) naming the Administrative Agent, Collateral
Agent and the Secured Parties as additional insureds and the Collateral Agent as
loss payee (until such time as the Obligations have been paid in full), in
accordance with the terms noted in Exhibit K, and otherwise in form and
substance reasonably satisfactory to the Administrative Agent, the Collateral
Agent, the Lead Arranger and the Insurance Advisor.
(ii)    The Lead Arranger, the Administrative Agent and the Collateral Agent
shall have each received, to the extent not delivered pursuant to clause (i)
above, (A) a certificate of the Borrower’s insurance broker(s) reasonably
satisfactory to them identifying underwriters, type of insurance, insurance
limits and policy terms of any insurance then required to be obtained under the
Material Contracts then in effect as of the Closing Date and stating that such
insurance is in full force and effect if the same is required to be in effect
and that if then required to be in effect, all premiums then due thereon have
been paid, and that such insurance complies with the requirements of such
Material Contracts, and (B) complete copies of all policies evidencing such
insurance (or a binder, commitment or certificates signed by the insurer or a
broker authorized to bind the insurer along with a commitment to deliver
complete copies, in which case copies of the applicable policies shall be
delivered to the Administrative Agent within thirty (30) days after the Closing
Date) naming the Administrative Agent, the Collateral Agent and the Secured
Parties as additional insureds and the Collateral Agent as loss payee, in
accordance with the terms noted in Exhibit K, and otherwise in form and
substance reasonably satisfactory to the Administrative Agent, the Collateral
Agent and the Lead Arranger.
(iii)    The Administrative Agent, the Lead Arranger and the Collateral Agent
shall have received a report of the Insurance Advisor regarding insurance
matters pertaining to the Loan Parties, the Project and under the Material
Contracts in effect as of the Closing Date, in form, scope and substance
reasonably satisfactory to them.
(s)    Capitalization; Ownership Structure. The Lead Arranger and the
Administrative Agent shall be reasonably satisfied with (i) the capital
structure of the Companies and (ii) the terms and conditions of the
Transactions. The Loan Parties shall have received the Closing Date Equity
Contribution and shall have deposited it into the Company Funds Account.
(t)    Solvency Certificate. The Lead Arranger and the Administrative Agent
shall have received a Solvency Certificate from the chief financial officer of
the Borrower and the Completion Guarantor in form and substance reasonably
satisfactory to the Lead Arranger and the Administrative Agent.
(u)    Environmental Reports. The Lead Arranger and the Administrative Agent
shall have received a copy of a report or copies of reports in form, scope and
substance reasonably satisfactory to them regarding the environmental matters
pertaining to each Mortgaged Property, including an identification of existing
and potential environmental concerns, in each case together with a reliance
letter in connection therewith (if such reports are not addressed to the
Administration Agent) from


99
|

--------------------------------------------------------------------------------





an environmental consulting firm reasonably acceptable to the Lead Arranger,
authorizing the Agents and the Secured Parties to rely on each such report.
(v)    Construction Consultant’s Reports. The Administrative Agent and the Lead
Arranger shall have received a report from the Construction Consultant regarding
construction, budget and technical matters pertaining to the Project and the
Project Documents related thereto, in form, scope and substance satisfactory to
them.
(w)    Construction Budget. The Administrative Agent, the Lead Arranger and the
Construction Consultant shall have received a (x) budget (as amended from time
to time in accordance with the terms of this Agreement and the Disbursement
Agreements, the “Building Budget”) for all anticipated Building Loan Costs
(including Building Loan Costs incurred prior to, as well as after, the Closing
Date) and (y) budget (as amended from time to time in accordance with the terms
of this Agreement and the Disbursement Agreements, the “Project Budget” and,
together with the Building Budget, the “Construction Budget”) for all
anticipated Project Costs not otherwise specified in the Building Budget
(including Project Costs incurred prior to, as well as after, the Closing Date,
including closing costs and interest and other scheduled payments hereunder, and
including a contingency reserve reasonably acceptable to the Administrative
Agent and the Lead Arranger in consultation with the Construction Consultant and
FF&E Costs, in each case, which includes a monthly drawdown schedule for
disbursements under the applicable Disbursement Agreement necessary to achieve
Final Completion and such other information and supporting data as any of the
Administrative Agent, the Lead Arranger or the Construction Consultant may
reasonably require, together with a balanced statement of sources and uses of
proceeds (and any other funds necessary to complete the Project), broken down by
Line Item (as defined in the Building Loan Distribution Agreement), which
Building Budget and Project Budget, drawdown schedule and statement of sources
and uses shall be reasonably satisfactory to the Administrative Agent and the
Lead Arranger in consultation with the Construction Consultant.
(x)    Project Schedule and Schedule of Key Dates. The Administrative Agent, the
Lead Arranger and the Construction Consultant shall have received a schedule for
construction and completion of the Project (as amended from time to time in
accordance with the terms of the Disbursement Agreements, the “Project
Schedule”) including a monthly progress schedule and a schedule of key dates for
construction and completion of the Project, each of which demonstrates that the
Casino Opening Date is expected to occur on or before the Scheduled Casino
Opening Date and the Completion Date is expected to occur on or before the
Scheduled Completion Date and which is otherwise satisfactory to the Lead
Arranger in consultation with the Construction Consultant.
(y)    Consents and Material Contracts. The Administrative Agent and the Lead
Arranger shall have received a fully executed and complete, conformed copy or
photocopy of the General Contract, the Architectural Services Agreement, the IDA
Documents, the Development Documents, and each other Material Contract executed
or otherwise in effect on the Closing Date (each in form and substance
reasonably acceptable to the Lead Arranger, the Administrative Agent and, to the
extent applicable, the Construction Consultant), together, in the case of the
General Contract and the Architectural Services Agreement and, to the extent
reasonably requested by the Administrative


100
|

--------------------------------------------------------------------------------





Agent, each other Material Contract, with a fully executed and delivered consent
to collateral assignment and agreement from each counterparty thereto in form
and substance reasonably satisfactory to the Lead Arranger and the
Administrative Agent.
(z)    Utility Availability. The Construction Consultant shall have become
reasonably satisfied, as certified to in the Construction Consultant’s report
delivered on the Closing Date, that arrangements shall have been or will be made
as and when necessary for the provision of all utilities necessary for the
construction, operation and maintenance of the Project as contemplated by the
Loan Documents, the Project Documents and the Plans and Specifications.
(aa)    Plans and Specifications. The Administrative Agent, the Lead Arranger
and the Construction Consultant shall have received the Plans and
Specifications, which shall be in form and substance reasonably satisfactory to
the Lead Arranger in consultation with the Construction Consultant.
(bb)    Other Reports. The Administrative Agent and the Lead Arranger shall have
received, in form and substance reasonably satisfactory to them, all material
reports and audits not otherwise required to be delivered under this Section
4.01 which have been prepared by or for any Loan Party, or any Affiliate,
advisor or consultant of any Loan Party, which pertain to the Project.
(cc)    FIRREA Appraisal. The Lead Arranger and the Administrative Agent shall
have received a FIRREA appraisal of certain Mortgaged Properties, on an as-is
basis, and certain portions of the Project on an as-built and a stabilized
basis, certified to the Lead Arranger, the Administrative Agent and the other
Secured Parties and dated, all in form and substance reasonably satisfactory to
the Lead Arranger and the Administrative Agent, by an independent real estate
appraiser reasonably satisfactory to the Lead Arranger.
(dd)    Representations and Warranties. Each representation and warranty set
forth in each Loan Document shall be true and correct in all material respects
on and as of the Closing Date, except to the extent such representations and
warranties expressly relate to an earlier date, in which case such
representations and warranties shall be true and correct in all material
respects on and as of such earlier date; provided that, if a representation and
warranty contains a materiality or Material Adverse Effect qualification, the
materiality qualifier in this Section 4.01(dd) shall be disregarded for purposes
of such representation and warranty.Ratings. The Borrower and the Facility shall
have received a corporate family rating, a public corporate credit rating and a
public facility rating, respectively, from each of S&P and Moody’s and the
Administrative Agent and the Lead Arranger shall have received copies of all
such ratings.
(ee)    Section 22 Lien Law Affidavit and Notice of Lending. The Lead Arranger,
the Administrative Agent and the Collateral Agent shall have received the
Section 22 Lien Law Affidavit and a Notice of Lending, each in form and
substance reasonably satisfactory to them and the Title Company. The Borrower
shall have delivered to the Title Company for filing in the appropriate public
records this Agreement (together with the Building Loan Disbursement Agreement
attached as an exhibit hereto), the Section 22 Lien Law Affidavit and the Notice
of Lending.


101
|

--------------------------------------------------------------------------------





(a)    Revolving Credit Agreement. The “Closing Date” under (and as defined in)
the Revolving Credit Agreement shall have occurred (or shall occur concurrently
with the Closing Date hereunder).
Without limiting the generality of the provisions of Section 8.03(a), for
purposes of determining compliance with the conditions specified in this Section
4.01, by signing this Agreement or a Lender Addendum each Lender has consented
to, approved or accepted or indicated its satisfaction with, each document or
other matter required hereunder to be consented to or approved by or acceptable
or satisfactory to a Lender unless the Administrative Agent shall have received
notice from such Lender prior to the proposed Closing Date specifying its
objection thereto.

Section 4.02.    All Credit Events. On the Closing Date (other than in respect
of clause (a) below), the date of each Borrowing (unless otherwise noted below),
and each Disbursement made pursuant to a Disbursement Request (each such event
being called a “Credit Event”):
(a)    Notice. The Administrative Agent shall have received a notice of such
Borrowing as required by Section 2.01(b) (or such notice shall have been deemed
given in accordance herewith). For the avoidance of doubt, no notice under this
clause shall be required in connection with any Disbursement (it being
understood that the foregoing is not intended to amend, modify or supplement any
notice or similar requirements required under either Disbursement Agreement with
respect to a Disbursement, including the delivery of a Disbursement Request in
accordance therewith).
(b)    Representations and Warranties. Except as set forth on Schedule 4.02(b),
each representation and warranty made by a Loan Party set forth in each Loan
Document shall be true and correct in all material respects on and as of the
date of such Credit Event with the same effect as though made on and as of such
date, except to the extent such representations and warranties expressly relate
to an earlier date, in which case such representations and warranties shall be
true and correct in all material respects on and as of such earlier date;
provided that, if a representation and warranty contains a materiality or
Material Adverse Effect qualification, the materiality qualifier in this Section
4.02(b) shall be disregarded for purposes of such representation and warranty.
(c)    No Default. At the time of and immediately after such Credit Event, no
Event of Default or Default shall have occurred and be continuing.

ARTICLE V.    

AFFIRMATIVE COVENANTS
The Borrower covenants and agrees that, until payment in full of all
Obligations, the Borrower shall perform, and shall cause each of the other Loan
Parties to perform, all covenants in this Article V.

Section 5.01.    Financial Statements and Other Reports. The Borrower will
deliver to the Administrative Agent for distribution to the Lenders:
(a)    Intentionally Omitted;
(b)    Quarterly Financial Statements. Commencing with the Fiscal Quarter in
which the Closing Date occurs, no later than sixty (60) (or in the case of the
first Fiscal Quarter, seventy-five (75)) days after the end of each Fiscal
Quarter (other than the fourth Fiscal Quarter), the consolidated balance sheets
of the Borrower and its consolidated Subsidiaries as at the end of such Fiscal
Quarter and the related consolidated statements of income, stockholders’,
members’ or partners’ equity and cash flows of the Borrower and its consolidated
Subsidiaries for such Fiscal Quarter and for the period from the beginning of
the then current Fiscal Year to the end of such Fiscal Quarter, setting forth in
each case in comparative form the corresponding amounts for the corresponding
periods of the previous Fiscal Year (to the extent applicable) and the
corresponding amounts from the Financial Plan for the current Fiscal Year (to
the extent applicable), all in reasonable detail, together with a Financial
Officer Certification and, commencing with the Fiscal Quarter in which the
Casino Opening Date occurs (and for each Fiscal Quarter thereafter (other than
in respect of the last Fiscal Quarter of any Fiscal Year)), a Narrative Report
with respect thereto;
(c)    Annual Financial Statements. Commencing with the Fiscal Year in which the
Closing Date occurs, as soon as available, and in any event no later than ninety
(90) days after the end of each Fiscal Year, (i) the consolidated balance sheet
of the Borrower and its consolidated Subsidiaries as at the end of such Fiscal
Year and the related consolidated statements of income, stockholders, members’
or partners’ equity and cash flows of the Borrower and its consolidated
Subsidiaries for such Fiscal Year, setting forth in each case in comparative
form the corresponding amounts for the previous Fiscal Year and the
corresponding amounts from the Financial Plan for the Fiscal Year covered by
such financial statements (to the extent applicable), in reasonable detail,
together with a Financial Officer Certification and, commencing with the Fiscal
Year in which the Casino Opening Date occurs (and for each Fiscal Year
thereafter), a Narrative Report with respect thereto; and (ii) with respect to
such consolidated financial statements a report thereon of Ernst & Young or
other independent certified public accountant of recognized national standing
selected by the Borrower and, if not one of the “Big-4” as of the date hereof,
reasonably satisfactory to the Administrative Agent (which report shall not be
subject to any “going concern” or like qualification or exception or any
qualification or exception as to the scope of such audit, and shall state that
such consolidated financial statements fairly present, in all material respects,
the consolidated financial position of the Borrower and its consolidated
Subsidiaries as of the dates indicated and the results of their operations and
their cash flows for the periods indicated in conformity with GAAP applied on a
consistent basis with prior years (except as otherwise disclosed in such
financial statements) and that the audit by such accountants in connection with
such consolidated financial statements has been made in accordance with
generally accepted auditing standards), together with a written statement by
such independent certified public accountants (to the extent that such
accounting firm is willing to provide such statement in accordance with its
customary business practice, it being understood that such statement in any
event shall be limited to the items that independent certified public
accountants are permitted to cover in such statements pursuant to their
professional standards and customs of the profession) stating (1) that their
audit has included a review of the accounting and financial matters contained in
the related Compliance Certificate, and (2) that nothing has come to their
attention that causes them to believe that the information contained in such
Compliance Certificate related to accounting or financial matters is not correct
or that such matters set forth in such Compliance Certificate are not stated in
accordance with the terms hereof; provided that it shall not be a violation of
preceding clause (ii) if the audit and opinion accompanying the financial
statements for any Fiscal Year is subject to a “going concern” or like
qualification solely as a result of a Scheduled Maturity Date for the respective
Loans being scheduled to occur or a Scheduled Maturity Date (as defined in the
Revolving Credit Agreement) for the Loans (as defined in the Revolving Credit
Agreement) thereunder being scheduled to occur;
(d)    Compliance Certificate. Together with each delivery of financial
statements of the Borrower and its consolidated Subsidiaries pursuant to
Sections 5.01(b) (other than the last Fiscal Quarter in any Fiscal Year) and
5.01(c), a duly executed and completed Compliance Certificate;
(e)    Statements of Reconciliation after Change in Accounting Principles. If,
as a result of any change in accounting principles and policies from those used
in the preparation of any consolidated financial statements of the Borrower and
its consolidated Subsidiaries previously delivered pursuant to Section 5.01(b)
or 5.01(c), the consolidated financial statements of the Borrower and its
consolidated Subsidiaries delivered pursuant to Section 5.01(b) or 5.01(c) will
differ in any material respect from such previously delivered financial
statements, then, together with the first delivery of such financial statements
after such change, one or more statements of reconciliation for all such prior
financial statements in form and substance reasonably satisfactory to the
Administrative Agent;
(f)    Notice of Default. Promptly, and in any event within five (5) Business
Days, upon any Responsible Officer of any Loan Party obtaining knowledge (i) of
any condition or event that constitutes a Default or an Event of Default or that
notice has been given to any Loan Party with respect thereto; (ii) that any
Person has given any notice to any Loan Party or taken any other action with
respect to any event or condition set forth in Section 7.01(h); or (iii) of the
occurrence of any event or change that has caused or evidences, either in any
case or in the aggregate, a Material Adverse Effect, a certificate of one or
more of its Authorized Officers specifying the nature and period of existence of
such condition, event or change, or specifying the notice given and action taken
by any such Person and the nature of such claimed Event of Default, Default,
event or condition, and what action the applicable Loan Party has taken, is
taking and proposes to take with respect thereto;
(g)    Notice of Litigation. Promptly upon any Responsible Officer of any Loan
Party obtaining knowledge of (i) the institution of, or non‑frivolous written
threat of, any Proceeding against a Loan Party or the Equity Pledgor not
previously disclosed in writing by the Borrower to the Administrative Agent, or
(ii) any material development in any Proceeding against a Loan Party or the
Equity Pledgor that, in the case of either preceding clause (i) or (ii) could be
reasonably expected to have a Material Adverse Effect, or seeks to enjoin or
otherwise prevent the consummation of, or to recover any damages or obtain
relief as a result of, the financing transactions contemplated hereby, written
notice thereof together with such other information as may be reasonably
available to the Loan Parties to enable the Lenders and their counsel to
evaluate such matters;
(h)    ERISA. (i) Promptly upon any officer of any Loan Party becoming aware of
the occurrence of or forthcoming occurrence of any ERISA Event, a written notice
specifying the nature thereof, what action the applicable Loan Party or any of
its ERISA Affiliate has taken, is taking or proposes to take with respect
thereto and, when known, any action taken or threatened in writing by the IRS,
the Department of Labor or the PBGC with respect thereto; (ii) with reasonable
promptness, copies of (1) each Schedule B (Actuarial Information) to the annual
report (Form 5500 Series) filed by any Loan Party or any ERISA Affiliate with
the IRS with respect to each Benefit Plan after receipt by a Loan Party of a
request for the same from the Administrative Agent or any Lender; (2) all
written notices received by any Loan Party or any ERISA Affiliate from a
Multiemployer Plan sponsor concerning an ERISA Event; and (3) such other
documents or governmental reports or filings relating to any Benefit Plan as the
Administrative Agent shall reasonably request; and (iii) as soon as practicable
(A) the failure of any Loan Party or any ERISA Affiliate to make payment in all
material amounts on or before the due date (including extensions) thereof of all
amounts which such Loan Party or ERISA Affiliate is required to contribute to
each Benefit Plan pursuant to its terms or, as required to meet the minimum
funding standard set forth in ERISA and the Tax Code with respect thereto,
except to the extent the failure to pay such amounts, individually or in the
aggregate, could not reasonably be expected to have a Material Adverse Effect or
(B) any change in the funding status of any Benefit Plan that, individually or
in the aggregate, could reasonably be expected to have a Material Adverse
Effect, a written description of any such event or condition or a copy of any
such notice and a statement briefly setting forth the details regarding such
event, condition or notice, and the action, if any, which has been taken, is
being taken or is proposed to be taken by such Loan Party or such ERISA
Affiliate;
(i)    Financial Plan. No later than ten (10) days prior to the Casino Opening
Date and sixty (60) days after the beginning of each Fiscal Year thereafter, a
consolidated plan and financial forecast for such Fiscal Year (or, in the case
of the Financial Plan delivered prior to the Casino Opening Date, the Fiscal
Year in which the Casino Opening Date occurs) and each Fiscal Year (or portion
thereof) through the latest Scheduled Maturity Date (a “Financial Plan”),
including (i) a forecasted consolidated balance sheet and forecasted
consolidated statements of income and cash flows of the Borrower and its
consolidated Subsidiaries for each such Fiscal Year and (ii) forecasted
consolidated statements of income and cash flows of the Borrower and its
consolidated Subsidiaries for each Fiscal Quarter of the first Fiscal Year
addressed in such Financial Plan;
(j)    Insurance Report. Each year, at the time of delivery of annual financial
statements with respect to the preceding Fiscal Year pursuant to Section
5.01(c), a report in form and substance reasonably satisfactory to the
Administrative Agent and the Insurance Advisor outlining all material insurance
coverage maintained as of the date of such report by the Loan Parties and all
material insurance coverage planned to be maintained by the Loan Parties in the
immediately succeeding Fiscal Year or a certificate from an Authorized Officer
of the Borrower confirming that there has been no material change in such
insurance coverage or noting any such material changes;
(k)    Notice Regarding Material Contracts. Promptly after (i) any Gaming
License is terminated or amended in any material respect or any other Material
Contract (other than any Key Construction and Design Contract (as defined in the
Building Loan Disbursement Agreement) or Key Contract (each as defined in the
Project Disbursement Agreement)) or of any Loan Party is terminated or amended
in any material respect, (ii) any material breach or default has occurred, or to
the knowledge of the Borrower, been threatened in writing with respect to any
Material Contract (other than any Key Construction and Design Contract (as
defined in the Building Loan Disbursement Agreement) or Key Contract (each as
defined in the Project Disbursement Agreement)), or (iii) any Material Contract
(other than any Key Construction and Design Contract (as defined in the Building
Loan Disbursement Agreement) or Key Contract (each as defined in the Project
Disbursement Agreement)) is entered into, a written statement describing such
event, with copies of such amendments or new contracts;
(l)    Environmental Reports and Audits. Promptly following receipt thereof by
any Loan Party, copies of all environmental audits, investigations, analyses and
reports of any kind or character, whether prepared by personnel of a Loan Party
or by independent consultants, governmental authorities or any other Persons,
with respect to material environmental matters at any of the Loan Parties’
Properties or with respect to any material Environmental Claims against any of
the Loan Parties or material Environmental Liabilities;
(m)    Information Regarding Collateral. Promptly after such change, written
notice of any change (i) in the legal name of any Loan Party or the Equity
Pledgor, (ii) in the identity or capital structure of any Loan Party or the
Equity Pledgor or (iii) in the Federal Taxpayer Identification Number of any
Loan Party or the Equity Pledgor. The Borrower shall not effect or permit (and
shall cause the other Loan Parties and the Equity Pledgor not to effect or
permit) any change referred to in the preceding sentence unless all filings have
been made under the UCC or otherwise that are required in order for the
Collateral Agent to continue at all times following such change to have a valid,
legal and perfected security interest in all the Collateral as contemplated in
the Security Documents. The Borrower shall promptly notify the Administrative
Agent upon becoming aware of any material portion of the Collateral being
damaged or destroyed;
(n)    Annual Collateral Verification. Each year, at the time of delivery of
annual financial statements with respect to the preceding Fiscal Year pursuant
to Section 5.01(c), a certificate from an Authorized Officer of the Borrower
certifying that all UCC financing statements (including fixtures filings, as
applicable) or other appropriate filings, recordings or registrations, have been
filed of record in each governmental, municipal or other appropriate office in
each jurisdiction to the extent necessary to perfect the security interests
under the Security Documents for a period of not less than eighteen (18) months
after the date of such certificate (except as noted therein with respect to any
continuation statements to be filed within such period);
(o)    Gaming Authority Communication. Promptly after receipt by any officer of
any Loan Party of written notice from any Gaming Authority that such Gaming
Authority is considering revoking, suspending or modifying any Gaming License
(in whole or in part) in any materially adverse manner;
(p)    Hotel and Gaming Information. Together with each delivery of financial
statements of the Borrower and its consolidated Subsidiaries pursuant to Section
5.01(b) and Section 5.01(c) after the Casino Opening Date, a summary describing
(x) the average daily rates for the hotel located at the Project and (y) wins
per unit for slots and tables at the casino located at the Project, in each
case, for the preceding month, Fiscal Quarter or Fiscal Year, as the case may
be; and
(q)    Other Information. To the extent not prohibited by applicable law or
regulation, and subject to confidentiality requirements granted by the
applicable Governmental Authority, (i) promptly upon their becoming available,
copies of all regular and periodic reports and other material reports and
notices, if any, filed by any Loan Party with any governmental or private
regulatory authority (including Gaming Authorities), and all press releases and
other statements made available generally by any Loan Party or Empire to the
public (other than advertising and promotional statements or releases made in
the ordinary course of such Loan Party’s business) concerning material adverse
developments in the business of such Loan Party, and (ii) with reasonable
promptness, such other information and data with respect to any Loan Party
(including the information referred to in Section 9.22) as from time to time may
be reasonably requested by the Administrative Agent.

Section 5.02.    Existence. Except as otherwise permitted under Section 6.09,
the Borrower will, and will cause each other Loan Party to, at all times
preserve and keep in full force and effect its existence; provided that, no Loan
Party (other than the Borrower with respect to existence) shall be required to
preserve any such existence if such Person’s board of directors, board of
managers, managing member(s), general partner, manager or similar governing body
shall determine that the preservation thereof is no longer desirable in the
conduct of the business of such Person, and that the loss thereof is not
disadvantageous in any material respect to such Person or to the Secured
Parties.

Section 5.03.    Payment of Taxes and Claims. The Borrower will, and will cause
the Equity Pledgor and each of the Equity Pledgor’s Subsidiaries to (a) timely
file all Federal and state income tax returns and other tax returns and
materials required to be filed by them and (b) pay and discharge prior to the
date on which penalties attach thereto (i) all Federal, state and other Taxes
imposed upon them or any of their properties or assets or in respect of any of
their income, businesses or franchises which, in each case, could be a liability
of or be imposed on the Borrower or any of its Subsidiaries and (ii) all claims
(including claims for labor, services, materials and supplies) for sums that
have become due and payable and that by law have or may become a Lien upon any
of their properties or assets which, in each case, could be a liability of or be
imposed on the Borrower or any of its Subsidiaries; provided, no such Tax, claim
or obligation need be paid if (A) it could not reasonably be expected to result
in a Material Adverse Effect or (B) is being contested in good faith by
appropriate proceedings promptly instituted and diligently conducted, so long as
in the case of (B), (x) adequate reserves or other appropriate provisions, as
shall be required in conformity with GAAP, shall have been made therefor, and
(y) such contest operates to suspend collection of the contested Tax, claim or
obligation (including the sale of any portion of the Collateral to satisfy such
Tax, claim or obligation) and enforcement of any Lien against any of the
Collateral.

Section 5.04.    Maintenance of Properties. The Borrower will, and will cause
each other Loan Party to, maintain or cause to be maintained in good repair,
working order and condition, ordinary wear and tear and condemnation excepted,
all material properties used or useful at the Project or otherwise in the
business of the other Loan Parties and from time to time will make or cause to
be made all appropriate repairs, renewals and replacements thereof except to the
extent that Borrower determines in good faith not to maintain, repair, renew or
replace such property if such property is no longer desirable in the conduct of
their business and the failure to do so is not disadvantageous in any material
respect to any Loan Party or the Lenders.

Section 5.05.    Insurance. At all times, the Borrower will maintain or cause to
be maintained by such other applicable Loan Party, with financially sound and
reputable insurers, the insurance specified in Exhibit K and such other public
liability insurance, third party property damage insurance, business
interruption insurance and property or casualty insurance with respect to
liabilities, losses or damage in respect of the assets, properties and
businesses at the Project or otherwise of the Loan Parties as may customarily be
carried or maintained under similar circumstances by Persons of established
reputation engaged in similar businesses, in each case in such amounts (giving
effect to self-insurance), with such deductibles, covering such risks, in such
amounts and otherwise on such terms and conditions as specified on Exhibit K
and, if not so specified, shall be customary for such Persons. Without limiting
the generality of the foregoing, the Borrower will maintain or cause to be
maintained by such other applicable Loan Party (a) flood insurance in compliance
with any applicable regulations of the Board, and (b) replacement value property
insurance on the Collateral of the Loan Parties under such policies of
insurance, with such insurance companies, in such amounts, with such
deductibles, and covering such risks as specified on Exhibit K and, if not so
specified, are customarily carried or maintained under similar circumstances by
Persons of established reputation engaged in similar businesses of similar size.
Each such policy of insurance shall (i) name the Administrative Agent and the
Secured Parties as additional insureds thereunder (as applicable) as their
interests may appear, (ii) in the case of each property related insurance
policy, contain a mortgagee and/or lender loss payable clause or endorsement,
reasonably satisfactory in form and substance to the Administrative Agent, that
names the Collateral Agent as the loss payee thereunder and (iii) provide that
the insurer will provide at least thirty (30) days’ prior written notice to the
Administrative Agent and Collateral Agent of any modification or cancellation of
such policy (or at least ten (10) days’ prior written notice to the
Administrative Agent and Collateral Agent of any cancellation for non-payment of
premium); provided that this clause (iii) shall not be required to be satisfied
if the provider of such insurance policy is unwilling to provide such notice
notwithstanding the Borrower’s use of commercially reasonable efforts to obtain
the same. In the event that the Borrower or any other Loan Party shall undertake
to repair, restore, replace or otherwise remedy any damage, destruction, taking
or breach of an obligation under a Project Document corresponding to a Recovery
Event pursuant to the definition of “Net Cash Proceeds” with Restoration
Proceeds, the Borrower shall, and shall cause the other Loan Parties to, (x) in
the case of Restoration Proceeds received prior to the Completion Date with
respect to the Project, deposit such Restoration Proceeds into the Company Funds
Accounts for application in accordance with this Agreement and the Disbursement
Agreements and (y) in the case of any other Restoration Proceeds in excess of
$1,000,000, follow reasonable disbursement procedures to be agreed to between
the Borrower and the Administrative Agent for the release of such Restoration
Proceeds in excess of such amount from an Investment Account for application
toward such repair, restoration or remedy to the extent not required to be
prepaid pursuant to Section 2.13. To the extent the Administrative Agent or the
Collateral Agent receives any proceeds of any property or casualty insurance
policy maintained by a Loan Party hereunder, so long as no Event of Default has
occurred and is continuing, the Administrative Agent or the Collateral Agent, as
applicable, shall promptly deliver such proceeds to the Borrower or the other
applicable Loan Parties (unless otherwise required to be applied to the Loans
pursuant to Section 2.13 or the comparable section of the Revolving Credit
Agreement) to be utilized by such Loan Parties as otherwise permitted by the
Loan Documents. In the event of any direct conflict between the terms of Exhibit
K and this Section 5.05, the terms of Exhibit K shall control. Notwithstanding
anything to the contrary contained herein, in the event that the Borrower or any
other Loan Party fails to provide the Administrative Agent with evidence
reasonably satisfactory to the Administrative Agent of the insurance coverage
required by this Agreement, the Administrative Agent may purchase insurance at
the Borrower’s expense to protect the Administrative Agent’s and the Secured
Parties’ interest in the Mortgaged Properties and other Collateral. Such
insurance may, but need not, protect the Borrower’s interest in the Mortgaged
Properties or the other Collateral. The coverages that the Administrative Agent
purchases may not pay any claim that the Borrower or any other Loan Party makes
or any claim that is made against the Borrower or any other Loan Party in
connection with the Mortgaged Properties or the other Collateral. The Borrower
or any other Loan Party may later cancel any insurance purchased by the
Administrative Agent, but only after providing the Administrative Agent with
evidence reasonably satisfactory to the Administrative Agent that the Borrower
or the other Loan Party has obtained the insurance required by this Agreement.
If the Administrative Agent purchases insurance for the Mortgaged Properties
and/or the other Collateral, the Borrower will be responsible for the costs of
that insurance, including interest at the interest rate described in Section
2.09 for ABR Loans and any other charges imposed by the Administrative Agent in
connection with the placement of insurance, until the effective date of the
cancellation or expiration of such insurance. The costs of the insurance may, at
the Administrative Agent’s discretion, be added to the Borrower’s total
principal obligations owing to the Administrative Agent and the Secured Parties,
and in any event shall be secured by the Liens on the Mortgaged Properties and
the other Collateral created by the Loan Documents. It is understood and agreed
that the costs of insurance obtained by the Administrative Agent may be more
than the costs of insurance that the Borrower may be able to obtain on its own.

Section 5.06.    Maintaining Records. The Borrower will, and will cause each
other Loan Party to, keep proper books of record and account in which full, true
and correct entries (in all material respects) in conformity with GAAP, to the
extent required by GAAP, and all Legal Requirements (in all material respects)
are made of all dealings and transactions in relation to its business and
activities.

Section 5.07.    Inspections. Subject to any applicable Gaming Laws restricting
such actions, the Borrower will, and will cause each other Loan Party to, permit
the Construction Consultant and any other authorized representatives designated
by any Agent or any Lender to visit and inspect the Project or any other
properties of the Loan Parties (in a manner intended not to disrupt normal
business operations), to inspect, copy and take extracts from its and their
financial and accounting records (to be used subject to customary
confidentiality restrictions and to the extent permitted by law), and to discuss
its and their affairs, finances and accounts with its and their officers and
independent public accountants if requested by the Administrative Agent
(provided that any designated representatives of the Borrower, if they so
choose, shall be present at or participate in such discussions), all upon
reasonable advance notice and at such reasonable times during normal business
hours; provided that, notwithstanding anything to the contrary in any other Loan
Document, unless an Event of Default shall have occurred and be continuing, the
Borrower shall be responsible for the costs of only one such inspection in any
Fiscal Year; provided further that only the Administrative Agent or another
designated representative or consultant on behalf of the Lenders may inspect the
Project or any other properties of the Loan Parties pursuant to the foregoing.
Nothing contained in this Section 5.07 shall be deemed to restrict the right of
the Construction Consultant to visit and inspect the Project or any other
properties of the Loan Parties in connection with its role and duties under the
Disbursement Agreements or to limit the Borrower’s responsibility for the costs
and expenses of any such visits and inspections by the Construction Consultant.

Section 5.08.    Lenders Meetings.
The Borrower will, upon the request of the Administrative Agent or the Required
Lenders, (x) participate in a conference call with the Administrative Agent and
the Lenders once during each Fiscal Quarter and (y) in lieu of a conference call
with the Administrative Agent and the Lenders in respect of the fourth Fiscal
Quarter as provided in preceding clause (x), participate in a meeting with the
Administrative Agent and the Lenders in respect of the fourth Fiscal Quarter, to
be held at the Borrower’s corporate offices (or at such other location as may be
agreed to by the Borrower and the Administrative Agent) at such time as may be
agreed to by the Borrower and the Administrative Agent; provided that,
notwithstanding anything to the contrary in any Loan Document, the Borrower
shall not be responsible for the costs of Lenders attending such meetings.

Section 5.09.    Compliance with Laws, Material Contracts and Permits.
(a)    The Borrower will comply, and will cause each other Loan Party and
Unrestricted Subsidiary to comply, with the requirements of all applicable laws,
rules, regulations and orders of any Governmental Authority (including all
Environmental Laws and any laws related to campaign finance or political
contributions), except to the extent noncompliance therewith could not
reasonably be expected to (i) have, individually or in the aggregate, a Material
Adverse Effect or (ii) cause a License Revocation; provided, however, that this
Section 5.09(a) shall not apply to laws related to Taxes, which are the subject
of Section 5.03.
(b)    The Borrower will, and will cause each other Loan Party to, comply, duly
and promptly, with its respective obligations and enforce all of its respective
rights under all Material Contracts, except where the failure to so comply or
enforce could not, individually or in the aggregate, reasonably be expected to
have a Material Adverse Effect.
(c)    The Borrower will, and will cause each other Loan Party to, from time to
time obtain, maintain, retain, observe, keep in full force and effect and
diligently comply with the terms, conditions and provisions of all Permits as
shall now or hereafter be necessary under applicable laws, except, with respect
to any such Permit, to the extent the noncompliance therewith could not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect.
(d)    The Borrower will, and will cause each other Loan Party to, comply, duly
and promptly, in all material respects with its respective obligations and
enforce all of its respective rights under each ground lease under which the
Borrower or any other Loan Party is the tenant and that is material to the
Project, except where the failure to so comply or enforce could not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect.

Section 5.10.    Environmental.
(a)    Environmental Disclosure. The Borrower will deliver to the Administrative
Agent for distribution to the Lenders:
(i)    promptly upon, and in any event within five (5) Business Days after
knowledge thereof by any Loan Party, written notice describing in reasonable
detail (1) any Release required to be reported to any federal, state or local
governmental or regulatory agency under any applicable Environmental Laws and
that, individually or in the aggregate, could reasonably be expected to have a
Material Adverse Effect, or (2) any remedial action taken by any Loan Party or
any other Person in response to (A) any Hazardous Materials Activities the
existence of which could reasonably be expected to result in one or more
Environmental Claims having, individually or in the aggregate, a Material
Adverse Effect, or (B) any Environmental Claims that, individually or in the
aggregate, could reasonably be expected to result in a Material Adverse Effect;
(ii)    as soon as practicable, and in any event within five (5) Business Days,
following the sending or receipt thereof by any Loan Party, a copy of any
written communications with respect to (1) any Environmental Claims or
Environmental Liabilities that, individually or in the aggregate, could
reasonably be expected to give rise to a Material Adverse Effect, (2) any
Release required to be reported to any federal, state or local governmental or
regulatory agency that, individually or in the aggregate, could reasonably be
expected to give rise to a Material Adverse Effect, (3) any request for
information from any Governmental Authority that suggests such agency is
investigating whether any Loan Party may be potentially responsible for any
Hazardous Materials Activity that, individually or in the aggregate, could
reasonably be expected to give rise to a Material Adverse Effect and (4) any
written request for information from any Governmental Authority that suggests
such Governmental Authority is investigating whether any Loan Party may be
potentially responsible for any Release of Hazardous Materials that,
individually or in the aggregate, could reasonably be expected to give rise to a
Material Adverse Effect;
(iii)    promptly upon, and in any event within five (5) Business Days of, the
availability thereof, written notice describing in reasonable detail (1) any
proposed acquisition of stock, assets, or property by any Loan Party that could
reasonably be expected to (A) expose such Loan Party to, or result in,
Environmental Claims or Environmental Liabilities that could reasonably be
expected to have, individually or in the aggregate, a Material Adverse Effect or
(B) affect the ability of any Loan Party to maintain in full force and effect
all material Permits required under any applicable Environmental Laws for their
respective operations and (2) any proposed action to be taken by any Loan Party
to modify current operations in a manner that could reasonably be expected to
subject such Loan Party to any additional material obligations or requirements
under any Environmental Laws;
(iv)    with reasonable promptness, such other documents and information as from
time to time may be reasonably requested by the Administrative Agent in relation
to any matters disclosed pursuant to this Section 5.10(a).
(b)    Hazardous Materials Activities, Etc. The Borrower shall promptly take,
and shall cause each other Loan Party promptly to take, any and all actions
necessary to (i) cure any violation of applicable Environmental Laws by any Loan
Party that could reasonably be expected to have, individually or in the
aggregate, a Material Adverse Effect, and (ii) make an appropriate response to
any Environmental Claim against any Loan Party and discharge any obligations
such Loan Party may have to any Person thereunder where failure to do so could
reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect.

Section 5.11.    Subsidiaries; Guarantors. In the event that any Person becomes
a Subsidiary of the Borrower, such Subsidiary shall be a wholly owned Subsidiary
of the Borrower and the Borrower shall (a) promptly (x) if such Subsidiary is
the first Subsidiary of the Borrower, cause such Subsidiary to execute and
deliver to the Administrative Agent the Subsidiary Guaranty and the Subordinated
Intercompany Note, and (y) for each other Subsidiary, cause such Subsidiary to
become a Subsidiary Guarantor under the Subsidiary Guaranty by executing and
delivering to the Administrative Agent an executed counterpart to the
Subordinated Intercompany Note and the Subsidiary Guaranty as provided for
therein, (b) promptly cause such Subsidiary to become a “Grantor” under and as
defined in the Pledge and Security Agreement by executing and delivering to the
Administrative Agent and the Collateral Agent a joinder agreement in the form
attached to the Pledge and Security Agreement and (c) within ten (10) Business
Days (or such longer period as may be agreed to by the Administrative Agent and
the Collateral Agent) take all such actions and execute and deliver, or cause to
be executed and delivered, to the extent applicable, all such documents,
instruments, agreements, and certificates as are similar to those described in
Section 4.01(a), Section 4.01(b), Section 4.01(d), Section 4.01(e), Section
4.01(f), Section 4.01(k), Section 4.01(l), Section 4.01(m), Section 4.01(n),
Section 4.01(o), Section 4.01(u) and Section 4.01(bb). With respect to each such
Subsidiary, the Borrower shall promptly send to the Administrative Agent written
notice setting forth with respect to such Person (i) the date on which such
Person became a Subsidiary of the Borrower, and (ii) all of the data required to
be set forth in Schedule 3.08 with respect to all Subsidiaries of the Borrower;
provided, such written notice shall be deemed to supplement Schedule 3.08 for
all purposes hereof.

Section 5.12.    Additional Material Real Estate Assets. In the event that any
Loan Party acquires any Real Property (including fee or leasehold interests but
other than Excluded Leased Real Property) and such interest has not otherwise
been made subject to the Lien of the Security Documents in favor of the
Collateral Agent, for the benefit of Secured Parties, then the Borrower shall,
or shall cause such other Loan Party to, within forty-five (45) Business Days
(or such longer period as may be agreed to by the Administrative Agent) after
acquiring such Real Property, take all such actions and execute and deliver, or
cause to be executed and delivered, all such mortgages, assignments of leases
and rents, title insurance policies, flood insurance, surveys, landlord estoppel
certificates, legal opinions, subordination, non-disturbance and attornment
agreements and other instruments and agreements similar to those required on the
Closing Date under Section 4.01(d), Section 4.01(e), Section 4.01(l), Section
4.01(m), Section 4.01(n), Section 4.01(o) and Section 4.01(bb) with respect to
each such Real Property that the Administrative Agent shall reasonably request
to create in favor of the Collateral Agent, for the benefit of Secured Parties,
a valid and, subject to any filing and/or recording referred to herein,
perfected first priority security interest in such Real Property (subject to
Senior Permitted Liens). In addition to the foregoing, the Borrower shall, or
shall cause such other Loan Party to, at the request of the Required Lenders,
deliver, from time to time, to the Administrative Agent and the Collateral Agent
such appraisals as are required by law or regulation of Real Property with
respect to which the Collateral Agent has been granted a Lien. Notwithstanding
anything to the contrary in this Section 5.12, the Loan Parties shall not be
required to (a) take the actions necessary to grant a perfected security
interest in, or (b) obtain title insurance policies with respect to, the
Excluded Leased Real Property or any Property acquired after the Closing Date to
the extent that the Administrative Agent has determined in its sole discretion
that the collateral value thereof is insufficient to justify the difficulty,
time and/or expense of taking such actions or obtaining such policies.
Additionally, following the acquisition of any Real Property by a Loan Party,
the definitions, exhibits and schedules to this Agreement and any other Loan
Document (including the Disbursement Agreements) related to descriptions of Real
Property shall be deemed amended to the extent necessary to reflect such
acquisition. Notwithstanding anything to the contrary in this Section 5.12, in
the event Empire Sub II enters into an IDA Lease Agreement or an IDA Leaseback
Agreement with the IDA with respect to the Entertainment Village, the Borrower
shall promptly cause Empire Sub II and shall use commercially reasonable efforts
to cause the IDA to enter into one or more Mortgages, substantially in the form
of Exhibit C-5, with respect thereto but shall not otherwise be required to take
any other action, execute or deliver (or cause to be executed or delivered) any
other instrument or agreement or take or cause to be taken any other action
pursuant to this Section 5.12 unless reasonably requested by the Administrative
Agent (provided in no event shall the Borrower be required to purchase title
insurance policies, obtain estoppel certificates or provide updated surveys with
respect thereto).

Section 5.13.    Interest Rate Protection.
(a)    No later than the thirtieth (30th) day after the Closing Date, the
Borrower shall enter, and at all times thereafter the Borrower shall maintain in
effect, one or more Hedging Agreements in form and substance reasonably
satisfactory to the Administrative Agent, which Hedging Agreements shall
effectively ensure that no less than 50% of the outstanding principal amount of
the Loans bear interest at a fixed rate or is otherwise hedged to the reasonable
satisfaction of the Administrative Agent, either by its terms or through the
Borrower entering into such Hedging Agreements.
(b)    For the avoidance of doubt, while Hedging Agreements described in Section
5.13(a) are required to be maintained at all times during the periods set forth
therein, each individual Hedging Agreement is not, subject to such Hedging
Agreements being in form and substance reasonably satisfactory to the
Administrative Agent (including with respect to their duration), required to be
of such duration.

Section 5.14.    Further Assurances. At any time or from time to time upon the
written request of the Administrative Agent, the Borrower will, and will cause
the other Loan Parties to, at its and their expense, promptly execute,
acknowledge and deliver such further documents and do such other acts and things
as the Administrative Agent may reasonably request in order to effect fully the
purposes of the Loan Documents. In furtherance and not in limitation of the
foregoing, the Borrower shall take, and shall cause the other Loan Parties to
take, such actions as the Administrative Agent may reasonably request from time
to time to ensure that the Obligations are guaranteed by the Subsidiary
Guarantors and the Borrower and are secured by the Collateral (subject in each
case to limitations contained in the Loan Documents with respect to (i) Excluded
Collateral and (ii) any Collateral on which perfection action is not required to
be taken by the Loan Documents). The Borrower shall execute and deliver any
amendment to the Section 22 Lien Law Affidavit delivered on the Closing Date
reasonably requested by the Administrative Agent in connection with any material
revisions to the Building Budget from that submitted at or prior to the Closing
Date, or to the extent otherwise required in order to maintain Lender’s lien
priority hereunder in accordance with applicable law, as determined by the
Administrative Agent in its reasonable discretion.

Section 5.15.    Proceeds and Revenues.
(a)    The Borrower shall, and shall cause each other Loan Party to, use the
proceeds of the Loans and the Revolving Loans only for the purposes specified in
Section 3.13.
(b)    Subject to the terms of the Disbursement Agreements the Borrower shall,
and shall cause each of the other Loan Parties to, deposit in an Investment
Account and, until utilized or disbursed in accordance with the Loan Documents,
maintain on deposit in an Investment Account, all Cash and Cash Equivalents
other than (i) On-Site Cash, (ii) Cash and Cash Equivalents required pursuant to
Gaming Laws or by Gaming Authorities to be deposited into Gaming Reserves, (iii)
Cash and Cash Equivalents held, pursuant to ordinary course operations, in
payroll accounts of Persons providing the Loan Parties payroll services,
(iv) Cash and Cash Equivalents on temporary deposit with, or held temporarily in
escrow or trust by, other Persons pursuant to customary arrangements related to
transactions otherwise permitted under the Loan Documents and solely containing
funds for such purposes, (v) Cash and Cash Equivalents that in the ordinary
course of business are not maintained on deposit in a bank or other deposit or
investment account pending application toward working capital or other general
corporate purposes of the Loan Parties, (vi) Cash and Cash Equivalents on
deposit in 401(k), trust accounts (for the benefit of third parties) and pension
accounts established in the ordinary course of business and solely containing
funds for such purposes, (vii) Cash and Cash Equivalents on deposit in Excluded
Accounts or otherwise constituting Excluded Collateral, (viii) Cash and Cash
Equivalents provided as security to bonding companies, letter of credit
providers, Governmental Authorities, service providers or hedge counterparties
pursuant to Section 6.02(d), Section 6.02(s), Section 6.02(u), Section 6.02(v)
or Section 6.02(bb) and (ix) proceeds of any FF&E Agreement or Specified FF&E
Collateral.
(c)    The Borrower shall cause the Sponsors to make the Required Equity
Contributions (i) in an amount equal to the Golf Course Equity Amount for
deposit into the Golf Course Equity Account and (ii) in such amounts and at such
times as required pursuant to the Disbursement Agreements for deposit into the
Company Funds Account.

Section 5.16.    Post-Closing Matters. Notwithstanding anything to the contrary
set forth in this Agreement, the Borrower agrees that the Borrower shall, or
shall cause the other Loan Parties to, deliver to the Administrative Agent on
behalf of the Lenders, the documents set forth on Schedule 5.16, in form and
substance reasonably satisfactory to the Administrative Agent, and/or take the
actions set forth on Schedule 5.16, in a manner reasonably acceptable to the
Administrative Agent, on or before the deadlines set forth in Schedule 5.16 (as
such deadlines may be extended by Administrative Agent in writing in its
reasonable discretion). To the extent there is any conflict between the
provisions of any Loan Document and Schedule 5.16, the provisions of Schedule
5.16 shall control.

Section 5.17.    FF&E Agreements. On or prior to the time reasonably necessary
in order for the Casino Opening Date and/or Full Opening Date, as applicable, to
occur in accordance with the Disbursement Agreements, and to the extent
necessary to permit the Borrower to procure the furniture, fixtures and
equipment covered by FF&E Costs (after taking into consideration any other
sources utilized or reasonably anticipated by the Borrower to be utilized in
order to procure such furniture, fixtures and equipment), the Borrower shall
have entered into definitive documentation (collectively, the “FF&E Agreements”)
pursuant to which the Borrower shall be permitted to borrow or finance
(including pursuant to a lease) an amount sufficient to finance such FF&E Costs
and the Administrative Agent shall have received fully-executed copies of such
FF&E Agreements within five (5) Business Days of the execution thereof.

Section 5.18.    Maintenance of Corporate Separateness. Neither the Borrower nor
any of its Subsidiaries shall (i) make any payment to a creditor of any
Unrestricted Subsidiary in respect of any liability of any Unrestricted
Subsidiary (except to the extent of Investments permitted pursuant to Section
6.07(l), (m), (n) or (q)), and no bank account or similar account of any
Unrestricted Subsidiary shall be commingled with any bank account or similar
account of the Borrower or any of its Subsidiaries or (ii) take any action, or
conduct its affairs in a manner, which is likely to result in the corporate
existence of the Borrower or any of its Subsidiaries or Unrestricted
Subsidiaries (to the extent then in existence) being ignored, or in the assets
and liabilities of the Borrower or any of its Subsidiaries being substantively
consolidated with those of any Unrestricted Subsidiary in a bankruptcy,
reorganization or other insolvency proceeding.

Section 5.19.    Trust Fund Provisions. The Borrower shall receive all
disbursements of proceeds of Loans hereunder and hold the right to receive all
such disbursements as a trust fund in accordance with the provisions of Section
13 of the Lien Law to be applied first for the purpose of paying the Costs of
the Improvements incurred by the Borrower, and will apply all such disbursements
first to the payment of the Costs of the Improvements incurred by the Borrower
before using any part of such disbursements for any other purpose. The proceeds
of the Loans shall be used solely for the payment of Building Loan Costs in
accordance with the Building Budget and the Lien Law of the State of New York.

Section 5.20.    Maintenance of Ratings. The Borrower shall use commercially
reasonable efforts to maintain a public corporate family rating, a public
corporate credit rating and a public facility rating with respect to the Term B
Loans (but, in any such case, not any specific rating), respectively, from each
of S&P and Moody’s and the Administrative Agent shall have received copies of
all such ratings (it being understood that “commercially reasonable efforts”
shall, in any event, include the payment by the Borrower of customary rating
agency fees and cooperation by the Borrower and its Subsidiaries with
information and data requests by Moody’s and S&P in connection with their
ratings process).

ARTICLE VI.    

NEGATIVE COVENANTS
The Borrower covenants and agrees that until payment in full of all Obligations
the Borrower shall perform, and shall cause each of the other Loan Parties to
perform, all covenants in this Article VI.

Section 6.01.    Indebtedness. The Borrower shall not, and it shall not permit
any other Loan Party to, directly or indirectly, create, incur, assume, issue or
guaranty, or otherwise become or remain directly or indirectly liable with
respect to, any Indebtedness except:
(a)    the Obligations;
(b)    Indebtedness of any Loan Party to any other Loan Party; provided, that
(i) all such Indebtedness shall be unsecured and evidenced by, and subject to
the terms and conditions of, the Subordinated Intercompany Note, which note
shall be subject to a Lien pursuant to the Pledge and Security Agreement and
(ii) any payment by any such Loan Party under any Guarantee of the Obligations
shall result in a pro tanto reduction of the amount of any Indebtedness owed by
such Loan Party to such other Loan Party for whose benefit such payment is made;
(c)    Indebtedness of any Loan Party in respect of a deposit, surety or other
bond or other similar instrument required to be provided to the Gaming
Authorities in accordance with subdivision 1 of Section 1315 of the Racing,
Pari-Mutuel Wagering and Breeding Law and 9 NYCRR Section 5301.9(a) in an
aggregate principal amount not to exceed $65,142,588 less any amounts that have
been reimbursed, drawn or returned thereunder;
(d)    Indebtedness incurred by a Loan Party arising from agreements providing
for indemnification, adjustment of purchase price or similar obligations in
connection with permitted acquisitions or dispositions of any business or assets
of such Loan Party;
(e)    Indebtedness which may be deemed to exist pursuant to any performance,
surety, statutory, appeal or similar obligations incurred in the ordinary course
of business;
(f)    Guarantees in the ordinary course of business of the obligations of
suppliers, customers, franchisees and licensees of the Loan Parties not to
exceed $2,500,000 in the aggregate at any time;
(g)    Indebtedness in respect of netting services, cash management services,
overdraft protections and otherwise in connection with deposit accounts or
securities accounts, in each case, to the extent related to ordinary course
business operations;
(h)    Guarantees by a Loan Party of Indebtedness or other obligations of
another Loan Party with respect to Indebtedness otherwise permitted to be
incurred pursuant to this Section 6.01;
(i)    Indebtedness existing on the date of this Agreement and set forth in
Schedule 6.01, but not any extensions, renewals or replacements of such
Indebtedness except (i) renewals and extensions provided for in the agreements
evidencing any such Indebtedness as the same are in effect on the date of this
Agreement and (ii) refinancings and extensions of any such Indebtedness to the
extent that the same constitutes Permitted Refinancing Indebtedness;
(j)    Capital Lease Obligations and purchase money Indebtedness (including
pursuant to the FF&E Agreements) in a combined aggregate amount not to exceed at
any time outstanding $40,000,000; provided, that with respect to purchase money
Indebtedness, such Indebtedness (i) shall at the time of incurrence constitute
not less than 70% and not more than 100% (plus the aggregate amount of any fees,
costs and expenses paid to the lender providing such Indebtedness) of the
aggregate consideration paid with respect to such assets and (ii) shall (except
with respect to refinancings of Indebtedness otherwise permitted pursuant to
this clause (j)) be incurred prior to or within 180 days after the acquisition
of such assets;
(k)    Indebtedness related to Hedging Agreements not prohibited by Section
6.17;
(l)    Subordinated Indebtedness of the Borrower (it being acknowledged that the
Completion Guarantor may fund its obligations under the Completion Guaranty in
the form of Subordinated Indebtedness); provided that, the Net Cash Proceeds of
such Subordinated Indebtedness (other than Subordinated Indebtedness provided by
the Sponsors the proceeds of which are utilized solely for Specified Equity
Contributions, payments required by the Completion Guaranty, payments made in
accordance with either Disbursement Agreement, payments of Project Costs or
Consolidated Capital Expenditures made in accordance with Section 6.08(c)) shall
be applied within one (1) Business Day of the receipt of such proceeds in
accordance with Section 2.14(b);
(m)    Indebtedness in respect of bid, performance or surety bonds, letters of
credit in order to provide security for workers’ compensation claims,
self-insurance obligations, bonds securing the performance of judgments or a
stay of process in proceedings to enforce a contested liability or in connection
with any order or decree in any legal proceeding and bank overdrafts issued for
the account of any Loan Party, in each case incurred in the ordinary course of
business; provided that any obligations arising in connection with such bank
overdraft Indebtedness is extinguished within five (5) Business Days;
(n)    Indebtedness consisting of the financing of insurance premiums so long as
the aggregate amount of such Indebtedness is not in excess of the amount of the
unpaid cost of such insurance;
(o)    other Indebtedness of the Loan Parties in an aggregate outstanding
principal amount not to exceed at any time outstanding $10,000,000;
(p)    Indebtedness of the Loan Parties under the Revolving Facility Documents
in an aggregate outstanding principal amount not to exceed $15,000,000 (as
reduced by any permanent reductions to the Revolving Commitments thereunder
(other than pursuant to the incurrence of Permitted Refinancing Indebtedness in
respect thereof));
(q)    to the extent they constitute Indebtedness, indemnities under the Project
Documents; and
(r)    Indebtedness of the Loan Parties under credit cards or similar
arrangements in an amount from time to time outstanding not to exceed $100,000.

Section 6.02.    Liens. The Borrower shall not, and it shall not permit any
other Loan Party to, directly or indirectly, create, incur, assume or permit to
exist any Lien on or with respect to the Pledged Collateral or any other
property or asset of any kind of any Loan Party, whether now owned or hereafter
acquired, or any income or profits therefrom, except:
(a)    Liens in favor of the Collateral Agent or the Administrative Agent for
the benefit of Secured Parties granted pursuant to any Loan Document;
(b)    Liens for Taxes (i) not yet due and payable (or not delinquent by more
than 30 days), (ii) that are payable without penalty (and no enforcement rights
with respect thereof are effective) or (iii) that are being contested in
compliance with Section 5.03, or are with respect to Taxes that are not material
and are being contested in good faith by appropriate proceedings with provision
for adequate reserves;
(c)    statutory Liens of landlords, banks (and rights of set‑off), carriers,
warehousemen, mechanics, repairmen, workmen and materialmen, and other similar
Liens imposed by law, in each case incurred in the ordinary course of business
or in connection with the development, construction or operation of the Project
(i) for amounts not yet overdue or (ii) for amounts that are overdue and that
(in the case of any such amounts overdue for a period in excess of ten (10)
Business Days) are either insured over, in a manner reasonably satisfactory to
the Collateral Agent, by the Title Company or are being contested in good faith
by appropriate proceedings, so long as such reserves or other appropriate
provisions, if any, as shall be required by GAAP shall have been made for any
such contested amounts and, in the case of a lien with respect to any
Collateral, such proceedings (or orders entered in connection with such
proceedings) have the effect of preventing the forfeiture or sale of the
property subject to any such Lien;
(d)    Liens incurred or Liens on deposits made in the ordinary course of
business in connection with workers’ compensation, unemployment insurance and
other types of social security, or to secure the performance of tenders,
statutory obligations, surety, stay, judgment and appeal bonds, bids, leases,
government contracts, trade contracts, performance and return‑of‑money bonds and
other similar obligations (exclusive of obligations for the payment of borrowed
money), so long as no foreclosure, sale or similar proceedings have been
commenced or, if commenced, have been stayed, with respect to any portion of the
Collateral on account thereof;
(e)    easements, rights‑of‑way, navigational servitudes restrictions,
encroachments, and other encumbrances, minor defects or irregularities in title,
in each case which do not and will not interfere in any material respect with
the ordinary conduct of operations of the Project or of the business of the Loan
Parties;
(f)    any interest or title of a lessor, sublessor, licensor or sublicensor
under any lease of real estate or personal property permitted hereunder;
(g)    Liens solely on any cash earnest money deposits made by any Loan Party in
connection with any letter of intent or purchase agreement permitted hereunder;
(h)    purported Liens evidenced by the filing of precautionary UCC financing
statements relating solely to operating leases of personal property entered into
in the ordinary course of business;
(i)    Liens in favor of customs and revenue authorities arising as a matter of
law to secure payment of customs duties in connection with the importation of
goods;
(j)    any zoning, land use, building or other law or right reserved to or
vested in any governmental office or agency to control or regulate the use of
any real property;
(k)    licenses of patents, trademarks and other Intellectual Property rights
granted by any Loan Party in the ordinary course of business;
(l)    Liens existing on the date of this Agreement and set forth in Schedule
6.02 or on any title policy delivered pursuant to Section 4.01(l); provided that
such Liens shall secure only those obligations which they secure on the date
hereof and Permitted Refinancing Indebtedness in respect thereof and, in the
case of Liens described in Schedule 6.02, shall encumber only those assets which
they encumber as of the date hereof;
(m)    Liens securing Indebtedness permitted pursuant to Section 6.01(j);
provided that any such Lien shall encumber (i) only the assets (including
Specified FF&E Collateral and the proceeds thereof) acquired, leased, financed
or refinanced with the proceeds of such Indebtedness (all of which assets, other
than those relating to heating, ventilation and air conditioning, shall be of a
type that is readily removable from, and not integral to, the structure of the
Project), (ii) other assets (all of which assets, other than those relating to
heating, ventilation and air conditioning, shall be of a type that is readily
removable from, and not integral to, the structure of the Project) acquired,
leased financed or refinanced with Indebtedness permitted under Section 6.01(j)
(including Specified FF&E Collateral and any proceeds thereof) owing to the same
Person or an Affiliate of such Person that is secured by the assets described in
clause (i), and (iii) in the case of clauses (i) and (ii), accounts holding
solely proceeds of such financings or proceeds of any assets acquired with the
proceeds of any such financings; provided, further, that in connection with the
granting of any Liens permitted by this Section 6.02(m), the Administrative
Agent shall be authorized to direct the Collateral Agent to (and shall at the
request of the Borrower) take any actions contemplated by Section 8.09(a) in
connection therewith (including, by executing appropriate lien releases or, at
the request of the Borrower, lien subordination agreements in favor of the
holder or holders of such Liens, in either case with respect to the equipment or
other assets (including Specified FF&E Collateral) subject to such Liens);
(n)    bankers’ Liens, rights of setoff and other similar Liens existing solely
with respect to Cash and Cash Equivalents on deposit in one or more accounts
maintained by any Loan Party, in each case granted in the ordinary course of
business in favor of the bank or banks or securities intermediaries with which
such accounts are maintained, securing amounts owing to such bank or securities
intermediary with respect to cash management and operating and securities
account arrangements, including those involving pooled accounts and netting
arrangements; provided that in no case shall any such Liens secure (either
directly or indirectly) the repayment of any Indebtedness;
(o)    space leases and subleases to the extent permitted under Section 6.03(b)
and the IDA Lease Agreement, and any leasehold mortgage in favor of any party
financing the lessee under any such lease or sublease; provided, that no Loan
Party is liable for the payment of any principal of, or interest, premiums or
fees on, such financing;
(p)    so long as the applicable Loan Party is using commercially reasonable
efforts to terminate such filings, UCC financing statements or other public
notices of Liens (i) filed by Persons without the authorization of the
applicable Loan Party and (ii) purporting to secure obligations that either (x)
do not exist or (y) are not secured by Liens on such Loan Party’s properties
(other than UCC financing statements described in Section 6.02(h));
(q)    to the extent constituting Liens, any obligations or duties of any Loan
Party to any municipality or public authority with respect to any franchise,
grant, license or permit provided by such municipality or public authority to
such Loan Party in furtherance of the ordinary course conduct of the business of
such Loan Party;
(r)    Liens imposed pursuant to Section 2-507 of the UCC;
(s)    Liens arising out of judgments, attachments or awards not resulting in an
Event of Default and in respect of which such Loan Party shall in good faith be
prosecuting an appeal or proceedings for review in respect of which there shall
be secured a subsisting stay of execution pending such appeal or proceedings
and, in the case of any such Lien which has or may become a Lien against any of
the Collateral, at the option and at the request of the Administrative Agent, to
the extent such Lien is in an amount in excess of $1,000,000, the appropriate
Loan Party shall maintain cash reserves or a credit worthy bond in an amount
sufficient to pay and discharge such Lien and the Administrative Agent’s
reasonable estimate of all interest and penalties related thereto;
(t)    Liens on insurance policies and the proceeds thereof (whether accrued or
not), in each case, securing the financing of premiums with respect thereto
pursuant to Section 6.01(n);
(u)    on or prior to the Completion Date, Liens incurred on cash collateral not
to exceed $5,000,000 during the term of this Agreement disbursed pursuant to
Section 4.7 of the Building Loan Disbursement Agreement and provided to bonding
companies, Governmental Authorities, providers of services or letter of credit
providers to any such Persons, in each case in connection with the provision of
security to providers of services, or Governmental Authorities with jurisdiction
over services to be provided, in connection with the development of the Project;
provided that to the extent provided in connection with bonding or letters of
credit, such Liens shall be limited to cash collateral no greater than 105% of
the face amount of the applicable bonds or letters of credit;
(v)    Liens on cash collateral securing Indebtedness permitted pursuant to
Section 6.01(c), provided that (x) such cash collateral shall not exceed in the
aggregate the principal amount of Indebtedness permitted pursuant to such
Section 6.01(c) and (y) such liens shall be limited to cash collateral provided
to support such Indebtedness;
(w)    other Liens securing liabilities in an aggregate amount not to exceed
$10,000,000 at any time outstanding;
(x)    so long as the Intercreditor Agreement is in effect and subject to the
terms thereof, Liens on the Collateral securing Revolving Obligations under the
Revolving Facility Documents and the Specified Cash Management Agreements (as
defined in the Revolving Credit Agreement) that are pari passu with the Liens
granted to the Secured Parties under the Security Documents;
(y)    leases or subleases granted to third parties in accordance with any
applicable terms of this Agreement and the Collateral Documents and not
interfering in any material respect with the ordinary conduct of the business of
the Loan Parties;
(z)    Liens on property of a Person existing at the time such Person became a
Loan Party, is merged into or consolidated with or into, or wound up into,
Borrower or any other Loan Party; provided, that such Liens were in existence
prior to the consummation of, and were not entered into a contemplation of, such
acquisition, merger or consolidation or winding up and do not extend to any
other assets other than those of the Person acquired by, merged into or
consolidated with Borrower or such other Loan Party;
(aa)    Liens on property existing at the time of acquisition thereof by
Borrower or any other Loan Party; provided that such Liens were in existence
prior to the consummation of, and were not entered into in contemplation of,
such acquisition and do not extend to any other assets other than those so
acquired;
(bb)    Liens incurred on cash collateral not to exceed $4,000,000 at any time
outstanding securing obligations to hedge counterparties under Hedging
Agreements; and
(cc)    Liens granted by a Loan Party to secure performance in connection with
operating leases of personal property made in the ordinary course of business to
which such Loan Party is a party as lessee (including leases of Specified FF&E
Collateral), so long as such Liens attach only to the assets subject to such
operating leases.

Section 6.03.    Real Property.
(a)    The Borrower shall not, and shall not permit any other Loan Party to,
acquire from a party that is not a Loan Party a fee, leasehold, material
easement or other material interest in any real property (excluding the
acquisition (but not the exercise) of any options to acquire any such interests
in real property) unless (i) the Borrower or such other Loan Party shall have
delivered to the Administrative Agent, on behalf of the Secured Parties, a Phase
I environmental site assessment report (dated not later than six (6) months
prior to such acquisition) with respect to such real property, reasonably
satisfactory to the Administrative Agent in scope and form, along with a
corresponding reliance letter from an environmental consultant reasonably
satisfactory to the Administrative Agent and (ii) if Hazardous Materials were
found in, on or under such real property pursuant to such Phase I report in a
manner that could reasonably be expected to result in a material Environmental
Liability to such Person or a Phase II report is recommended by the findings of
such Phase I report, the Borrower or such other Loan Party shall have delivered
to the Administrative Agent, on behalf of the Secured Parties (A) a Phase II
report with respect to such real property along with a corresponding reliance
letter from an environmental consultant reasonably satisfactory to the
Administrative Agent, indicating, in form and substance reasonably satisfactory
to the Administrative Agent, that no Hazardous Materials were found in, on or
under such real property in a manner that could reasonably be expected to result
in a material Environmental Liability to such Person or (B) to the extent clause
(A) above is inapplicable and if requested by the Administrative Agent, an
environmental indemnity agreement, in form and substance reasonably satisfactory
to the Administrative Agent, with respect to such real property pursuant to
which an indemnitor reasonably satisfactory to the Administrative Agent
indemnifies the Borrower or such other Loan Party and the Secured Parties from
any and all damages or other liabilities relating to or arising from Hazardous
Materials then in, on or under such real property or otherwise caused by or
attributable to such indemnitor or the Loan Party acquiring an interest in real
property. Notwithstanding anything to the contrary in this Section 6.03(a), the
Loan Parties shall not be required to deliver a Phase I Report or a Phase II
Report with respect to (i) the acquisition of a fee interest in the Property
underlying the Ground Lease, the Entertainment Village Lease and the Golf Course
Lease pursuant to the Purchase Option Agreement, (ii) any fee, leasehold,
easement or other interest in real property acquired after the Closing Date, in
each case, to the extent the Administrative Agent determines that the size,
location and proposed use thereof are insufficient to justify the time and
expense of obtaining such reports or (iii) any Excluded Leased Real Property
(other than any Real Property described in clause (f) of the definition
thereof).
(b)    The Borrower shall not, and shall not permit any other Loan Party to,
enter into any space leases or subleases of any Real Property as lessor or
sublessor with any party that is not a Loan Party unless (i) such transaction,
lease or sublease is entered into either (A) pursuant to Section 6.09(b) or
otherwise in the ordinary course of business for the purposes of provision of
services to patrons or anticipated patrons of the Project and, in the Borrower’s
good faith judgment, is reasonably expected to enhance the operation of the
Project or (B) pursuant to Section 6.09(g), and (ii) no gaming, hotel or casino
operations (other than the operation of arcades and games for minors) may be
conducted on any space that is subject to such transaction, lease or sublease
other than by and for the benefit of the Loan Parties; provided, that (x) the
Administrative Agent shall, upon the Borrower’s request, agree to direct the
Collateral Agent to provide the tenant under any such lease or sublease with a
non-disturbance and attornment agreement in form and substance reasonably
satisfactory to the Administrative Agent and (y) unless the Administrative Agent
shall otherwise waive such requirement, with respect to any such lease or
sublease having reasonably anticipated annual rents (whether due to base rent,
fixed rents, reasonably anticipated percentage rents or other reasonably
anticipated rental income from such lease or sublease) in excess of $500,000
during the term of such lease or sublease, the applicable Loan Party(ies) shall
enter into, and cause the tenant under any such lease or sublease to enter into
with the Collateral Agent a subordination, non-disturbance and attornment
agreement, in each case in form and substance reasonably satisfactory to the
Administrative Agent. This clause (b) shall not apply to the IDA Lease
Agreement.

Section 6.04.    No Further Negative Pledges. Except with respect to
(a) specific property encumbered to secure payment of particular Indebtedness,
liabilities or leases permitted hereunder or to be sold pursuant to an executed
agreement with respect to a permitted Asset Sale or other permitted disposition,
(b) restrictions by reason of customary provisions restricting assignments,
subletting or other transfers contained in leases, licenses (including
intellectual property licenses and Gaming Licenses) and other agreements or
restrictions on cash or other deposits entered into in the ordinary course of
business (provided that such restrictions are limited to such leases, licenses
or agreements or the property or assets subject to such Liens, leases, licenses
or agreements, as the case may be), (c) restrictions under applicable Gaming
Laws, (d) the Revolving Facility Documents, (e) conditions set forth in
Indebtedness incurred pursuant to Section 6.01(j), and the guarantees,
collateral documents or intercreditor agreements relating thereto, in each case,
to the extent such conditions have been satisfied in connection with the initial
incurrence of the applicable Indebtedness, and (f) the Gaming License, the
Borrower shall not, and shall not permit any other Loan Party to, enter into any
agreement prohibiting the creation or assumption of any Lien upon any of its
properties or assets to secure the Obligations, whether now owned or hereafter
acquired, and the Borrower shall not permit the Equity Pledgor to enter into any
agreement prohibiting the creation or assumption of any Lien upon any Pledged
Collateral (as defined in the Equity Pledge Agreement) to secure the
Obligations.

Section 6.05.    Restricted Junior Payments. The Borrower shall not, and it
shall not permit any other Loan Party, through any manner or means or through
any other Person to, directly or indirectly, declare, order, pay, make or set
apart any sum for any Restricted Junior Payment other than:
(a)    so long as no Default under Section 7.01(c) or Section 7.01(h) nor any
Event of Default shall have occurred and be continuing (or would result
therefrom), dividends or other distributions of amounts reimbursed under Section
4.4 of the Building Loan Disbursement Agreement or under Section 4.2 of the
Project Disbursement Agreement;
(b)    dividends or other payments (including pursuant to a tax sharing
agreement) to the direct or indirect owners of the Borrower with respect to any
taxable year during which the Borrower is a Pass Through Entity or a member of
consolidated, combined or unitary tax group of which a direct or indirect owner
of the Borrower is the common parent, in an aggregate amount not to exceed the
Tax Amount for such taxable year (it being understood and agreed that (i) such
dividends or other payments may be paid on a quarterly basis based on estimates
of the Tax Amount made by the Borrower in good faith, (ii) without limiting the
provisions of preceding sub-clause (i), to the extent that any such dividends or
other distributions exceed (or are less than) the Tax Amount for such taxable
year as a result of such quarterly estimates, the amount permitted to be paid
pursuant to this clause (b) in the immediately succeeding taxable year (or, if
necessary, the subsequent taxable years) shall, without duplication, be reduced
or increased, as applicable, by a like amount and (iii) any portion of the Tax
Amount for such taxable year that is attributable to an Unrestricted Subsidiary
shall be payable pursuant to this clause (b) only to the extent cash
distributions are received by the Loan Parties from such Unrestricted
Subsidiaries);
(c)    dividends, other distributions or payments to the Equity Pledgor or
Empire, such dividends and distributions not to exceed in any Fiscal Year 1.00%
of the net revenues of the Loan Parties in such Fiscal Year;
(d)    so long as no Default under Section 7.01(c) or Section 7.01(h) nor any
Event of Default has occurred and is then continuing (or would result
therefrom), dividends or other distributions (not in excess of $1,000,000 in the
aggregate during the term of this Agreement) to direct or indirect parent
entities of the Borrower in amounts necessary to repurchase Capital Stock in, or
Indebtedness of, such parent entities to the extent required by the Gaming
Authorities for not more than the fair market value thereof in order to avoid
the suspension, revocation or denial by the Gaming Authorities of a Gaming
License; provided, that so long as such efforts do not jeopardize any such
Gaming License, such parent entities shall have diligently and in good faith
attempted to find a third-party purchaser(s) for such Capital Stock or
Indebtedness and no third-party purchaser(s) for such Capital Stock or
Indebtedness acceptable to the Gaming Authorities was willing to purchase such
Capital Stock or Indebtedness within a time period acceptable to the Gaming
Authorities;
(e)    so long as (x) no Default or Event of Default shall have occurred and be
continuing or shall be caused thereby and (y) the pro forma First Lien Leverage
Ratio as of the last day of the most recently ended Fiscal Quarter for which
financial statements have been delivered with respect thereto pursuant to
Section 5.01(b) or Section 5.01(c) is not greater than 2.75:1.00 (determined as
if such dividend, distribution or other payment, together with any other
dividend, distribution or other payment made in reliance on this clause (e) and
any Investments made in reliance on Section 6.07(m) and, in each case, any
Indebtedness incurred in connection therewith or with respect thereto after the
last day of such Fiscal Quarter, were made or incurred on such last day),
Restricted Junior Payments on any date in an amount not to exceed the Available
Amount on such date; provided that in no case shall dividends be made pursuant
to this clause (e) prior to the Full Opening Date; and
(f)    to the extent constituting Restricted Junior Payments, payments
associated with “phantom equity” compensatory arrangements entered into in the
ordinary course of business with officers and employees of the Loan Parties not
to exceed $1,000,000 in the aggregate during the term of this Agreement.

Section 6.06.    Restrictions on Subsidiary Distributions. Except as provided
herein and in the Revolving Credit Agreement, the Borrower shall not, and it
shall not permit any other Loan Party to, create or otherwise cause or suffer to
exist or become effective, any consensual encumbrance or restriction of any kind
on the ability of any Loan Party (other than the Borrower) to (a) pay dividends
or make any other distributions on any of its Capital Stock owned by the
Borrower or any other Loan Party, (b) repay or prepay any Indebtedness owed by
such Loan Party to the Borrower or any other Loan Party, (c) make loans or
advances to the Borrower or any other Loan Party, or (d) transfer (other than by
the granting of a Lien to the extent permitted by Section 6.02 and Section 6.04)
any of its property or assets to the Borrower or any other Loan Party other than
restrictions (i) in agreements evidencing Indebtedness permitted by Section
6.01(j) or any related collateral documents that impose restrictions on the
property so acquired, (ii) by reason of customary provisions restricting
assignments, subletting or other transfers contained in leases, licenses, joint
venture agreements and other agreements entered into in the ordinary course of
business, (iii) that are or were created by virtue of any transfer of, agreement
to transfer or option or right with respect to any property, assets or Capital
Stock not otherwise prohibited under this Agreement, (iv) any instrument
governing Indebtedness or equity securities of a Person acquired by a Loan Party
as in effect at the time of such acquisition (except to the extent such
Indebtedness was incurred in connection with or in contemplation of such
acquisition), which encumbrance or restriction is not applicable to any Person,
or the properties or assets of any Person, other than the Person, or the
property or assets of the Person, so acquired, (v) with respect to restrictions
of the type set forth in clause (d) above, as set forth in any agreement
relating to Indebtedness permitted to be secured by Permitted Liens so long as
such restrictions only extend to the assets secured by such Permitted Liens, and
(vi) as required by applicable law.

Section 6.07.    Investments. The Borrower shall not, and it shall not permit
any other Loan Party to, directly or indirectly, make or own any Investment in
any Person, including any Unrestricted Subsidiary or Joint Venture, except:
(a)    Investments in Cash and Cash Equivalents;
(b)    equity Investments owned as of the Closing Date in any of its
Subsidiaries and equity Investments made after the Closing Date in connection
with the initial formation and capitalization of any Person that becomes,
concurrently with such Investment, a Subsidiary Guarantor;
(c)    Investments (i) in any Securities received in satisfaction or partial
satisfaction of obligations from financially troubled account debtors and
(ii) in the form of deposits, prepayments and other credits to lessors,
suppliers or utilities made in the ordinary course of business consistent with
the applicable past practices of the Borrower or such Loan Party, as applicable;
(d)    (i) Investments by the Borrower in any Subsidiary Guarantor and (ii)
Investments by any Subsidiary Guarantor in the Borrower or any other Subsidiary
Guarantor; provided that any such Investments in the form of intercompany loans
shall only be permitted to the extent in compliance with Section 6.01(b);
(e)    loans and advances to employees of the Loan Parties made in the ordinary
course of business in an aggregate principal amount not to exceed $1,000,000 at
any time outstanding;
(f)    Investments existing on the date of this Agreement and set forth in
Schedule 6.07;
(g)    Investments received in connection with the bankruptcy or reorganization
of, or settlement of delinquent accounts and disputes with, customers and
suppliers, in each case in the ordinary course of business;
(h)    Investments consisting of Securities and other non-cash consideration
received as consideration for an Asset Sale permitted by Section 6.09;
(i)    purchases or other acquisitions of inventory, materials, equipment and
Intellectual Property in the ordinary course of business;
(j)    extensions of trade credit in the ordinary course of business (including
promotions and advances to and receipt of checks and other instruments from
patrons of the Loan Parties’ gaming operations consistent with ordinary course
gaming operations, including advances and other credit arrangements pursuant to
Section 1339 of the New York State Racing, Pari-Mutuel Wagering and Breeding
Law);
(k)    Investments under any Hedging Agreements permitted by Section 6.17;
(l)    Investments in an Unrestricted Subsidiary or a Joint Venture formed or
otherwise entered into pursuant to Section 6.15 for the primary purposes of
providing food and beverage venues or other amenities to or for the benefit of
patrons of the Project located at or near the Project so long as no other
investor in any such Unrestricted Subsidiary or Joint Venture is an Affiliate of
the Borrower; provided that the aggregate amount of all Investments made
pursuant to this clause (l) shall not exceed $10,000,000;
(m)    so long as (x) no Default or Event of Default shall have occurred and be
continuing or shall be caused thereby and (y) the pro forma First Lien Leverage
Ratio as of the last day of the most recently ended Fiscal Quarter for which
financial statements have been delivered with respect thereto pursuant to
Section 5.01(b) or Section 5.01(c) is not greater than 3.00:1.00 (determined as
if such Investment, together with any other Investment made in reliance on this
clause (m) and all Restricted Payments made in reliance on Section 6.05(e) and,
in each case, any Indebtedness incurred in connection therewith or with respect
thereto after the last day of such Fiscal Quarter, were made or incurred on such
last day), Investments on any date in an amount not to exceed the Available
Amount on such date; provided that in no case shall Investments be made pursuant
to this clause (m) prior to the Full Opening Date;
(n)    other Investments in an aggregate amount not to exceed $7,500,000.
(o)    loans or advances to employees or directors or former employees or
directors to fund the exercise price of options granted under Empire’s stock
option plans or agreements or employments agreements, as approved by Empire’s
Board of Directors (provided that the amount of such loans and advances shall be
contributed to the Borrower in Cash as common equity);
(p)    Investments consisting of securities or other obligations received in
settlement of debt created in the ordinary course of business and owing to such
Loan Party or in satisfaction of judgments; and
(q)    Investments on any date in an amount not to exceed the Permitted Equity
Contribution Amount on such date.

Section 6.08.    Financial Covenants.
(a)    Interest Coverage Ratio. Beginning with the first full Fiscal Quarter
following the Full Opening Date, the Borrower shall not permit the Interest
Coverage Ratio as of the last day of any Fiscal Quarter to be less than the
applicable correlative ratio set forth on Schedule 6.08; provided that for
purposes of determining the amount of Consolidated Adjusted EBITDA and
Consolidated Cash Interest Expense when determining the Interest Coverage Ratio
for the first, second and third full Fiscal Quarters following the Full Opening
Date, (i) such Consolidated Adjusted EBITDA shall be an amount equal to the sum
of (I) Consolidated Adjusted EBITDA determined for the period commencing with
the first full Fiscal Quarter following the Full Opening Date through the last
day of the Fiscal Quarter then being tested and (II) the amount set forth in
Schedule 1.01(b) applicable to the Fiscal Quarter then being tested and (ii)
such Consolidated Cash Interest Expense shall be an amount equal to the sum of
such Consolidated Cash Interest Expense determined for the period commencing
with the first full Fiscal Quarter following the Full Opening Date through the
last day of the Fiscal Quarter then being tested multiplied by a factor of 4, 2
and 4/3, respectively.
(b)    First Lien Leverage Ratio. Beginning with the first full Fiscal Quarter
following the Full Opening Date, the Borrower shall not permit the First Lien
Leverage Ratio as of the last day of any Fiscal Quarter, to exceed the
applicable correlative ratio set forth on Schedule 6.08; provided that for
purposes of determining the amount of Consolidated Adjusted EBITDA when
determining the First Lien Leverage Ratio for the first, second and third full
Fiscal Quarters following the Full Opening Date, such Consolidated Adjusted
EBITDA shall be an amount equal to the sum of (i) Consolidated Adjusted EBITDA
determined for the period commencing with the first full Fiscal Quarter
following the Full Opening Date through the last day of the Fiscal Quarter then
being tested and (ii) the amount set forth in Schedule 1.01(b) applicable to the
Fiscal Quarter then being tested.
(c)    Maximum Consolidated Capital Expenditures. The Borrower shall not, and it
shall not permit the other Loan Parties to, make or incur Consolidated Capital
Expenditures, in any Fiscal Year, in an aggregate amount for the Borrower and
the other Loan Parties, in excess of the correlative amount set forth on
Schedule 6.08. Notwithstanding the foregoing, (i) the applicable amounts on
Schedule 6.08 shall be increased from time to time by the Permitted Equity
Contribution Amount or proceeds of Subordinated Indebtedness for application to
Consolidated Capital Expenditures (other than proceeds of Specified Equity
Contributions, proceeds otherwise applied to the repayment of Indebtedness,
payments required by the Completion Guaranty, payments made in accordance with
either Disbursement Agreement or payments of Project Costs) but only to the
extent such proceeds are contributed and/or extended and so applied for
Consolidated Capital Expenditures during the relevant Fiscal Year, (ii) if any
amount referred to in the table on Schedule 6.08 expended hereunder is not
expended in the Fiscal Year for which it is permitted, 75% of any such
non-expended amounts (the “Carryover Amount”) may be carried over for
expenditure in the next succeeding Fiscal Year (with amounts expended in any
Fiscal Year applied first against the Carryover Amount (if any), second against
amounts set forth on Schedule 6.08 in respect of such Fiscal Year and third
against the Additional Capital Expenditures Amount), (iii) payments made with
the Net Cash Proceeds of Asset Sales and Recovery Events (in each case, without
giving effect to the provisos contained in the definition thereof) in accordance
with the definition of Net Cash Proceeds and contemporaneous exchanges or
trade-ins of equipment or inventory (to the extent of the fair market value of
any such exchanged or traded-in equipment or inventory), shall in each case not
be considered Consolidated Capital Expenditures for purposes of this Section
6.08(c), (iv) an additional amount equal to the aggregate fair market value (as
determined by the Borrower in good faith) of Property (other than Cash or Cash
Equivalents) received by the Borrower after the Full Opening Date as equity
capital contributions (the “Additional Capital Expenditures Amount”) shall be
available to make Consolidated Capital Expenditures, (v) without duplication of
preceding clause (iii), Consolidated Capital Expenditures made in repair,
replacement or restoration as a result of a Recovery Event in aggregate amount
not to exceed the deductible under the insurance policy pursuant to which the
Borrower has received Net Cash Proceeds in respect of such Recovery Event, shall
in each case not be considered Consolidated Capital Expenditures for purposes of
this Section 6.08(c), (vi) expenditures made with the Available Amount shall not
be considered Capital Expenditures for purposes of this Section 6.08(c), and
(vii) Golf Course Expenditures in an amount not to exceed $25,000,000 shall not
be considered Consolidated Capital Expenditures for purposes of this Section
6.08(c).

Section 6.09.    Fundamental Changes; Disposition of Assets. The Borrower shall
not, and it shall not permit any other Loan Party to, merge or consolidate, or
liquidate, wind‑up or dissolve itself (or suffer any liquidation or
dissolution), or convey, sell, lease or sub‑lease (as lessor or sublessor),
exchange, transfer or otherwise dispose of, in one transaction or a series of
transactions, all or any part of its business, assets or property of any kind
whatsoever, whether real, personal or mixed and whether tangible or intangible,
whether now owned or hereafter acquired, except:
(a)    (x) (i) any Subsidiary Guarantor may be liquidated, wound up or
dissolved, with the result that its assets (including licenses), if any, and
ongoing business are distributed to the Borrower or any other Subsidiary
Guarantor, (ii) all or any part of any Subsidiary Guarantor’s business, property
or assets may be conveyed, sold, leased, transferred or otherwise disposed of,
in one transaction or a series of transactions, to the Borrower or any other
Subsidiary Guarantor or (iii) any Subsidiary Guarantor may be merged with or
into the Borrower or any other Subsidiary Guarantor; provided, in the case of
any such merger involving the Borrower, the Borrower shall be the continuing or
surviving Person or (y) so long as no Default or Event of Default exists or
would result therefrom, the Borrower may merge or consolidate with any other
Person; provided that if the Person formed by or surviving any such merger or
consolidation is not the Borrower (any such Person, the “Successor Company”),
(A) the Successor Company shall be an entity organized or existing under the
laws of the United States of America, any State thereof or the District of
Columbia, (B) the Successor Company shall expressly assume all the obligations
of the Borrower under this Agreement and the other Loan Documents to which the
Borrower is a party pursuant to a supplement hereto or thereto reasonably
satisfactory to the Administrative Agent and the Collateral Agent, (C) each
Subsidiary Guarantor, unless it is the Successor Company, shall have confirmed
that its Subsidiary Guaranty shall apply to the Successor Company’s obligations
under the Loan Documents, (D) each Subsidiary Guarantor, unless it is the
Successor Company, shall have, by a supplement to the Pledge and Security
Agreement and other applicable Security Documents, confirmed that its
obligations thereunder shall apply to its guarantee of the Successor Company’s
obligations under the Loan Documents, (E) the Equity Pledgor shall have
confirmed that the Equity Pledge Agreement shall apply to the Successor
Company’s obligations under the Loan Documents, (F) the Equity Pledgor shall
have, by a supplement to the Equity Pledge Agreement and other applicable
Security Documents, confirmed that its obligations thereunder shall apply to its
guarantee of the Successor Company’s obligations under the Loan Documents, (G)
the Completion Guarantor shall have confirmed that its Completion Guaranty shall
apply to the Successor Company’s obligations under the Loan Documents, (H) the
Completion Guarantor shall have, by a supplement to the Completion Guaranty and
other applicable Security Documents, confirmed that its obligations thereunder
shall apply to its guarantee of the Successor Company’s obligations under the
Loan Documents, and (I) the Borrower shall have delivered to the Administrative
Agent an officer’s certificate and an opinion of counsel as to the
enforceability of this Agreement, the Pledge and Security Agreement, the
Subsidiary Guaranty, the Equity Pledge Agreement, the Completion Guaranty and
the other Security Documents as so supplemented and the perfection of the Liens
under the Security Documents; provided, further, that if the foregoing
conditions are satisfied, the Successor Company will succeed to, and be
substituted for, the Borrower under this Agreement and the other Loan Documents;
(b)    conveyances, sales, leases, subleases, exchanges, transfers or other
dispositions of assets that do not constitute Asset Sales;
(c)    Asset Sales, the proceeds of which (valued at the principal amount
thereof in the case of non‑Cash proceeds consisting of notes or other debt
Securities and valued at fair market value in the case of other non‑Cash
proceeds), when aggregated with the proceeds of all other Asset Sales made
during the term of this Agreement, are less than $20,000,000; provided (1) the
consideration received for such assets shall be in an amount at least equal to
the fair market value thereof (determined in good faith by the applicable Loan
Party), (2) no less than 75% thereof shall be paid in Cash and/or Cash
Equivalents, (3) in no event shall any such Asset Sale involve any Real Property
(except as permitted pursuant to clauses (f) and (g) below) or materially and
adversely affect the Loan Parties’ ability (x) if prior to the Completion Date,
to develop, construct and operate the Project in accordance in all material
respects with the Plans and Specifications and the Loan Documents and (y) if on
or after the Casino Opening Date, to operate the Project as contemplated by the
Loan Documents and (4) the Net Cash Proceeds thereof shall be applied as
required by Section 2.13(a);
(d)    the sale of past-due receivables for purposes of collection;
(e)    conveyances, sales, leases, subleases, exchanges, transfers or other
dispositions of equipment valued at not more than $500,000 in the aggregate in
any Fiscal Year to employees of the Loan Parties in the ordinary course of
business;
(f)    the IDA Lease Agreement and other space leases or subleases of portions
of the Real Property owned or leased by the Loan Parties, entered into by the
applicable Loan Party in accordance with the provisions of Section 6.03(b); and
(g)    the dedication of Real Property or other sales, assignments or
dispositions of Real Property (including pursuant to a lease or sublease and/or
pursuant to amendment to the Ground Lease, the Entertainment Village Lease or
the Golf Course Lease to reduce the Real Property subject thereto) not to exceed
30 acres of Real Property in the aggregate, so long as such dedications, sales,
assignments and/or dispositions do not materially impair or interfere with, the
operations (or intended use or operations) of the Project or the business
operations of any Loan Party, do not relate to Real Property upon which the
principal improvements related to the Project are located and no gaming or
casino operations (other than the operation of arcades and games for minors) may
be conducted on any Real Property that is subject to such dedications, sales,
assignments and/or dispositions; provided that in order to accomplish the
foregoing the Loan Parties may record, or cause to be recorded, lot line
adjustments and/or subdivide the Real Property so long as (i) in the case of any
such subdivision, such real property is subdivided such that it will represent a
separate municipal tax parcel independent of the remainder of the Real Property
of the Loan Parties, (ii) such lot line adjustment or subdivision does not
render the remainder of the Real Property (or any portion thereof), or the
operations thereon, as non-conforming under applicable zoning and land use
ordinances, and does not otherwise result in the violation in any material
respect of any applicable variances, special exceptions, conditional use
approvals, covenants, conditions, restrictions or any other Legal Requirements
or approvals to which the remainder of the Real Property (or any portion
thereof) or the operations thereon or the Loan Parties are subject and (iii) the
Loan Parties have received all necessary governmental approvals with respect to
such lot line adjustment or subdivision, including from the Gaming Authorities;
provided, further that with respect to any such dedications, sales, assignments
and/or dispositions (A) the remaining Real Property and/or the Loan Parties have
been given all easements and other rights-of-way across any Real Property so
dedicated, sold, assigned or otherwise disposed of as necessary or, in the
reasonable determination of the Borrower, desirable for the continued operations
of the Project, including legal and physical access to public rights of way and
with respect to utilities, ingress and egress and fire and safety access and (B)
the Collateral Agent shall have received affirmative endorsements to the title
insurance policies with respect to the remaining Real Property or such other
evidence, in each case in form and substance reasonably satisfactory to the
Administrative Agent, confirming that the Lien of the Mortgages and coverage of
the title insurance policies with respect to the remaining Real Property have
not been impaired by such dedication, sale, assignment or other disposition
and/or lot line adjustment or subdivision, as the case may be (and, to the
extent an amendment, modification or other supplement to any Mortgage is
required with respect thereto, including for purposes of amending legal
descriptions attached to any Mortgage, the Administrative Agent shall direct
(without the consent of the Lenders) the Collateral Agent to make such
amendments, modifications or other supplements thereto (it being understood that
any such amendments, modifications or other supplements must be in form and
substance reasonably satisfactory to the Administrative Agent)).

Section 6.10.    Disposal of Subsidiary Interests. Except for any sale of all of
its interests in the Capital Stock of any of the Subsidiary Guarantors in
compliance with the provisions of Section 6.09, the Borrower shall not, and it
shall not permit any of the Subsidiary Guarantors to, directly or indirectly
sell, assign, pledge or otherwise encumber or dispose of any Capital Stock in
any of the Subsidiary Guarantors, except (i) to the Borrower or another
Subsidiary Guarantor and (ii) the granting of Liens to secure Indebtedness
incurred pursuant to Sections 6.01(a) and (p).

Section 6.11.    Sales and Lease‑Backs. Other than resulting from the IDA
Documents or the disposition of assets in connection with the incurrence of
Capital Lease Obligations and purchase money Indebtedness permitted pursuant to
Section 6.01(j) with respect to such assets, the Borrower shall not, and it
shall not permit any other Loan Party to, directly or indirectly, become or
remain liable as lessee or as a guarantor or other surety with respect to any
lease of any property (whether real, personal or mixed), whether now owned or
hereafter acquired, which such Loan Party (a) has sold or transferred or is to
sell or to transfer to any other Person (other than the Borrower or any of the
other Loan Parties), or (b) intends to use for substantially the same purpose as
any other property which has been or is to be sold or transferred by such Loan
Party to any Person (other than the Borrower or any of the other Loan Parties)
in connection with such lease.

Section 6.12.    Transactions with Shareholders and Affiliates. The Borrower
shall not, and it shall not permit any other Loan Party to, directly or
indirectly, enter into any transaction (including the purchase, sale, lease or
exchange of any property or the rendering of any service, but excluding the
Transactions) with, or for the benefit of, any of its Affiliates or to permit
any such transaction to exist, unless such transaction is:
(a)    on terms that are not less favorable to the Borrower or such other Loan
Party than those that might be obtained at the time in a comparable arm’s length
transaction with Persons who are not Affiliates of the Borrower or such other
Loan Party and the Borrower shall have delivered to the Administrative Agent
prior to the consummation of any such transaction or series of related
transactions that involves aggregate consideration in excess of $5,000,000 a
resolution of the Board of Managers of the Borrower as to the fairness to each
applicable Loan Party at the time such transaction or series of related
transactions is entered into from a financial point of view; provided that in no
event shall any transaction entered into pursuant to this clause (a) consist of,
contain, or provide for the payment of any management, consulting, advisory or
similar fee, benefiting any Affiliate of a Loan Party (other than a Loan Party);
(b)    between the Loan Parties;
(c)    reasonable and customary fees paid to, and reasonable and customary
expenses, reimbursements and indemnification agreements with, members of the
board of directors, managing member(s), general partner, manager or similar
governing body of the Loan Parties;
(d)    associated with employment agreements, compensation agreements,
non-competition and confidentiality arrangements, employee benefit plans, equity
or equity-based or other incentive plans, indemnification provisions and other
similar compensatory arrangements with officers, employees and directors of the
Loan Parties in the ordinary course of business or as approved by a majority of
the independent members of the Board of Managers of the Borrower;
(e)    the making of Restricted Junior Payments permitted by Section 6.05;
(f)    the making of payments by the Borrower to Affiliates as reimbursements in
the ordinary course of business (without any such payments intended in good
faith to provide any fee, profit or similar component benefiting any Affiliate
of a Loan Party) for:
(i)    payments made by such Affiliates to Persons that are not Affiliates of
the Borrower for products and/or services (including advertising, marketing and
insurance products and services) purchased by such Affiliates for utilization or
application for the benefit of the gaming, lodging and leisure properties
directly or indirectly owned by such Affiliates, such reimbursement to not
exceed the pro rata amount of such payments allocated in good faith to the
Project after taking into consideration the direct benefits obtained by the
Project therefrom as compared to the benefits obtained therefrom by the other
gaming, lodging and leisure properties directly or indirectly owned by such
Affiliates; and
(ii)    to the extent the Loan Parties utilize services of employees of such
Affiliates in lieu of such services being provided by employees of the Loan
Parties, whether pursuant to an employee sharing arrangement or other similar
program, the salary and benefits of such employees and other office/clerical
overhead incurred by such Affiliates with respect to such employees (provided
such reimbursement is only for such portion of such employees’ salary and
benefits and related office/clerical overhead as are allocated in good faith to
the Loan Parties and the Project) and reasonable travel (including airline
travel (provided that any travel expenses pertaining to the expenses of
private/chartered aircraft for any given journey shall be reimbursable only in
an amount not to exceed the cost of a first-class ticket that could have been
purchased on a commercial airline for the same journey on the applicable date)),
lodging, food and entertainment expenses of such employees incurred in
furtherance of services provided for, or on behalf of, the Project;
(g)    related to the provision or purchase of gaming equipment on terms that
are not less favorable to the Borrower or such other Loan Party than those that
might be obtained at the time in a comparable arm’s length transaction with
Persons who are not Affiliates of the Borrower or such other Loan Party;
(h)    the lease of space on an arm’s length basis solely for the operation of a
venue within the Project to an Unrestricted Subsidiary or a Joint Venture formed
pursuant to Section 6.15;
(i)    with an Affiliated Lender acquiring Loans in accordance with Section
9.04(g) in its capacity as a Lender under the Loan Documents;
(j)    pursuant to the terms and conditions of the Development Documents or
Subordinated Indebtedness (provided, that any amendments to the foregoing shall
be required to comply with clause (a) above and the other applicable provisions
of the Loan Documents);
(k)    purchases of materials or services by the Loan Parties in the ordinary
course of business pursuant to a shared services agreement or procurement
agreement on arm’s length terms;
(l)    any agreement by an Unrestricted Subsidiary or Joint Venture to pay
management fees to the Loan Party directly or indirectly;
(m)    Investments permitted by Section 6.07;
(n)    set forth on Schedule 6.12 (provided that any amendments to the foregoing
shall be required to comply with clause (a) above and the other applicable
provisions of the Loan Documents);
(o)    contemplated by any Project Document, the Purchase Option Agreement or
the Equity Pledge Agreement (provided that any amendments to the foregoing shall
be required to comply with clause (a) above and the other applicable provisions
of the Loan Documents);
(p)    pursuant to joint marketing, cross marketing, procurement, branding and
licensing agreements on arm’s length terms as approved by the Board of Managers
of the Borrower;
(q)    the payment of licensing fees to any Affiliate of the Borrower in
connection with the licensing of trade names and trademarks pursuant to a
license agreement on arm’s length terms as approved by the Board of Managers of
the Borrower;
(r)    the sale, assignment or disposition of Real Property pursuant to Section
6.09(g); or
(s)    a branding or licensing agreement (and related and ancillary agreements),
entered into from or after the Closing Date, with a Permitted Holder or an
Affiliate thereof for use of the name “Resorts World” approved by the Board of
Managers of the Borrower, provided, that the aggregate fees payable thereunder
shall not exceed for any year of such agreement the correlative amounts set
forth in item 7 of Schedule 6.12.

Section 6.13.    Conduct of Business.
(a)    The Borrower shall not, and it shall not permit any other Loan Party to,
engage in any business other than any business or activities engaged in on the
Closing Date and any activity or business incidental, related or similar
thereto, or any business or activity that is a reasonable extension, development
or expansion thereof or ancillary thereto, including the development,
construction and operation of the Project and ancillary venues and amenities
associated with the Project or related thereto (including venues and amenities
to be provided to or for the benefit of patrons of the Project located at or
near the Project), and any other business or activity designed to promote,
market, support, develop, construct or enhance the gaming, hotel, retail,
entertainment and resort business operated or intended to be operated by the
Loan Parties, and performing its obligations under the Loan Documents and the
Revolving Facility Documents and any other transaction entered into by such Loan
Party in compliance with the terms of the Loan Documents, and performing
activities incidental to any of the foregoing businesses and activities.
(b)    The Borrower shall not permit any Unrestricted Subsidiary to (i) operate
or conduct any gaming or gaming related activities, (ii) pay or make any
Restricted Junior Payment to, or make any Investment in, any Affiliate of the
Borrower (other than a Loan Party or through a Loan Party to the extent
permitted hereunder) or (iii) (other than on an arm’s length basis and as
otherwise permitted by this Agreement) enter into any other transaction with any
Affiliate of the Borrower (other than a Loan Party to the extent otherwise
permitted by this Agreement).

Section 6.14.    Amendments or Waivers. The Borrower shall not, and it shall not
permit any other Loan Party to:
(a)    permit any waiver, supplement, modification, amendment, termination or
release of, or fail to enforce the terms and conditions of, any of the Material
Contracts or any Permits, except to the extent that (x) such waiver, supplement,
modification, amendment, termination or release or failure to enforce any
Material Contract (including any IDA Document) or Permit could not reasonably be
expected to have a Material Adverse Effect or (y) in the case of the IDA
Documents, such waiver, supplement, modification, amendment, termination or
release or failure to enforce could not reasonably be expected to materially
impair or be materially adverse to the rights or remedies of the Administrative
Agent or the Secured Parties with respect to its security interests therein;
(b)    amend, modify, supplement or waive, or permit or consent to the
amendment, modification, supplement or waiver of, any lease or ground lease
under which a Loan Party is the tenant or subtenant and that is material to the
Project (including the IDA Leaseback, the Ground Lease, the Entertainment
Village Lease and the Golf Course Lease) or any other material property of the
Loan Parties if such amendment, modification, supplement or waiver could
reasonably be expected to have a Material Adverse Effect or materially impair
the rights of the Administrative Agent or the Secured Parties with respect
thereto;
(c)    amend or modify, or permit the amendment or modification of, its
Governing Documents in any manner materially adverse to the Lenders, or as could
otherwise reasonably be expected to have a Material Adverse Effect; or
(d)    amend, modify, supplement or waive, or permit or consent to the
amendment, modification, supplement or waiver of any Gaming License or the
Gaming License Conditions if such amendment, modification, supplement or waiver
could reasonably be expected to have a Material Adverse Effect or materially
impair the rights of the Collateral Agent or the Lenders with respect thereto or
create obligations thereunder that conflict with the terms and conditions of the
Loan Documents and may jeopardize the Loan Parties’ ability to comply with both
the terms and conditions of the Gaming License and/or the Gaming License
Conditions, on the one hand, and the Loan Documents, on the other hand.

Section 6.15.    Limitation on Formation and Acquisition of Subsidiaries and
Purchase of Capital Stock.
(a)    The Borrower shall not, and shall not permit any of the other Loan
Parties to, form, create or acquire any direct or indirect Subsidiary or
Unrestricted Subsidiary. Notwithstanding the foregoing, so long as no Default or
Event of Default shall have occurred and be continuing or would result
therefrom, the Borrower and the other Loan Parties may form, create or acquire
(I) new Subsidiaries and (II) Unrestricted Subsidiaries to the extent not in
violation of Section 6.07 or Section 6.13; provided, that (i) any such new
Subsidiary shall be a direct or indirect wholly owned Subsidiary of the Borrower
organized under the laws of the United States or any state thereof, (ii) any
such new Subsidiary shall promptly become a Subsidiary Guarantor and otherwise
comply with the requirements of Section 5.11, (iii) any such new Subsidiary
shall immediately be deemed a “Loan Party” for purposes of this Agreement and
the other Loan Documents, (iv) in the case of preceding clause (II), at least
five (5) Business Days’ prior written notice thereof is given to the
Administrative Agent (or such shorter period of time as is acceptable to the
Administrative Agent) and (v) the Capital Stock in such new Subsidiary or
Unrestricted Subsidiary, to the extent owned by a Loan Party or a Person that is
required to become a Loan Party, is pledged pursuant to (and to the extent
required by) the applicable Security Document, and the certificates representing
such stock, if any, together with stock powers duly executed in blank, are
delivered to the Administrative Agent. Notwithstanding anything to the contrary
contained in this Agreement, no Loan Party shall (A) own any Capital Stock other
than that in Unrestricted Subsidiaries (to the extent otherwise permitted
hereunder) and its Subsidiaries or Investments permitted pursuant to Section
6.07 (including in Unrestricted Subsidiaries) or (B) other than as permitted by
clause (b) below, own any interest in a Joint Venture.
(b)    Notwithstanding anything to the contrary in clause (a) above, the Loan
Parties may enter into and maintain ownership interests in Joint Ventures to
provide food and beverage, golf course services or other amenities to be
provided to or for the benefit of patrons of the Project at venues at or near
the Project; provided, however, (i) in no case will any Joint Venture formed
pursuant to this clause (b) conduct gaming or gaming related activities and (ii)
all Investments in any such Joint Venture by a Loan Party are permitted by
Section 6.07.

Section 6.16.    Fiscal Year. The Borrower shall not, and shall not permit any
other Loan Party to, change its Fiscal Year‑end from December 31.

Section 6.17.    Limitation on Hedging Agreements. The Borrower shall not, and
shall not permit any other Loan Party to, enter into any Hedging Agreement other
than any such agreement required hereunder or otherwise entered into to hedge
against fluctuations in (i) interest rates or currency, and (ii) electricity and
natural gas prices; provided that, in each case, such agreements or arrangements
shall not have been entered into for speculation purposes and shall have been
incurred in the ordinary course of business.

Section 6.18.    Permitted Activities of the Equity Pledgor. The Borrower shall
cause the Equity Pledgor not to (i) sell or otherwise dispose of any Capital
Stock in the Borrower; or (ii) fail to hold itself out to the public as a legal
entity separate and distinct from the Loan Parties. Notwithstanding the
foregoing, this Section 6.18 shall not be deemed to restrict an Equity Pledgor
Transaction.

ARTICLE VII.    

EVENTS OF DEFAULT

Section 7.01.    Events of Default. In case of the happening of any of the
following events (“Events of Default”):
(a)    any representation or warranty made or deemed made by a Company in any
Loan Document, or any representation, warranty, statement or certificate given
by a Company in writing in connection with or pursuant to any Loan Document,
shall prove to have been false or misleading in any material respect when so
made, deemed made or furnished by or on behalf of a Loan Party; provided that,
if a representation and warranty contains a materiality or Material Adverse
Effect qualification, the materiality qualifier in this Section 7.01(a) shall be
disregarded for purposes of such representation and warranty; provided, further,
that the inaccuracy of any representation or warranty contained only in a
Disbursement Agreement shall constitute an Event of Default hereunder only to
the extent such inaccuracy constitutes a Disbursement Agreement Event of
Default;
(b)    default shall be made by a Loan Party in the payment of any principal of
any Loan when and as the same shall become due and payable, whether at the due
date thereof or at a date fixed for prepayment thereof (whether voluntary or
mandatory) or by acceleration thereof or otherwise;
(c)    default shall be made by a Company or the Completion Guarantor in the
payment of any interest on any Loan or any Fee or any other amount (other than
an amount referred to in clause (b) above) due under any Loan Document, when and
as the same shall become due and payable, and such default shall continue
unremedied for a period of five (5) days; provided that the failure to pay any
amount due under a Disbursement Agreement (and not otherwise due hereunder)
shall constitute an Event of Default hereunder only to the extent such failure
to pay constitutes a Disbursement Agreement Event of Default;
(d)    default shall be made in the due observance or performance by (x) the
Borrower or any other Loan Party of any covenant, condition or agreement
contained in Section 5.01(f), Section 5.02, Section 5.05 (to the extent it
applies to acquisition or maintenance of insurance), Section 5.07, Section 5.13,
Section 5.15, Section 5.17 or Section 5.18 or in Article VI (subject, in the
case of Section 6.08 to the cure rights set forth in Section 7.03) or (y) the
Completion Guarantor of the covenant contained in Section 2.1 or Section 2.6 of
the Completion Guaranty;
(e)    any Disbursement Agreement Event of Default shall have occurred and be
continuing;
(f)    default shall be made in the due observance or performance by any Company
of any covenant, condition or agreement contained in any Loan Document (other
than those specified in clauses (b), (c), (d) or (e) above) and such default
shall continue unremedied for a period of thirty (30) days after the earlier of
(i) any officer of a Company becoming aware of such default or (ii) receipt by
any Company of written notice from the Administrative Agent or any Lender of
such default; provided that the failure to observe or perform any such provision
of a Disbursement Agreement shall constitute an Event of Default hereunder only
to the extent such failure to observe or perform constitutes a Disbursement
Agreement Event of Default;
(g)    with respect to any Material Indebtedness, (i) any Loan Party shall fail
to pay any principal or interest, regardless of amount, due in respect of such
Indebtedness, when and as the same shall become due and payable (after the
expiration of any related grace or cure periods provided thereunder), or
(ii) any other breach or default by any Loan Party occurs with respect to any
other term of Material Indebtedness that results in such Indebtedness becoming
due prior to its scheduled maturity or that enables or permits (with or without
the giving of notice) the holder or holders of such Indebtedness or any trustee
or agent on its or their behalf to cause such Indebtedness to become due, or to
require the prepayment, repurchase, redemption or defeasance thereof, prior to
its scheduled maturity; provided that, upon the cure or waiver of such default
(so long as prior to the acceleration of such Indebtedness), the Event of
Default hereunder shall no longer exist;
(h)    an involuntary proceeding shall be commenced or an involuntary petition
shall be filed in a court of competent jurisdiction seeking (i) relief in
respect of any Company, or of a substantial part of any Company, under any
Debtor Relief Law, (ii) the appointment of a receiver, trustee, custodian,
sequestrator, conservator or similar official for any Company or for a
substantial part of the Property of any Company or (iii) the winding-up,
dissolution, split-up or liquidation of any Company; and such proceeding or
petition shall continue for sixty (60) days without having been dismissed,
bonded, or discharged, or an order or decree approving or ordering any of the
foregoing shall be entered;
(i)    any Company shall (i) voluntarily commence any proceeding or file any
petition seeking relief under any Debtor Relief Law, (ii) consent to the
institution of, or fail to contest in a timely and appropriate manner, any
proceeding or the filing of any petition described in clause (h) above,
(iii) apply for or consent to the appointment of a receiver, trustee, custodian,
sequestrator, conservator or similar official for any Company or for a
substantial part of the Property of any Company, (iv) file an answer admitting
the material allegations of a petition filed against it in any such proceeding,
(v) make a general assignment for the benefit of creditors, (vi) become unable,
admit in writing its inability or fail generally to pay its debts as they become
due or (vii) take any action for the purpose of effecting any of the foregoing;
(j)    one or more judgments for the payment of money in an aggregate amount in
excess of $10,000,000 for all the Loan Parties and the Equity Pledgor (to the
extent not paid or adequately covered by insurance as to which the solvent and
unaffiliated insurance companies have acknowledged coverage) or other judgments
that, individually or in the aggregate, could reasonably be expected to result
in a Material Adverse Effect shall be rendered against any Loan Party or the
Equity Pledgor, or any combination thereof, and the same shall remain
undischarged, unvacated or unbonded for a period of forty-five (45) consecutive
days during which execution shall not be effectively stayed, or any action shall
be legally taken by a judgment creditor to levy upon assets or properties of any
Company to enforce any such judgment;
(k)    an ERISA Event shall have occurred that, when taken together with all
other such ERISA Events, could reasonably be expected to result in liability of
any Loan Party that could reasonably be expected to result in a Material Adverse
Effect;
(l)    (i) any Guarantee under the Subsidiary Guaranty, the Equity Pledge
Agreement or the Completion Guaranty for any reason shall cease to be in full
force and effect (other than pursuant to its terms) or shall be deemed null and
void, (ii) any of the Borrower, the Subsidiary Guarantors or the Completion
Guarantor shall deny in writing that it has any further liability under the
Subsidiary Guaranty or the Completion Guaranty, as the case may be, or (iii) the
Equity Pledgor shall deny in writing that it has any further liability under the
Equity Pledge Agreement (in each case other than as a result of the discharge of
such Subsidiary Guarantor, the Equity Pledgor or the Completion Guarantor in
accordance with the terms of the Loan Documents);
(m)    any of the Loan Documents shall cease, for any reason (other than
pursuant to the terms thereof), to be in full force and effect or shall be
deemed null and void, or any Company party thereto shall so assert in writing or
shall assert in writing that any provision of any Loan Document is not in full
force and effect (other than pursuant to its terms) or shall otherwise contest
the validity or enforceability of any Loan Document in writing;
(n)    any Lien purported to be created under any Security Document and extended
to assets with a value in the aggregate in excess of $2,000,000 shall cease to
be, or shall be asserted in writing by any Company party thereto not to be, a
valid and perfected, with the priority required by the Loan Documents (except,
in each case, as otherwise provided in this Agreement or such Security
Document), Lien on any Collateral covered thereby (or any such Lien shall be
deemed to be null and void) other than (x) as a result of the sale or other
disposition of the Collateral in a transaction permitted under the Loan
Documents to a Person that is not a Loan Party or (y) as a result of the
Collateral Agent’s failure to maintain possession of any equity certificates or
other instruments delivered to it under the Loan Documents;
(o)    there shall have occurred a Change in Control;
(p)    a License Revocation shall have occurred and continue for seven (7)
consecutive Business Days;
(q)    there shall have occurred the termination of, or the receipt by any Loan
Party of notice of the termination of, or the occurrence of any event or
condition which constitutes an event of default by a Loan Party (which has not
been cured following any applicable grace period (after giving effect to any
standstill or any extension with respect thereto) provided to a Loan Party
thereunder) under or permit the termination of the Ground Lease, the
Entertainment Village Lease or the Golf Course Lease; or
(r)    there shall have occurred an “Event of Default” under (and as defined in)
the Revolving Credit Agreement; provided that, upon the cure or waiver of such
default (so long as prior to the acceleration of such Indebtedness), the Event
of Default under this clause (r) shall no longer exist.
then, and in every such event (other than an event described in clause (h) or
(i) above, in which case such actions shall occur automatically as further set
forth below), and at any time thereafter during the continuance of such event
either or both of the following actions may be taken: (i) the Administrative
Agent may, and at the request of the Required Lenders shall, by notice to the
Borrower, terminate forthwith the Commitments and (ii) the Administrative Agent
may, and at the request of the Required Lenders shall, declare the Loans then
outstanding to be forthwith due and payable in whole or in part, whereupon the
principal of the Loans so declared to be due and payable, together with accrued
interest thereon, together with any fees or repayment premiums applicable under
Section 2.12(c), and any unpaid accrued Fees and all other liabilities of the
Loan Parties accrued hereunder and under any other Loan Document, shall become
forthwith due and payable, without presentment, demand, protest or any other
notice of any kind, all of which are hereby expressly waived by the Borrower,
anything contained herein or in any other Loan Document to the contrary
notwithstanding; and the Administrative Agent shall have the right (directly or
through the Collateral Agent) to take all or any actions and exercise any
remedies available to a secured party under the Security Documents (subject to
the terms of the Intercreditor Agreement), the other Loan Documents or
applicable law or in equity; and in any event described in clause (h) or (i)
above, all of the Commitments shall automatically terminate and the principal of
the Loans then outstanding, together with accrued interest thereon, together
with any fees or repayment premiums applicable under Section 2.12(c), and any
unpaid accrued Fees and all other liabilities of the Loan Parties accrued
hereunder and under any other Loan Document, shall automatically become due and
payable, without presentment, demand, protest or any other notice of any kind,
all of which are hereby expressly waived by the Borrower, anything contained
herein or in any other Loan Document to the contrary notwithstanding; and the
Administrative Agent shall have the right (directly or through the Collateral
Agent) to take all or any actions and exercise any remedies available to a
secured party under the Security Documents or applicable law or in equity.

Section 7.02.    Application of Proceeds. Except as expressly provided elsewhere
in the Loan Documents and subject to the provisions of the Intercreditor
Agreement, after the exercise of remedies provided for under this Agreement or
the other Loan Documents (or after the Loans have become immediately due and
payable (whether due to acceleration or otherwise)) any amounts received on
account of the Obligations (including all proceeds received by the
Administrative Agent in respect of any sale, any collection from, or other
realization upon all or any part of the Collateral but excluding the payment of
current interest or interest paid as a form of adequate protection in any
insolvency or liquidation proceeding) shall be applied in full or in part by the
Administrative Agent against the Obligations in the following order of priority:
First, to the payment of that portion of the Obligations constituting Fees,
indemnities (other than unasserted contingent indemnification obligations),
expenses and other amounts (including fees, charges and disbursements of counsel
to the Agents) payable to the Agents in their capacities as such (including all
costs and expenses of any sale, collection or other realization upon Collateral
or any expenditures in connection with the preservation of Collateral), together
with interest on each such amount from and after the date such amount is due,
owing or unpaid until paid in full;
Second, to the payment of that portion of the Obligations constituting Fees and
indemnities (other than unasserted contingent indemnification obligations) and
other amounts, (other than principal and interest) payable to the Lenders,
ratably among them in proportion to the respective amounts described in this
clause payable to them together with interest on each such amount from and after
the date such amount is due, owing or unpaid until paid in full;
Third, to the payment of that portion of the Obligations (including, for the
avoidance of doubt, interest which, but for the filing of a petition in
bankruptcy with respect to any Company would have accrued on any such
Obligation, whether or not a claim is allowed or allowable against any Company
for such interest in the related bankruptcy proceeding) constituting accrued and
unpaid interest on the Loans and other Obligations under the Loan Documents and
the Specified Hedging Agreements and scheduled periodic payments under the
Specified Hedging Agreements, ratably among the Lenders and the Specified
Hedging Counterparties in proportion to the respective amounts described in this
clause payable to them;
Fourth, to the payment of that portion of the Obligations constituting unpaid
principal of the Loans or breakage, termination or other payments under
Specified Hedging Agreements and Specified Cash Management Agreements, ratably
among the Lenders and the Specified Hedging Agreement Counterparties, and
Specified Cash Management Counterparties in proportion to the respective amounts
described in this clause held by them;
Fifth, to the payment of all other Obligations owing under or in respect of the
Loan Documents, the Specified Hedging Agreements and the Specified Cash
Management Agreements that are due and payable to the Administrative Agent and
the other Secured Parties on such date, ratably based upon the respective
aggregate amounts of all such Obligations owing to the Administrative Agent and
the other Secured Parties on such date; and
Last, the balance, if any, after all of the Obligations have been indefeasibly
paid in full, to the Borrower or as otherwise required by Requirements of Law.
For the avoidance of doubt, notwithstanding any other provision of any Loan
Document to the contrary, no payment received from the Equity Pledgor or
Subsidiary Guarantor that is not a Qualified ECP Guarantor shall be applied by
the Administrative Agent or any other Secured Party to the payment of any
Excluded Swap Obligations.

Section 7.03.    Right to Cure. Notwithstanding anything to the contrary
contained in Section 7.01, for purposes of determining whether an Event of
Default has occurred under any financial covenant set forth in Section 6.08(a)
or Section 6.08(b), any proceeds of cash equity contributions (in the form of
common equity or other equity having terms reasonably acceptable to the
Administrative Agent) or cash proceeds of Subordinated Indebtedness received by
the Borrower from the Sponsor, in each case, after the last day of any Fiscal
Quarter and on or prior to the day that is ten (10) days after the day on which
financial statements are required to be delivered for that Fiscal Quarter (such
date being hereinafter referred to as the “Subject Date”) will, at the written
request of the Borrower (such request to be made at the time of the Borrower’s
receipt of such proceeds), be included in the calculation of Consolidated
Adjusted EBITDA solely for the purposes of determining compliance with the
financial covenants at the end of such Fiscal Quarter and any subsequent period
that includes such Fiscal Quarter (any such equity contribution or Subordinated
Indebtedness, a “Specified Equity Contribution”); provided that (a) the Borrower
shall not be permitted to so request that a Specified Equity Contribution be
included in the calculation of Consolidated Adjusted EBITDA with respect to any
Fiscal Quarter unless, after giving effect to such requested Specified Equity
Contribution, there will be a period of at least two Fiscal Quarters in the
Relevant Four Fiscal Quarter Period in which no Specified Equity Contribution
has been made (it being understood that this clause (a) shall not apply until
the fourth full Fiscal Quarter tested pursuant to the financial covenants set
forth in Section 6.08), (b) no more than five (5) Specified Equity Contributions
will be made in the aggregate prior to the latest Scheduled Maturity Date, (c)
the amount of any Specified Equity Contribution in any Fiscal Quarter shall not
exceed the amount required to cause the Borrower to be in compliance with the
financial covenants, (d) all Specified Equity Contributions and the use of
proceeds therefrom will be disregarded for all other purposes under the Loan
Documents (including calculating Consolidated Adjusted EBITDA for purposes of
determining basket levels or carve-outs and other items governed by reference to
Consolidated Adjusted EBITDA, and for purposes of Restricted Junior Payment
allowances) and (e) to the extent that the proceeds of any Specified Equity
Contribution are used to repay Indebtedness, such Indebtedness shall not be
deemed to have been repaid for purposes of calculating the Interest Coverage
Ratio or the First Lien Leverage Ratio for the applicable Relevant Four Fiscal
Quarter Period. For purposes of this paragraph, the term “Relevant Four Fiscal
Quarter Period” shall mean, with respect to any requested Specified Equity
Contribution, the four Fiscal Quarter period ending on (and including) the
Fiscal Quarter in which Consolidated Adjusted EBITDA will be increased as a
result of such Specified Equity Contribution. Notwithstanding anything herein to
the contrary, (i) with respect to any Event of Default arising solely under
Section 6.08(a) or Section 6.08(b), prior to the Subject Date associated
therewith, none of Administrative Agent, Collateral Agent nor any Lender shall
exercise any rights or remedies pursuant to Article VII or any other provision
of any Loan Document or applicable law solely on the basis of such Event of
Default having occurred and being continuing; provided that, for purposes of
clarification, the foregoing shall not be deemed to permit the Borrower or any
other Loan Party to request Loans or take any other actions during the pendency
of any Event of Default arising Section 6.08(a) or Section 6.08(b) that would
otherwise be prohibited by the Loan Documents while any Default or Event of
Default has occurred and is then continuing, and (ii) if, after giving effect to
the foregoing recalculations, the requirements of Section 6.08(a) or Section
6.08(b) shall be satisfied, then the requirements of Section 6.08(a) or Section
6.08(b) shall be deemed satisfied as of the end of the relevant Fiscal Quarter
with the same effect as though there had been no failure to comply therewith at
such date, and the applicable breach of Section 6.08(a) and/or Section 6.08(b)
that had occurred (and any resultant Default or Event of Default) shall be
deemed retroactively not to have occurred for the purposes of this Agreement
(including for purposes of Section 4.02).

ARTICLE VIII.    

AGENTS AND ARRANGER

Section 8.01.    Appointment of Agents. Each of the Lenders hereby irrevocably
appoints (a) Credit Suisse AG, Cayman Islands Branch, as the Administrative
Agent, (b) Credit Suisse Securities (USA) LLC, as Lead Arranger, (c) Fifth Third
Bank, as Lead Arranger, (d) Nomura Securities International, Inc., as Lead
Arranger, and (e) Credit Suisse AG, Cayman Island Branch, as Collateral Agent.
Each Agent hereby agrees to act upon the express conditions contained herein and
the other Loan Documents, as applicable. The provisions of this Article VIII
(other than Section 8.09(a), which shall also be for the benefit of the
Borrower) are solely for the benefit of the Agents and the Lenders and no
Company shall have any rights as a third party beneficiary of any of the
provisions thereof. In performing its functions and duties hereunder, each Agent
shall act solely as a representative and on behalf of the Lenders and the other
Secured Parties and does not assume and shall not be deemed to have assumed any
obligation towards or relationship of agency or trust with or for any Company.
It is understood and agreed that the use of the term “agent” herein or in any
other Loan Documents (or any other similar term) with reference to an Agent is
not intended to connote any fiduciary or other implied (or express) obligations
arising under agency doctrine of any applicable law. Instead such term is used
as a matter of market custom, and is intended to create or reflect only an
administrative relationship between contracting parties. Each of the Agents,
without consent of or notice to any party hereto, may assign any or all of its
rights hereunder to any of its Affiliates.

Section 8.02.    Powers and Duties. Each Lender irrevocably authorizes each
Agent to take such action on such Lender’s behalf and to exercise such powers,
rights and remedies hereunder and under the other Loan Documents as are
specifically delegated or granted to such Agent by the terms hereof and thereof,
together with such powers, rights and remedies as are reasonably incidental
thereto, including taking any action as a contractual representative of the
Lenders. Each Agent shall have only those duties and responsibilities that are
expressly specified herein and the other Loan Documents. Each Agent may exercise
such powers, rights and remedies and perform such duties and responsibilities by
or through any one or more co-agents, sub-agents or attorneys-in-fact appointed
by it. Each Agent and any such co-agent or sub-agent may perform any or all its
duties and responsibilities and exercise its rights, powers and remedies by or
through their respective Related Parties. Any such co-agent, sub-agent or
attorney-in-fact shall be entitled to the benefits of all provisions of this
Article VIII and Article IX as though such co-agents, sub-agents or
attorneys-in-fact were an Agent. The exculpatory provisions of this Article VIII
shall apply to any such co-agent, sub-agent or attorney-in-fact and to the
Related Parties of each Agent and any such co-agent, sub-agent or
attorney-in-fact, and shall apply to their respective activities in connection
with the syndication of the Facility provided for herein as well as their
respective activities as an Agent. No Agent shall be responsible for the
negligence or misconduct of any co-agents, sub-agents or attorneys-in-fact
appointed by it except to the extent that a court of competent jurisdiction
determines in a final and non-appealable judgment that such Agent acted with
gross negligence or willful misconduct in the selection of such co-agent,
sub-agent or attorney-in-fact. No Agent shall have, by reason hereof or any of
the other Loan Documents, a fiduciary or trustee relationship with, or any other
implied duties in respect of, any other Secured Party; and nothing herein or any
of the other Loan Documents, expressed or implied, is intended to or shall be so
construed as to impose upon any Agent any duties or obligations in respect
hereof or any of the other Loan Documents except as expressly set forth herein
or therein, and its duties and obligations hereunder shall be administrative in
nature. The Administrative Agent and the Collateral Agent are further authorized
by the Lenders to enter into amendments and agreements supplemental to this
Agreement or any other Loan Document for the purpose of curing any defect,
inconsistency, omission or ambiguity in this Agreement or any other Loan
Document to which the Administrative Agent or the Collateral Agent is a party or
to effect administrative changes that are not adverse to any Lender (in each
case without any consent or approval by the Lenders).

Section 8.03.    General Immunity.
(a)    No Responsibility for Certain Matters. None of the Agents or the Lead
Arranger shall be responsible to any other Agent or Lead Arranger or any Lender,
or be required to ascertain or inquire as to, (i) any statement, recital,
warranty or representation (in each case whether written or oral) made in or in
connection with any Loan Document, (ii) the contents of any certificate, report
or other document (including financial statements) delivered thereunder or in
connection therewith, (iii) the performance or observance of any of the
covenants, agreements or other terms or conditions set forth in any Loan
Document, (iv) the execution, validity, enforceability, effectiveness,
genuineness, sufficiency or collectability of any Loan Document or any other
agreement, instrument or document, or the creation, perfection or priority of
any Lien purported to be created by the Security Documents, (v) the value or
sufficiency of any Collateral, (vi)  the use of proceeds of the Loans, (vii) the
existence or possible existence of any Default or Event of Default, (viii) the
financial condition or business affairs of any Company or any other Person
liable for the payment of any Obligations or (ix) the satisfaction of any
condition set forth in Article IV or elsewhere in any Loan Document, other than
to confirm receipt of items expressly required to be delivered to such Agent or
Lead Arranger, or, in each such case, to make any disclosures with respect to
the foregoing to the extent expressly required by the terms of the Loan
Documents. Except as expressly set forth in the Loan Documents, none of the
Agents or the Lead Arranger shall have any duty to disclose, nor shall it be
liable for the failure to disclose, any information relating to any Sponsor, any
Company or any Unrestricted Subsidiary that is communicated to or obtained by it
or any of its Affiliates in any capacity. Anything contained herein to the
contrary notwithstanding, the Administrative Agent shall not have any liability
arising from confirmations of the amount of outstanding Loans or the component
amounts thereof.
(b)    Exculpatory Provisions. None of the Agents, the Lead Arranger or any of
their respective Related Parties shall be liable to the other Agents, Lead
Arranger, any Lender or any other Person for any action taken or not taken by it
(i) with the consent or at the request of the Required Lenders (or such other
number or percentage of the Lenders as shall be necessary, or as such Agent,
Lead Arranger, or Related Party shall believe in good faith shall be necessary,
under the circumstances as provided in Sections 9.08 and 7.01) or (ii) unless
taking or not taking such action constituted gross negligence or willful
misconduct, as determined by a court of competent jurisdiction by a final and
nonappealable judgment. Each Agent shall be entitled to refrain from any act or
the taking of any action (including the failure to take an action) in connection
herewith or any of the other Loan Documents or from the exercise of any right,
power, discretion or authority vested in it hereunder or thereunder unless and
until such Agent shall have received written instructions in respect thereof
from the Required Lenders (or such other number or percentage of Lenders as
expressly provided for herein or in the other Loan Documents) and, upon receipt
of such instructions from the Required Lenders (or such other Lenders, as the
case may be), such Agent shall be entitled to act or (where so instructed)
refrain from acting, or to exercise such power, discretion or authority, in
accordance with such instructions; provided that no Agent shall be required to
take any action that, in its opinion or the opinion of its counsel, may expose
such Agent to liability or that is contrary to any Loan Document or applicable
law, including for the avoidance of doubt, any action that may be in violation
of the automatic stay under any Debtor Relief Law or that may affect a
forfeiture, modification or termination of property of a Defaulting Lender in
violation of any Debtor Relief Law. Without prejudice to the generality of the
foregoing, (i) each of the Agents and the Lead Arranger shall be entitled to
rely, and shall be fully protected, and shall not incur any liability, in
relying, upon any notice, request, certificate, consent, communication,
instrument, document or other writing (including any electronic message,
Internet or intranet website posting or other distribution) believed by it to be
genuine and to have been signed, sent or otherwise authenticated by the proper
Person or Persons, and shall be entitled to rely and shall be fully protected,
and shall not incur any liability, in relying on, and taking or not taking any
actions in accordance with, opinions and judgments of attorneys (who may be
attorneys for any of the Companies), accountants, experts and other professional
advisors selected by it; and (ii) no Lender shall have any right of action
whatsoever against any Agent as a result of such Agent acting or (where so
instructed) refraining from acting hereunder or under any of the other Loan
Documents in accordance with the instructions of the Required Lenders (or such
other Lenders as may be expressly provided for herein or in the other Loan
Documents). Each of the Agents and the Lead Arranger also may rely upon any
statement made to it orally or by telephone and believed by it to have been made
by the proper Person, and shall not incur any liability for relying thereon. In
determining compliance with any condition hereunder to the making of a Loan or
other Credit Extension, that by its terms must be fulfilled to the satisfaction
of a Lender, each of the Agents and the Lead Arranger may presume that such
condition is satisfactory to such Lender unless such Agent or Lead Arranger
shall have received written notice to the contrary from such Lender prior to the
making of such Loan.

Section 8.04.    Notice of Default. None of the Agents or the Lead Arranger
shall be deemed to have knowledge or notice of the occurrence of any Default or
Event of Default hereunder unless such Agent or the Lead Arranger has received
written notice from a Lender or the Borrower referring to this Agreement,
describing such Default or Event of Default and stating that such notice is a
“notice of default”. In the event that the Administrative Agent receives such a
notice, the Administrative Agent shall give notice thereof to the Lenders. The
Administrative Agent shall take such action with respect to such Default or
Event of Default as shall be reasonably directed by the Required Lenders (or
such other Lenders as may be required to give such direction pursuant to the
terms of this Agreement); provided, that unless and until the Administrative
Agent shall have received such directions, the Administrative Agent may (but
shall not be obligated to) take such action, or refrain from taking such action,
with respect to such Default or Event of Default as it shall deem advisable in
the best interests of the Lenders.

Section 8.05.    Agents and Arranger Entitled to Act as Lenders. Being an Agent
or the Lead Arranger, or an Affiliate of an Agent or the Lead Arranger, shall in
no way impair or affect any of the rights and powers of, or impose any duties or
obligations upon, such Agent or the Lead Arranger or such Affiliate, in its
individual capacity as a Lender hereunder. With respect to its participation in
the Loans, each of the Agents and the Lead Arranger and the Affiliates of the
Agents and the Lead Arranger shall have the same rights and powers hereunder as
any other Lender and may exercise the same as if it were not performing the
duties and functions delegated to it hereunder, and the term “Lender” shall,
unless the context clearly otherwise indicates, include each of the Agents and
the Lead Arranger, as the case may be, in its individual capacity. Any Agent or
the Lead Arranger or any Affiliate of an Agent or the Lead Arranger may accept
deposits from, lend money to, own securities of, and generally engage in any
kind of banking, trust, financial advisory or other business with the Sponsors,
the Companies or any of their respective Affiliates as if it (or its Affiliate)
were not performing the duties specified herein, and may accept fees and other
consideration from the Sponsors, the Companies or any of their respective
Affiliates for services in connection herewith and otherwise without having to
account for the same to the Lenders. In addition, the Lenders (i) understand and
acknowledge that any Agent and/or its Affiliates have and may in the future
enter into business relationships and transactions with the Sponsor and/or
Sponsor’s Affiliates (including as an investor in funds of the Sponsor and/or
its Affiliates) and (ii) waive any conflict resulting therefrom and the result
of any decisions made or actions taken or not taken by any Agent or its
Affiliates that may in any manner be influenced by such business relationships
or transactions.

Section 8.06.    Lenders’ Representations, Warranties and Acknowledgement.
(a)    Each of the Lenders expressly acknowledges and agrees that none of the
Agents, the Lead Arranger or any of their respective officers, directors,
employees, agents, counsel, attorneys in fact or other affiliates has made any
representations or warranties to such Lender and that no act by any of the
Agents or the Lead Arranger hereafter taken, including any review of the affairs
of any Sponsor, any Company or any of their respective Affiliates, shall be
deemed to constitute a representation or warranty by such Agent or the Lead
Arranger to any Lender. Each of the Lenders acknowledges that it has,
independently and without reliance upon any Agent, the Lead Arranger, any other
Lender or counsel to the Lead Arranger or any Agent, or any of their respective
officers, directors, employees, agents, other Related Parties or counsel, and
based on the financial statements of any Sponsor, any Company or any of their
respective Affiliates, and inquiries of such Persons, its independent due
diligence of the business and affairs of the Sponsors and the Companies and
other Persons, its review of the Loan Documents, the legal opinions required to
be delivered to it hereunder, the advice of its own counsel and such other
documents and information as it has deemed appropriate, made its own credit and
legal analysis and decision to enter into this Agreement and the transactions
contemplated hereby. Each of the Lenders also acknowledges that it will,
independently and without reliance upon any Agent, the Lead Arranger, any other
Lender or counsel to the Lead Arranger, or any Agent or any of their respective
officers, directors, employees, other Related Parties and agents, and based on
such review, advice, documents and information as it shall deem appropriate at
the time, continue to make its own decisions in taking or not taking action
under the Loan Documents. None of the Agents or the Lead Arranger shall be
required to keep itself informed as to the performance or observance by any
Sponsor or any Company of the Loan Documents or any other document referred to
or provided for therein or to inspect the properties or books of, or make any
other investigation of, any Sponsor or any Company. Except for notices, reports
and other documents and information expressly required to be furnished to the
Lenders by the Administrative Agent under this Agreement or any of the other
Loan Documents, none of the Agents or the Lead Arranger shall have any duty or
responsibility to provide any Lender with any credit or other information
concerning the business, operations, property, financial and other condition or
creditworthiness of any Sponsor or any Company or Affiliate thereof which may
come into possession of any Agent, the Lead Arranger or any of their respective
officers, directors, employees, agents, attorneys in fact or other Affiliates.
None of the Agents or Lead Arranger shall have any responsibility with respect
to the accuracy of or the completeness of any information provided to the
Lenders. Each of the Lenders acknowledges that the Lead Arranger’s and the
Administrative Agent’s legal counsel in connection with the transactions
contemplated by this Agreement is only acting as counsel to the Lead Arranger
and the Administrative Agent and is not acting as counsel to any Lender.
(b)    In determining compliance with any condition hereunder to the making of a
Loan on the Closing Date that by its terms must be fulfilled to the satisfaction
of a Lender, the Administrative Agent may presume that such condition is
satisfactory to such Lender upon delivery by such Lender of its signature page
to a Lender Addendum, and each such Lender shall be deemed to have acknowledged
receipt of, and consented to and approved, each Loan Document and each other
document required to be approved by any Agent or the Required Lenders (or such
other Lenders as may be required to give such approvals), as applicable, on the
date of delivery of such signature page.

Section 8.07.    Right to Indemnity. Each Lender, in proportion to its Pro Rata
Share, severally agrees to indemnify each Agent and the Lead Arranger, to the
extent that such Agent or the Lead Arranger shall not have been reimbursed by
any Company, for and against any and all liabilities, obligations, losses,
damages, penalties, actions, judgments, suits, costs, expenses (including
reasonable counsel fees and disbursements) or disbursements of any kind or
nature whatsoever which may be imposed on, incurred by or asserted against such
Agent or Lead Arranger in exercising its powers, rights and remedies or
performing its duties and responsibilities hereunder or under the other Loan
Documents or otherwise in its capacity as such Agent or Lead Arranger in any way
relating to or arising out of this Agreement or the other Loan Documents;
provided, subject to Section 8.03(b)(ii), no Lender shall be liable for any
portion of such liabilities, obligations, losses, damages, penalties, actions,
judgments, suits, costs, expenses or disbursements that are found by a final and
nonappealable decision of a court of competent jurisdiction to have resulted
solely from such Agent’s or the Lead Arranger’s gross negligence or willful
misconduct. If any indemnity furnished to any Agent or Lead Arranger for any
purpose shall, in the opinion of such Agent or Lead Arranger, be insufficient or
become impaired, such Agent or Lead Arranger may call for additional indemnity
or advance of funds and cease, or not commence, to do the acts indemnified
against until such additional indemnity or advance of funds is furnished;
provided, in no event shall this sentence require any Lender to indemnify any
Agent or Lead Arranger against any liability, obligation, loss, damage, penalty,
action, judgment, suit, cost, expense or disbursement in excess of such Lender’s
Pro Rata Share thereof; and provided, further, subject to Section 8.03(b)(ii),
this sentence shall not be deemed to require any Lender to indemnify any Agent
or the Lead Arranger against any liability, obligation, loss, damage, penalty,
action, judgment, suit, cost, expense or disbursement that is found by a final
and nonappealable decision of a court of competent jurisdiction to have resulted
solely from such Agent’s or Lead Arranger’s gross negligence or willful
misconduct.

Section 8.08.    Successor Agents. Any Agent may resign at any time by giving
thirty (30) days’ prior written notice thereof to the Lenders, the Borrower and
any other Agent. Upon any such notice of resignation, the Required Lenders shall
have the right, upon five (5) Business Days’ notice to the Borrower, to appoint
a successor for such resigning Agent; provided that if no such successor(s)
shall have been so appointed by the Required Lenders and accepted such
appointment within thirty (30) days after the resigning Agent gives notice of
its resignation, then the resigning Agent may on behalf of the Lenders appoint a
successor for such resigning Agent. Whether or not a successor has been
appointed, such resignation shall become effective thirty (30) days after the
resigning Agent has given notice of its resignation. Upon the acceptance of any
appointment as the applicable Agent hereunder by an applicable successor, such
successor shall thereupon succeed to and become vested with all the rights,
powers, privileges and duties of the such Agent and the retiring Agent shall
promptly (i) to the extent in its possession, transfer to such successor all
sums, Capital Stock and other items of Collateral held under the Security
Documents, together with all records and other documents necessary or
appropriate in connection with the performance of the duties of the applicable
successor Agent under the Loan Documents, and (ii) execute and deliver to such
successor such amendments to financing statements, and take such other actions,
as may be necessary or appropriate in connection with the assignment to such
successor of the security interests created under the Security Documents,
whereupon such retiring Agent shall be discharged from its duties and
obligations hereunder and under the other Loan Documents (except that in the
case of any collateral security held by such Agent on behalf of the Lenders
under any of the Loan Documents, the retiring Agent shall continue to hold such
collateral security until such time as a successor Agent is appointed) and
(y) except for any fee, expense or indemnity payments owed to the retiring
Agent, all payments, communications and determinations provided to be made by,
to or through such Agent shall instead be made by or to each Lender directly,
until such time, if any, as the Required Lenders or the retiring Agent appoint a
successor Agent as provided for above. The fees payable by the Borrower to a
successor Agent shall be the same as those payable to its predecessor unless
otherwise agreed between the Borrower and such successor. After any retiring
Agent’s resignation hereunder as such Agent the provisions of this Article VIII
and Section 9.05 shall inure to its benefit, as well as to the benefit of its
sub-agents and their respective Related Parties, as to any actions taken or
omitted to be taken by it while it was such Agent hereunder. In the event any
Agent, by any final determination by a Gaming Authority pursuant to applicable
Gaming Laws (x) has been determined as “unsuitable” or “disqualified” to act in
its capacity under the Loan Documents as such Agent or (y) has been denied the
issuance of any license or other approval required under applicable Gaming Laws
to be held by it as such Agent, such Agent shall resign in accordance with this
Section 8.08.

Section 8.09.    Loan Documents.
(a)    Agents under Loan Documents. Each Lender hereby further authorizes the
Administrative Agent (or, if applicable, the Collateral Agent) on behalf of and
for the benefit of the Secured Parties, to be the representative of the Secured
Parties with respect to the Subsidiary Guaranty, the Completion Guaranty, the
Collateral, each of the Security Documents and each of the other Loan Documents.
Without further written consent or authorization from the Lenders or any other
Secured Parties, the Administrative Agent or the Collateral Agent may (and at
the written request and expense of the Borrower, shall) execute any documents or
instruments necessary to (i) release any Lien encumbering any item of Collateral
that is the subject of a sale or other disposition of assets permitted under
this Agreement or the other Loan Documents or to which the Required Lenders (or
such other Lenders as may be required to give such consent under Section 9.08)
have otherwise consented or which constitutes Excluded Collateral (or otherwise
subordinate any Lien to any Senior Permitted Lien of the types described in
Section 6.02(d), (e), (g), (j), (m), (u), (v) or (cc), (ii) release any
Subsidiary Guarantor from the Pledge and Security Agreement in accordance with
the terms thereof or from the Subsidiary Guaranty in accordance with the terms
thereof or with respect to which the Required Lenders (or such other Lenders as
may be required to give such consent under Section 9.08) have otherwise
consented, (iii) release the Equity Pledgor from the Equity Pledge Agreement to
which the Equity Pledgor is a party in connection with an Equity Pledgor
Transaction or (iv) release the Completion Guarantor from the Completion
Guaranty in accordance with the terms thereof or with respect to which the
Required Lenders (or such other Lenders as may be required to give such consent
under Section 9.08(a)) have otherwise consented. Additionally, the Lenders
irrevocably authorize the Administrative Agent or the Collateral Agent to
release any Lien on any property granted to or held by the Collateral Agent in
their behalf under any Loan Document and to release any Subsidiary Guarantor
from its obligations under the Subsidiary Guaranty upon termination of all
Commitments and payment in full of all Obligations (other than obligations under
Specified Hedging Agreements and Specified Cash Management Agreements for which
acceptable alternative arrangements have been made with, and agreed to by, the
applicable Specified Hedge Counterparties or Specified Cash Management
Counterparties). In the event that any Loan Party incurs any Indebtedness under
an FF&E Agreement in respect of any assets owned by any Loan Party prior to the
incurrence of such Indebtedness, and such assets are to become Specified FF&E
Collateral under such FF&E Agreement, any Liens created by any Loan Document in
respect of such assets shall be automatically released upon the incurrence of
such Indebtedness and the Administrative Agent and the Collateral Agent shall
promptly (and the Lenders hereby authorize the Administrative Agent and the
Collateral Agent to) take such action and execute any such documents as may be
reasonably requested by the Borrower and at the Borrower’s expense in connection
with the release of any Liens created by a Loan Document in respect of such
assets. Upon request by the Administrative Agent at any time, the Required
Lenders will confirm in writing the Collateral Agent’s authority to release its
interest in particular types or items of property, or the Administrative Agent’s
authority to release any Subsidiary Guarantor from its obligations under the
Guaranty pursuant to this Section 8.09. No Agent shall be responsible for or
have a duty to ascertain or inquire into any representation or warranty
regarding the existence, value or collectability of the Collateral, the
existence, priority or perfection of the Collateral Agent’s Lien thereon, or any
certificate prepared by any Company in connection therewith, nor shall any Agent
be responsible or liable to the Lenders for any failure to monitor or maintain
any portion of the Collateral.
(b)    Right to Enforce Loan Documents and Realize on Collateral.
Notwithstanding anything to the contrary contained herein or in any other Loan
Document, the authority to enforce rights and remedies hereunder and under the
other Loan Documents against the Companies or any of them shall be vested
exclusively in, and all actions and proceedings at law in connection with such
enforcement shall be instituted and maintained exclusively by, the
Administrative Agent or the Collateral Agent or as the Required Lenders may
require or otherwise direct, for the benefit of all the Lenders or the Secured
Parties, as applicable; provided, however, that the foregoing shall not prohibit
(i) any Agent from exercising on its own behalf the rights and remedies that
inure to its benefit (solely in its capacity as an Agent) hereunder and under
the other Loan Documents, (ii) any Lender from exercising setoff rights in
accordance with, and subject to, the terms of this Agreement, or (iii) any
Lender from filing proofs of claim on its own behalf during the pendency of a
proceeding relative to any Company under any Debtor Relief Law. In furtherance
of the foregoing, (x) no Secured Party (other than the Collateral Agent) shall
have any right individually to realize upon any of the Collateral and (y) in the
event of a foreclosure or similar enforcement actions by the Collateral Agent on
any of the Collateral pursuant to a public or private sale or other disposition,
any Lender may be the purchaser of any or all of such Collateral at any such
sale but only the Collateral Agent, as representative of the Secured Parties
(and not any Lender or Lenders in its or their respective individual capacities
unless the Required Lenders shall otherwise agree in writing) shall be entitled,
for the purpose of bidding and making settlement or payment of the purchase
price for all or any portion of the Collateral sold at any such public sale, to
use and apply any of the Obligations as a credit on account of the purchase
price for any Collateral payable by the Collateral Agent at such sale or other
disposition.

Section 8.10.    No Liability. Notwithstanding anything to the contrary
contained in this Agreement or any other Loan Document, the Lead Arranger, in
its capacity as such, shall not have any duties or responsibilities or incur any
liability, under this Agreement or any other Loan Document; provided, that the
Lead Arranger shall be a third party beneficiary to, and entitled to all
benefits, of this Article VIII and Section 9.05 and entitled to enforce the same
as a third party beneficiary, as if a direct party hereto. Notwithstanding
anything to the contrary contained in this Agreement, the Collateral Agent, in
its capacity as such, shall not have any duties or responsibilities and shall
not incur any liability, under this Agreement (for purposes of clarification, it
being understood that the foregoing shall not limit the duties, responsibilities
or liabilities of the Collateral Agent under any other Loan Document or
agreement to which it may be a party); provided, that the Collateral Agent shall
be a third party beneficiary to, and entitled to all benefits, of this Article
VIII and Section 9.05 and entitled to enforce the same as a third party
beneficiary, as if a direct party hereto.

Section 8.11.    Withholdings. To the extent required by any applicable law, the
Administrative Agent may withhold from any payment to any Lender an amount
equivalent to any applicable withholding tax. If the forms or other
documentation required by Section 2.19 are not delivered to the Administrative
Agent, then the Administrative Agent may withhold from any payment to any Lender
not providing such forms or other documentation, an amount equivalent to the
applicable withholding tax. If the IRS or any other Governmental Authority
asserts a claim that the Administrative Agent did not properly withhold tax from
amounts paid to or for the account of any Lender because the appropriate form
was not delivered or was not properly executed or because such Lender failed to
notify the Administrative Agent of a change in circumstance which rendered the
exemption from, or reduction of, withholding tax ineffective or for any other
reason, such Lender shall indemnify the Administrative Agent fully for all
amounts paid, directly or indirectly, by the Administrative Agent as tax or
otherwise, including any penalties or interest and together with all expenses
(including legal expenses, allocated internal costs and out-of-pocket expenses)
incurred. Each Lender hereby authorizes the Administrative Agent to set off and
apply any and all amounts at any time owing to such Lender under any Loan
Document or otherwise payable by the Administrative Agent to the Lender from any
other source against any amount due to the Administrative Agent under this
Section 8.11. The provisions of this Section 8.11 shall survive the resignation
or replacement of the Administrative Agent or any assignment of rights by, or
the replacement of, any Lender, the termination of the Commitments and the
repayment, satisfaction or discharge of all obligations under any Loan Document.

Section 8.12.    Specified Hedging Agreement and Specified Cash Management
Agreement. No Specified Hedging Counterparty or Specified Cash Management
Counterparty that obtains the benefits of Section 7.02 or any Collateral by
virtue of the provisions hereof or of any Security Document shall have any right
to notice of any action or to consent to, direct or object to any action
hereunder or under any other Loan Document or otherwise in respect of the
Collateral (including the release or impairment of any Collateral) other than in
its capacity as a Lender and, in such case, only to the extent expressly
provided in the Loan Documents. Notwithstanding any other provision herein to
the contrary, the Administrative Agent shall not be required to verify the
payment of, or that other satisfactory arrangements have been made with respect
to, Specified Hedging Agreements and Specified Cash Management Agreements, and
Obligations arising under Specified Hedge Agreements and Specified Cash
Management Agreements shall be excluded from the application of Section 7.02
unless, in each case the Administrative Agent has received written notice of
such Specified Hedging Agreements or Specified Cash Management Agreements,
together with such supporting documentation as the Administrative Agent may
request, from the Borrower or the applicable Specified Hedging Counterparty or
Specified Cash Management Counterparty.

ARTICLE IX.    

MISCELLANEOUS

Section 9.01.    Notices.
(a)    Notices Generally. All notices, requests and demands to or upon the
respective parties hereto to be effective shall be in writing (which may be by
facsimile), and, unless otherwise expressly provided herein (including as
provided in paragraph (b) below), shall be deemed to have been duly given or
made when delivered, or three (3) Business Days after being deposited in the
mail, postage prepaid, or, in the case of facsimile notice, when received,
addressed (a) in the case of the Borrower (or any other Loan Party), the
Administrative Agent and the other parties below, as follows and (b) in the case
of the Lenders, as set forth in the Lender Addendum to which such Lender is a
party or, in the case of a Lender which becomes a party to this Agreement
pursuant to an Assignment and Acceptance, in such Assignment and Acceptance or
(c) in the case of any other Person, to such other address as such Person may
hereafter give notice to the other parties hereto:
Borrower and the
other Loan Parties:
Montreign Operating Company, LLC
204 State Route 17b
Monticello, New York 12701
Attention: Chief Executive Officer
Facsimile: (845) 807-0000


with a copy to (for informational purposes only and not constituting notice):
Paul, Weiss, Rifkind, Wharton & Garrison LLP
1285 Avenue of the Americas
New York, New York 10019-6064
Attention: Harris B. Freidus
Facsimile: (212) 492-0064
Telephone: (212) 373-3064
 
 
Credit Suisse AG, Cayman Islands Branch as Administrative Agent:


Credit Suisse AG
Eleven Madison Avenue
New York, New York 10010
Attention: Sean Portrait – Agency Manager
Facsimile: (212) 322-2291
Telephone: (919) 994-6369
Email: agency.loanops@credit-suisse.com
 
 
with a copy to:
Latham & Watkins LLP
12670 High Bluff Drive
San Diego, CA 92130
Attention: Brett Rosenblatt, Esq.
Facsimile: 858-523-5450
Telephone: 858-523-5400
 
 
Credit Suisse AG, Cayman Islands Branch as Collateral Agent:


Credit Suisse AG, Cayman Islands Branch
One Madison Avenue, 2nd Floor
New York, New York 10010
Attention: Loan Operations – Boutique Management
Telephone: (212) 538-6106
Email: list.ops-collateral@credit-suisse.com
 
 
with a copy to:
Latham & Watkins LLP
12670 High Bluff Drive
San Diego, CA 92130
Attention: Brett Rosenblatt, Esq.
Facsimile: 858-523-5450
Telephone: 858-523-5400
 
 



(b)    Electronic Communications. Notices and other communications to the
Lenders hereunder may be delivered or furnished by electronic communication
(including e‑mail and Internet or intranet websites) pursuant to procedures
approved by the Administrative Agent; provided that the foregoing shall not
apply to notices to any Lender pursuant to Article II if such Lender has
notified the Administrative Agent in writing that it is incapable of receiving
notices under such Article by electronic communication. The Administrative Agent
or the Borrower may, in its discretion, agree to accept notices and other
communications to it hereunder by electronic communications pursuant to
procedures approved by it; provided that approval of such procedures may be
limited to particular notices or communications. Unless the Administrative Agent
otherwise prescribes, (i) notices and other communications sent to an e-mail
address shall be deemed received upon the sender’s receipt of an acknowledgement
from the intended recipient (such as by the “return receipt requested” function,
as available, return e-mail or other written acknowledgement); provided that if
such notice or other communication is not sent during the normal business hours
of the recipient, such notice or communication shall be deemed to have been sent
at the opening of business on the next business day for the recipient, and
(ii) notices or communications posted to an Internet or intranet website shall
be deemed received upon the deemed receipt by the intended recipient at its
e-mail address as described in the foregoing clause (i) of notification that
such notice or communication is available and identifying the website address
therefor.
(c)    The Platform.
(i)    The Borrower hereby acknowledges that (A) the Lead Arranger or the
Administrative Agent will make available to the Lenders materials and/or
information provided by or on behalf of the Companies hereunder and under the
other Loan Documents (collectively, the “Borrower Materials”) by posting the
Borrower Materials on SyndTrak Online or another similar electronic platform
(the “Platform”) and (B) certain of the Lenders may be “public-side” Lenders
(i.e., Lenders that wish to receive information only of a type that would be
publicly available with respect to the Companies or their securities if the
Companies were public reporting companies) (each, a “Public Lender”). The
Borrower hereby agrees that (W) all Borrower Materials that are to be made
available to Public Lenders shall be clearly and conspicuously marked “PUBLIC”
which, at a minimum, shall mean that the word “PUBLIC” shall appear prominently
on the first page thereof; (X) by marking Borrower Materials “PUBLIC,” the
Borrower shall be deemed to have authorized the Administrative Agent and the
Lenders to treat such Borrower Materials as containing only information of a
type that would be publicly available with respect to the Companies or their
securities if the Companies were public reporting companies for purposes of
United States federal and state securities laws (provided, however, to the
extent that such Borrower Materials constitute Information (as defined in
Section 9.16), they shall be treated as set forth in Section 9.16); (Y) all
Borrower Materials marked “PUBLIC” are permitted to be made available through a
portion of the Platform designated as “Public Investor;” and (Z) the
Administrative Agent shall be entitled to treat any Borrower Materials that are
not marked “PUBLIC” as being suitable only for posting on a portion of the
Platform not marked as “Public Investor.” Notwithstanding the foregoing, the
Loan Documents shall be deemed marked “PUBLIC” and notifications of changes in
the terms of the Facility shall be deemed marked “PUBLIC”, unless the Borrower
notifies the Administrative Agent promptly that any such document contains
material non-public information of a type that would not be publicly available
with respect to the Companies or their securities if the Companies were public
reporting companies. In addition, the Borrower hereby acknowledges and agrees
that all financial statements and certificates furnished pursuant to Section
5.01(b), Section 5.01(c) and Section 5.01(d) shall be deemed marked “PUBLIC”
unless any such financial statements or certificates contains material
non-public information.
(ii)    The Platform is provided “as is” and “as available.” The Agent Parties
(as defined below) do not warrant the accuracy or completeness of the Borrower
Materials or the adequacy of the Platform and expressly disclaim liability for
errors in, or omissions from, the Borrower Materials. No warranty of any kind,
express, implied or statutory, including any warranty of merchantability,
fitness for a particular purpose, non-infringement of third party rights or
freedom from viruses or other code defects, is made by any Agent party in
connection with the Borrower Materials or the Platform. In no event shall the
Administrative Agent or any of its Related Parties (collectively, the “Agent
Parties”) have any liability to the Companies, any Lender, any other Agent or
any other Person for losses, claims, damages, liabilities or expenses of any
kind (whether in tort, contract or otherwise) arising out of any Company’s or
the Administrative Agent’s transmission of Borrower Materials through the
Internet, except to the extent that such losses, claims, damages, liabilities or
expenses are determined by a court of competent jurisdiction by a final and
nonappealable judgment to have resulted from the gross negligence or willful
misconduct of such Agent Party; provided, however, that in no event shall any
Agent Party have any liability to any Company, any Lender, any Agent, the Lead
Arranger or any other Person for indirect, special, incidental, consequential or
punitive damages (as opposed to direct or actual damages).
(d)    Change of Address, Etc. Each of the parties hereto may change its
address, telephone or facsimile number for notices and other communications
hereunder by notice to the other parties hereto. In addition, each Lender agrees
to notify the Administrative Agent from time to time to ensure that the
Administrative Agent has on record (i) an effective address, contact name,
telephone number, facsimile number and electronic mail address to which notices
and other communications may be sent and (ii) accurate wire instructions for
such Lender.
(e)    Reliance by Agents and Lenders. The Agents, the Lead Arranger and the
Lenders shall be entitled to rely and act upon any notices (including telephonic
notices) purportedly given by or on behalf of any Company even if (i) such
notices were not made in a manner specified herein, were incomplete or were not
preceded or followed by any other form of notice specified herein, or (ii) the
terms thereof, as understood by the recipient, varied from any confirmation
thereof. The Borrower shall indemnify the Agents, the Lead Arranger, the Lenders
and the Related Parties of each of them from all losses, costs, expenses and
liabilities resulting from the reliance by such Person on each notice
purportedly given by or on behalf of any Company. All telephonic notices to and
other telephonic communications with the Administrative Agent may be recorded by
the Administrative Agent, and each of the parties hereto hereby consents to such
recording.

Section 9.02.    Survival of Agreement. All covenants, agreements,
representations and warranties made by any Company herein or in the documents,
certificates or other instruments prepared or delivered in connection with or
pursuant to this Agreement or in any other Loan Document shall be considered to
have been relied upon by the Lenders shall survive the making of the Loans by
the Lenders, regardless of any investigation made by the Lenders or on their
behalf, and shall continue in full force and effect until the Obligations have
been paid in full and the Commitments have been terminated. The agreements of
the Loan Parties set forth in Section 2.17(c), Section 2.18, Section 2.19,
Section 9.05 and Section 9.06 and the agreements of the Lenders set forth in
Section 2.16, Section 8.03(b) and Section 8.07 shall remain operative and in
full force and effect regardless of the expiration of the term of this
Agreement, the consummation of the transactions contemplated hereby, the
repayment of any of the Loans, the expiration of the Commitments, the invalidity
or unenforceability of any term or provision of this Agreement or any other Loan
Document or any investigation made by or on behalf of any Agent, Lead Arranger
or Lender.

Section 9.03.    Binding Effect. This Agreement shall become effective when it
shall have been executed by each of the parties hereto and when the
Administrative Agent shall have received counterparts hereof which, when taken
together, bear the signatures of each of the other parties hereto.

Section 9.04.    Successors and Assigns.
(a)    Whenever in this Agreement any of the parties hereto, the Agents, the
Lead Arranger or any Company is referred to, such reference shall be deemed to
include the permitted successors and assigns of such Person; and all covenants,
promises and agreements by or on behalf of the Companies, the Administrative
Agent, the Collateral Agent or the Lenders that are contained in this Agreement
or the other Loan Documents shall bind and inure to the benefit of their
respective successors and assigns.
(b)    Subject to the restrictions contained in the definition of “Eligible
Assignee” and this clause (b) (including the last sentence hereof), any Lender
may, without the consent of or notice to the Borrower or any other Person, in
accordance with applicable law, at any time and from time to time sell to one or
more Eligible Assignees (each, a “Participant”) participating interests in any
Loan owing to such Lender, any Commitment of such Lender or any other interest
of such Lender hereunder and under the other Loan Documents. In the event of any
such sale by a Lender of a participating interest to a Participant, such
Lender’s obligations under this Agreement shall remain unchanged, such Lender
shall remain solely responsible for the performance thereof, such Lender shall
remain the holder of any such Loan for all purposes under this Agreement and the
other Loan Documents, and the Borrower, the Lead Arranger and the Agents shall
continue to deal solely and directly with such Lender in connection with such
Lender’s rights and obligations under this Agreement and the other Loan
Documents. In no event shall any Participant under any such participation have
any right to approve any amendment or waiver of any provision of any Loan
Document, or any consent to any departure by any Company therefrom, except to
the extent that such amendment, waiver or consent would increase the amount of
any Commitment or extend the period of any Commitment, reduce the principal of,
premium or interest on, the Loans or any Fees payable hereunder, postpone the
date of any scheduled amortization payments or the final maturity of the Loans,
result in the release of all or substantially all of the Collateral (except to
the extent such release is contemplated under, and in accordance with, this
Agreement or the other Loan Documents) or the release of all or substantially
all of the Guarantee obligations of the Subsidiary Guarantors under the
Subsidiary Guaranty (except to the extent such release is contemplated under,
and in accordance with, this Agreement or the other Loan Documents), in each
case to the extent subject to such participation. The Borrower agrees that if
amounts outstanding under this Agreement and the Loans are due or unpaid, or
shall have been declared or shall have become due and payable upon the
occurrence and continuance of an Event of Default, each Participant shall, to
the maximum extent permitted by applicable law, be deemed to have the right of
setoff in respect of its participating interest in amounts owing under this
Agreement and the Loans to the same extent as if the amount of its participating
interest were owing directly to it as a Lender under this Agreement (including
pursuant to Section 9.06), provided that, in purchasing such participating
interest, such Participant shall be deemed to have agreed to share with the
Lenders the proceeds thereof as provided in Section 2.16 as fully as if it were
a Lender hereunder. The Borrower also agrees that each Participant shall be
entitled to the benefits of Section 2.17(c), Section 2.18 and Section 2.19 with
respect to its participation in the Commitments and the Loans outstanding from
time to time as if it was a Lender; provided that, in the case of Section 2.18
and Section 2.19, such Participant is in compliance with the requirements of
said Section to the same extent as if it were a Lender and acquired its interest
by assignment (it being understood that the documentation required under Section
2.19 shall be delivered to the participating Lender) pursuant to Section 9.01(c)
at the time such Participant directly requests the benefits of Section 2.18 and
Section 2.19 and provided, further, that such Participant (A) agrees to be
subject to the provisions of Section 2.20 as if it were an assignee under
Section 9.01(c) and (B) no Participant shall be entitled to receive any greater
amount pursuant to Section 2.18 or Section 2.19 than the transferor Lender would
have been entitled to receive in respect of the amount of the participation
transferred by such transferor Lender to such Participant had no such transfer
occurred. Each Lender that sells a participation shall, acting solely for this
purpose as a non-fiduciary agent of the Borrower, maintain a register on which
it enters the name and address of each Participant and the principal amounts
(and stated interest) of each Participant’s interest in the Loans or other
obligations under the Loan Documents (the “Participant Register”); provided that
no Lender shall have any obligation to disclose all or any portion of the
Participant Register (including the identity of any Participant or any
information relating to a Participant’s interest in any commitments, loans,
letters of credit or its other obligations under any Loan Document) to any
Person except to the extent that such disclosure is necessary to establish that
such commitment, loan, letter of credit or other obligation is in registered
form under Section 5f.103-1(c) of the United States Treasury Regulations. The
entries in the Participant Register shall be conclusive absent manifest error,
and such Lender shall treat each Person whose name is recorded in the
Participant Register as the owner of such participation for all purposes of this
Agreement notwithstanding any notice to the contrary. For the avoidance of
doubt, the Administrative Agent (in its capacity as Administrative Agent) shall
have no responsibility for maintaining a Participant Register. Notwithstanding
anything to the contrary contained in this Agreement, (x) for purposes of
clarification, no Agent shall be under any duty to ascertain, inquire into,
monitor, enforce compliance with or otherwise make any determinations with
respect to the sales of participating interests pursuant to this clause (b)
(including (i) whether any Participant qualifies as an Eligible Assignee and
(ii) as to whether an Eligible Assignee is a Disqualified Institution) and (y)
neither any Agent nor any Lender (including any Lender selling participating
interests to a Participant but excluding any Participant (who shall be liable to
the Borrower in connection with such Participant not qualifying as an Eligible
Assignee including as a result of qualifying as a Disqualified Institution))
shall be liable for any losses, damages, penalties, claims, demands, actions,
judgments, suits, costs, expenses and disbursements of any kind or nature
whatsoever incurred or suffered by any Person (including the Loan Parties) in
connection with any Participant not qualifying as an Eligible Assignee; provided
that any Lender participating interests to a Participant shall, as a condition
to such sale, obtain a representation and warrant from such Participant that as
of the date of such sale such Participant qualifies as an Eligible Assignee
(which such Lender may accept in good faith but without due inquiry).
(c)    Subject to the restrictions contained in this clause (c) (including the
last two sentences hereof) and the definition of “Eligible Assignee”, any Lender
(an “Assignor”) may, in accordance with applicable law and upon written consent
of the Administrative Agent and the Borrower (except (I) in the case of
assignments of Loans or Commitments to any Lender, any Affiliate of the
assigning Lender or of another Lender or any Approved Fund, in which case the
consent of the Borrower shall not be required, (II) in the case of assignments
of Loans to any Lender, any Affiliate of the assigning Lender or of another
Lender or any Approved Fund, in which case the consent of the Administrative
Agent shall not be required and (III) in the case of assignments of Loans or
Commitments by the Lead Arranger (or its Affiliates) during the primary
syndication of the Facility to those Lenders previously disclosed to the
Borrower by the Lead Arranger prior to the date hereof, in which case the
consent of the Borrower shall not be required) (in each case not to be
unreasonably withheld, conditioned or delayed), at any time and from time to
time assign to any Lender, any Affiliate of the assigning Lender or of another
Lender or any Approved Fund or to an additional bank, financial institution or
other entity that is an Eligible Assignee (an “Assignee”) all or any part of its
rights and obligations under this Agreement pursuant to an Assignment and
Acceptance, executed by such Assignee, such Assignor and, where the consent of
the Borrower and/or the Administrative Agent is required pursuant to the
foregoing provisions, by the Borrower and/or the Administrative Agent and
delivered to the Administrative Agent for its acceptance and recording in the
Register, together with a processing or recordation fee of $3,500 (which fee may
be waived or reduced in the sole discretion of the Administrative Agent), an
Administrative Questionnaire from the Assignee (to the extent such Assignee is
not a Lender) and all applicable tax forms required pursuant to Section 2.19;
provided, that no such assignment to an Assignee (other than any Lender or any
Affiliate of the assigning Lender or of another Lender or any Approved Fund)
shall be in an aggregate principal amount of less than $1,000,000, unless
otherwise agreed by the Borrower and the Administrative Agent (provided, that
for purposes of the foregoing limitations only, any two or more Funds that
concurrently invest in Loans and are managed by the same investment advisor, or
investment advisors that are Affiliates of one another, shall be treated as a
single Assignee or Assignor); provided further, that the Borrower shall have
deemed to have consented to any such assignment unless it shall object thereto
by written notice to the Administrative Agent within five (5) Business Days
after having received notice thereof (and any consent of the Borrower to any
assignment (whether an affirmative or deemed consent) shall be deemed a
determination by the Borrower that the Assignee is not a Disqualified
Institution of the type described in clause (b) or (c) of the definition thereof
as of the date of assignment (for purposes of satisfaction of applicable
criteria set forth in the definition of Eligible Assignee)). Any such assignment
need not be ratable as among the facilities hereunder but shall be made as an
assignment of a proportionate part of all of the Assignor’s rights and
obligations under this Agreement with respect to the Loan or the Commitment so
assigned. Upon such execution, delivery, acceptance and recording, from and
after the effective date determined pursuant to such Assignment and Acceptance,
(x) the Assignee thereunder shall be a party hereto and, to the extent provided
in such Assignment and Acceptance, have the rights and obligations of a Lender
hereunder with respect to Commitments and/or Loans as set forth therein, and
(y) the Assignor thereunder shall, to the extent provided in such Assignment and
Acceptance, be released from its obligations under this Agreement (and, in the
case of an Assignment and Acceptance covering all of an Assignor’s rights and
obligations under this Agreement, such Assignor shall cease to be a party
hereto). Notwithstanding any provision of this Section 9.04(c), the consent of
the Borrower shall not be required (i) at any time when any Default under
Section 7.01(c) or (h) or any Event of Default under Section 7.01(b), (c), (h)
or (i) shall have occurred and be continuing or the Loans then outstanding have
become or otherwise been declared due and payable in whole or in part by
acceleration or otherwise or (ii) in the case of assignments during the primary
syndication of the Commitments and Loans to Persons identified in writing by the
Administrative Agent to the Borrower on or prior to the Closing Date. In
connection with any assignment of rights and obligations of any Defaulting
Lender hereunder, no such assignment shall be effective unless and until, in
addition to the other conditions thereto set forth herein, the parties to the
assignment shall make such additional payments to the Administrative Agent in an
aggregate amount sufficient, upon distribution thereof as appropriate (which may
be outright payment, purchases by the assignee of participations or
sub-participations, or other compensating actions, including funding, with the
consent of the Borrower and the Administrative Agent, the applicable Pro Rata
Share of Loans previously requested but not funded by the Defaulting Lender, to
each of which the applicable assignee and assignor hereby irrevocably consent),
to (x) pay and satisfy in full all payment liabilities then owed by such
Defaulting Lender to the Administrative Agent and each other Lender hereunder
(and interest accrued thereon), and (y) acquire (and fund as appropriate) its
full Pro Rata Share of all Loans. Notwithstanding the foregoing, in the event
that any assignment of rights and obligations of any Defaulting Lender hereunder
shall become effective under applicable law without compliance with the
provisions of this paragraph, then the assignee of such interest shall be deemed
to be a Defaulting Lender for all purposes of this Agreement until such
compliance occurs. Furthermore, notwithstanding anything to the contrary
contained in this Agreement (x) for purposes of clarification, no Agent shall be
under any duty to ascertain, inquire into, monitor, enforce compliance with or
otherwise make any determinations with respect to whether any Assignee qualifies
as an Eligible Assignee (including as to whether an Eligible Assignee is a
Disqualified Institution), (y) neither any Agent nor any Lender (excluding any
Assignee (who shall be liable to the Borrower in connection with such Assignee
not qualifying as an Eligible Assignee) (including as the result of qualifying
as a Disqualified Institution) shall be liable for any losses, damages,
penalties, claims, demands, actions, judgments, suits, costs, expenses and
disbursements of any kind or nature whatsoever incurred or suffered by any
Person (including the Loan Parties) in connection with any Assignee not
qualifying as an Eligible Assignee (including as a result of qualifying as a
Disqualified Institution); provided that any Assignor shall, as a condition to
any assignment to an Assignee, obtain a representation and warranty from such
Assignee that as of the date of such assignment, such Assignee qualifies as an
Eligible Assignee (which such Assignor may accept in good faith but without due
inquiry) and (z) any consent of the Borrower to any assignment under this clause
(c) (whether an affirmative or deemed consent) shall be deemed a determination
by the Borrower that the Assignee is not a Disqualified Institution pursuant to
clause (b) or (c) of the definition thereof as of the date of assignment.
(d)    Upon its receipt of an Assignment and Acceptance executed by an Assignor
(other than the execution by a Terminated Lender or a Disqualified Institution
that has otherwise pursuant to this Agreement been deemed to have consented
thereto) and an Assignee (and, in any case where the consent of any other Person
is required by Section 9.04(c), by each such other Person), an Administrative
Questionnaire completed in respect of the Assignee (unless the Assignee shall
already be a Lender hereunder), the processing and recordation fee referred to
in paragraph (c) above, if applicable, and any applicable tax forms, the
Administrative Agent shall (i) promptly accept such Assignment and Acceptance
and (ii) on the effective date determined pursuant thereto record the
information contained therein in the Register. On or within five (5) Business
Days after such effective date, the Borrower, at its own expense, upon request,
shall execute and deliver to the Assignor and Assignee, respectively (in
exchange for any Note of the assigning Lender), a new Note or Notes to such
Assignee or its registered assigns in an amount equal to the Commitment or share
of outstanding Loans assumed or acquired by it pursuant to such Assignment and
Acceptance and, if the Assignor has retained any portion of the Commitments or
share of outstanding Loans, upon request, a new Note or Notes to the Assignor or
its registered assigns in an amount equal to such Commitments or share of
outstanding Loans, as the case may be, retained by it hereunder. Such new Note
or Notes shall otherwise be in the form of the Note or Notes replaced thereby.
Any assignment of any Loan, whether or not evidenced by a Note, shall be
effective only upon appropriate entries with respect thereto being made in the
Register (and each Note shall expressly so provide).
(e)    For the avoidance of doubt, the parties to this Agreement acknowledge
that the provisions of this Section 9.04 concerning assignments of Loans and
Notes relate only to absolute assignments and that such provisions do not
prohibit assignments creating security interests, including any pledge or
assignment by a Lender of any Loan or Note to (x) any Federal Reserve Bank or
(y) any lender of a Lender, in each case, in accordance with applicable law;
provided that no such pledge or assignment shall release the relevant Lender
from any of its obligations under this Agreement or any other Loan Document.
(f)    The Borrower shall not, and shall ensure that none of the other Companies
will, assign or delegate any of its rights or duties hereunder or under any
other Loan Document without the prior written consent of the Administrative
Agent and each Lender, and any attempted assignment without such consent shall
be null and void.
(g)    Notwithstanding anything to the contrary contained in this Agreement, any
Lender may, at any time, assign all or a portion of its rights and obligations
under this Agreement with respect to Term B Loans or, at any time after the
termination or expiration of all Term A Loan Commitments, Tem A Loans to a
Person who is or will become, after such assignment, an Affiliated Lender
subject to the following limitations (for purposes of clarification, any such
assignments also being subject to the other applicable provisions of this
Section 9.04, including clause (c) above, provided that in no event shall the
Borrower’s consent be required for assignments to an Affiliated Lender):
(i)    Affiliated Lenders will not receive information, reports or other
materials provided solely to Lenders by any Agent or any Lender, other than the
right to receive notices of prepayments and other administrative notices in
respect of its Loans required to be delivered to Lenders pursuant to Article II,
will not be permitted to attend or participate in conference calls or meetings
attended solely by the Lenders and the Agents (which may also include one or
more of their respective Related Parties) and will not have access to any
electronic site established for the Lenders or confidential communication from
counsel or financial advisors of the Agents or Lenders;
(ii)    each Affiliated Lender that purchases any Loans pursuant to this clause
(g) shall notify the seller on or prior to the time of such sale that it is an
Affiliated Lender (the parties hereto agreeing that neither any Agent nor any
other Person (other than the applicable Affiliated Lender) shall be under a duty
to monitor or otherwise take any actions with respect to the foregoing and
neither any Agent nor any other Person (other than the applicable Affiliated
Lender) shall be liable for any losses, damages, penalties, claims, demands,
actions, judgments, suits, costs, expenses and disbursements of any kind or
nature whatsoever incurred or suffered by any Person in connection with any
compliance or non-compliance with the foregoing);
(iii)    the aggregate principal amount of Loans held at any one time by all
Affiliated Lenders shall not exceed 25% of the then outstanding aggregate
principal amount of all Loans at such time outstanding (such percentage, the
“Affiliated Lender Cap”); provided that each of the parties hereto agrees and
acknowledges that no Agent shall be liable for any losses, damages, penalties,
claims, demands, actions, judgments, suits, costs, expenses and disbursements of
any kind or nature whatsoever incurred or suffered by any Person in connection
with any compliance or non-compliance with this clause (g)(iii) or any purported
assignment exceeding such Affiliated Lender Cap limitation;
(iv)    as a condition to each assignment pursuant to this clause (g), (A) the
Administrative Agent shall have been provided a notice in the form of Exhibit
G-2 in connection with each assignment to an Affiliated Lender or a Person that
upon effectiveness of such assignment would constitute an Affiliated Lender, and
(without limitation of the provisions of clause (g)(iii) above) shall be under
no obligation to record such assignment in the Register until three (3) Business
Days after receipt of such notice and (B) the Administrative Agent shall have
consented to such assignment (which consent shall not be withheld unless the
Administrative Agent reasonably believes that such assignment would violate
clause (g)(iii) of this Section 9.04);
(v)    no Affiliated Lender shall be entitled to bring actions against any
Agent, in its role as such, or receive advice of counsel or other advisors to
any Agent or any other Lenders or challenge the attorney client privilege of
their respective counsel;
(vi)    no Agent shall be responsible or have any liability for, or have any
duty to ascertain, inquire into, monitor or enforce compliance with the
provisions of this Agreement or the other Loan Documents relating to Affiliated
Lenders (without limiting the generality of the foregoing, no Agent shall (x) be
obligated to ascertain, monitor or inquire as to whether any Lender or
Participant or prospective Lender or Participant is an Affiliated Lender or
(y) have any liability with respect to or arising out of any assignment or
participation of Loans, or disclosure of confidential information, to any
Affiliated Lender);
(vii)    each Affiliated Lender agrees to notify the Administrative Agent
promptly (and in any event within five (5) Business Days) if it acquires any
Person who is also a Lender, and each Lender agrees to notify the Administrative
Agent promptly (and in any event within five (5) Business Days) if it becomes an
Affiliated Lender. Such notice shall contain the type of information required
and be delivered to the same addressee as set forth in Exhibit G-2; and
(viii)    any Affiliated Lender may contribute its Loans to the Borrower for no
consideration so long as such Loans are promptly thereafter cancelled in full by
the Borrower.
(h)    Notwithstanding anything in Section 9.08(b) or the definitions of
“Required Lenders” to the contrary, for purposes of determining whether the
Required Lenders have (i) consented (or not consented) to any amendment,
modification, waiver, consent or other action with respect to any of the terms
of any Loan Document or any departure by any Company therefrom, or subject to
9.04(i), any plan of reorganization pursuant to any Debtor Relief Law, (ii)
otherwise acted on any matter related to any Loan Document, or (iii) directed or
required the Administrative Agent or any Lender to undertake any action (or
refrain from taking any action) with respect to or under any Loan Document, no
Affiliated Lender shall have any right to consent (or not consent), otherwise
act or direct or require any Agent or any Lender to take (or refrain from
taking) any such action, in each case, to the extent such action does not
require the consent of each Lender or each affected Lender or does not adversely
affect such Affiliated Lender in any material respect as compared to other
Lenders and, in each such case:
(i)    all Loans held by any Affiliated Lenders shall be deemed to be not
outstanding for all purposes of calculating whether the Required Lenders have
taken any actions; provided, however, that each such Affiliated Lender shall be
entitled to receive its pro rata share of any payment to which Lenders or
consenting Lenders are entitled pursuant to any amendment, modification, waiver,
consent or other such similar action regardless of whether such Affiliated
Lender was entitled to vote with respect thereto; and
(ii)    all Loans held by Affiliated Lenders shall be deemed to be not
outstanding for all purposes of calculating whether all Lenders have taken any
action unless the action in question requires the consent of each of the Lenders
directly affected thereby or all of the Lenders; provided, however, that each
such Affiliated Lender shall be entitled to receive its pro rata share of any
payment to which Lenders or consenting Lenders are entitled pursuant to any
amendment, modification, waiver, consent or other such similar action regardless
of whether such Affiliated Lender was entitled to vote with respect thereto.
(i)    For purposes of voting on any plan of reorganization or plan of
liquidation pursuant to any Debtor Relief Laws (a “Bankruptcy Plan”), each
Affiliated Lender hereby agrees (x) not to vote on such Bankruptcy Plan, (y) if
such Affiliated Lender, solely in its capacity as a Lender, does vote on such
Bankruptcy Plan notwithstanding the restriction in the foregoing clause (x),
such vote will be deemed not to be in good faith and shall be “designated”
pursuant to Section 1126(e) of the Bankruptcy Code (or any similar provision in
any other Debtor Relief Laws), and such vote shall not be counted in determining
whether the applicable class has accepted or rejected such Bankruptcy Plan in
accordance with Section 1126(c) of the Bankruptcy Code (or any similar provision
in any other Debtor Relief Laws) and (z) not to contest any request by any party
for a determination by court of competent jurisdiction effectuating the
foregoing clause (y), in each case under this Section 9.04(i) unless such
Bankruptcy Plan adversely affects such Affiliated Lender more than other Lenders
in any material respect and (C) each Affiliated Lender hereby irrevocably
appoints the Administrative Agent (such appointment being coupled with an
interest) as such Affiliated Lender’s attorney-in-fact, with full authority in
the place and stead of such Affiliated Lender and in the name of such Affiliated
Lender (solely in respect of Loans therein and not in respect of any other claim
or status such Affiliated Lender may otherwise have), from time to time in the
Administrative Agent’s discretion to take any action and to execute any
instrument that the Administrative Agent may deem reasonably necessary or
appropriate to carry out the provisions of this Section 9.04(i) including to
ensure that any vote of such Affiliated Lender on any Bankruptcy Plan is
withdrawn or otherwise not counted.
(j)    By way of clarification and not limitation, no assignment of any
Commitment, Loan or other interest of a Lender under any Facility shall be made
to any Company or any Affiliate of a Company, other than an Affiliated Lender
upon and subject to the terms and conditions of paragraphs (g), (h) and (i) of
this Section 9.04 above, and
(k)
(i)    No assignment or participation shall be made to any Person that was a
Disqualified Institution as of the date (the “Trade Date”) on which the
assigning Lender entered into a binding agreement to sell and assign all or a
portion of its rights and obligations under this Agreement to such Person
(unless the Borrower has consented to such assignment in writing in its sole and
absolute discretion, in which case such Person will not be considered a
Disqualified Institution pursuant to clauses (b) and (c) of the definition
thereof for the purpose of such assignment or participation). For the avoidance
of doubt, with respect to any assignee that becomes a Disqualified Institution
after the applicable Trade Date (including as a result of the delivery of a
notice pursuant to, and/or the expiration of the notice period referred to in,
the definition of “Disqualified Institution”), (x) such assignee shall not
retroactively be disqualified from becoming a Lender and (y) the execution by
the Borrower of an Assignment and Acceptance with respect to such assignee will
not by itself result in such assignee no longer being considered a Disqualified
Institution. Any assignment in violation of this Section 9.04(k)(i) shall not be
void, but, in addition to any other rights or remedies the Borrower may have
with respect to such Disqualified Institution at law or in equity, the other
provisions of this Section 9.04(k) shall apply.
(ii)    If any assignment or participation is made to any Disqualified
Institution without the Borrower’s prior written consent in violation of Section
9.04(k)(i) above, or if any Person becomes a Disqualified Institution after the
applicable Trade Date, the Borrower may at its sole expense, upon notice to the
applicable Disqualified Institution and the Administrative Agent, (A) in the
case of outstanding Loans held by such Disqualified Institution, prepay such
Loans by paying the lesser of (x) the principal amount thereof and (y) the
amount that such Disqualified Institution paid to acquire such Loans, in each
case plus accrued interest, accrued Fees and all other amounts (other than
principal amounts) payable to it hereunder (other than prepayment premiums
pursuant to Section 2.12(c)) and/or (B) require such Disqualified Institution to
assign, without recourse (in accordance with and subject to the restrictions
contained in this Section 9.04), all of its interest, rights and obligations
under this Agreement to one or more Eligible Assignees at the lesser of (x) the
principal amount thereof and (y) the amount that such Disqualified Institution
paid to acquire such interests, rights and obligations, in each case plus
accrued interest, accrued fees and all other amounts (other than principal
amounts) payable to it hereunder (for the avoidance of doubt, excluding
prepayment premiums pursuant to Section 2.12(c)) (provided that in the event
such Disqualified Institution does not execute an Assignment and Acceptance
within one Business Day after having received a request therefor, such
Disqualified Institution shall be deemed to have consented to such Assignment
and Acceptance).
(iii)    Notwithstanding anything to the contrary contained in this Agreement,
each Disqualified Institution party hereto hereby agrees that the provisions of
Sections 9.04(g)(i), 9.04(h) (made applicable to all Loans of such Disqualified
Institution) and 9.04(i) shall, in each case, be deemed applicable to it mutatis
mutandis as if it was an Affiliated Lender thereunder, such provisions being
incorporated into this clause (iii) by this reference as though specifically set
forth herein and made so applicable.
(iv)    No Agent shall be responsible or have any liability for, or have any
duty to ascertain, inquire into, monitor or enforce compliance with the
provisions of this Agreement or the other Loan Documents relating to
Disqualified Institutions. Without limiting the generality of the foregoing, no
Agent shall (x) be obligated to ascertain, monitor or inquire as to whether any
Lender or Participant or prospective Lender or Participant is a Disqualified
‎Iinstitution or (y) have any liability with respect to or arising out of any
assignment or participation of Loans, or disclosure of confidential information,
to any Disqualified Institution.

Section 9.05.    Expenses; Indemnity.
(a)    Whether or not the Transactions shall be consummated, the Borrower agrees
to pay promptly (i) all the actual, reasonable and documented out-of-pocket
costs and expenses of the Agents and the Lead Arranger in connection with (v)
the syndication of the Loans and Commitments, (w) the negotiation, preparation,
execution and administration of the Loan Documents, (x) any consents,
amendments, waivers or other modifications thereto and the transactions
contemplated thereby, (y) creating, perfecting and insuring Liens on the
Collateral in favor of the Collateral Agent, for the benefit of the Secured
Parties (including filing and recording fees, expenses and taxes, stamp or
documentary taxes, search fees and title insurance premiums), and (z) the
custody or preservation of any of the Collateral, including reasonable fees,
expenses and disbursements of (I) outside counsel to the Agents and the Lead
Arranger (such counsel to be limited to one general transaction counsel, one
local New York counsel, one local New York gaming counsel and, if reasonably
required, one local counsel in any other relevant jurisdiction), and (II) the
Construction Consultant, the Insurance Advisor and any other appraisers,
advisors or consultants; and (ii) all actual and documented out-of-pocket costs
and expenses, including outside attorneys’ fees, disbursements and other charges
and costs of settlement, incurred by the Lead Arranger, any Agent or any Lender
in enforcing any Obligations of, or in collecting any payments due from, any
Company hereunder or under the other Loan Documents (or any other party to a
Subordination Agreement) (including in connection with the inspection of the
books and records of any Company, the sale of, collection from, or other
realization upon any of the Collateral or the enforcement of the Security
Documents) or in connection with any refinancing or restructuring of the credit
arrangements provided hereunder in the nature of a “work‑out” or pursuant to any
insolvency or bankruptcy cases or proceedings (provided that, in the case of
this clause (ii), such reimbursement for attorneys’ fees shall be with respect
to the Administrative Agent’s counsel and one set of counsel for the Lenders as
selected by the Required Lenders only (which shall include in each case (I)
workout or other specialty related counsel, (II) general transaction related
counsel, (III) local New York related counsel and (IV) local New York gaming
related counsel)), and in the case of an actual or perceived conflict of
interest as reasonably determined by the affected Person or Persons, one
additional set of counsel (including only one additional (I) workout or other
specialty related counsel, (II) general transaction related counsel, (III) local
New York related counsel and/or (IV) local New York gaming related counsel) to
each Person or group of affected Persons similarly situated taken as a whole).
(b)    The Borrower agrees, whether or not the Transactions have been
consummated, to indemnify and defend each Agent, the Lead Arranger, each Lender
and each Related Party of any of the foregoing Persons (each such Person being
called an “Indemnitee”) against, and to hold each Indemnitee harmless from, and
shall pay or reimburse any such Indemnitee for, any and all documented losses,
claims, damages, liabilities and related costs and expenses, including
reasonable counsel fees, disbursements and other charges, incurred by or
asserted against any Indemnitee arising out of, in any way connected with, or as
a result of (i) the execution or delivery of this Agreement or any other Loan
Document or any agreement or instrument contemplated hereby or thereby, the
performance by the parties hereto or thereto of their respective obligations
hereunder or thereunder or the consummation of the Transactions or the other
transactions contemplated hereby or thereby, (ii) any Loans or the use of the
proceeds therefrom, (iii) any claim, litigation, investigation or proceeding and
the prosecution and defense thereof relating to any of the foregoing or the
Transactions, whether or not any Indemnitee is a party thereto and whether or
not such claim, litigation, investigation or proceeding is initiated by the
Borrower or any Affiliate of the Borrower or any other Person, (iv) actions of
the Lead Arranger in arranging and/or syndicating the Loans and/or the Facility,
or (v) any actual or alleged presence or Release of Hazardous Materials on any
property owned or operated by any Loan Party or any Unrestricted Subsidiary, or
any Environmental Liability related in any way to any Loan Party or any
Unrestricted Subsidiary; provided that such indemnity shall not, as to any
Indemnitee, be available (A) to the extent that such losses, claims, damages,
liabilities or related costs and expenses are determined by a court of competent
jurisdiction by final and nonappealable judgment to have resulted primarily from
the gross negligence or willful misconduct of such Indemnitee or its Related
Parties (and, upon any such determination, any indemnification payments with
respect to such losses, claims, damages, liabilities or related costs and
expenses previously received by such Indemnitee shall be subject to
reimbursement by such Indemnitee), (B) to the extent arising out of claims or
disputes between two or more Indemnitees (other than any Indemnitee acting in
their capacities as the Lead Arranger or Agent) and that does not arise from an
act or omission of the Borrower or any of its Affiliates or (C) any settlement
entered into by such Indemnitee without the Borrower’s written consent, such
consent not to be unreasonably withheld, delayed or conditioned (provided,
however, if at any time an Indemnitee shall have requested that the Borrower
reimburse such Indemnitee for legal or other expenses in connection with
investigating, responding to or defending any proceeding, the Borrower shall be
liable for any settlement of any proceeding effected without the Borrower’s
written consent if (a) such settlement is entered into more than twenty (20)
Business Days after receipt by the Borrower of such request for reimbursement
and (b) the Borrower shall not have reimbursed such Indemnitee in accordance
with such request prior to the date of such settlement). To the extent that the
undertakings to defend, indemnify, pay and hold harmless set forth in this
Section 9.05(b) may be unenforceable in whole or in part because they are
violative of any law or public policy, the Borrower shall contribute the maximum
portion that it is permitted to pay and satisfy under applicable law to the
payment and satisfaction of all indemnified liabilities incurred by Indemnitees
or any of them.
(c)    To the extent permitted by applicable law, the Borrower shall not assert,
and hereby waives, and shall not permit any Loan Party to assert and shall cause
each Loan Party to waive, any claim against any Indemnitee, on any theory of
liability, for special, indirect, consequential or punitive damages (as opposed
to direct or actual damages) arising out of, in connection with, or as a result
of, this Agreement or any agreement or instrument contemplated hereby, the
Transactions or any Loan or the use of the proceeds thereof.
(d)    To the extent permitted by applicable law and except to the extent
expressly provided for in Section 2.09, Section 2.17(c), Section 2.18, Section
2.19, or Section 2.20, no Agent nor Lender shall assert, and each Agent and each
Lender hereby waives, any claim against any Company, on any theory of liability,
for special, indirect, consequential or punitive damages (as opposed to direct
or actual damages) arising out of, in connection with, or as a result of, this
Agreement or any agreement or instrument contemplated hereby, the Transactions
or any Loan or the use of the proceeds thereof; provided that this clause (d)
shall in no manner limit any Indemnitee’s rights pursuant to Section 9.05(b)
with respect to special, indirect, consequential or punitive damages payable by
such Indemnitee to another Person. The indemnity and other obligations of the
Borrower under this Section 9.05 shall not apply with respect to Taxes, other
than any Taxes that represent losses, claims, damages, etc. arising from any
non-Tax claim.

Section 9.06.    Adjustments; Setoff. Notwithstanding Section 8.09(b), if an
Event of Default shall have occurred and be continuing, each Lender and each of
its Affiliates is hereby authorized at any time and from time to time, except to
the extent prohibited by law, with the prior written consent of the
Administrative Agent, to set off and apply any and all deposits (general or
special, time or demand, provisional or final) at any time held and other
indebtedness at any time owing by such Lender or any such Affiliate to or for
the credit or the account of any Loan Party against any or all of the
obligations of the Borrower and the other Loan Parties now or hereafter existing
under this Agreement and the other Loan Documents held by such Lender,
irrespective of whether or not such Lender shall have made any demand under this
Agreement or such other Loan Document for amounts then due and owing and
although such obligations may be unmatured; provided, that in the event that any
Defaulting Lender shall exercise any such right of setoff, (x) all amounts so
set off shall be paid over immediately to the Administrative Agent for further
application in accordance with the provisions of Section 2.21 and, pending such
payment, shall be segregated by such Defaulting Lender from its other funds and
deemed held in trust for the benefit of the Administrative Agent, and the
Lenders, and (y) the Defaulting Lender shall provide promptly to the
Administrative Agent a statement describing in reasonable detail the Obligations
owing to such Defaulting Lender as to which it exercised such right of setoff.
Each Lender agrees to notify the Borrower and the Administrative Agent promptly
after any such setoff and application; provided that the failure to give such
notice shall not affect the validity of such setoff and application. The rights
of each Lender under this Section 9.06 are in addition to other rights and
remedies (including other rights of setoff) which such Lender may have.

Section 9.07.    Governing Law. THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS
(EXCEPT, AS TO ANY OTHER LOAN DOCUMENT, AS EXPRESSLY SET FORTH THEREIN) AND THE
RIGHTS AND OBLIGATIONS OF THE PARTIES HERETO AND THERETO, HEREUNDER AND
THEREUNDER, SHALL BE CONSTRUED IN ACCORDANCE WITH, AND GOVERNED BY, THE LAWS OF
THE STATE OF NEW YORK (WITHOUT REGARD TO CONFLICT OF LAWS PROVISIONS THAT WOULD
RESULT IN THE APPLICATION OF LAWS OTHER THAN THE LAWS OF THE STATE OF NEW YORK).

Section 9.08.    Waivers; Amendment.
(a)    No failure or delay on the part of any Agent, the Lead Arranger or any
Lender in exercising any power or right hereunder or under any other Loan
Document shall operate as a waiver thereof, nor shall any single or partial
exercise of any such right or power, or any abandonment or discontinuance of
steps to enforce such a right or power, preclude any other or further exercise
thereof or the exercise of any other right or power. The rights and remedies of
the Agents, the Lead Arranger and the Lenders hereunder and under the other Loan
Documents are cumulative and are not exclusive of any rights or remedies that
they would otherwise have. No waiver of any provision of this Agreement or any
other Loan Document or consent to any departure by any Company therefrom shall
in any event be effective unless the same shall be permitted by Section 9.08(b),
and then such waiver or consent shall be effective only in the specific instance
and for the purpose for which given. No notice or demand on the Borrower in any
case shall entitle the Borrower to any other or further notice or demand in
similar or other circumstances.
(b)    Neither this Agreement, any other Loan Document nor any provision hereof
or thereof may be waived, amended or modified except pursuant to an agreement or
agreements in writing entered into by the Companies (to the extent party to the
relevant Loan Document) and the Required Lenders (or by the Administrative Agent
with the consent of the Required Lenders) and, in the case of an amendment or
modification, signed by the Loan Parties party hereto or thereto, and in any
case delivered to the Administrative Agent. Notwithstanding the foregoing, no
such agreement shall:
(i)    forgive or reduce the principal amount or extend the final scheduled date
of maturity of any Loan, extend the scheduled date or reduce the amount of any
amortization payment in respect of any Loan, reduce any Fee or the stated rate
of any repayment premium or interest payable hereunder or forgive the payment of
any Fee, repayment premium or interest payable hereunder or extend the scheduled
date of any payment thereof, increase the amount or extend the expiration date
of any Commitment of any Lender, or amend or modify the pro rata requirements of
Section 2.15(c), Section 2.16, Section 7.02, the pro rata requirements of
Section 2.05(a) or the definition of the term “Pro Rata Share” in each case
without the prior written consent of each Lender directly and adversely affected
thereby (such consent being in lieu of the consent of the Required Lenders
required pursuant to the first sentence of this Section 9.08(b) other than in
the case of an increase in any Commitment, which shall also require the consent
of the Required Lenders); provided, however, that only the consent of the
Required Lenders shall be necessary (A) to amend the definition of “Default
Rate,”, (B) to waive any obligation of the Borrower to pay interest at the
Default Rate or (C) with respect to any additional extensions of credit pursuant
hereto as are approved by the Required Lenders, to include the Lenders advancing
such additional funds in the determination of “Pro Rata Share” on substantially
the same basis as the Commitments and the Loans funded thereunder.
(ii)    amend or modify the provisions of Section 9.04 (including amendments or
modifications to the definition of “Eligible Assignee” intended to limit (as
opposed to expand) those Persons qualifying thereunder), the provisions of this
Section 9.08(b) or the definition of the term “Required Lenders” or “Required
Class Lenders” or release all or substantially all of Guarantee obligations of
the Subsidiary Guarantors under the Subsidiary Guaranty, in each case without
the prior written consent of each Lender (provided, that, with respect to any
additional extensions of credit pursuant hereto as are approved by the Required
Lenders, the consent of the Required Lenders only shall be required to include
the Lenders advancing such additional funds in the determination of “Required
Lenders” or “Required Class Lenders” on substantially the same basis as the
Commitments and the Loans funded thereunder);
(iii)    Intentionally omitted.
(iv)    release all or substantially all of the Collateral or any material
guarantor of the Obligations in any transaction or series of related
transactions (except to the extent such release is contemplated under, and in
accordance with, this Agreement or the other Loan Documents and except in
connection with a “credit bid” undertaken by the Administrative Agent or the
Collateral Agent at the direction of the Required Lenders pursuant to Section
363(k), Section 1129(b)(2)(a)(ii) or otherwise of Title 11 of the United States
Code entitled “Bankruptcy,” as now and hereafter in effect, or any successor
statute or other sale or disposition of assets in connection with an enforcement
action with respect to Collateral permitted pursuant to the Loan Documents (in
which case only the consent of the Required Lenders will be needed for such
release)) without the prior written consent of each Lender;
(v)    subject to any other express provisions of this Section 9.08(b), change
the provisions of any Loan Document (including any provisions of Section 7.02)
in a manner that by its terms treats Lenders holding Loans of one Class in a
disproportionate manner than Lenders holding Loans of any other Class without
the prior written consent of the Lenders holding a majority of the Loans and
unfunded Commitments of such Class (the “Required Class Lenders”) of each
adversely affected Class (such consent being in lieu of the consent of the
Required Lenders required pursuant to first sentence of this Section 9.08(b));
provided, that the Aggregate Exposure of any Defaulting Lender with respect to
such Class shall be disregarded in determining Required Class Lenders at any
time; provided, further, that the Required Class Lenders of any Class may waive,
subject to the agreement of the Borrower, in whole or in part, any prepayment,
in which case such prepayment shall not be applied to such Class of Loans but
neither the prepayment to any other Class nor the application as among Classes
shall be altered;
(vi)    amend, modify, supplement or waive any condition precedent set forth in
Section 4.01 without the consent of each Lender (such consent being in lieu of
the consent of the Required Lenders required pursuant to the first sentence of
this Section 9.08(b)) (for the avoidance of doubt, any amendment, modification
or waiver of any condition precedent set forth in Section 4.02 to any Borrowing
(including the waiver of an existing Event of Default required to be waived in
order for such extension of credit to be made) shall require the consent of the
Required Lenders (and not the Required Class Lenders with respect to the Class
under which such Credit Extension is to be made)); or
(vii)    amend, modify, supplement or waive, or permit or consent to the
amendment, modification, supplement or waiver of, this Agreement, the Subsidiary
Guaranty, any Security Document or any provision hereof or thereof so as to
alter the ratable treatment of Obligations arising hereunder or thereunder (it
being understood that additional extensions of credit hereunder may share
ratably in the payment of Obligations and the Collateral in accordance with the
terms of this Agreement (including pursuant to Section 2.14 and Section 7.02
hereof)) or Obligations arising under Specified Hedging Agreements or Specified
Cash Management Agreements, the provisions of Section 8.09(a) (as they relate to
Obligations under Specified Hedging Agreements or Specified Cash Management
Agreements) or the definitions of “Cash Management Agreement,” “Hedging
Agreement,” “Obligations,” “Secured Parties,” “Specified Cash Management
Agreement” or “Specified Hedging Agreement,” in each case in a manner adverse to
any counterparty of a Loan Party under any Specified Hedging Agreement or
Specified Cash Management Agreement with Obligations thereunder then
outstanding, without the prior written consent of such counterparty;
provided, further, that no such agreement shall amend, modify or otherwise
affect the rights or duties of any Agent or, the Lead Arranger hereunder or
under any other Loan Document without the prior written consent of such Agent or
such Lead Arranger, as applicable. To the extent the Administrative Agent is
entitled or required to make any determinations (whether a consent, waiver or
otherwise) under a Disbursement Agreement, the Administrative Agent may make
such determinations upon the advice of the Required Lenders. Any waiver by the
Administrative Agent or any determination regarding the exercise or enforcement
of remedies under a Disbursement Agreement shall be made by the Administrative
Agent upon the advice of the Required Lenders. Subject to the provisions of
Article VIII and any independent consent rights the Administrative Agent may
have pursuant to the last proviso of this clause (b), the Administrative Agent
(solely in such capacity) shall enter into such waivers, amendments and
modifications to the Loan Documents as directed by the requisite Lenders.
(c)    Notwithstanding anything to the contrary in this Section 9.08, the
parties to the Fee Letter may (i) enter into written amendments, supplements or
modifications thereto for the purpose of adding any provisions thereto or
changing in any manner the rights thereunder of the parties thereto or
(ii) waive, on such terms and conditions as may be specified in the instrument
of waiver, (1) any of the requirements of the Fee Letter or (2) any Default or
Event of Default to the extent (and only to the extent) relating to the Fee
Letter, it being understood that the waiver of any Default or Event of Default
(or portion thereof) relating to any of the other Loan Documents may be
accomplished only as set forth in Section 9.08(b).
(d)    Subject to the provisions of Article VIII and any independent consent
rights the Administrative Agent may have pursuant to the last proviso of clause
(b) above, the Administrative Agent or the Collateral Agent may, but shall have
no obligation to, with the concurrence of any Lender, execute amendments,
modifications, waivers or consents on behalf of such Lender. Any waiver or
consent shall be effective only in the specific instance and for the specific
purpose for which it was given. No notice to or demand on any Company in any
case shall entitle any Company to any other or further notice or demand in
similar or other circumstances. Any amendment, modification, termination, waiver
or consent effected in accordance with this Section 9.08 shall be binding upon
each Secured Party at the time outstanding, each future Secured Party and, if
signed by a Company, on such Company.
(e)    Notwithstanding anything to the contrary contained in any Loan Document,
without the consent of any other Secured Party, the applicable Company(ies) and
the Administrative Agent and/or Collateral Agent may (in its or their respective
sole discretion, or shall, to the extent required by any Loan Document) enter
into (i) any amendments or agreements supplemental to this Agreement or any
other Loan Document pursuant to the last sentence of Section 8.02 or (ii) any
amendment or waiver of any Loan Document, or enter into any new agreement or
instrument, to effect the granting, perfection, protection, expansion or
enhancement of any security interest in any Collateral or additional property to
become Collateral for the benefit of the Secured Parties, or as required by
local law to give effect to, or protect any security interest for the benefit of
the Secured Parties, in any property or so that the security interests therein
comply with applicable Legal Requirements.
(f)    No amendment, modification or waiver of any provision of this Agreement
or any other Loan Document or consent to any departure by any Company or any
Subsidiary therefrom, shall be made other than by a solicitation of all Lenders,
each in their respective capacities as such, in a manner that treats all
consenting Lenders (or all consenting Lenders in the relevant affected tranche
whose consent is required by such event) in the same manner, and that requires
that any consent fee or other consideration payable to any Lender in its
capacity as such in connection therewith be payable ratably to all Lenders (or
all Lenders in the relevant affected tranche whose consent is required by such
event) who consent to the requested amendment, modification, waiver or consent.

Section 9.09.    Interest Rate Limitation. Notwithstanding anything herein to
the contrary, if at any time the interest rate applicable to any Loan, together
with all Fees, charges and other amounts which are treated as interest on such
Loan under applicable law (collectively the “Charges”), shall exceed the maximum
lawful rate (the “Maximum Rate”) which may be contracted for, charged, taken,
received or reserved by the Lender holding such Loan or participation in
accordance with applicable law, the rate of interest payable in respect of such
Loan or participation hereunder, together with all Charges payable in respect
thereof, shall be limited to the Maximum Rate and, to the extent lawful, the
interest and Charges that would have been payable in respect of such Loan or
participation but were not payable as a result of the operation of this Section
9.09 shall be cumulated and the interest and Charges payable to such Lender in
respect of other Loans or participations or periods shall be increased (but not
above the Maximum Rate therefor) until such cumulated amount, together with
interest thereon at the Federal Funds Effective Rate to the date of repayment,
shall have been received by such Lender.

Section 9.10.    Entire Agreement. This Agreement, the Fee Letter and the other
Loan Documents constitute the entire contract between the parties relative to
the subject matter hereof and any other previous agreement among the parties
with respect to the subject matter hereof is superseded by this Agreement and
the other Loan Documents. Nothing in this Agreement, the Fee Letter or in the
other Loan Documents, expressed or implied, is intended to confer upon any
Person (other than the parties hereto and thereto, their respective successors
and assigns permitted hereunder and, to the extent expressly contemplated
hereby, the Related Parties of each of the Agents, the Lead Arranger and the
Lenders) any rights, remedies, obligations or liabilities under or by reason of
this Agreement or the other Loan Documents.

Section 9.11.    WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN RESPECT OF ANY LITIGATION DIRECTLY OR INDIRECTLY ARISING OUT OF, UNDER
OR IN CONNECTION WITH THIS AGREEMENT, ANY OF THE OTHER LOAN DOCUMENTS OR ANY OF
THE SPECIFIED HEDGING AGREEMENTS OR SPECIFIED CASH MANAGEMENT AGREEMENT. EACH
PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY
OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD
NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND
(B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS AND SPECIFIED HEDGING
AGREEMENTS AND SPECIFIED CASH MANAGEMENT AGREEMENT TO WHICH IT IS A PARTY BY,
AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION 9.11.

Section 9.12.    Severability. In the event any one or more of the provisions
contained in this Agreement or in any other Loan Document should be held
invalid, illegal or unenforceable in any respect, the validity, legality and
enforceability of the remaining provisions contained herein and therein shall
not in any way be affected or impaired thereby (it being understood that the
invalidity of a particular provision in a particular jurisdiction shall not in
and of itself affect the validity of such provision in any other jurisdiction).
The parties shall endeavor in good-faith negotiations to replace the invalid,
illegal or unenforceable provisions with valid provisions the economic effect of
which comes as close as possible to that of the invalid, illegal or
unenforceable provisions.

Section 9.13.    Counterparts. This Agreement may be executed in counterparts
(and by different parties hereto on different counterparts), each of which shall
be deemed an original but all of which when taken together shall constitute a
single contract, and shall become effective as provided in Section 9.03.
Delivery of an executed signature page to this Agreement or of a Lender Addendum
by facsimile transmission, “pdf” or similar electronic copy shall be as
effective as delivery of a manually signed counterpart of this Agreement. Any
party hereto may request an original counterpart of any party delivering such
electronic counterpart. A set of the copies of this Agreement signed by all the
parties shall be lodged with the Borrower and the Administrative Agent.

Section 9.14.    Headings. Article and Section headings and the Table of
Contents used herein are for convenience of reference only, are not part of this
Agreement and are not to affect the construction of, or to be taken into
consideration in interpreting, this Agreement.

Section 9.15.    Consent to Jurisdiction.
(a)    The Borrower hereby irrevocably and unconditionally submits, for itself
and its property, to the exclusive jurisdiction of any New York State court or
Federal court of the United States of America sitting in New York City, Borough
of Manhattan, and any appellate court from any thereof, in any action or
proceeding arising out of or relating to this Agreement, the other Loan
Documents, the Specified Hedging Agreements or the Specified Cash Management
Agreements, or for recognition or enforcement of any judgment, and each of the
parties hereto hereby irrevocably and unconditionally agrees that all claims in
respect of any such action or proceeding may be heard and determined in such
New York State court or, to the extent permitted by law, in such Federal court;
provided that, at the option of the Agents, any of the Agents may commence a
suit or action against the Borrower in another New York State court or another
Federal court of the United States of America sitting in the State of New York
to foreclose the Lien of the Mortgages and the Assignment of Leases and Rents
and enforce the Obligations in connection therewith. Each of the parties hereto
agrees that a final judgment in any such action or proceeding shall be
conclusive and may be enforced in other jurisdictions by suit on the judgment or
in any other manner provided by law. Nothing in this Agreement, however, shall
affect any right that any Agent, the Lead Arranger or any Lender may otherwise
have to bring any action or proceeding relating to this Agreement, the other
Loan Documents, the Specified Hedging Agreements or the Specified Cash
Management Agreements against the Borrower or its properties in the courts of
any jurisdiction.
(b)    The Borrower hereby irrevocably and unconditionally waives, to the
fullest extent it may legally and effectively do so, any objection which it may
now or hereafter have to the laying of venue of any suit, action or proceeding
arising out of or relating to this Agreement, the other Loan Documents, the
Specified Hedging Agreements or the Specified Cash Management Agreements or for
recognition or enforcement of any judgment in any New York State or Federal
court of the United States of America sitting in New York City, Borough of
Manhattan or other New York jurisdiction as set forth in clause (a) above. Each
of the parties hereto hereby irrevocably and unconditionally waives, to the
fullest extent permitted by law, the defense of an inconvenient forum to the
maintenance of such suit, action or proceeding in any such court.
(c)    Each party to this Agreement irrevocably consents to service of process
in the manner provided for notices in Section 9.01. Nothing in this Agreement
will affect the right of any party to this Agreement to serve process in any
other manner permitted by law.
(d)    With respect to any action by the Administrative Agent or the Collateral
Agent to enforce the rights and remedies of the Administrative Agent or the
Collateral Agent, as applicable, under this Agreement, and the other Loan
Documents, each Lender hereby consents to the jurisdiction of the court in which
such action is maintained, and agrees to deliver its Notes to the Administrative
Agent (who may deliver such Notes to the Collateral Agent) to the extent
necessary to enforce the rights and remedies of the Administrative Agent or the
Collateral Agent for the benefit of the Lenders under the Mortgages in
accordance with the provisions of this Agreement.

Section 9.16.    Confidentiality. Each of the Agents, the Lead Arranger and the
Lenders agree to maintain the confidentiality of the Information, except that
Information may be disclosed (a) (i) to the Lead Arranger, any Agent and any
Lender and (ii) to its and its Affiliates’ officers, directors, employees,
trustees, shareholders, partners, equity holders, managers and agents, including
accountants, legal counsel, other advisors and any numbering, administration or
settlement service providers (it being understood that the Persons described in
this clause (ii) to whom such disclosure is made will be informed of the
confidential nature of such Information and required to keep such Information
confidential), (b) to the extent requested by any regulatory authority,
quasi-regulatory authority (such as the National Association of Insurance
Commissioners) or other Governmental Authority, (c) to the extent required by
applicable laws or regulations or by any subpoena or similar legal process,
(d) in connection with the exercise of any remedies hereunder or under the other
Loan Documents or any suit, action or proceeding relating to the enforcement of
its rights hereunder or thereunder, (e) subject to an agreement containing
provisions substantially the same as those of this Section 9.16, to (i) any
actual or prospective assignee of, successor to or participant in any of its
rights or obligations under this Agreement or the other Loan Documents, (ii) any
pledgee referred to in Section 9.04(e) or (iii) any actual or prospective
counterparty (or its advisors) to any swap or derivative transaction relating to
the Loan Parties or any of their respective obligations, (f) with the consent of
the Borrower, (g) to any rating agency when required by it, provided that, prior
to any disclosure, such rating agency shall undertake in writing to preserve the
confidentiality of any confidential information relating to the Loan Parties
received by it from any of the Lead Arranger, the Agents or the Lenders, (h) to
the extent such Information becomes publicly available other than as a result of
a breach of this Section 9.16, (i) to the CUSIP Service Bureau or any similar
agency in connection with the issuance and monitoring of CUSIP numbers with
respect to the Facility, or (j) service providers to the Administrative Agent in
connection with the administration, settlement and management of this Agreement
and the Loan Documents, or (k) to the extent independently developed by an
Agent, the Lead Arranger, any Lender or any of their respective Affiliates. For
the purposes of this Section, “Information” shall mean all information received
from or on behalf of the Borrower and related to a Company or its business,
other than any such information that was available to the Agents, the Lead
Arranger or any Lender on a nonconfidential basis prior to its disclosure by the
Borrower. Any Person required to maintain the confidentiality of Information as
provided in this Section 9.16 shall be considered to have complied with its
obligation to do so if such Person has exercised the same degree of care to
maintain the confidentiality of such Information as such Person would accord its
own confidential information.

Section 9.17.    Acknowledgments. The Borrower hereby acknowledges that:
(a)    it has been advised by counsel in the negotiation, execution and delivery
of this Agreement and the other Loan Documents;
(b)    none of the Lead Arranger, the Agents or the Lenders has any fiduciary
relationship with or duty to the Borrower or any other Company arising out of or
in connection with this Agreement or any of the other Loan Documents, and the
relationship between the Lead Arranger, the Agents and the Lenders, on one hand,
and the Borrower and the other Companies, on the other hand, in connection
herewith or therewith, is solely that of debtor and creditor; and
(c)    no joint venture is created hereby or by the other Loan Documents or
otherwise exists by virtue of the transactions contemplated hereby or thereby
among the Lead Arranger, the Agents and the Lenders or among the Borrower, the
other Companies and the Lenders. The amounts payable at any time hereunder to
each Lender shall be a separate and independent debt, and each Lender shall be
entitled to protect and enforce its rights arising out hereof and it shall not
be necessary for any other Lender to be joined as an additional party in any
proceeding for such purpose.

Section 9.18.    Accounting Changes. In the event that any “Accounting Change”
(as defined below) shall occur and such change results in a change in the method
of calculation of financial covenants, standards or terms in this Agreement,
then the parties hereto agree to enter into negotiations in order to amend such
provisions of this Agreement so as to equitably reflect such Accounting Changes
with the desired result that the criteria for evaluating the Borrower’s and the
other Companies’ financial condition (including the requirements and
restrictions associated with the provisions of this Agreement applicable
thereto) shall be the same after such Accounting Changes as if such Accounting
Changes had not been made. Until such time as such an amendment shall have been
executed and delivered by the Borrower, the Administrative Agent and the
Required Lenders, all financial covenants, standards and terms in this Agreement
shall continue to be calculated or construed as if such Accounting Changes had
not occurred. “Accounting Changes” refers to changes in accounting principles
required or permitted by the promulgation of any rule, regulation, pronouncement
or opinion by the Financial Accounting Standards Board of the American Institute
of Certified Public Accountants or, if applicable, the SEC or changes in the
application or interpretation of such accounting principles required by the
applicable Company’s independent auditor (as set forth in an announcement or
other interpretation published by such auditors).

Section 9.19.    Construction. Each covenant contained herein shall be construed
(absent express provision to the contrary) as being independent of each other
covenant contained herein, so that compliance with any one covenant shall not
(absent such an express contrary provision) be deemed to excuse compliance with
any other covenant. Where any provision herein refers to action to be taken by
any Person, or which such Person is prohibited from taking, such provision shall
be applicable whether such action is taken directly or indirectly by such
Person.

Section 9.20.    No Third Party Rights. Nothing expressed in or to be implied
from this Agreement is intended to give, or shall be construed to give, any
Person, other than the parties hereto, the Secured Parties, the Revolving
Secured Parties (to the extent provided in Section 2.13(e)), to the extent
provided in Section 9.05, each other Indemnitee, and to the extent provided in
Section 8.03(b) and Section 9.05, each other Related Party and, in each case,
their permitted successors and assigns hereunder, any benefit or legal or
equitable right, remedy or claim under or by virtue of this Agreement or under
or by virtue of any provision herein.

Section 9.21.    Delivery of Lender Addenda. Each initial Lender shall become a
party to this Agreement by delivering to the Administrative Agent a Lender
Addendum duly executed by such Lender, the Borrower and the Administrative
Agent.

Section 9.22.    Patriot Act.
(a)    Each Lender and the Administrative Agent (for itself and not on behalf of
any Lender) hereby notifies the Borrower that pursuant to the requirements of
the Patriot Act, it is required to obtain, verify and record information that
identifies the Borrower and the other Loan Parties, which information includes
the name, address and tax identification number of the Borrower and the other
Loan Parties and other information that will allow such Lender or the
Administrative Agent, as applicable, to identify the Borrower and the other Loan
Parties in accordance with the Patriot Act. The Borrower hereby agrees to share,
and to cause the other Loan Parties to share, all such information with the
Lenders and the Administrative Agent.
(b)    In order for the Administrative Agent to comply with the Patriot Act,
prior to any Lender or Participant that is organized under the laws of a
jurisdiction outside of the United States of America becoming a party hereto,
the Administrative Agent may request, and such Lender or Participant shall
provide to the Administrative Agent, its name, address, tax identification
number and/or such other identification information as shall be necessary for
the Administrative Agent to comply with federal law.

Section 9.23.    Reversal of Payments. To the extent any Company makes a payment
or payments to the Administrative Agent for the ratable benefit of the Lenders
or the Administrative Agent receives any payment or proceeds of the Collateral
which payments or proceeds or any part thereof are subsequently invalidated,
declared to be fraudulent or preferential, set aside and/or required to be
repaid to a trustee, receiver or any other party under any Debtor Relief Law,
state or federal law, common law or equitable cause, then, to the extent of such
payment or proceeds repaid, the Obligations or part thereof intended to be
satisfied shall be revived and continued in full force and effect as if such
payment or proceeds had not been received by the Administrative Agent.

Section 9.24.    Intentionally Omitted.

Section 9.25.    Administrative Agent May File Proofs of Claim. In case of the
pendency of any proceeding under any Debtor Relief Law or any other judicial
proceeding relative to any Loan Party, the Administrative Agent (irrespective of
whether the principal of any Loan shall then be due and payable as herein
expressed or by declaration or otherwise and irrespective of whether the
Administrative Agent shall have made any demand on the Borrower) shall be
entitled and empowered (but not obligated) by intervention in such proceeding or
otherwise:
(a)    to file and prove a claim for the whole amount of the principal and
interest owing and unpaid in respect of the Loans and all other Obligations that
are owing and unpaid and to file such other documents as may be necessary or
advisable in order to have the claims of the Lenders and the Agents (including
any claim for the reasonable compensation, expenses, disbursements and advances
of the Lenders and the Agents and their respective agents and counsel and all
other amounts due the Lenders and the Administrative Agent under Section 2.10,
Section 9.05 and the Fee Letter) allowed or allowable in such judicial
proceeding; and/or
(b)    to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same;
and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender to make such payments to the Administrative Agent and, in the event
that the Administrative Agent shall consent to the making of such payments
directly to the Lenders to pay to the Administrative Agent any amount due for
the reasonable compensation, expenses, disbursements and advances of the
Administrative Agent and its agents and counsel, and any other amounts due the
Administrative Agent under Section 2.10, Section 9.05 and the Fee Letter.

Section 9.26.    Credit Bidding.
(a)    The Administrative Agent, on behalf of itself and the Lenders and other
Secured Parties, shall have the right at the direction of the Required Lenders
to credit bid all or any portion of the Obligations (including accepting some or
all of the Collateral in satisfaction of some or all of the Obligations pursuant
to a deed in lieu of foreclosure or otherwise) and in such manner purchase
(either directly or through one or more acquisition vehicles) all or any portion
of the Collateral (x) at any sale thereof conducted under the provisions of
Title 11 of the United States Code entitled “Bankruptcy”, including under
Sections 363, 1123 or 1129 thereof, or any similar laws in any other
jurisdictions to which a Loan Party is subject, (y) at any sale thereof
conducted by (or with the consent or at the direction of) the Administrative
Agent under the provisions of the UCC, including pursuant to Sections 9-610 or
9-620 of the UCC, or (z) at any other sale or foreclosure or acceptance of
collateral in lieu of debt conducted by (or with the consent or at the direction
of) the Administrative Agent (whether by judicial action or otherwise) in
accordance with any applicable law. In connection with any such credit bid and
purchase, the Obligations owed to the Secured Parties shall be entitled to be,
and shall be, credit bid on a ratable basis (with Obligations with respect to
contingent or unliquidated claims receiving contingent interests in the acquired
assets on a ratable basis that would vest upon the liquidation of such claims in
an amount proportional to the liquidated portion of the contingent claim amount
used in allocating the contingent interests) in the asset or assets so purchased
(or in the Capital Stock or debt instruments of the acquisition vehicle or
vehicles that are used to consummate such purchase). In connection with any such
bid, (A) the Administrative Agent shall be authorized to form one or more
acquisition vehicles to make a bid, (B) the Administrative Agent shall be
authorized to adopt documents providing for the governance of the acquisition
vehicle or vehicles (provided that any actions by the Administrative Agent with
respect to such acquisition vehicle or vehicles, including any disposition of
the assets or Capital Stock thereof shall be governed, directly or indirectly,
by the vote of the Required Lenders, irrespective of the termination of this
Agreement and without giving effect to the limitations on actions by the
Required Lenders contained in clauses (b)(i) through (b)(xi) of Section 9.08 of
this Agreement), (iii) the Administrative Agent shall be authorized to assign
the relevant Obligations to any such acquisition vehicle pro rata by the
Lenders, as a result of which each of the Lenders shall be deemed to have
received a pro rata portion of any Capital Stock and/or debt instruments issued
by such an acquisition vehicle on account of the assignment of the Obligations
to be credit bid, all without the need for any Secured Party or acquisition
vehicle to take any further action (and the limitations and requirements set
forth in Section 9.04(c) shall not apply to such assignments), and (iv) to the
extent that Obligations that are assigned to an acquisition vehicle are not used
to acquire Collateral for any reason (as a result of another bid being higher or
better, because the amount of Obligations assigned to the acquisition vehicle
exceeds the amount of debt credit bid by the acquisition vehicle or otherwise),
such Obligations shall automatically be reassigned to the Lenders pro rata and
the Capital Stock and/or debt instruments issued by any acquisition vehicle on
account of the Obligations that had been assigned to the acquisition vehicle
shall automatically be cancelled, without the need for any Secured Party or any
acquisition vehicle to take any further action.
(b)    Each Lender hereby agrees that, except as otherwise provided in any Loan
Document or with the written consent of the Administrative Agent and the
Required Lenders, it will not take any enforcement action, accelerate
obligations under any Loan Documents, or exercise any right that it might
otherwise have under applicable law to credit bid at foreclosure sales, UCC
sales or other similar dispositions of Collateral.

Section 9.27.    Intentionally Omitted.

Section 9.28.    Gaming Authorities. Notwithstanding anything to the contrary
set forth in this Agreement or any other Loan Document, the Agents and the
Lenders acknowledge that certain of their respective rights, remedies and powers
under this Agreement and the other Loan Documents (including the exercise of
remedial rights upon Collateral and voting of equity interests in (or otherwise
taking control of) Persons licensed by the Gaming Authorities), may be exercised
only to the extent that (i) the exercise thereof does not violate any applicable
laws, rules and regulations of the Gaming Authorities, including the Gaming
Laws, and (ii) all necessary approvals, licenses, permits, authorizations and
consents from the Gaming Authorities required in connection therewith are
obtained. Notwithstanding any other provision of this Agreement, the Borrower
expressly authorizes the Lead Arranger, the Agents and the Lenders to cooperate
with the Gaming Authorities in connection with the administration of their
regulatory jurisdiction over the Companies, including the provision of such
documents or other information as may be requested by any such Gaming
Authorities relating to the Lead Arranger, the Agents, the Lenders, the
Companies, or the Loan Documents. The parties acknowledge that the provisions of
this Section 9.28 shall not be for the benefit of any Company or any other
Person.

Section 9.29.    Time is of the Essence. Time is of the essence as to each term
or provision of this Agreement and each of the other Loan Documents

Section 9.30.    Clarification. Notwithstanding anything to the contrary, the
parties hereto understand and agree that Credit Suisse AG, Cayman Islands Branch
is acting in various capacities under this Agreement and the other Loan
Documents and therefore shall be permitted to fulfill its roles and manage its
various duties under this Agreement and the other Loan Documents in such manner
as Credit Suisse AG, Cayman Islands Branch sees fit and, for the avoidance of
doubt, in lieu of sending notices to itself when acting in different capacities
Credit Suisse AG, Cayman Islands Branch may keep internal records regarding all
such communications, notices and actions related to this Agreement and the other
Loan Documents in accordance with its past practice.

Section 9.31.    Acknowledgement and Consent to Bail-In of EEA Financial
Institutions. Notwithstanding anything to the contrary in any Loan Document or
in any other agreement, arrangement or understanding among any such parties,
each party hereto acknowledges that any liability of any EEA Financial
Institution arising under any Loan Document, to the extent such liability is
unsecured, may be subject to the write-down and conversion powers of an EEA
Resolution Authority and agrees and consents to, and acknowledges and agrees to
be bound by:
(a)    the application of any Write-Down and Conversion Powers by an EEA
Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any party hereto that is an EEA Financial Institution; and
(b)    the effects of any Bail-in Action on any such liability, including, if
applicable:
(i)    a reduction in full or in part or cancellation of any such liability;
(ii)    a conversion of all, or a portion of, such liability into shares or
other instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or
(iii)    the variation of the terms of such liability in connection with the
exercise of the write-down and conversion powers of any EEA Resolution
Authority.

Section 9.32.    Hard Cost Contingency. Any item expressly denoted as a “hard
cost contingency” in the General Contract or the EV Contract may be used and
reallocated in accordance with the terms of the General Contract or the EV
Contract, respectively. Any other reallocation of a hard cost contingency Line
Item (as defined in either Disbursement Agreement) shall be reallocated solely
in accordance with the terms of the Disbursement Agreements and in accordance
with the Lien Law of the State of New York and the Section 22 Lien Law
Affidavit.

Section 9.33.    Modifications to Budget. The Building Budget may be modified
from time solely in accordance with the terms of the Building Loan Disbursement
Agreement and in accordance with the Lien Law of the State of New York and the
Section 22 Lien Law Affidavit.

Section 9.34.    Intercreditor Agreement. Without limiting the generality of
Article VIII, each Lender acknowledges and agrees that (a) such Lender has
received and reviewed a copy of the form of Intercreditor Agreement and copies
of any exhibits and schedules thereto, (b) the Administrative Agent and the
Collateral Agent are authorized to execute, deliver and perform their
obligations under the Intercreditor Agreement on behalf of such Lender, (c) such
Lender is and shall be bound (as a Lender) in all respects by the terms and
conditions of the Intercreditor Agreement as if a direct signatory party
thereto, and (d) in the event of any conflict between the terms of the
Intercreditor Agreement and any other Loan Document, the terms of the
Intercreditor Agreement shall govern and control.
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]





IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.


MONTREIGN OPERATING COMPANY, LLC,
a New York limited liability company
By:    /s/ Joseph A. D’Amato
Name: Joseph A. D’Amato
Title: President






STATE OF ______________    )
) ss.
COUNTY OF ____________    )
On the 24th day of January, in the year 2017, before me, the undersigned,
personally appeared _________________________________________, personally known
to me or proved to me on the basis of satisfactory evidence to be the individual
whose name is subscribed to the within instrument and acknowledged to me that
he/she executed the same in his/her capacity, and that by his/her signature on
the instrument, the individual, or the person upon behalf of which the
individual acted, executed the instrument.
/s/ Soraya Nadia Attia
Notary Public








102
|

--------------------------------------------------------------------------------






CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH,
as Administrative Agent
By: /s/ Robert Hetu
Name: Robert Hetu
Title: Authorized Signatory
By: /s/ Whitney Gaston
Name: Whitney Gaston
Title: Authorized Signatory
STATE OF ______________    )
) ss.
COUNTY OF ____________    )
On the 24th day of January, in the year 2017, before me, the undersigned,
personally appeared _________________________________________, personally known
to me or proved to me on the basis of satisfactory evidence to be the individual
whose name is subscribed to the within instrument and acknowledged to me that
he/she executed the same in his/her capacity, and that by his/her signature on
the instrument, the individual, or the person upon behalf of which the
individual acted, executed the instrument.
/s/ Marjorie E. Bull
Notary Public






